Exhibit 10.1
MASTER LEASE AGREEMENT
(MASTER LEASE #3)
BETWEEN
901 FLORSHEIM DRIVE, LLC,
504 NORTH RIVER ROAD, LLC,
6949 MAIN STREET, LLC AND
41 SPRINGFIELD AVENUE, LLC
AND
CAPITAL SPRING MEADOWS, LLC
April 8, 2011

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          SECTION   PAGE  
 
       
ARTICLE 1: LEASED PROPERTY, TERM AND DEFINITIONS
    1  
1.1 Leased Property
    1  
1.2 Indivisible Lease
    1  
1.3 Term
    2  
1.4 Definitions
    2  
1.5 Landlord as Agent
    14  
 
       
ARTICLE 2: RENT
    14  
2.1 Base Rent
    14  
2.2 Base Rent Adjustments
    14  
2.2.1 Annual Increase of Base Rent
    14  
2.2.2 Additional Landlord Payments
    15  
2.3 Additional Charges
    15  
2.4 Place of Payment of Rent
    15  
2.5 Net Lease
    15  
2.6 No Termination, Abatement, Etc.
    16  
 
       
ARTICLE 3: IMPOSITIONS AND UTILITIES
    16  
3.1 Payment of Impositions
    16  
3.2 Definition of Impositions
    17  
3.3 Escrow of Impositions
    18  
3.4 Utilities
    18  
3.5 Discontinuance of Utilities
    18  
3.6 Business Expenses
    18  
3.7 Permitted Contests
    18  
 
       
ARTICLE 4: INSURANCE
    19  
4.1 Property Insurance
    19  
4.2 Liability Insurance
    20  
4.3 Builder’s Risk Insurance
    21  
4.4 Insurance Requirements
    21  
4.5 Replacement Value
    22  
4.6 Blanket Policy
    22  
4.7 No Separate Insurance
    22  
4.8 Waiver of Subrogation
    22  
4.9 Mortgages
    23  
4.10 Escrows
    23  
 
       
ARTICLE 5: INDEMNITY
    23  
5.1 Tenant’s Indemnification
    23  
5.1.1 Notice of Claim
    24  
5.1.2 Survival of Covenants
    24  

 

(i)



--------------------------------------------------------------------------------



 



          SECTION   PAGE  
 
       
5.1.3 Reimbursement of Expenses
    24  
5.2 Environmental Indemnity; Audits
    24  
5.3 Indemnitor Indemnification
    25  
5.3.1 Notice of Claim
    26  
5.3.2 Survival of Covenants
    26  
5.3.3 Reimbursement of Expenses
    26  
5.4 Limitation of Landlord’s Liability
    26  
 
       
ARTICLE 6: USE AND ACCEPTANCE OF PREMISES
    26  
6.1 Use of Leased Property
    26  
6.2 Acceptance of Leased Property
    27  
6.3 Conditions of Use and Occupancy
    27  
 
       
ARTICLE 7: MAINTENANCE AND MECHANICS’ LIENS
    27  
7.1 Maintenance
    27  
7.2 Required Alterations
    28  
7.3 Mechanic’s Liens
    28  
7.4 Replacements of Fixtures and Landlord’s Personal Property
    28  
 
       
ARTICLE 8: DEFAULTS AND REMEDIES
    29  
8.1 Events of Default
    29  
8.2 Remedies
    31  
8.3 Right of Setoff
    33  
8.4 Performance of Tenant’s Covenants
    34  
8.5 Late Payment Charge
    34  
8.6 Default Rent
    34  
8.7 Attorneys’ Fees
    34  
8.8 Escrows and Application of Payments
    34  
8.9 Remedies Cumulative
    35  
8.10 Waivers
    35  
8.11 Obligations Under the Bankruptcy Code
    35  
 
       
ARTICLE 9: DAMAGE AND DESTRUCTION
    35  
9.1 Notice of Casualty
    35  
9.2 Substantial Destruction
    36  
9.3 Partial Destruction
    37  
9.4 Restoration
    37  
9.5 Insufficient Proceeds
    38  
9.6 Not Trust Funds
    38  
9.7 Landlord’s Inspection
    38  
9.8 Landlord’s Costs
    38  
9.9 No Rent Abatement
    38  
9.10 Assumed Mortgage
    38  
 
       
ARTICLE 10: CONDEMNATION
    39  
10.1 Total Taking
    39  
10.2 Partial Taking
    39  

 

(ii)



--------------------------------------------------------------------------------



 



          SECTION   PAGE  
 
       
10.3 Condemnation Proceeds Not Trust Funds
    40  
10.4 Assumed Mortgage
    40  
 
       
ARTICLE 11: TENANT’S PROPERTY
    40  
11.1 Tenant’s Property
    40  
11.2 Requirements for Tenant’s Property
    40  
 
       
ARTICLE 12: RENEWAL OPTIONS
    42  
12.1 Renewal Options
    42  
12.2 Effect of Renewal
    42  
 
       
ARTICLE 13: OPTION TO PURCHASE
    42  
13.1 Option to Purchase
    42  
13.2 Option Price
    43  
13.3 Fair Market Value
    44  
13.4 Closing
    45  
13.5 Failure to Close Option
    45  
13.6 Failure to Exercise Option to Purchase and Renewal Option
    45  
 
       
ARTICLE 14: NEGATIVE COVENANTS
    46  
14.1 No Debt
    46  
14.2 No Liens
    46  
14.3 No Guaranties
    46  
14.4 No Transfer
    46  
14.5 No Dissolution
    46  
14.6 No Change in Management or Operation
    46  
14.7 No Investments
    46  
14.8 Contracts
    46  
14.9 Subordination of Payments to Affiliates
    47  
14.10 Change of Location or Name
    47  
14.11 Anti-Terrorism Laws
    47  
 
       
ARTICLE 15: AFFIRMATIVE COVENANTS
    47  
15.1 Perform Obligations
    47  
15.2 Proceedings to Enjoin or Prevent Construction
    47  
15.3 Documents and Information
    47  
15.3.1 Furnish Documents
    47  
15.3.2 Furnish Information
    48  
15.3.3 Further Assurances and Information
    48  
15.3.4 Material Communications
    48  
15.3.5 Requirements for Financial Statements
    49  
15.4 Compliance With Laws
    49  
15.5 Broker’s Commission
    49  
15.6 Existence and Change in Ownership
    49  
15.7 Financial Covenants
    50  
15.7.1 Definitions
    50  
15.7.2 Coverage Ratio
    50  

 

(iii)



--------------------------------------------------------------------------------



 



          SECTION   PAGE  
 
       
15.7.3 Net Worth
    50  
15.8 Facility Licensure and Certification
    50  
15.9 Transfer of License and Facility Operations
    51  
15.9.1 Licensure
    51  
15.9.2 Facility Operations
    51  
15.10 Bed Operating Rights
    51  
15.11 Power of Attorney
    52  
15.12 Information and Images
    52  
15.13 Compliance with Anti-Terrorism Laws
    52  
15.14 Assumed Obligations
    53  
 
       
ARTICLE 16: ALTERATIONS, CAPITAL IMPROVEMENTS, AND SIGNS
    54  
16.1 Prohibition on Alterations and Improvements
    54  
16.2 Approval of Alterations
    54  
16.3 Permitted Alterations
    55  
16.4 Requirements for Permitted Alterations
    55  
16.5 Ownership and Removal of Permitted Alterations
    56  
16.6 Minimum Qualified Capital Expenditures
    56  
16.7 Signs
    56  
 
       
ARTICLE 17: RESERVED
    56  
 
       
ARTICLE 18: ASSIGNMENT AND SALE OF LEASED PROPERTY
    56  
18.1 Prohibition on Assignment and Subletting
    56  
18.2 Requests for Landlord’s Consent to Assignment, Sublease or Management
Agreement
    57  
18.3 Agreements with Residents
    58  
18.4 Sale of Leased Property
    58  
18.5 Assignment by Landlord
    58  
 
       
ARTICLE 19: HOLDOVER AND SURRENDER
    58  
19.1 Holding Over
    58  
19.2 Surrender
    59  
19.3 Indemnity
    59  
 
       
ARTICLE 20: LETTER OF CREDIT
    59  
20.1 Terms of Letter of Credit
    59  
20.2 Replacement Letter of Credit
    59  
20.3 Draws
    60  
20.4 Partial Draws
    60  
20.5 Substitute Letter of Credit
    60  
20.6 Retention of Letter of Credit
    61  
 
       
ARTICLE 21: QUIET ENJOYMENT, SUBORDINATION, ATTORNMENT AND ESTOPPEL CERTIFICATES
    61  
21.1 Quiet Enjoyment
    61  
21.2 Subordination
    61  

 

(iv)



--------------------------------------------------------------------------------



 



          SECTION   PAGE  
 
       
21.3 Attornment
    61  
21.4 Estoppel Certificates
    62  
21.5 Subordination, Non-Disturbance and Attornment Agreement
    62  
 
       
ARTICLE 22: CONTINGENT PAYMENTS
    62  
22.1 Contingent Payments
    62  
22.2 Contingent Payments for Capital Expenditures
    63  
22.2.1 Conditions
    63  
22.2.2 No Commitment
    63  
22.3 Contingent Payments for Project Improvements
    63  
22.3.1 Conditions
    63  
22.3.2 No Commitment
    63  
 
       
ARTICLE 23: SECURITY INTEREST
    63  
23.1 Collateral
    63  
23.2 Additional Documents
    64  
23.3 Notice of Sale
    64  
23.4 Recharacterization
    64  
23.5 Deposit Accounts
    65  
 
       
ARTICLE 24: MISCELLANEOUS
    65  
24.1 Notices
    65  
24.2 Advertisement of Leased Property
    65  
24.3 Entire Agreement
    65  
24.4 Severability
    65  
24.5 Captions and Headings
    65  
24.6 Governing Law
    66  
24.7 Memorandum of Lease
    66  
24.8 Waiver
    66  
24.9 Binding Effect
    66  
24.10 No Offer
    66  
24.11 Modification
    66  
24.12 Landlord’s Modification
    66  
24.13 No Merger
    67  
24.14 Laches
    67  
24.15 Limitation on Tenant’s Recourse
    67  
24.16 Construction of Lease
    67  
24.17 Counterparts
    67  
24.18 Landlord’s Consent
    67  
24.19 Custody of Escrow Funds
    67  
24.20 Landlord’s Status as a REIT
    67  
24.21 Exhibits
    67  
24.22 Waiver of Jury Trial
    68  
24.23 Consent to Jurisdiction
    68  
24.24 Attorney’s Fees and Expenses
    68  
24.25 Survival
    69  
24.26 Time
    69  

 

(v)



--------------------------------------------------------------------------------



 



          SECTION   PAGE  
 
       
24.27 Subtenant
    69  

     
SCHEDULE 1:
  INITIAL RENT SCHEDULE
EXHIBIT A:
  LEGAL DESCRIPTIONS
EXHIBIT B:
  PERMITTED EXCEPTIONS
EXHIBIT C:
  FACILITY INFORMATION
EXHIBIT D:
  LANDLORD’S PERSONAL PROPERTY
EXHIBIT E:
  DOCUMENTS TO BE DELIVERED
EXHIBIT F:
  FINANCIAL CERTIFICATION
EXHIBIT G:
  ANNUAL CAPITAL EXPENDITURE CERTIFICATE
EXHIBIT H:
  WIRE TRANSFER INSTRUCTIONS
EXHIBIT I:
  CONTINGENT PAYMENT REQUEST
EXHIBIT J:
  SNDA FORM
EXHIBIT K:
  ASSUMED OBLIGATIONS
EXHIBIT L:
  FORM FOR QUALIFIED CAPITAL EXPENDITURES REPORTING
EXHIBIT M:
  ANNUAL FACILITY CONFIGURATION CERTIFICATE

 

(vi)



--------------------------------------------------------------------------------



 



MASTER LEASE AGREEMENT
(MASTER LEASE #3)
THIS MASTER LEASE AGREEMENT (“Lease”) is made effective as of April 8, 2011 (the
“Effective Date”) between 901 FLORSHEIM DRIVE, LLC, (“HCN-Libertyville” and a
“Landlord” as further defined in §1.4 below), 504 NORTH RIVER ROAD, LLC
(“HCN-Naperville” and a “Landlord”), 6949 MAIN STREET, LLC (“HCN-Trumbull” and a
“Landlord”), and 41 SPRINGFIELD AVENUE, LLC (“HCN-Summit” and a “Landlord”),
each a limited liability company organized under the laws of the State of
Delaware, and each having its principal office located at 4500 Dorr Street,
Toledo, Ohio 43615-4040, and CAPITAL SPRING MEADOWS, LLC a limited liability
company organized under the laws of the State of Delaware (“Tenant”), having its
chief executive office located at 14160 Dallas Parkway, Suite 300, Dallas, Texas
75254.
RECITALS
A. Landlord has acquired the Leased Property (defined below).
B. Landlord desires to lease the Leased Property to Tenant and Tenant desires to
lease the Leased Property from Landlord upon the terms set forth in this Lease.
NOW, THEREFORE, Landlord and Tenant agree as follows:
ARTICLE 1: LEASED PROPERTY, TERM AND DEFINITIONS
1.1 Leased Property. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Leased Property, subject, however, to the Permitted Exceptions
and subject to the terms and conditions of this Lease.
1.2 Indivisible Lease. This Lease constitutes one indivisible lease of the
entire Leased Property. The Leased Property constitutes one economic unit and
the Base Rent and all other provisions have been negotiated and agreed to based
on a lease of all of the Leased Property as a single, composite, inseparable
transaction. This Lease would not have been made on these terms if it was not a
single indivisible lease. Except as expressly provided herein for specific,
isolated purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease shall apply equally and uniformly to all the Leased
Property as one unit and any Event of Default under this Lease is an Event of
Default as to the entire Leased Property. The parties intend that the provisions
of this Lease shall at all times be construed, interpreted and applied so as to
carry out their mutual objective to create a single indivisible lease of all the
Leased Property and, in particular but without limitation, that for purposes of
any assumption, rejection or assignment of this Lease under the Bankruptcy Code,
this is one indivisible and nonseverable lease and executory contract dealing
with one legal and economic unit which must be assumed, rejected or assigned as
a whole with respect to all (and only all) the Leased Property covered hereby.
The parties agree that the existence of more than one Landlord under this Lease
does not affect the indivisible, nonseverable nature of this Lease. The parties
may amend this Lease from time to time to include one or more additional
Facility Properties as part of the

 

 



--------------------------------------------------------------------------------



 



Leased Property and such future addition to the Leased Property shall not in any
way change the indivisible and nonseverable nature of this Lease and all of the
foregoing provisions shall continue to apply in full force. Notwithstanding the
foregoing, from time to time, at the request of Tenant, Landlord shall consider
in good faith any reasonable request of Tenant to release one or more Facilities
from this Lease; provided, however, that the final decision as to any such
release shall be in the sole discretion of Landlord.
1.3 Term. The initial term (“Initial Term”) of this Lease commences on the
Effective Date and expires at 12:00 Midnight Eastern Time on the day before the
fifteenth anniversary of the Commencement Date (the “Expiration Date”);
provided, however, that [i] Tenant has one or more options to renew the Lease
pursuant to Article 12, and [ii] that any addition to the Leased Property
pursuant to amendment of this Lease shall extend the Initial Term so that the
Initial Term shall expire on the day before the fifteenth anniversary of the
Amendment Commencement Date as set forth in such amendment. Notwithstanding the
foregoing, for so long as the Assumed Obligations are outstanding, Landlord has
agreed for the benefit of Lender not to add any additional Leased Property to
this Lease.
1.4 Definitions. Except as otherwise expressly provided, [i] the terms defined
in this section have the meanings assigned to them in this section and include
the plural as well as the singular; [ii] all accounting terms not otherwise
defined herein have the meanings assigned to them in accordance with generally
accepted accounting principles as of the time applicable; and [iii] the words
“herein”, “hereof” and “hereunder” and similar words refer to this Lease as a
whole and not to any particular section.
“Acquisition Payment” means any payment by Landlord to acquire Leased Property.
“Actual Rate of Return” means, as of any Rent Adjustment Date, the Initial Rate
of Return plus the sum of the annual Increaser Rates before that Rent Adjustment
Date.
“ADA” means the federal statute entitled Americans with Disabilities Act, 42
U.S.C. §12101, et seq.
“Additional Charges” has the meaning set forth in §2.3.
“Adjusted Allocated Base Year Resident Revenues” means, for a particular
Facility, the Allocated Base Year Resident Revenues for such Facility, adjusted
as described in the definition of “Adjusted Base Year Resident Revenues” for
closures, removals, deletions and/or reductions in licensed units.
“Adjusted Base Year Resident Revenues” means the Base Year Resident Revenues
from the Leased Property, adjusted as follows. Without limitation of any other
provision of this Lease, [i] if a particular Facility or Facilities included in
the Leased Property, for any period after the Commencement Date, is closed for
any reason, or is removed or deleted from this Lease, the Base Year Resident
Revenues that correspond to any such closed, removed or deleted Facility or
Facilities (and, in the case of a partial period closure or a mid-period removal
or deletion, the Base Year Resident Revenues that correspond to any such closed,
removed or deleted Facility or Facilities for the days or months such Facility
or Facilities were

 

2



--------------------------------------------------------------------------------



 



closed, removed or deleted) shall be excluded from Base Year Resident Revenues
(and, correspondingly, from the Allocated Base Year Resident Revenues relative
to the affected Facility(ies)) in order to arrive at “Adjusted Base Year
Resident Revenues”, (and, correspondingly, “Adjusted Allocated Base Year
Resident Revenues” relative to the affected Facility(ies)) and [ii] if the
number of licensed units at any Facility is reduced at any time from and after
the Commencement Date, the Base Year Resident Revenues (and the Allocated Base
Year Resident Revenues for the applicable Facility) shall be reduced
proportionally (and, in the case of a mid-period reduction in the number of
licensed units, on a prorated basis) to reflect such reduction in the number of
licensed units as if such licensed units had not been part of the Facility for
the first Lease Year (or a portion of such Lease Year, in the case of a
mid-period reduction in the number of licensed units).
“Affiliate” means any person, corporation, partnership, limited liability
company, trust, or other legal entity that, directly or indirectly, controls, or
is controlled by, or is under common control with Tenant or Guarantor. “Control”
(and the correlative meanings of the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such entity.
“Affiliate” includes, without limitation, each Guarantor.
“Allocated Base Year Resident Revenues” means, for the Leased Property, the Base
Year Resident Revenues for the Leased Property as forth on Exhibit C to the
Lease.
“Amendment Commencement Date” means the Amendment Effective Date if such date is
the first day of a month, and if it is not, the first day of the first month
following the Amendment Effective Date.
“Amendment Effective Date” means the Amendment Effective Date set forth in the
introductory paragraph of an amendment to this Lease.
“Annual Facility Budget” means Tenant’s projection of the Facility Financial
Statement for the next fiscal year (or the 12-month rolling forward period, if
applicable).
“Annual Financial Statements” means [i] for Tenant and Subtenant, an unaudited
balance sheet, statement of income and statement of cash flows for the most
recent fiscal year on an individual facility and consolidated basis; [ii] for
each Facility, an unaudited Facility Financial Statement for the most recent
fiscal year; and [iii] for each Guarantor, an unaudited balance sheet and
statement of income for the most recent fiscal year.
“Annual Rent Increase” means, as of any Rent Adjustment Date, the product of [i]
the Investment Amount as of the Rent Adjustment Date times [ii] the applicable
Increaser Rate. In no event will the Annual Rent Increase be negative.
“Anti-Terrorism Laws” means any laws or regulations relating to terrorism, money
laundering or similar activities, including, without limitation, Executive Order
13224, the U.S. Patriot Act, the laws comprising the Bank Secrecy Act, or the
laws administered by OFAC.
“Article 9” means Article 9 of the Uniform Commercial Code as adopted in the
State of Ohio.

 

3



--------------------------------------------------------------------------------



 



“Assumed Mortgage” means, individually and collectively, those certain deeds of
trust or mortgages securing the Assumed Notes that establish a lien on an
Encumbered Facility, as further described on Exhibit K attached hereto.
“Assumed Note” means, individually and collectively, those certain promissory
notes as further described on Exhibit K attached hereto.
“Assumed Obligations” means all obligations, liabilities, costs and expenses
(including, but not limited to, reasonable attorneys’, accountants’ and
administrative fees) of Landlord arising from or related to requirements imposed
under the Assumed Mortgage, the Assumed Note and any related documents,
including, but not limited to, requirements related to record keeping,
accounting, reporting, auditing and regulatory compliance for the Encumbered
Facility and the Leased Property relating thereto.
“Bankruptcy Code” means the United States Bankruptcy Code set forth in 11 U.S.C.
§101, et seq., as amended from time to time.
“Base Rent” has the meaning set forth in §2.1, as increased from time to time
pursuant to §2.2.
“Base Year Resident Revenues” for any Facility means Resident Revenues from such
Facility for a recent twelve month period as of the applicable Facility
Effective Date, as set forth on Exhibit C hereto.
“Blocked Person” means a person or entity with whom Landlord is restricted by
the Anti-Terrorism Laws or by reason of inclusion on the OFAC Lists from
transacting business of the type contemplated by this Lease.
“Business Day” means any day other than a Saturday, Sunday, or national holiday.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
“Closing” means the applicable closing of the lease of the Leased Property to
Tenant.
“CMS” means the federal agency known as the Centers for Medicare & Medicaid
Services within the U.S. Department of Health & Human Services.
“Collateral” has the meaning set forth in §23.1.
“Commencement Date” means the Effective Date if such date is the first day of a
month, and if it is not, the first day of the first month following the
Effective Date.
“Commitment” means the Term Sheet for the Lease dated November 29, 2010.

 

4



--------------------------------------------------------------------------------



 



“Company” means Capital Senior Living Corporation, a corporation organized under
the laws of the State of Delaware.
“Contingent Payment Request” means Tenant’s written request for a Contingent
Payment on the form attached as Exhibit I.
“Contingent Payment” means any payment by Landlord pursuant to the terms of this
Lease excluding Acquisition Payments.
“Default Rent” has the meaning set forth in §8.6.
“Disbursing Agreement” means any Disbursing Agreement between Landlord and
Tenant setting forth the terms and conditions pursuant to which Landlord shall
make Contingent Payments to Tenant for certain Project Improvements and any
amendments thereto or substitutions and replacements therefor.
“Effective Date” means the date of this Lease.
“Encumbered Facility” means each Facility which is subject to an Assumed
Mortgage, as identified on Exhibit C hereto.
“Environmental Laws” means all federal, state, and local laws, ordinances and
policies the purpose of which is to protect human health and the environment, as
amended from time to time, including, but not limited to, [i] CERCLA; [ii] the
Resource Conservation and Recovery Act; [iii] the Hazardous Materials
Transportation Act; [iv] the Clean Air Act; [v] Clean Water Act; [vi] the Toxic
Substances Control Act; [vii] the Occupational Safety and Health Act; [viii] the
Safe Drinking Water Act; and [ix] analogous state laws and regulations.
“Escrow Payments” means all payments required to be made to escrow or reserve
accounts required or established pursuant to the Assumed Mortgage, including,
but not limited to, escrow or reserve accounts for real estate taxes and
impositions, mortgage insurance, sinking fund, property insurance and
replacement reserves.
“Event of Default” has the meaning set forth in §8.1.
“Expiration Date” has the meaning set forth in §1.3.
“Facility” means each facility located on a portion of the Land, including the
Facility Property associated with such Facility. References in this Lease to
“the Facility” shall mean each Facility individually unless expressly stated
otherwise.
“Facility Effective Date” means, as to any Facility, the date upon which such
Facility becomes subject to this Lease.
“Facility Financial Statement” means a financial statement for each Facility
which shall include the balance sheet, statement of income, statement of cash
flows, occupancy census data (including payor mix), statement of capital
expenditures and a detailed listing of Qualified Capital Expenditures in the
form attached hereto as Exhibit L. Statement of income shall be in

 

5



--------------------------------------------------------------------------------



 



substantially the form utilized as of the Effective Date and shall include [i] a
comparison of actual and budgeted revenues and expenses for the current period,
year-to-date and year over year; and [ii] a breakdown of patient and other
revenues itemized by payor type.
“Facility Name” means the name under which a Facility has done business during
the Term. The Facility Name in use by each Facility on the Effective Date is set
forth on the attached Exhibit C.
“Facility Property” means the portion of the Land on which a Facility is
located, the legal description of which is set forth beneath the applicable
Facility Name on Exhibit A, the Improvements on such portion of the Land, the
Related Rights with respect to such portion of the Land, and Landlord’s Personal
Property with respect to such Facility.
“Facility State” means the State in which a respective Facility is located.
“Facility States” means, collectively, the States in which the Leased Property
is located.
“Facility Uses” means the uses relating to the operation of a Facility as a
facility of the type and operating the number of beds and units set forth on
Exhibit C with respect to such Facility.
“Fair Market Value” has the meaning set forth in §13.3.
“Fixtures” means all permanently affixed equipment, machinery, fixtures and
other items of real and/or personal property (excluding Landlord’s Personal
Property), including all components thereof, now and hereafter located in, on or
used in connection with, and permanently affixed to or incorporated into the
Improvements, including, without limitation, all furnaces, boilers, heaters,
electrical equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems and apparatus, sprinkler systems and fire and theft
protection equipment, built-in oxygen and vacuum systems, towers and other
devices for the transmission of radio, television and other signals, all of
which, to the greatest extent permitted by law, are hereby deemed by the parties
hereto to constitute real estate, together with all replacements, modifications,
alterations and additions thereto.
“Government Authorizations” means all permits, licenses, approvals, consents,
and authorizations required to comply with all Legal Requirements, including,
but not limited to, [i] zoning permits, variances, exceptions, special use
permits, conditional use permits, and consents; [ii] the permits, licenses,
provider agreements and approvals required for licensure and operation of each
Facility in accordance with its respective Facility Uses and certified as a
provider under the federal Medicare and state Medicaid programs, as applicable;
[iii] environmental, ecological, coastal, wetlands, air, and water permits,
licenses, and consents; [iv] curb cut, subdivision, land use, and planning
permits, licenses, approvals and consents; [v] building, sign, fire, health, and
safety permits, licenses, approvals, and consents; and [vi] architectural
reviews, approvals, and consents required under restrictive covenants.
“Guarantor” means Indemnitor and Subtenant, individually and collectively.

 

6



--------------------------------------------------------------------------------



 



“Guaranty” means each Unconditional and Continuing Lease Guaranty entered into
by a Guarantor to guarantee payment and performance of the Obligor Group
Obligations and any amendments thereto or substitutions or replacements
therefor.
“Hazardous Materials” means any substance [i] the presence of which poses a
hazard to the health or safety of persons on or about the Land, including, but
not limited to, asbestos containing materials; [ii] which requires removal or
remediation under any Environmental Law, including, without limitation, any
substance which is toxic, explosive, flammable, radioactive, or otherwise
hazardous; or [iii] which is regulated under or classified under any
Environmental Law as hazardous or toxic, including, but not limited to, any
substance within the meaning of “hazardous substance”, “hazardous material”,
“hazardous waste”, “toxic substance”, “regulated substance”, “solid waste” or
“pollutant” as defined in any Environmental Law.
“HCN” means Health Care REIT, Inc., a corporation organized under the laws of
the State of Delaware.
“HCN-Libertyville” means 901 Florsheim Drive, LLC, a limited liability company
organized under the laws of the State of Delaware.
“HCN-Naperville” means 504 North River Road, LLC, a limited liability company
organized under the laws of the State of Delaware.
“HCN-Summit” means 41 Springfield Avenue, LLC, a limited liability company
organized under the laws of the State of Delaware.
“HCN-Trumbull” means 6949 Main Street, LLC, a limited liability company
organized under the laws of the State of Delaware.
“HIPDB” means the Healthcare Integrity and Protection Data Bank maintained by
the Department of Health and Human Services.
“Impositions” has the meaning set forth in §3.2.
“Improvements” means all buildings, structures, Fixtures and other improvements
of every kind on any portion of the Land, including, but not limited to, alleys,
sidewalks, utility pipes, conduits and lines (on-site and off-site), parking
areas and roadways appurtenant to such buildings and structures, now or
hereafter situated upon any portion of the Land.
“Increaser Rate” means, as of any Rent Adjustment Date, three percent of the
then applicable Actual Rate of Return.
“Indemnitor” means Capital Senior Living Properties, Inc., a corporation
organized under the laws of the State of Texas.
“Initial Rate of Return” means Landlord’s rate of return for the first Lease
Year as set forth on the Rent Schedule.

 

7



--------------------------------------------------------------------------------



 



“Initial Term” has the meaning set forth in §1.3.
“Investment Amount” is an aggregate concept and means the sum of all Landlord
Payments outstanding at the applicable time.
“Issuer” means a financial institution satisfactory to Landlord issuing the
Letter of Credit and such Issuer’s successors and assigns. Any “Issuer” shall
have a Lace Financial Service Rating of “C+” or higher at all times throughout
the Term.
“Land” means the real property described in Exhibit A attached hereto.
“Landlord Affiliate” means any person, corporation, partnership, limited
liability company, trust, or other legal entity that, directly or indirectly,
controls, or is controlled by, or is under common control with Landlord.
“Control” (and the correlative meanings of the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such entity.
“Landlord Payment” means any Acquisition Payment or Contingent Payment.
“Landlord’s Personal Property” means all Personal Property owned by Landlord on
the Facility Effective Date and located at the Facility, including, without
limitation, all personal property listed on the attached Exhibit D, together
with any and all replacements thereof, and all Personal Property that pursuant
to the terms of this Lease becomes the property of Landlord during the Term.
Notwithstanding the foregoing, “Landlord’s Personal Property” shall not include
policy and procedural manuals and materials of Manager.
“Landlord” means HCN-Libertyville, HCN-Naperville, HCN-Summit and HCN-Trumbull,
individually and collectively.
“LC Proceeds” has the meaning set forth in §20.3.
“Lease” means this Master Lease Agreement, as amended from time to time.
“Lease Documents” means this Lease and all documents executed by Landlord and
Tenant relating to this Lease or the Facility.
“Lease Payments” means the sum of the Base Rent payments (as increased from time
to time) for the applicable period.
“Lease Year” means each consecutive period of 365 or 366 days throughout the
Term. The first Lease Year commences on the Commencement Date and expires on the
day before the first anniversary of the Commencement Date.
“Leased Property” means all of the Land, Improvements, Related Rights and
Landlord’s Personal Property.
“Legal Requirements” means all laws, regulations, rules, orders, writs,
injunctions, decrees, certificates, requirements, agreements, conditions of
participation and

 

8



--------------------------------------------------------------------------------



 



standards of any federal, state, county, municipal or other governmental entity,
administrative agency, insurance underwriting board, architectural control
board, private third-party payor, accreditation organization, or any restrictive
covenants applicable to the development, construction, condition and operation
of the Facility by Tenant, including, but not limited to, [i] zoning, building,
fire, health, safety, sign, and subdivision regulations and codes; [ii]
certificate of need laws (if applicable); [iii] licensure to operate as each
Facility in accordance with its respective Facility Uses; [iv] Medicare and
Medicaid certification requirements (if applicable); [v] the ADA; [vi] any
Environmental Laws; and [vii] requirements, conditions and standards for
participation in third-party payor insurance programs.
“Lender” means each holder of an Assumed Note, individually and collectively.
“Letter of Credit” means an irrevocable and transferable Letter of Credit in an
amount equal to 25% of the Base Rent payable during the first Lease Year, issued
by Issuer in favor of Landlord as security for the Lease and in form acceptable
to Landlord, and any amendments thereto or replacements or substitutions
therefor.
“Manager” means Capital Senior Living, Inc., a corporation organized under the
laws of the State of Texas.
“Master Lease #1” means that certain First Amended and Restated Master Lease
Agreement, dated effective April 30, 2010, among Midwest Miracle Hills, LLC,
Midwest Woodbridge, LLC, Midwest Ames, LLC, Midwest Prestwick, LLC, Midwest
Village of Columbus, LLC, and Midwest Windermere, LLC, each a Landlord
Affiliate, and Capital Midwest, LLC, an Affiliate of Tenant, as amended.
“Master Lease #2” means that certain Master Lease Agreement, dated effective as
of September 10, 2010 among HCRI Texas Properties, LTD., 402 South Colonial
Drive, LLC, 311 E. Hawkins Parkway, LLC, 2281 Country Club Drive, LLC, 5902
North Street, LLC, 750 North Collegiate Drive, LLC, 1011 E. Pecan Grove Road,
LLC, 5550 Old Jacksonville Highway, LLC, 1329 Brown Street, LLC and 1818 Martin
Drive, LLC, each a Landlord Affiliate, and Capital Texas S, LLC, an Affiliate of
Tenant, as amended.
“Material Obligation” means [i] any indebtedness (other than the Assumed
Obligations) secured by a security interest in the accounts receivable of Tenant
or Subtenant or any Personal Property; [ii] any indebtedness or lease of Tenant
or Subtenant or of any other party that has been guaranteed by Tenant or
Subtenant that has an outstanding principal balance or obligation in an amount
not less than $500,000.00; [iii] any obligation to or agreement with the Issuer
relating to the Letter of Credit; and [iv] any sublease of the Leased Property.
“Minimum Capital Expenditures Amount” means [i] $500.00 per unit (as referenced
on Exhibit C hereto) annually for each of the first through the fifth Lease
Year; [ii] $550.00 per unit annually for each of the sixth through the tenth
Lease Year; and [iii] $600.00 per unit annually for each of the eleventh and
following Lease Years.
“Net Operating Income” means the pre-tax net income of Tenant or Subtenant plus
[i] the amount of the provision for depreciation and amortization; plus [ii] the
amount of the

 

9



--------------------------------------------------------------------------------



 



provision for interest and lease payments, if any; plus [iii] the amount of the
provision for Rent payments; plus [iv] the amount of the provision for
management fees.
“Net Worth” has the meaning set forth in §15.7.1.
“Obligor Group Obligations” means all payment and performance obligations of
Tenant, Subtenant and Guarantor to Landlord or any Landlord Affiliate,
including, but not limited to, all obligations under this Lease, any loans
extended to Tenant, Subtenant or Guarantor by Landlord or any Landlord Affiliate
and all documents executed by Tenant, Subtenant or Guarantor in connection with
this Lease, any loan from or any other obligation to Landlord or any Landlord
Affiliate. Notwithstanding the foregoing, “Obligor Group Obligations” shall not
include any obligations arising under Master Lease #1, Master Lease #2, the
Roxbury Lease or the Van Dorn Lease or any related agreements, including without
limitation any guaranties of any such leases.
“OFAC” means the Office of Foreign Assets Control, Department of the Treasury.
“OFAC Lists” means lists of known or suspected terrorists or terrorist
organizations published by OFAC.
“Option Price” has the meaning set forth in §13.2.
“Option to Purchase” has the meaning set forth in §13.1.
“Organization State” means the State in which an entity is organized.
“Organizational Documents” means [i] for a corporation, its Articles of
Incorporation certified by the Secretary of State of the Organization State, as
amended to date, and its Bylaws certified by such entity, as amended to date;
[ii] for a partnership, its Partnership Agreement certified by such entity, as
amended to date, and the Partnership Certificate, certified by the appropriate
authority, as amended to date; and [iii] for a limited liability company, its
Certificate of Formation certified by the Secretary of State of the Organization
State, as amended to date, and its Operating Agreement certified by such entity,
as amended to date.
“Payment Amount” means the amount of any Landlord Payment. The first Landlord
Payment is the Acquisition Payment made on the Effective Date.
“Payment Date” means the date on which Landlord makes a Landlord Payment.
“Periodic Financial Statements” means [i] for Tenant and Subtenant, an unaudited
balance sheet, statement of income and statement of cash flows for the most
recent quarter; [ii] for the Facility, an unaudited Facility Financial Statement
for the most recent month; and [iii] for each Guarantor, an unaudited balance
sheet and statement of income of Guarantor for the most recent quarter.
Statement of income shall be in substantially the form utilized as of the
Effective Date and, for Subtenant only, shall include [a] a comparison of actual
and budgeted revenues and expenses for the current period, year-to-date and year
over year; and [b] a breakdown of patient and other revenues itemized by payor
type.

 

10



--------------------------------------------------------------------------------



 



“Permitted Exceptions” means all easements, liens, encumbrances, restrictions,
agreements and other title matters existing as of the Facility Effective Date,
including, without limitation, the exceptions to title set forth on Exhibit B
attached hereto, and any sublease of any portion of the Leased Property made in
complete accordance with Article 18.
“Permitted Liens” means [i] liens granted to Landlord or, to the extent securing
the Assumed Obligations, to Lender; [ii] liens customarily incurred by Tenant or
Subtenant in the ordinary course of business for items not delinquent, including
mechanic’s liens and deposits and charges under workers’ compensation laws;
[iii] liens for taxes and assessments not yet due and payable; [iv] any lien,
charge, or encumbrance which is being contested in good faith pursuant to this
Lease; [v] the Permitted Exceptions; and [vi] purchase money financing and
capitalized equipment leases for the acquisition of personal property provided,
however, that Landlord obtains a nondisturbance agreement from the purchase
money lender or equipment lessor in form and substance as may be reasonably
satisfactory to Landlord if the original cost of the equipment exceeds
$100,000.00 with respect to any Facility.
“Personal Property” means all machinery, equipment, furniture, furnishings,
movable walls or partitions, computers (and all associated software), trade
fixtures and other personal property (but excluding consumable inventory and
supplies owned by Tenant) used in connection with the Leased Property, together
with all replacements and alterations thereof and additions thereto, except
items, if any, included within the definition of Fixtures or Improvements.
“Portfolio Cash Flow” has the meaning set forth in §15.7.1.
“Portfolio Coverage Ratio” has the meaning set forth in §15.7.1.
“Prior Operators” means HCN-Libertyville, HCN-Naperville, HCN-Trumbull, SHP
II/CSL Summit, LLC, Manager and any other affiliate of Seller which participated
in the operation of the Facilities located on the Subject Property prior to the
Purchase Closing.
“Prior Period Resident Revenues” means, with respect to any Lease Year, the
Resident Revenues for all of the Leased Property (as of the commencement of such
Lease Year) for the period commencing two months prior to the commencement of
the preceding Lease Year and ending 12 months later. By way of illustration
only, if the Prior Period Resident Revenues were being determined with respect
to the Lease Year commencing as of January 1, 2011 and expiring December 31,
2011, the Prior Period Resident Revenues applicable to such Lease Year would be
determined on the basis of the Resident Revenues for all of the Leased Property
(as of January 1, 2011) for the period commencing as of November 1, 2009 and
ending October 31, 2010.
“Project Improvements” means any addition to or major renovation of a Facility
for which Contingent Payments are made by Landlord pursuant to §22.3.
“Purchase Agreement” means that certain Membership Interest Purchase and Sale
Agreement dated December 22, 2010 between Seller and Purchaser pursuant to which
Purchaser purchased HCN-Libertyville, HCN-Naperville and HCN-Trumbull.

 

11



--------------------------------------------------------------------------------



 



“Purchase Closing” means, with respect to any Facility, the closing of the
transaction contemplated by the Purchase Agreement, occurring immediately prior
to the applicable Facility Effective Date.
“Purchaser” means HCN Capital Holdings II, LLC, a limited liability company
organized under the laws of the State of Delaware and a directly or indirectly
wholly owned subsidiary of HCN.
“Purchase Notice” has the meaning set forth in §13.1.
“Qualified Capital Expenditures” means the expenditures capitalized on the books
of Tenant or Subtenant, including without limitation expenditures for any of the
following: replacement of furniture, fixtures and equipment, including
refrigerators, ranges, major appliances, bathroom fixtures, doors (exterior and
interior), central air conditioning and heating systems (including cooling
towers, water chilling units, furnaces, boilers and fuel storage tanks) and
major replacement of siding; major roof replacements, including major
replacements of gutters, downspouts, eaves and soffits; major repairs and
replacements of plumbing and sanitary systems; overhaul of elevator systems;
major repaving, resurfacing and sealcoating of sidewalks, parking lots and
driveways; repainting of building exterior; but excluding major alterations,
additions and normal maintenance and repairs.
“Receivables” means [i] all of Tenant’s or Subtenant’s rights to receive payment
for providing resident care and services as set forth in any accounts, contract
rights, and instruments, and [ii] those documents, chattel paper, inventory
proceeds, provider agreements, participation agreements, ledger sheets, files,
records, computer programs, tapes, and agreements relating to Tenant’s or
Subtenant’s rights to receive payment for providing resident care services.
“Related Rights” means all easements, rights (including bed operating rights)
and appurtenances relating to the Land and the Improvements.
“Renewal Date” means the first day of each Renewal Term.
“Renewal Option” has the meaning set forth in §12.1.
“Renewal Term” has the meaning set forth in §12.1.
“Rent” means Base Rent, Additional Charges and Default Rent.
“Rent Adjustment Date” means each anniversary of the Commencement Date;
provided, however, upon the addition of a Facility to the Leased Property after
the Commencement Date, this date will be adjusted by Landlord to take into
account the Amendment Commencement Date for the added Facility and provide for
one Rent Adjustment Date that is applicable for all Facilities during the Term.
“Rent Schedule” means the schedule issued by Landlord to Tenant showing the Base
Rent to be paid by Tenant pursuant to the terms of this Lease, as such schedule
is amended from time to time by Landlord. The initial Rent Schedule is attached
to this Lease as Schedule 1

 

12



--------------------------------------------------------------------------------



 



or will be attached following Closing if the Rent Schedule cannot be determined
until the day of Closing.
“Rent Escalation Condition” means, as to any Lease Year, that the Prior Period
Resident Revenues determined with respect to such Lease Year for all of the
Leased Property (immediately prior to the commencement of such Lease Year) equal
or exceed 90% of the Adjusted Base Year Resident Revenues for such Leased
Property. By way of illustration only, for purposes of determining whether the
Rent Escalation Condition has been satisfied for the Lease Year commencing as of
January 1, 2013 and expiring as of December 31, 2013, the Resident Revenues for
the period commencing as of November 1, 2011 and ending as of October 31, 2012
would be compared to the Adjusted Base Year Resident Revenues, in each case
determined on the basis of that portion of the Leased Property that is subject
to this Lease immediately prior to January 1, 2012, to determine whether the
Prior Period Resident Revenues equal or exceed 90% of the Adjusted Base Year
Resident Revenues.
“Resident Revenues” means revenues generated from the sale of goods or services
at or through the Facilities, whether by Tenant, Subtenant or any subtenant or
licensee of Tenant or Subtenant, or any other party, which revenues are
primarily derived from services provided to residents (including, without
limitation, revenues received or receivable for the use of or otherwise by
reason of all rooms, units and other facilities provided, meals served, services
performed or goods sold at the Facilities, but excluding revenues received by
Tenant as rent or other consideration from the sublease of the Facilities to
Subtenant), and which revenues shall be measured and computed using
substantially the same methodology as during the period commencing on January 1,
2010 and ending on December 31, 2010 and net of contractual adjustments of
governmental and other third party payors as shown on Exhibit C hereto.
“Replacement Operator” has the meaning set forth in §15.9.1.
“Roxbury Lease” means that certain Lease Agreement, dated effective as of
April 16, 2010, between Midwest 108th & Q, LLC, a Landlord Affiliate, and CSL
108th & Q, LLC, an Affiliate of Tenant, as amended.
“Secured Party” has the meaning set forth in §23.1.
“Seller” means Senior Housing Partners II., L.P., a limited partnership
organized under the laws of the State of Delaware, and Capital Senior Living
Properties 4, Inc., a corporation organized under the laws of the State of
Delaware, individually and collectively. Indemnitor is an affiliate of a partner
of Seller.
“Special Focus Facility” means a skilled nursing facility that is included on
the current Special Focus Facility List that is maintained by CMS and posted on
the CMS website (www.cms.hhs.gov).
“Subject Property” means the Facility Property relating to the Libertyville
Facility, Naperville Facility, Summit Facility and Trumbull Facility (as defined
on Exhibit C).
“Subtenant” means each Subtenant of a Facility as identified on Exhibit C
hereto, individually and collectively. Each Subtenant will be the licensed
operator of its respective

 

13



--------------------------------------------------------------------------------



 



Facility as shown on Exhibit C. References in this Lease to “Subtenant” shall
mean each Subtenant individually and shall relate to such Subtenant’s respective
Facility unless expressly stated otherwise.
“Tenant” has the meaning set forth in the introductory paragraph of this Lease.
“Tenant’s Property” has the meaning set forth in §11.1.
“Term” means the Initial Term and each Renewal Term.
“U.S. Publicly-Traded Entity” means a person (other than an individual) whose
securities are listed on a national securities exchange, or quoted on an
automated quotation system, in the United States, or a wholly-owned subsidiary
of such a person.
“Van Dorn Lease” means that certain Lease Agreement, dated effective as of
April 16, 2010, between Midwest Van Dorn, LLC, a Landlord Affiliate, and CSL Van
Dorn, LLC, an Affiliate of Tenant, as amended.
1.5 Landlord as Agent. With respect to its respective Facility, each Landlord
appoints HCN as the agent and lawful attorney-in-fact of such Landlord to act
for such Landlord for all purposes and actions of Landlord under this Lease and
the other Lease Documents. All notices, consents, waivers and all other
documents and instruments executed by HCN pursuant to the Lease Documents from
time to time and all other actions of HCN as Landlord under the Lease Documents
shall be binding upon such Landlord. All Rent payable under this Lease shall be
paid to HCN.
ARTICLE 2: RENT
2.1 Base Rent. Tenant shall pay Landlord base rent (“Base Rent”) in advance in
consecutive monthly installments payable on the first Business Day of each month
during the Term commencing on the Commencement Date. If the Effective Date is
not the first day of a month, Tenant shall pay Landlord Base Rent on the
Effective Date for the partial month, i.e., for the period commencing on the
Effective Date and ending on the day before the Commencement Date. The Base Rent
payable for the current Lease Year is as shown on the Rent Schedule, subject to
adjustment pursuant to §2.2.2 if applicable. For each subsequent Lease Year of
the Initial Term, the Base Rent shall be paid in accordance with the most recent
revised Rent Schedule provided by Landlord pursuant to §2.2, as applicable. The
Base Rent for each Renewal Term will be determined in accordance with §12.2.
2.2 Base Rent Adjustments.
2.2.1 Annual Increase of Base Rent. Commencing on the first Rent Adjustment Date
and on each Rent Adjustment Date thereafter, provided that, as of such Rent
Adjustment Date, the Rent Escalation Condition has been met for the just ending
Lease Year, the annual Base Rent shall increase by the Annual Rent Increase for
the Lease Year then just beginning. If, as of any Rent Adjustment Date, the Rent
Escalation Condition has not been so met for the just ending Lease Year, then no
Base Rent increase shall occur for the Lease Year then just beginning. However,
if the Rent Escalation Condition has not been met for one or more Lease

 

14



--------------------------------------------------------------------------------



 



Years, the Base Rent for the next Lease Year with respect to which the Rent
Escalation Condition is satisfied shall be determined as if the Rent Escalation
Condition had been satisfied for all previous Lease Years and the Base Rent had
escalated pursuant to, and in accordance with, this §2.2.1 for all prior Lease
Years. As of each Rent Adjustment Date, Landlord shall calculate the Annual Rent
Increase and shall deliver the revised Rent Schedule to Tenant no later than
30 days after the Rent Adjustment Date. Until the revised Rent Schedule is
delivered to Tenant, Tenant shall pay the monthly Base Rent with the Annual Rent
Increase (paid in equal monthly installments) calculated based upon an Increaser
Rate of three percent of the Actual Rate of Return for the prior Lease Year.
After the revised Rent Schedule is delivered to Tenant, if the actual monthly
Base Rent is more or less than the monthly Base Rent paid pursuant to the
preceding sentence, the difference shall be added to or deducted from (as
applicable) the monthly Base Rent payment made for the following month.
Thereafter, Tenant shall make monthly Base Rent payments in accordance with the
revised Rent Schedule.
2.2.2 Additional Landlord Payments. If Landlord makes a Landlord Payment other
than the initial Acquisition Payment, the Base Rent will be increased effective
on the Payment Date based upon the applicable rate of return to Landlord as set
forth in the Commitment applied to such Landlord Payment. Until Tenant receives
a revised Rent Schedule from Landlord, Tenant shall for each month [i] continue
to make installments of Base Rent according to the Rent Schedule in effect on
the day before the Payment Date; and [ii] within 10 days following Landlord’s
issuance of an invoice, pay the difference between the installment of Base Rent
that Tenant paid to Landlord for such month and the installment of Base Rent
actually due to Landlord for such month as a result of the Landlord Payment. On
the first day of the month following receipt of the revised Rent Schedule,
Tenant shall pay the monthly installment of Base Rent specified in the revised
Rent Schedule.
2.3 Additional Charges. In addition to Base Rent, Tenant shall pay the Escrow
Payments to Landlord or Landlord’s designee, all other amounts, liabilities,
obligations and Impositions which Tenant assumes or agrees to pay under this
Lease including any fine, penalty, interest, charge and cost which may be added
for nonpayment or late payment of such items (collectively the “Additional
Charges”). If any Assumed Mortgage requires any Escrow Payments to be paid over
to Lender, then, at Landlord’s request, Tenant shall make such payments directly
to Lender. If any Escrow Payments are submitted to Landlord but required to be
paid over to Lender, Landlord covenants that it shall timely forward each such
payment to Lender as required under the Assumed Mortgage.
2.4 Place of Payment of Rent. Tenant shall make all payments of Rent to Landlord
by electronic wire transfer in accordance with the wiring instructions set forth
in Exhibit H attached hereto, subject to change in accordance with other written
instructions provided by Landlord from time to time.
2.5 Net Lease. This Lease shall be deemed and construed to be an “absolute net
lease”, and Tenant shall pay all Rent and other charges and expenses in
connection with the Leased Property throughout the Term, without abatement,
deduction, recoupment or setoff. Landlord shall have all legal, equitable and
contractual rights, powers and remedies provided either in this Lease or by
statute or otherwise in the case of nonpayment of the Rent.

 

15



--------------------------------------------------------------------------------



 



2.6 No Termination, Abatement, Etc. Except as otherwise specifically provided in
this Lease, Tenant shall remain bound by this Lease in accordance with its
terms. Tenant shall not, without the consent of Landlord, modify, surrender or
terminate the Lease, nor seek nor be entitled to any abatement, deduction,
deferment or reduction of Rent, or setoff or recoupment against the Rent. Except
as expressly provided in this Lease, the obligations of Landlord and Tenant
shall not be affected by reason of [i] any damage to, or destruction of, the
Leased Property or any part thereof from whatever cause or any Taking (as
hereinafter defined) of the Leased Property or any part thereof; [ii] the lawful
or unlawful prohibition of, or restriction upon, Tenant’s use of the Leased
Property, or any part thereof, the interference with such use by any person,
corporation, partnership or other entity; [iii] except for Landlord’s breach of
§21.1, any claim which Tenant has or might have against Landlord or by reason of
any default or breach of any warranty by Landlord under this Lease or any other
agreement between Landlord and Tenant, or to which Landlord and Tenant are
parties; [iv] any bankruptcy, insolvency, reorganization, composition,
readjustment, liquidation, dissolution, winding up or other proceeding affecting
Landlord or any assignee or transferee of Landlord; or [v] any other cause,
whether similar or dissimilar to any of the foregoing, other than a discharge of
Tenant from any such obligations as a matter of law. Except as otherwise
specifically provided in this Lease, Tenant hereby specifically waives all
rights, arising from any occurrence whatsoever, which may now or hereafter be
conferred upon it by law [a] to modify, surrender or terminate this Lease or
quit or surrender the Leased Property or any portion thereof; or [b] entitling
Tenant to any abatement, reduction, suspension or deferment of the Rent or other
sums payable by Tenant hereunder. The obligations of Landlord and Tenant
hereunder shall be separate and independent covenants and agreements and the
Rent and all other sums payable by Tenant hereunder shall continue to be payable
in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Lease or by termination of this Lease
other than by reason of an Event of Default.
ARTICLE 3: IMPOSITIONS AND UTILITIES
3.1 Payment of Impositions. Tenant shall pay, as Additional Charges, all
Impositions that may be levied or become a lien on the Leased Property or any
part thereof at any time (whether prior to or during the Term), without regard
to prior ownership of said Leased Property, before any fine, penalty, interest,
or cost is incurred; provided, however, Tenant may, subject to the terms of the
Assumed Mortgage for so long as any of the Assumed Obligations remain
outstanding, contest any Imposition in accordance with §3.7. Tenant shall
deliver to Landlord [i] not more than 30 days after the due date of each
Imposition, copies of the invoice for such Imposition and the check delivered
for payment thereof; and [ii] not more than 60 days after the due date of each
Imposition, a copy of the official receipt evidencing such payment or other
proof of payment satisfactory to Landlord. Tenant’s obligation to pay such
Impositions shall be deemed absolutely fixed upon the date such Impositions
become a lien upon the Leased Property or any part thereof. Tenant, at its
expense, shall prepare and file all tax returns and reports in respect of any
Imposition as may be required by governmental authorities. Tenant shall be
entitled to any refund due from any taxing authority if no Event of Default
shall have occurred hereunder and be continuing and if Tenant shall have paid
all Impositions due and payable as of the date of the refund. Landlord shall be
entitled to any refund from any taxing authority if an Event of Default has
occurred and is continuing. Any refunds retained by Landlord due to an Event of
Default shall be applied as provided in §8.8. Landlord and Tenant

 

16



--------------------------------------------------------------------------------



 



shall, upon request of the other, provide such data as is maintained by the
party to whom the request is made with respect to the Leased Property as may be
necessary to prepare any required returns and reports. In the event governmental
authorities classify any property covered by this Lease as personal property,
Tenant shall file all personal property tax returns in such jurisdictions where
it may legally so file. Landlord, to the extent it possesses the same, and
Tenant, to the extent it possesses the same, will provide the other party, upon
request, with cost and depreciation records necessary for filing returns for any
property so classified as personal property. Where Landlord is legally required
to file personal property tax returns, Tenant will be provided with copies of
assessment notices indicating a value in excess of the reported value in
sufficient time for Tenant to file a protest. Tenant may, upon notice to
Landlord, at Tenant’s option and at Tenant’s sole cost and expense, protest,
appeal, or institute such other proceedings as Tenant may deem appropriate to
effect a reduction of real estate or personal property assessments and Landlord,
at Tenant’s expense as aforesaid, shall fully cooperate with Tenant in such
protest, appeal, or other action. Tenant shall reimburse Landlord for all
personal property taxes paid by Landlord within 30 days after receipt of
billings accompanied by copies of a bill therefor and payments thereof which
identify the personal property with respect to which such payments are made.
Impositions imposed in respect to the tax-fiscal period during which the Term
terminates shall be adjusted and prorated between Landlord and Tenant, whether
or not such Imposition is imposed before or after such termination, and Tenant’s
obligation to pay its prorated share thereof shall survive such termination.
3.2 Definition of Impositions. “Impositions” means, collectively, [i] taxes
(including, without limitation, all capital stock and franchise taxes of
Landlord imposed by the Facility State or any governmental entity in the
Facility State due to this lease transaction or Landlord’s ownership of the
Leased Property and the income arising therefrom, or due to Landlord being
considered as doing business in the Facility State because of Landlord’s
ownership of the Leased Property or lease thereof to Tenant), all real estate
and personal property ad valorem, sales and use, business or occupation, single
business, gross receipts, transaction privilege, rent or similar taxes; [ii]
assessments (including, without limitation, all assessments for public
improvements or benefits, whether or not commenced or completed prior to the
date hereof and whether or not to be completed within the Term); [iii] ground
rents, water, sewer or other rents and charges, excises, tax levies, and fees
(including, without limitation, license, permit, inspection, authorization and
similar fees); [iv] all taxes imposed on Tenant’s operations of the Leased
Property, including, without limitation, employee withholding taxes, income
taxes and intangible taxes; [v] all taxes imposed by the Facility State or any
governmental entity in the Facility State with respect to the conveyance of the
Leased Property by Landlord to Tenant or Tenant’s designee, including, without
limitation, conveyance taxes and capital gains taxes; and [vi] all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character in respect of the
Leased Property or any part thereof and/or the Rent (including all interest and
penalties thereon due to any failure in payment by Tenant), which at any time
prior to, during or in respect of the Term hereof may be assessed or imposed on
or in respect of or be a lien upon [a] Landlord or Landlord’s interest in the
Leased Property or any part thereof; [b] the Leased Property or any part thereof
or any rent therefrom or any estate, right, title or interest therein; or [c]
any occupancy, operation, use or possession of, or sales from, or activity
conducted on, or in connection with the Leased Property or the leasing or use of
the Leased Property or any part thereof. Tenant shall not, however, be required
to pay any Federal or state tax based on gross or

 

17



--------------------------------------------------------------------------------



 



net income imposed on Landlord by any governmental entity other than the capital
stock and franchise taxes described in clause [i] above.
3.3 Escrow of Impositions. Except to the extent already deposited as required
under the Assumed Mortgage, Tenant shall deposit with Landlord on the first day
of each month a sum equal to 1/12th of the Impositions assessed against the
Leased Property for the preceding tax year for real estate taxes, which sums
shall be used by Landlord toward payment of such Impositions. In addition, if an
Event of Default occurs and while it remains uncured, Tenant shall, at
Landlord’s election, except to the extent already deposited as required under
the Assumed Mortgage, deposit with Landlord on the first day of each month a sum
equal to l/12th of the Impositions assessed against the Leased Property for the
preceding tax year other than for real estate taxes, which sums shall be used by
Landlord toward payment of such Impositions. Tenant, on demand, shall pay to
Landlord any additional funds necessary to pay and discharge the obligations of
Tenant pursuant to the provisions of this section. The receipt by Landlord of
the payment of such Impositions by and from Tenant shall only be as an
accommodation to Tenant, the mortgagees, and the taxing authorities, and shall
not be construed as rent or income to Landlord, Landlord serving, if at all,
only as a conduit for delivery purposes. If Impositions are deposited under the
Assumed Mortgage, Landlord will cooperate with Tenant to have such deposits
applied to the Impositions.
3.4 Utilities. Tenant shall pay, as Additional Charges, all taxes, assessments,
charges, deposits, and bills for utilities, including, without limitation,
charges for water, gas, oil, sanitary and storm sewer, electricity, telephone
service, and trash collection, which may be charged against the occupant of the
Improvements during the Term. If an Event of Default occurs and while it remains
uncured, Tenant shall, at Landlord’s election, deposit with Landlord on the
first day of each month a sum equal to l/12th of the amount of the annual
utility expenses for the preceding Lease Year, which sums shall be used by
Landlord to pay such utilities. Tenant shall, on demand, pay to Landlord any
additional amount needed to pay such utilities. Landlord’s receipt of such
payments shall only be an accommodation to Tenant and the utility companies and
shall not constitute rent or income to Landlord. Tenant shall use its best
efforts to ensure against the freezing of water lines. Tenant hereby agrees to
indemnify and hold Landlord harmless from and against any liability or damages
to the utility systems and the Leased Property that may result from Tenant’s
failure to maintain sufficient heat in the Improvements.
3.5 Discontinuance of Utilities. Landlord will not be liable for damages to
person or property or for injury to, or interruption of, business for any
discontinuance of utilities nor will such discontinuance in any way be construed
as an eviction of Tenant or cause an abatement of rent or operate to release
Tenant from any of Tenant’s obligations under this Lease.
3.6 Business Expenses. Tenant acknowledges that it is solely responsible for all
expenses and costs incurred in connection with the operation of the Facility on
the Leased Property, including, without limitation, employee benefits, employee
vacation and sick pay, consulting fees, and expenses for inventory and supplies.
3.7 Permitted Contests. Subject to the terms of the Assumed Mortgage, Tenant, on
its own or on Landlord’s behalf (or in Landlord’s name), but at Tenant’s
expense, may contest, by appropriate legal proceedings conducted in good faith
and with due diligence,

 

18



--------------------------------------------------------------------------------



 



the amount or validity or application, in whole or in part, of any Imposition or
any Legal Requirement or insurance requirement or any lien, attachment, levy,
encumbrance, charge or claim provided that [i] in the case of an unpaid
Imposition, lien, attachment, levy, encumbrance, charge or claim, the
commencement and continuation of such proceedings shall suspend the collection
thereof from Landlord and from the Leased Property; [ii] neither the Leased
Property nor any Rent therefrom nor any part thereof or interest therein would
be in any immediate danger of being sold, forfeited, attached or lost; [iii] in
the case of a Legal Requirement, Landlord would not be in any immediate danger
of civil or criminal liability for failure to comply therewith pending the
outcome of such proceedings; [iv] in the event that any such contest shall
involve a sum of money or potential loss in excess of $50,000.00, Tenant shall
deliver to Landlord and its counsel an opinion of Tenant’s counsel to the effect
set forth in clauses [i], [ii] and [iii], to the extent applicable; [v] in the
case of a Legal Requirement and/or an Imposition, lien, encumbrance or charge,
Tenant shall give such reasonable security as may be demanded by Landlord to
insure ultimate payment of the same and to prevent any sale or forfeiture of the
affected Leased Property or the Rent by reason of such nonpayment or
noncompliance; provided, however, the provisions of this section shall not be
construed to permit Tenant to contest the payment of Rent (except as to contests
concerning the method of computation or the basis of levy of any Imposition or
the basis for the assertion of any other claim) or any other sums payable by
Tenant to Landlord hereunder; [vi] in the case of an insurance requirement, the
coverage required by Article 4 shall be maintained; and [vii] if such contest be
finally resolved against Landlord or Tenant, Tenant shall, as Additional Charges
due hereunder, promptly pay the amount required to be paid, together with all
interest and penalties accrued thereon, or comply with the applicable Legal
Requirement or insurance requirement. Landlord, at Tenant’s expense, shall
execute and deliver to Tenant such authorizations and other documents as may be
reasonably required in any such contest, and, if reasonably requested by Tenant
or if Landlord so desires, Landlord shall join as a party therein. Tenant hereby
agrees to indemnify and save Landlord harmless from and against any liability,
cost or expense of any kind that may be imposed upon Landlord in connection with
any such contest and any loss resulting therefrom.
ARTICLE 4: INSURANCE
4.1 Property Insurance. At Tenant’s expense, Tenant shall maintain in full force
and effect a property insurance policy or policies insuring the Leased Property
against the following:
(a) Loss or damage commonly covered by a “Special Form” policy insuring against
physical loss or damage to the Improvements and Personal Property, including,
but not limited to, risk of loss from fire, windstorm and other hazards,
collapse, transit coverage, vandalism, malicious mischief, theft, earthquake (if
the Leased Property is in a higher risk earthquake zone as determined by
Landlord) and sinkholes (if usually recommended in the area of the Leased
Property). The policy shall be in the amount of the full replacement value (as
defined in §4.5) of the Improvements and Personal Property and shall contain a
deductible amount reasonably acceptable to Landlord. Landlord shall be named as
an additional insured. The policy shall include a stipulated value endorsement
or agreed amount endorsement and endorsements for ordinance or law including
demolition costs and increased cost of construction.

 

19



--------------------------------------------------------------------------------



 



(b) If applicable, loss or damage by explosion of steam boilers, pressure
vessels, or similar apparatus, now or hereafter installed on the Leased
Property, in commercially reasonable amounts acceptable to Landlord.
(c) Consequential loss of rents and income coverage insuring against all
“Special Form” risk of physical loss or damage with limits and deductible
amounts reasonably acceptable to Landlord covering risk of loss during the first
nine months of reconstruction, and containing an endorsement for extended period
of indemnity of at least six months, and shall be written with a stipulated
amount of coverage if available at a reasonable premium.
(d) If the Leased Property is located, in whole or in part, in a federally
designated 100-year flood plain area, flood insurance for the Improvements in an
amount equal to the lesser of [i] the full replacement value of the
Improvements; or [ii] the maximum amount of insurance available for the
Improvements under all federal and private flood insurance programs.
(e) Loss or damage caused by the breakage of plate glass, if applicable, in
commercially reasonable amounts reasonably acceptable to Landlord.
(f) Loss or damage commonly covered by blanket crime insurance, including
employee dishonesty, loss of money orders or paper currency, depositor’s
forgery, and loss of property of patients accepted by Tenant for safekeeping, in
commercially reasonable amounts acceptable to Landlord.
Additionally, to the extent the Assumed Mortgage requires Landlord to maintain
insurance policies beyond those set forth in this §4.1, Tenant shall maintain
such insurance policies in full force and effect and in compliance with the
terms of the Assumed Mortgage.
4.2 Liability Insurance. At Tenant’s expense, Tenant shall maintain liability
insurance against the following:
(a) Claims for personal injury or property damage commonly covered by
comprehensive general liability insurance with endorsements for incidental
malpractice, contractual, personal injury, voluntary medical payments, products
and completed operations, broad form property damage, and extended bodily
injury, with commercially reasonable amounts for bodily injury, property damage,
and voluntary medical payments acceptable to Landlord, but with a combined
single limit of not less than $5,000,000.00 per occurrence.
(b) Claims for personal injury and property damage commonly covered by
comprehensive automobile liability insurance, covering all owned and non-owned
automobiles, with commercially reasonable amounts for bodily injury, property
damage, and for automobile medical payments acceptable to Landlord, but with a
combined single limit of not less than $5,000,000.00 per occurrence.
(c) Claims for personal injury commonly covered by medical malpractice and
professional liability insurance in commercially reasonable amounts acceptable
to Landlord.

 

20



--------------------------------------------------------------------------------



 



(d) Claims commonly covered by workers’ compensation insurance for all persons
employed by Tenant on the Leased Property. Such workers’ compensation insurance
shall be in accordance with the requirements of all applicable local, state, and
federal law.
Additionally, to the extent the Assumed Mortgage requires Landlord to maintain
insurance policies beyond those set forth in this §4.2, Tenant shall maintain
such insurance policies in full force and effect and in compliance with the
terms of the Assumed Mortgage.
4.3 Builder’s Risk Insurance. In connection with any construction, Tenant shall
maintain in full force and effect a builder’s completed value risk policy
(“Builder’s Risk Policy”) of insurance in a nonreporting form insuring against
all “Special Form” risk of physical loss or damage to the Improvements,
including, but not limited to, risk of loss from fire, windstorm and other
hazards, collapse, transit coverage, vandalism, malicious mischief, theft,
earthquake (if Leased Property is in a higher risk earthquake zone as determined
by Landlord) and sinkholes (if usually recommended in the area of the Leased
Property). The Builder’s Risk Policy shall include endorsements providing
coverage for building materials and supplies and temporary premises. The
Builder’s Risk Policy shall be in the amount of the full replacement value of
the Improvements and shall contain a deductible amount acceptable to Landlord
and, if required by the Assumed Obligations, Lender. Landlord shall be named as
an additional insured. The Builder’s Risk Policy shall include an endorsement
permitting initial occupancy.
4.4 Insurance Requirements. The following provisions shall apply to all
insurance coverages required hereunder:
(a) The form and substance of all policies shall be subject to the approval of
Landlord, which approval will not be unreasonably withheld, and, for so long as
any of the Assumed Obligations remain outstanding, shall be in form and
substance required under the Assumed Mortgage.
(b) The carriers of all policies shall have a Best’s Rating of “A-” or better
and a Best’s Financial Category of VII or higher and shall be authorized to do
insurance business in the Facility State, and, for so long as any of the Assumed
Obligations remain outstanding, shall meet the requirements otherwise required
by Lender.
(c) Tenant shall be the “named insured” and Landlord and, for so long as any of
the Assumed Obligations remain outstanding, Lender shall each be an “additional
insured” on each policy.
(d) Tenant shall deliver to Landlord certificates or policies showing the
required coverages and endorsements. The policies of insurance shall provide
that the policy may not be canceled or not renewed, and no material change or
reduction in coverage may be made, without at least 30 days’ prior written
notice to Landlord and, if required by the Assumed Obligations, Lender.
(e) The policies shall contain a severability of interest and/or cross-liability
endorsement, provide that the acts or omissions of Tenant or Landlord will not

 

21



--------------------------------------------------------------------------------



 



invalidate the coverage of the other party, and provide that Landlord shall not
be responsible for payment of premiums.
(f) All loss adjustment shall require the written consent of Landlord and
Tenant, as their interests may appear and, for so long as any of the Assumed
Obligations remain outstanding, shall be subject to the restrictions set forth
in the Assumed Mortgage.
(g) At least 30 days prior to the expiration of each insurance policy, Tenant
shall deliver to Landlord and, for so long as any of the Assumed Obligations
remain outstanding, Lender, a certificate showing renewal of such policy and
payment of the annual premium therefor and a current Certificate of Compliance
(in the form delivered at the time of Closing) completed and signed by Tenant’s
insurance agent.
(h) Tenant recognizes, acknowledges and agrees that the insurance requirements
imposed under the Assumed Mortgage may be greater than the requirements in this
Lease and that, to the extent such requirements are greater, Tenant shall comply
with the requirements under the Assumed Mortgage.
4.5 Replacement Value. The term “full replacement value” means the actual
replacement cost thereof from time to time, including increased cost of
construction endorsement, with no reductions or deductions. Tenant shall, in
connection with each annual policy renewal, deliver to Landlord a
redetermination of the full replacement value by the insurer or an endorsement
indicating that the Leased Property is insured for its full replacement value.
If Tenant makes any Permitted Alterations (as hereinafter defined) to the Leased
Property, Landlord may have such full replacement value redetermined at any time
after such Permitted Alterations are made, regardless of when the full
replacement value was last determined.
4.6 Blanket Policy. Notwithstanding anything to the contrary contained in this
Article 4, Tenant may carry the insurance required by this Article under a
blanket policy of insurance, provided that the coverage afforded Tenant will not
be reduced or diminished or otherwise be different from that which would exist
under a separate policy meeting all of the requirements of this Lease.
4.7 No Separate Insurance. Tenant shall not take out separate insurance
concurrent in form or contributing in the event of loss with that required in
this Article, or increase the amounts of any then existing insurance, by
securing an additional policy or additional policies, unless all parties having
an insurable interest in the subject matter of the insurance, including Landlord
and any mortgagees, are included therein as additional insureds or loss payees,
the loss is payable under said insurance in the same manner as losses are
payable under this Lease, and such additional insurance is not prohibited by the
existing policies of insurance. Tenant shall immediately notify Landlord of the
taking out of such separate insurance or the increasing of any of the amounts of
the existing insurance by securing an additional policy or additional policies.
4.8 Waiver of Subrogation. Each party hereto hereby waives any and every claim
which arises or may arise in its favor and against the other party hereto during
the Term for any and all loss of, or damage to, any of its property located
within or upon, or constituting a part

 

22



--------------------------------------------------------------------------------



 



of, the Leased Property, which loss or damage is covered by valid and
collectible insurance policies, to the extent that such loss or damage is
recoverable under such policies. Said mutual waiver shall be in addition to, and
not in limitation or derogation of, any other waiver or release contained in
this Lease with respect to any loss or damage to property of the parties hereto.
Inasmuch as the said waivers will preclude the assignment of any aforesaid claim
by way of subrogation (or otherwise) to an insurance company (or any other
person), each party hereto agrees immediately to give each insurance company
which has issued to it policies of insurance, written notice of the terms of
said mutual waivers, and to have such insurance policies properly endorsed, if
necessary, to prevent the invalidation of said insurance coverage by reason of
said waivers, so long as such endorsement is available at a reasonable cost.
4.9 Mortgages. The following provisions shall apply if Landlord now or hereafter
places a mortgage on the Leased Property or any part thereof: [i] Tenant shall
obtain a standard form of lender’s loss payable clause insuring the interest of
the mortgagee; [ii] Tenant shall deliver evidence of insurance to such
mortgagee; [iii] loss adjustment shall require the consent of the mortgagee; and
[iv] Tenant shall provide such other information and documents as may be
required by the mortgagee. Notwithstanding the provisions of this §4.9 to the
contrary, Landlord and Tenant each recognize and acknowledge that the Assumed
Mortgage contains express provisions governing insurance for the Facility and
that, for so long as any of the Assumed Obligations remain outstanding, to the
extent any inconsistency exists between §4.9 hereof and the Assumed Mortgage,
the terms of the Assumed Mortgage will control.
4.10 Escrows. After an Event of Default occurs hereunder, Tenant shall make such
periodic payments of insurance premiums in accordance with Landlord’s
requirements after receipt of notice thereof from Landlord.
ARTICLE 5: INDEMNITY
5.1 Tenant’s Indemnification. Tenant hereby indemnifies and agrees to hold
harmless Landlord, Lender, Lender’s servicer of the Assumed Mortgage, any
successors or assigns of Landlord, Lender, Lender’s servicer of the Assumed
Mortgage, and Landlord’s, Lender’s, Lender’s servicer of the Assumed Mortgage’s,
and such successors or assigns directors, officers, employees and agents from
and against any and all demands, claims, causes of action, fines, penalties,
damages (including consequential damages), losses, liabilities (including strict
liability), judgments, and expenses (including, without limitation, reasonable
attorneys’ fees, court costs, and the costs set forth in §8.7) incurred in
connection with or arising from: [i] the use or occupancy of the Leased Property
by Tenant or any persons claiming under Tenant; [ii] any activity, work, or
thing done, or permitted or suffered by Tenant in or about the Leased Property;
[iii] any acts, omissions, or negligence of Tenant or any person claiming under
Tenant, or the contractors, agents, employees, invitees, or visitors of Tenant
or any such person; [iv] any breach, violation, or nonperformance by Tenant or
any person claiming under Tenant or the employees, agents, contractors,
invitees, or visitors of Tenant or of any such person, of any term, covenant, or
provision of this Lease or any law, ordinance, or governmental requirement of
any kind, including, without limitation, any failure to comply with any
applicable requirements under the ADA; [v] any injury or damage to the person,
property or business of Tenant, its employees, agents, contractors, invitees,
visitors, or any other person entering upon the Leased Property; [vi] any
construction, alterations, changes or demolition of the Facility performed by or

 

23



--------------------------------------------------------------------------------



 



contracted for by Tenant or its employees, agents or contractors; [vii] any
obligations, costs or expenses arising under any Permitted Exceptions; [viii]
any loss, damage, liability, penalty or expense incurred by Landlord in
connection with the Assumed Obligations to the extent arising from an act or
omission of Tenant or from Tenant’s default under this Lease or under the
Assumed Note, Assumed Mortgage or related documents; and [ix] any loss, damage,
liability, penalty or expense incurred by Landlord in connection with any breach
of any obligation to Assumed Lender relating to environmental issues, except to
the extent same are caused by the act or omission of Landlord. If any action or
proceeding is brought against Landlord, its employees, or agents by reason of
any such claim, Tenant, upon notice from Landlord, Lender or Lender’s servicer
of the Assumed Mortgage, will defend the claim at Tenant’s expense with counsel
selected by Tenant and reasonably satisfactory to Landlord, Lender or Lender’s
servicer of the Assumed Mortgage. All amounts payable to Landlord, Lender or
Lender’s servicer of the Assumed Mortgage under this section shall be payable on
written demand and any such amounts which are not paid within 10 days after
demand therefor by Landlord, Lender or Lender’s servicer of the Assumed Mortgage
shall bear interest at Landlord’s rate of return as provided in the Commitment.
In case any action, suit or proceeding is brought against Tenant by reason of
any such occurrence, Tenant shall use its best efforts to defend such action,
suit or proceeding.
5.1.1 Notice of Claim. Landlord shall notify Tenant in writing of any claim or
action brought against Landlord in which indemnity may be sought against Tenant
pursuant to this section. Such notice shall be given in sufficient time to allow
Tenant to defend or participate in such claim or action, but the failure to give
such notice in sufficient time shall not constitute a defense hereunder nor in
any way impair the obligations of Tenant under this section unless the failure
to give such notice precludes Tenant’s defense of any such action.
5.1.2 Survival of Covenants. The covenants of Tenant contained in this section
shall remain in full force and effect after the termination of this Lease until
the expiration of the period stated in the applicable statute of limitations
during which a claim or cause of action may be brought and payment in full or
the satisfaction of such claim or cause of action and of all expenses and
charges incurred by Landlord relating to the enforcement of the provisions
herein specified.
5.1.3 Reimbursement of Expenses. Unless prohibited by law, Tenant hereby agrees
to pay to Landlord all of the reasonable fees, charges and reasonable
out-of-pocket expenses related to the Facility and required hereby, or incurred
by Landlord in enforcing the provisions of this Lease.
5.2 Environmental Indemnity; Audits. Tenant hereby indemnifies and agrees to
hold harmless Landlord, Lender or Lender’s servicer of the Assumed Mortgage, any
successors to Landlord’s, Lender’s or Lender’s servicer’s of the Assumed
Mortgage, interest in this Lease, and their successors directors, officers,
employees and agents from and against any losses, claims, damages (including
consequential damages), penalties, fines, liabilities (including strict
liability), costs (including cleanup and recovery costs), and expenses
(including expenses of litigation and reasonable consultants’ and attorneys’
fees) incurred by Landlord, Lender or Lender’s servicer of the Assumed Mortgage,
or any other indemnitee or assessed against any portion of the Leased Property
by virtue of any claim or lien by any governmental or quasi-governmental unit,
body, or agency, or any third party, for cleanup costs or other costs

 

24



--------------------------------------------------------------------------------



 



pursuant to any Environmental Law. Tenant’s indemnity shall survive the
termination of this Lease. Provided, however, Tenant shall have no indemnity
obligation with respect to [i] Hazardous Materials first introduced to the
Leased Property subsequent to the date that Tenant’s occupancy of the Leased
Property shall have fully terminated; or [ii] Hazardous Materials introduced to
the Leased Property by Landlord, its agent, employees, successors or assigns. If
at any time during the Term of this Lease any governmental authority notifies
Landlord, Lender or Lender’s servicer of the Assumed Mortgage, or Tenant of a
violation of any Environmental Law or Landlord, Lender or Lender’s servicer of
the Assumed Mortgage reasonably believes that a Facility may violate any
Environmental Law, Landlord, Lender or Lender’s servicer of the Assumed Mortgage
may require one or more environmental audits of such portion of the Leased
Property, in such form, scope and substance as specified by Landlord, Lender or
Lender’s servicer of the Assumed Mortgage, at Tenant’s expense. Tenant shall,
within 30 days after receipt of an invoice from Landlord, Lender or Lender’s
servicer of the Assumed Mortgage, reimburse Landlord, Lender or Lender’s
servicer of the Assumed Mortgage for all costs and expenses incurred in
reviewing any environmental audit, including, without limitation, reasonable
attorneys’ fees and costs.
5.3 Indemnitor Indemnification. Tenant shall cause Indemnitor to, and Indemnitor
hereby agrees to, indemnify and hold harmless HCN and Landlord, any affiliates,
successors or assigns of HCN or Landlord, and HCN’s and Landlord’s and each such
affiliate’s, successor’s and assign’s directors, officers, members, managers,
employees and agents (individually and collectively, “Indemnitee”) from and
against any and all demands, claims, causes of action, fines, penalties, damages
(including consequential damages), losses, liabilities (including strict
liability), judgments, and expenses (including, without limitation, reasonable
attorneys’ fees and court costs) incurred in connection with or arising from any
of the following: [i] any facts or circumstances involving or related to the
Landlord entities, the Subject Property or the Assumed Obligations to the extent
arising or relating to periods prior to the Purchase Closing; [ii] any
operation, activity, work, or thing done, or permitted or suffered by Prior
Operators or their affiliates, agents or employees on the Subject Property prior
to the Purchase Closing; [iii] any acts, omissions, or negligence of Prior
Operators or any person claiming under Prior Operators, or the contractors,
agents, employees, invitees, or visitors of Prior Operators or any such person,
occurring prior to the Purchase Closing; [iv] any misrepresentation by Tenant or
Subtenant in any Closing Certificate delivered to Landlord as of the applicable
Facility Effective Date; [v] any breach, violation, or nonperformance by Prior
Operators or any of their affiliates or any person claiming under any such
person or the employees, agents, contractors, invitees, or visitors of any such
person, of any obligations imposed by any applicable law, ordinance, or
governmental requirement of any kind as to the Subject Property; [vi] the
valuation of the Subject Property for tax purposes as in existence prior to the
Purchase Closing; [vii] any loss, cost or liability of Indemnitee to the extent
arising as a result of the sale contemplated by the Purchase Agreement being
structured as a sale of the equity interests in the Landlord entities rather
than a sale of the fee interest in the Subject Property; or [viii] any liability
of any Landlord entity not specifically disclosed to HCN pursuant to the
Purchase Agreement. If any action or proceeding is brought against any
Indemnitee by reason of any such claim, Indemnitor, upon notice from HCN, will
defend the claim at Indemnitor’s expense with counsel selected by Indemnitor
reasonably satisfactory to HCN. All amounts payable to Indemnitee under this
section shall be payable on written demand and any such amounts which are not
paid within 10 days after demand therefor by HCN shall bear interest at the rate
of 18.5% per annum (except

 

25



--------------------------------------------------------------------------------



 



to the extent that applicable law would make that rate usurious and then the
rate would be the highest rate allowable under applicable law).
5.3.1 Notice of Claim. HCN shall notify Indemnitor in writing of any claim or
action brought against Indemnitee for which indemnity may be sought against
Indemnitor pursuant to this section. Such notice shall be given in sufficient
time to allow Indemnitor to defend or participate in such claim or action, but
the failure to give such notice in sufficient time shall not constitute a
defense hereunder nor in any way impair the obligations of Indemnitor under this
section unless and to the extent that the failure to give such notice precludes
Indemnitor’s defense of any such action.
5.3.2 Survival of Covenants. The covenants of Indemnitor contained in this
section shall remain in full force and effect after the Purchase Closing until
the later of [i] two years after Purchase Closing or [ii] the expiration of the
period stated in the applicable statute of limitations during which a claim or
cause of action may be brought and payment in full or the satisfaction of such
claim or cause of action and of all expenses and charges incurred by Indemnitee
relating to the enforcement of the provisions herein specified.
5.3.3 Reimbursement of Expenses of Enforcement. Unless prohibited by law,
Indemnitor hereby agrees to pay to Indemnitee all of the reasonable fees,
charges and reasonable out-of-pocket expenses incurred by any Indemnitee in
enforcing the provisions of this section.
5.4 Limitation of Landlord’s Liability. Except to the extent caused by the gross
negligence or willful misconduct of Landlord or its agents or employees,
Landlord, its agents, and employees, will not be liable for any loss, injury,
death, or damage (including consequential damages) to persons, property, or
Tenant’s business occasioned by theft, act of God, public enemy, injunction,
riot, strike, insurrection, war, court order, requisition, order of governmental
body or authority, fire, explosion, falling objects, steam, water, rain or snow,
leak or flow of water (including water from the elevator system), rain or snow
from the Leased Property or into the Leased Property or from the roof, street,
subsurface or from any other place, or by dampness or from the breakage,
leakage, obstruction, or other defects of the pipes, sprinklers, wires,
appliances, plumbing, air conditioning, or lighting fixtures of the Leased
Property, or from construction, repair, or alteration of the Leased Property or
from any acts or omissions of any other occupant or visitor of the Leased
Property, or from any other cause beyond Landlord’s control.
ARTICLE 6: USE AND ACCEPTANCE OF PREMISES
6.1 Use of Leased Property. Tenant shall use and occupy the Leased Property
exclusively for the Facility Uses specified for each Facility and for all lawful
or licensed ancillary uses, and for no other purpose without the prior written
consent of Landlord. Tenant shall obtain and maintain all approvals, licenses,
and consents needed to use and operate the Leased Property as herein permitted.
Tenant shall deliver to Landlord complete copies of surveys, examinations,
certification and licensure inspections, compliance certificates, and other
similar reports issued to Tenant by any governmental agency within 10 days after
Tenant’s receipt of each item.

 

26



--------------------------------------------------------------------------------



 



6.2 Acceptance of Leased Property. Tenant acknowledges that [i] Tenant and its
agents have had an opportunity to inspect the Leased Property; [ii] Tenant has
found the Leased Property fit for Tenant’s use; [iii] Landlord will deliver the
Leased Property to Tenant in “as-is” condition; [iv] Landlord is not obligated
to make any improvements or repairs to the Leased Property; and [v] the roof,
walls, foundation, heating, ventilating, air conditioning, telephone, sewer,
electrical, mechanical, elevator, utility, plumbing, and other portions of the
Leased Property are in good working order. Tenant waives any claim or action
against Landlord with respect to the condition of the Leased Property. LANDLORD
MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE
LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR
CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO QUALITY OF
THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING AGREED THAT ALL
SUCH RISKS ARE TO BE BORNE BY TENANT.
6.3 Conditions of Use and Occupancy. Tenant agrees that during the Term it shall
use and keep the Leased Property in a safe and proper manner; not commit or
suffer waste thereon; not use or occupy the Leased Property for any unlawful
purposes; not use or occupy the Leased Property or permit the same to be used or
occupied, for any purpose or business deemed extra-hazardous on account of fire
or otherwise; keep the Leased Property in such repair and condition as may be
required by the Board of Health, or other city, state or federal authorities,
free of all cost to Landlord; not permit any acts to be done which will cause
the cancellation, invalidation, or suspension of any insurance policy; and
permit Landlord and its agents to enter upon the Leased Property at all
reasonable times to examine the condition thereof. Landlord shall have the right
to have an annual inspection of the Leased Property performed and Tenant shall
pay an inspection fee of $1,500.00 per Facility plus Landlord’s reasonable
out-of-pocket expenses within 30 days after receipt of Landlord’s invoice.
ARTICLE 7: MAINTENANCE AND MECHANICS’ LIENS
7.1 Maintenance. Except for damages caused by a Casualty or a Taking, which
shall be subject to the provisions of Articles 9 and 10 hereof, respectively,
Tenant shall maintain, repair, and replace the Leased Property, including,
without limitation, all structural and nonstructural repairs and replacements to
the roof, foundations, exterior walls, HVAC systems, equipment, parking areas,
sidewalks, water, sewer and gas connections, pipes and mains, ordinary wear and
tear excepted. Tenant shall pay, as Additional Charges, the full cost of
maintenance, repairs, and replacements. Tenant shall maintain all drives,
sidewalks, parking areas, and lawns on or about the Leased Property in a clean
and orderly condition, free of accumulations of dirt, rubbish, snow and ice.
Tenant shall at all times maintain, operate and otherwise manage the Leased
Property on a basis and in a manner consistent with the standards of quality
competing facilities in the market areas served by the Leased Property. All
repairs shall, to the extent reasonably achievable, be at least equivalent in
quality to the original work or the property to be repaired shall be replaced.
Tenant will not take or omit to take any action the taking or omission of which
might materially impair the value or the usefulness of the Leased Property or
any parts thereof for the Facility Uses. Tenant shall permit Landlord to inspect
the Leased Property at all reasonable times, and if Landlord gives Tenant notice
of maintenance problem areas, Tenant shall deliver to Landlord a plan of
correction within 20 Business Days

 

27



--------------------------------------------------------------------------------



 



after receipt of the notice. Tenant shall diligently pursue correction of all
problem areas within 60 days after receipt of the notice and, upon expiration of
the 60-day period, shall deliver evidence of completion to Landlord or an
interim report evidencing Tenant’s diligent progress towards completion and, at
the end of the next 60-day period, evidence of satisfactory completion. Upon
completion, Landlord shall have the right to re-inspect the Facility and Tenant
shall pay Landlord’s reasonable out-of-pocket expenses within 30 days after
receipt of Landlord’s invoice. At each inspection of the Leased Property by
Landlord, the Facility employee in charge of maintenance shall be available to
tour the Facility with Landlord and answer questions. Tenant further agrees to
allow Lender access to the Facility consistent with the terms of the Assumed
Mortgage.
7.2 Required Alterations. Tenant shall, at Tenant’s sole cost and expense, make
any additions, changes, improvements or alterations to the Leased Property,
including structural alterations, which may be required by any governmental
authorities, including those required to maintain licensure or certification
under the Medicare and Medicaid programs (if so certified), whether such changes
are required by Tenant’s use, changes in the law, ordinances, or governmental
regulations, defects existing as of the date of this Lease, or any other cause
whatsoever. All such additions, changes, improvements or alterations shall be
deemed to be Permitted Alterations and shall comply with all laws requiring such
alterations and with the provisions of §16.4.
7.3 Mechanic’s Liens. Tenant shall have no authority to permit or create a lien
against Landlord’s interest in the Leased Property, and Tenant shall post
notices or file such documents as may be required to protect Landlord’s interest
in the Leased Property against liens. Tenant hereby agrees to defend, indemnify,
and hold Landlord harmless from and against any mechanic’s liens against the
Leased Property by reason of work, labor, services or materials supplied or
claimed to have been supplied on or to the Leased Property. Tenant shall remove,
bond-off, or otherwise obtain the release of any mechanic’s lien filed against
the Leased Property within 10 days after notice of the filing thereof. Tenant
shall pay all expenses in connection therewith, including, without limitation,
damages, interest, court costs and reasonable attorneys’ fees.
7.4 Replacements of Fixtures and Landlord’s Personal Property. Tenant shall not
remove Fixtures and Landlord’s Personal Property from the Leased Property except
to replace the Fixtures and Landlord’s Personal Property by other similar items
of equal quality and value. Items being replaced by Tenant may be removed and
shall become the property of Tenant and items replacing the same shall be and
remain the property of Landlord. Tenant shall execute, upon written request from
Landlord, any and all documents necessary to evidence Landlord’s ownership of
Landlord’s Personal Property and replacements therefor. Subject to the terms of
the Assumed Mortgage, Tenant may finance replacements for the Fixtures and
Landlord’s Personal Property by equipment lease or by a security agreement and
financing statement if [i] Landlord has consented to the terms and conditions of
the equipment lease or security agreement; and [ii] the equipment lessor or
lender has entered into a nondisturbance agreement with Landlord upon terms and
conditions reasonably acceptable to Landlord, including, without limitation, the
following: [a] Landlord shall have the right (but not the obligation) to assume
such security agreement or equipment lease upon the occurrence of an Event of
Default under this Lease; [b] the equipment lessor or lender shall notify
Landlord of any default by Tenant

 

28



--------------------------------------------------------------------------------



 



under the equipment lease or security agreement and give Landlord a reasonable
opportunity to cure such default; and [c] Landlord shall have the right to
assign its rights under the equipment lease, security agreement, or
nondisturbance agreement. Notwithstanding the foregoing, Landlord and Tenant
recognize and acknowledge that Lender’s consent is required under the terms of
the Assumed Mortgage for certain replacements of Fixtures and Landlord’s
Personal Property. Tenant shall, within 30 days after receipt of an invoice from
Landlord, reimburse Landlord for all costs and expenses incurred in reviewing
and approving the equipment lease, security agreement, and nondisturbance
agreement, including, without limitation, reasonable attorneys’ fees and costs.
ARTICLE 8: DEFAULTS AND REMEDIES
8.1 Events of Default. The occurrence of any one or more of the following shall
be an event of default (“Event of Default”) hereunder without any advance notice
to Tenant unless specified herein:
(a) Tenant fails to pay in full [i] any installment of Base Rent within 10 days
after such payment is due (or such earlier time as is required for the payment
of principal and interest under the Assumed Note and related documents) or, [ii]
any Additional Charges or any other monetary obligation payable by Tenant under
this Lease (including the Option Price) within 10 days after the time period for
payment thereof set forth in this Lease.
(b) Tenant, Subtenant or Guarantor (where applicable) fails to comply with any
covenant set forth in Article 14 (other than §14.8), §15.6, §15.7, the last
sentence of §15.8 or Article 20 of this Lease.
(c) Tenant fails to observe and perform any other covenant, condition or
agreement under this Lease to be performed by Tenant and [i] such failure
continues for a period of 30 days after written notice thereof is given to
Tenant by Landlord; or [ii] if, by reason of the nature of such default it
cannot be remedied within 30 days, Tenant fails to proceed with diligence
reasonably satisfactory to Landlord after receipt of the notice to cure the
default or, in any event, fails to cure such default within 60 days after
receipt of the notice. The foregoing notice and cure provisions do not apply to
any Event of Default otherwise specifically described in any other subsection of
§8.1.
(d) Tenant or Subtenant abandons or vacates any Facility Property or any
material part thereof, ceases to operate any Facility, ceases to do business or
ceases to exist for any reason for any one or more days.
(e) [i] The filing by Tenant, Subtenant or Guarantor of a petition under the
Bankruptcy Code or the commencement of a bankruptcy or similar proceeding by
Tenant, Subtenant or Guarantor; [ii] the failure by Tenant, Subtenant or
Guarantor within 60 days to dismiss an involuntary bankruptcy petition or other
commencement of a bankruptcy, reorganization or similar proceeding against such
party, or to lift or stay any execution, garnishment or attachment of such
consequence as will impair its ability to carry on its operation at the Leased
Property; [iii] the entry of an order for relief under the Bankruptcy Code in
respect of Tenant, Subtenant or Guarantor; [iv] any assignment by Tenant,
Subtenant or Guarantor for

 

29



--------------------------------------------------------------------------------



 



the benefit of its creditors; [v] the entry by Tenant, Subtenant or Guarantor
into an agreement of composition with its creditors; [vi] the approval by a
court of competent jurisdiction of a petition applicable to Tenant, Subtenant or
Guarantor in any proceeding for its reorganization instituted under the
provisions of any state or federal bankruptcy, insolvency, or similar laws;
[vii] appointment by final order, judgment, or decree of a court of competent
jurisdiction of a receiver of a whole or any substantial part of the properties
of Tenant, Subtenant or Guarantor (provided such receiver shall not have been
removed or discharged within 60 days of the date of his qualification).
(f) [i] Any receiver, administrator, custodian or other person takes possession
or control of any of the Leased Property and continues in possession for
60 days; [ii] any writ against any of the Leased Property is not released within
60 days; [iii] any judgment is rendered against the Leased Property, Tenant or
Subtenant of more than $200,000.00 which affect the Leased Property or any part
thereof, which is not dismissed, discharged, or bonded off within 60 days
(except as otherwise provided in this section); [iv] all or a substantial part
of the assets of Tenant, Subtenant or Guarantor are attached, seized, subjected
to a writ or distress warrant, or are levied upon, or come into the possession
of any receiver, trustee, custodian, or assignee for the benefit of creditors;
[v] Tenant, Subtenant or Guarantor is enjoined, restrained, or in any way
prevented by court order, or any proceeding is filed or commenced seeking to
enjoin, restrain or in any way prevent Tenant, Subtenant or Guarantor from
conducting all or a substantial part of its business or affairs; or [vi] except
as otherwise permitted hereunder, a final notice of lien, levy or assessment is
filed of record with respect to all or any part of the Leased Property or any
property of Tenant or Subtenant located at the Leased Property and is not
dismissed, discharged, or bonded-off within 60 days.
(g) Any representation or warranty made by Tenant, Subtenant or Guarantor in
this Lease or any other document executed in connection with this Lease, any
guaranty of or other security for this Lease, or any report, certificate,
application, financial statement or other instrument furnished by Tenant,
Subtenant or Guarantor pursuant hereto or thereto shall prove to be false or
misleading in any material respect as of the date made.
(h) The occurrence of a default under any Material Obligation (not including any
Obligor Group Obligation), and any applicable grace or cure period with respect
to default under such indebtedness or obligation expires without such default
having been cured. This provision applies to all such indebtedness, obligations
and agreements as they may be amended, modified, extended, or renewed from time
to time.
(i) [i] The license for the Facility or any other Government Authorization is
canceled, suspended, reduced to provisional or temporary, or otherwise
invalidated and not reinstated within 60 days thereafter, [ii] license
revocation or decertification proceedings are commenced against Tenant or
Subtenant and not dismissed within 60 days, [iii] any reduction occurs in the
number of licensed beds or units at the Facility and such original number of
beds is not reinstated within 60 days, [iv] an admissions ban is issued for the
Facility and not dismissed within 60 days; or [v] the Facility is identified by
CMS as a Special Focus Facility.

 

30



--------------------------------------------------------------------------------



 



8.2 Remedies. Upon the occurrence of an Event of Default under this Lease or any
Lease Document, and at any time thereafter until Landlord waives the default in
writing or acknowledges cure of the default in writing, at Landlord’s option,
without declaration, notice of nonperformance, protest, notice of protest,
notice of default, notice to quit or any other notice or demand of any kind,
Landlord may exercise any and all rights and remedies provided in this Lease or
any Lease Document or otherwise provided under law or in equity, including,
without limitation, any one or more of the following remedies (provided that
Landlord shall not be entitled to recover the same or equivalent damages more
than once):
(a) Landlord may re-enter and take possession of the Leased Property without
terminating this Lease, and lease the Leased Property for the account of Tenant,
holding Tenant liable for all costs of Landlord in reletting the Leased Property
and for the difference in the amount received by such reletting and the amounts
payable by Tenant under the Lease.
(b) Landlord may terminate this Lease by written notice to Tenant, exclude
Tenant from possession of the Leased Property and use reasonable efforts to
lease the Leased Property to others at a commercially available rent, holding
Tenant liable for the difference in the amounts received from such reletting and
the amounts payable by Tenant under this Lease.
(c) Landlord may re-enter the Leased Property and have, repossess and enjoy the
Leased Property as if this Lease had not been made, and in such event, Tenant
and its successors and assigns shall remain liable for any contingent or
unliquidated obligations or sums owing at the time of such repossession; but
Tenant shall not be liable for Rent with respect to periods from and after such
event.
(d) Landlord may have access to and inspect, examine and make copies of the
books and records and any and all accounts, data and income tax and other
returns of Tenant insofar as they pertain to the Leased Property.
(e) Landlord may accelerate all of the unpaid Rent hereunder based on the then
current Rent Schedule and Tenant shall be liable for the present value of the
aggregate Rent for the unexpired term of this Lease, discounted at an annual
rate equal to the then-current U.S. Treasury Note rate for the closest
comparable term.
(f) Landlord may take whatever action at law or in equity as may appear
necessary or desirable to collect the Rent and other amounts payable under this
Lease then due and thereafter to become due, or to enforce performance and
observance of any obligations, agreements or covenants of Tenant under this
Lease.
(g) With respect to the Collateral or any portion thereof and Secured Party’s
security interest therein, Secured Party may exercise all of its rights as
secured party under Article 9. Secured Party may sell the Collateral by public
or private sale upon 10 days’ notice to Tenant or Subtenant. Tenant and
Subtenant agree that a commercially reasonable manner of disposition of the
Collateral shall include, without limitation and at the option of Secured Party,
a sale of the Collateral, in whole or in part, concurrently with the sale of the
Leased Property.

 

31



--------------------------------------------------------------------------------



 



(h) Secured Party may obtain control over and collect the Receivables and apply
the proceeds of the collections to satisfaction of the Obligor Group Obligations
unless prohibited by law. Tenant and Subtenant appoint HCN or its designee as
attorney for Tenant and Subtenant, respectively, with powers [i] to receive, to
endorse, to sign and/or to deliver, in Tenant’s or Subtenant’s name or Secured
Party’s name, any and all checks, drafts, and other instruments for the payment
of money relating to the Receivables, and to waive demand, presentment, notice
of dishonor, protest, and any other notice with respect to any such instrument;
[ii] to sign Tenant’s or Subtenant’s name on any invoice or bill of lading
relating to any Receivable, drafts against account debtors, assignments and
verifications of Receivables, and notices to account debtors; [iii] to send
verifications of Receivables to any account debtor; and [iv] to do all other
acts and things necessary to carry out this Lease. Secured Party shall not be
liable for any omissions, commissions, errors of judgment, or mistakes in fact
or law made in the exercise of any such powers. At Secured Party’s option,
Tenant and Subtenant shall [i] provide Secured Party a full accounting of all
amounts received on account of Receivables with such frequency and in such form
as Secured Party may require, either with or without applying all collections on
Receivables in payment of the Obligor Group Obligations or [ii] deliver to
Secured Party on the day of receipt all such collections in the form received
and duly endorsed by Tenant or Subtenant, as applicable. At Secured Party’s
request, Tenant and Subtenant shall institute any action or enter into any
settlement determined by Secured Party to be necessary to obtain recovery or
redress from any account debtor in default of Receivables. Secured Party may
give notice of its security interest in the Receivables to any or all account
debtors with instructions to make all payments on Receivables directly to
Secured Party, thereby terminating Tenant’s and Subtenant’s authority to collect
Receivables. After terminating Tenant’s and Subtenant’s authority to enforce or
collect Receivables, Secured Party shall have the right to take possession of
any or all Receivables and records thereof and is hereby authorized to do so,
and only Secured Party shall have the right to collect and enforce the
Receivables. Prior to the occurrence of an Event of Default, at Tenant’s and
Subtenant’s cost and expense, but on behalf of Secured Party and for Secured
Party’s account, Tenant and Subtenant shall collect or otherwise enforce all
amounts unpaid on Receivables and hold all such collections in trust for Secured
Party, but Tenant and Subtenant may commingle such collections with Tenant’s and
Subtenant’s own funds, until Tenant’s and Subtenant’s authority to do so has
been terminated, which may be done only after an Event of Default.
Notwithstanding any other provision hereof, Secured Party does not assume any of
Tenant’s or Subtenant’s obligations under any Receivable, and Secured Party
shall not be responsible in any way for the performance of any of the terms and
conditions thereof by Tenant or Subtenant.
(i) Without waiving any prior or subsequent Event of Default, Landlord may waive
any Event of Default or, with or without waiving any Event of Default, remedy
any default.
(j) Landlord may terminate its obligation, if any, to disburse any Landlord
Payments.
(k) Landlord may enter and take possession of the Land or any portion thereof
and any one or more Facilities without terminating this Lease and complete
construction and renovation of the Improvements (or any part thereof) and
perform the obligations of Tenant under the Lease Documents. Without limiting
the generality of the foregoing and for the

 

32



--------------------------------------------------------------------------------



 



purposes aforesaid, Tenant hereby appoints HCN its lawful attorney-in-fact with
full power to do any of the following: [i] complete construction, renovation and
equipping of the Improvements in the name of Tenant; [ii] use unadvanced funds
remaining under the Investment Amount, or funds that may be reserved, escrowed,
or set aside for any purposes hereunder at any time, or to advance funds in
excess of the Investment Amount, to complete the Improvements; [iii] make
changes in the plans and specifications that shall be necessary or desirable to
complete the Improvements in substantially the manner contemplated by the plans
and specifications; [iv] retain or employ new general contractors,
subcontractors, architects, engineers, and inspectors as shall be required for
said purposes; [v] pay, settle, or compromise all existing bills and claims,
which may be liens or security interests, or to avoid such bills and claims
becoming liens against the Facility or security interest against fixtures or
equipment, or as may be necessary or desirable for the completion of the
construction and equipping of the Improvements or for the clearance of title;
[vi] execute all applications and certificates, in the name of Tenant, that may
be required in connection with any construction; [vii] do any and every act that
Tenant might do in its own behalf, to prosecute and defend all actions or
proceedings in connection with the Improvements; and [viii] to execute, deliver
and file all applications and other documents and take any and all actions
necessary to transfer the operations of the Facility to Secured Party or Secured
Party’s designee. This power of attorney is a power coupled with an interest and
cannot be revoked.
(l) Landlord may apply, with or without notice to Tenant, for the appointment of
a receiver (“Receiver”) for Tenant or Tenant’s business or for the Leased
Property. Unless prohibited by law, such appointment may be made either before
or after termination of Tenant’s possession of the Leased Property, without
notice, without regard to the solvency or insolvency of Tenant at the time of
application for such Receiver and without regard to the then value of the Leased
Property, and Secured Party may be appointed as Receiver. After the occurrence
of an Event of Default, Landlord shall be entitled to appointment of a receiver
as a matter of right and without the need to make any showing other than the
existence of an Event of Default. The Receiver shall have the power to collect
the rents, income, profits and Receivables of the Leased Property during the
pendency of the receivership and all other powers which may be necessary or are
usual in such cases for the protection, possession, control, management and
operation of the Leased Property during the whole of said proceeding. All sums
of money received by the Receiver from such rents and income, after deducting
therefrom the reasonable charges and expenses paid or incurred in connection
with the collection and disbursement thereof, shall be applied to the payment of
the Rent or any other monetary obligation of Tenant under this Lease, including,
without limitation, any losses or damages incurred by Landlord under this Lease.
Tenant, if requested to do so, will consent to the appointment of any such
Receiver as aforesaid.
(m) Landlord may terminate any management agreement with respect to any of the
Leased Property and shall have the right to retain, at commercially reasonable
rates, one or more managers for the Leased Property at the expense of Tenant,
such manager(s) to serve for such term and at such compensation as Landlord
reasonably determines is necessary under the circumstances.
8.3 Right of Setoff. Landlord may, and is hereby authorized by Tenant to, at any
time and from time to time without advance notice to Tenant (any such notice
being

 

33



--------------------------------------------------------------------------------



 



expressly waived by Tenant), setoff or recoup and apply any and all sums held by
Landlord, any indebtedness of Landlord to Tenant, and any claims by Tenant
against Landlord, against any obligations of Tenant hereunder and against any
claims by Landlord against Tenant, whether or not such obligations or claims of
Tenant are matured and whether or not Landlord has exercised any other remedies
hereunder. The rights of Landlord under this section are in addition to any
other rights and remedies Landlord may have against Tenant.
8.4 Performance of Tenant’s Covenants. Landlord may perform any obligation of
Tenant which Tenant has failed to perform within five days after Landlord has
sent a written notice to Tenant informing it of its specific failure. Tenant
shall reimburse Landlord on demand, as Additional Charges, for any expenditures
thus incurred by Landlord and shall pay interest thereon at Landlord’s rate of
return as provided in the Commitment.
8.5 Late Payment Charge. Tenant acknowledges that any default in the payment of
any installment of Rent payable hereunder will result in loss and additional
expense to Landlord in servicing any indebtedness of Landlord secured by the
Leased Property, handling such delinquent payments, and meeting its other
financial obligations, and because such loss and additional expense is extremely
difficult and impractical to ascertain, Tenant agrees that in the event any Rent
payable to Landlord hereunder is not paid within 10 days after the due date,
Tenant shall pay a late charge of 5% of the amount of the overdue payment as a
reasonable estimate of such loss and expenses, unless applicable law requires a
lesser charge, in which event the maximum rate permitted by such law may be
charged by Landlord. The 10-day grace period set forth in this section shall not
extend the time for payment of Rent or the period for curing any default or
constitute a waiver of such default.
8.6 Default Rent. At Landlord’s option at any time after the occurrence of an
Event of Default and while such Event of Default remains uncured, the Base Rent
payable under this Lease shall be increased to reflect Landlord’s rate of return
of 12.0% per annum on the Investment Amount (“Default Rent”); provided, however,
that if a court of competent jurisdiction determines that any other amounts
payable under this Lease are deemed to be interest, the Default Rent shall be
adjusted to ensure that the aggregate interest payable under this Lease does not
accrue at a rate in excess of the maximum legal rate.
8.7 Attorneys’ Fees. Tenant shall pay all reasonable costs and expenses incurred
by Landlord in enforcing or preserving Landlord’s rights under this Lease,
whether or not an Event of Default has actually occurred or has been declared
and thereafter cured, including, without limitation, [i] the fees, expenses, and
costs of any litigation, appellate, receivership, administrative, bankruptcy,
insolvency or other similar proceeding; [ii] reasonable attorney, paralegal,
consulting and witness fees and disbursements, whether in-house counsel or
outside counsel; and [iii] the reasonable expenses, including, without
limitation, lodging, meals, and transportation, of Landlord and its employees,
agents, attorneys, and witnesses in preparing for litigation, administrative,
bankruptcy, insolvency or other similar proceedings and attendance at hearings,
depositions, and trials in connection therewith. All such reasonable costs,
expenses, charges and fees payable by Tenant shall be deemed to be Additional
Charges under this Lease.
8.8 Escrows and Application of Payments. As security for the performance of the
Obligor Group Obligations, Tenant hereby assigns to Landlord all its right,
title, and interest

 

34



--------------------------------------------------------------------------------



 



in and to all monies escrowed with Landlord under this Lease, all Escrow
Payments and all deposits with utility companies, taxing authorities and
insurance companies; provided, however, that Landlord shall not exercise its
rights hereunder until an Event of Default has occurred. Any payments received
by Landlord under any provisions of this Lease during the existence or
continuance of an Event of Default shall be applied to the Obligor Group
Obligations in the order which Landlord may determine. Tenant further
acknowledges that Landlord may be required to grant to Lender a security
interest in Landlord’s collateral right to such escrowed monies, Escrow Payments
and deposits.
8.9 Remedies Cumulative. The remedies of Landlord herein are cumulative to and
not in lieu of any other remedies available to Landlord at law or in equity. The
use of any one remedy shall not be taken to exclude or waive the right to use
any other remedy.
8.10 Waivers. Tenant waives [i] any notice required by statute or other law as a
condition to bringing an action for possession of, or eviction from, any of the
Leased Property, [ii] any right of re-entry or repossession, [iii] any right to
a trial by jury in any action or proceeding arising out of or relating to this
Lease, [iv] any objections, defenses, claims or rights with respect to the
exercise by Landlord of any rights or remedies, [v] any right of redemption
whether pursuant to statute, at law or in equity, [vi] all presentments, demands
for performance, notices of nonperformance, protest, notices of protest, notices
of dishonor, notices to quit and any other notice or demand of any kind, and
[vii] all notices of the existence, creation or incurring of any obligation or
advance under this Lease before or after this date.
8.11 Obligations Under the Bankruptcy Code. Upon filing of a petition by or
against Tenant under the Bankruptcy Code, Tenant, as debtor and as
debtor-in-possession, and any trustee who may be appointed with respect to the
assets of or estate in bankruptcy of Tenant, agree to pay monthly in advance on
the first day of each month, as reasonable compensation for the use and
occupancy of the Leased Property, an amount equal to all Rent due pursuant to
this Lease. Included within and in addition to any other conditions or
obligations imposed upon Tenant or its successor in the event of the assumption
and/or assignment of this Lease are the following: [i] the cure of any monetary
defaults and reimbursement of pecuniary loss within not more than 15 Business
Days of assumption and/or assignment; [ii] the deposit of an additional amount
equal to not less than three months’ Base Rent, which amount is agreed to be a
necessary and appropriate deposit to adequately assure the future performance
under this Lease of the Tenant or its assignee; and [iii] the continued use of
the Leased Property for the Facility Uses. Nothing herein shall be construed as
an agreement by Landlord to any assignment of this Lease or a waiver of
Landlord’s right to seek adequate assurance of future performance in addition to
that set forth hereinabove in connection with any proposed assumption and/or
assignment of this Lease.
ARTICLE 9: DAMAGE AND DESTRUCTION
9.1 Notice of Casualty. If the Leased Property shall be destroyed, in whole or
in part, or damaged by fire, flood, windstorm or other casualty in excess of
$150,000.00 (a “Casualty”), Tenant shall give written notice thereof to Landlord
within three Business Days after the occurrence of the Casualty. Within 15 days
after the occurrence of the Casualty or as soon thereafter as such information
is reasonably available to Tenant, Tenant shall provide the

 

35



--------------------------------------------------------------------------------



 



following information to Landlord: [i] the date of the Casualty; [ii] the nature
of the Casualty; [iii] a description of the damage or destruction caused by the
Casualty, including the type of Leased Property damaged and the area of the
Improvements damaged; [iv] a preliminary estimate of the cost to repair,
rebuild, restore or replace the Leased Property; [v] a preliminary estimate of
the schedule to complete the repair, rebuilding, restoration or replacement of
the Leased Property; [vi] a description of the anticipated property insurance
claim, including the name of the insurer, the insurance coverage limits, the
deductible amount, the expected settlement amount, and the expected settlement
date; and [vii] a description of the business interruption claim, including the
name of the insurer, the insurance coverage limits, the deductible amount, the
expected settlement amount, and the expected settlement date. Within five days
after request from Landlord, Tenant will provide Landlord with copies of all
correspondence to the insurer and any other information reasonably requested by
Landlord.
9.2 Substantial Destruction.
9.2.1 If any Facility’s Improvements are substantially destroyed at any time
other than during the final 12 months of the Initial Term or any Renewal Term,
Tenant shall promptly rebuild and restore such Improvements in accordance with
§9.4 and Landlord shall make the insurance proceeds available to Tenant for such
restoration. The term “substantially destroyed” means any casualty resulting in
the loss of use of 50% or more of the licensed beds at any one Facility.
9.2.2 If any Facility’s Improvements are substantially destroyed during the
final 12 months of the Initial Term or any Renewal Term, Landlord may elect to
terminate this Lease with respect to the entire Leased Property and retain the
insurance proceeds unless Tenant exercises its option to renew as set forth in
§9.2.3 or exercises its option to purchase as set forth in §9.2.4. If Landlord
elects to terminate, Landlord shall give notice (“Termination Notice”) of its
election to terminate this Lease within 30 days after receipt of Tenant’s notice
of the damage. If Tenant does not exercise its option to renew under §9.2.3 or
its option to purchase under §9.2.4 within 30 days after delivery of the
Termination Notice, this Lease shall terminate on the 30th day after delivery of
the Termination Notice. If this Lease is so terminated, Tenant shall be liable
to Landlord for all Rent and all other obligations accrued under this Lease
through the effective date of termination.
9.2.3 If any Facility’s Improvements are substantially destroyed during the
final 12 months of the Initial Term and Landlord gives the Termination Notice,
Tenant shall have the option to renew this Lease with respect to the entire
Leased Property (but not any part thereof). Tenant shall give Landlord
irrevocable notice of Tenant’s election to renew within 30 days after delivery
of the Termination Notice. If Tenant elects to renew, the Renewal Term will be
in effect for the balance of the then current Term plus a 15-year period. The
Renewal Term will commence on the third day following Landlord’s receipt of
Tenant’s notice of renewal. All other terms of this Lease for the Renewal Term
shall be in accordance with Article 12. The Improvements will be restored by
Tenant in accordance with the provisions of this Article 9 regarding partial
destruction.
9.2.4 If any Facility’s Improvements are substantially destroyed during the
final 12 months of the Initial Term or any Renewal Term and Landlord gives the
Termination Notice,

 

36



--------------------------------------------------------------------------------



 



Tenant shall have the option to purchase the entire Leased Property (but not any
part thereof). Tenant shall give Landlord notice of Tenant’s election to
purchase within 30 days after delivery of the Termination Notice. If Tenant
elects to purchase the Leased Property, the Option Price will be determined in
accordance with §13.2 and the Fair Market Value will be determined in accordance
with §13.3 except as otherwise provided in this section. For purposes of
determining the Fair Market Value, the Leased Property will be valued as if it
had been restored to be equal in value to the Leased Property existing
immediately prior to the occurrence of the damage. All other terms of the option
to purchase shall be in accordance with Article 13. Landlord shall hold the
insurance proceeds until the closing of the purchase of the Leased Property and
at closing shall deliver the proceeds to Tenant.
9.3 Partial Destruction. If any Facility’s Improvements are not substantially
destroyed, then Tenant shall comply with the provisions of §9.4 and Landlord
shall make the insurance proceeds available to Tenant for such restoration.
9.4 Restoration. Tenant shall promptly repair, rebuild, or restore the damaged
Leased Property, at Tenant’s expense, so as to make the Leased Property as close
as possible in value to the Leased Property existing immediately prior to such
occurrence and as nearly similar to it in character as is practicable and
reasonable. Before beginning such repairs or rebuilding, or letting any
contracts in connection with such repairs or rebuilding, Tenant will submit for
Landlord’s approval, which approval Landlord will not unreasonably withhold or
delay, plans and specifications meeting the requirements of §16.2 for such
repairs or rebuilding. Promptly after receiving Landlord’s approval of the plans
and specifications and receiving the proceeds of insurance, Tenant will begin
such repairs or rebuilding and will prosecute the repairs and rebuilding to
completion with diligence, subject, however, to strikes, lockouts, acts of God,
embargoes, governmental restrictions, and other causes beyond Tenant’s
reasonable control. Landlord will make available to Tenant the net proceeds of
any fire or other casualty insurance paid to Landlord for such repair or
rebuilding as the same progresses, after deduction of any costs of collection,
including attorneys’ fees. Payments will be made against properly certified
vouchers of a competent architect in charge of the work and approved by
Landlord. Payments for deposits for the repairing or rebuilding or delivery of
materials to the Facility will be made upon Landlord’s receipt of evidence
reasonably satisfactory to Landlord that such payments are required in advance.
Prior to commencing the repairing or rebuilding, Tenant shall deliver to
Landlord for Landlord’s approval a schedule setting forth the estimated monthly
draws for such work. Landlord will contribute to such payments out of the
insurance proceeds an amount equal to the proportion that the total net amount
received by Landlord from insurers bears to the total estimated cost of the
rebuilding or repairing, multiplied by the payment by Tenant on account of such
work. Landlord may, however, withhold 10% from each payment until the work is
completed and proof has been furnished to Landlord that no lien or liability has
attached or will attach to the Leased Property or to Landlord in connection with
such repairing or rebuilding. Upon the completion of rebuilding and the
furnishing of such proof, the balance of the net proceeds of such insurance
payable to Tenant on account of such repairing or rebuilding will be paid to
Tenant. Tenant will obtain and deliver to Landlord a temporary or final
certificate of occupancy or local equivalent before the damaged Leased Property
is reoccupied for any purpose. Tenant shall complete such repairs or rebuilding
free and clear of mechanic’s or other liens, and in accordance with the building
codes and all applicable laws, ordinances, regulations, or orders of any state,
municipal, or other public authority affecting the repairs or rebuilding, and

 

37



--------------------------------------------------------------------------------



 



also in accordance with all requirements of the insurance rating organization,
or similar body. Any remaining proceeds of insurance after such restoration will
be Tenant’s property.
9.5 Insufficient Proceeds. If the proceeds of any insurance settlement are not
sufficient to pay the costs of Tenant’s repair, rebuilding or restoration under
§9.4 in full, Tenant shall deposit with Landlord at Landlord’s option, and
within 10 days of Landlord’s request, an amount sufficient in Landlord’s
reasonable judgment to complete such repair, rebuilding or restoration. Tenant
shall not, by reason of the deposit or payment, be entitled to any reimbursement
from Landlord or diminution in or postponement of the payment of the Rent.
Landlord shall disburse such deposit at the same time and in the same manner as
Landlord disburses insurance proceeds under §9.4 hereof.
9.6 Not Trust Funds. Notwithstanding anything herein or at law or equity to the
contrary, none of the insurance proceeds paid to Landlord as herein provided
shall be deemed trust funds, and Landlord shall be entitled to dispose of such
proceeds as provided in this Article 9. Tenant expressly assumes all risk of
loss, including a decrease in the use, enjoyment or value, of the Leased
Property from any casualty whatsoever, whether or not insurable or insured
against.
9.7 Landlord’s Inspection. During the progress of such repairs or rebuilding,
Landlord and its architects and engineers may, from time to time, inspect the
Leased Property and will be furnished, if required by them, with copies of all
plans, shop drawings, and specifications relating to such repairs or rebuilding.
Tenant will keep all plans, shop drawings, and specifications at the building,
and Landlord and its architects and engineers may examine them at all reasonable
times. If, during such repairs or rebuilding, Landlord and its architects and
engineers determine that the repairs or rebuilding are not being done in
accordance with the approved plans and specifications, Landlord will give prompt
notice in writing to Tenant, specifying in detail the particular deficiency,
omission, or other respect in which Landlord claims such repairs or rebuilding
do not accord with the approved plans and specifications. Upon the receipt of
any such notice, Tenant will cause corrections to be made to any deficiencies,
omissions, or such other respect. Tenant’s obligations to supply insurance,
according to Article 4, will be applicable to any repairs or rebuilding under
this section.
9.8 Landlord’s Costs. Tenant shall, within 30 days after receipt of an invoice
from Landlord, pay the costs, expenses, and fees of any architect or engineer
employed by Landlord to review any plans and specifications and to supervise and
approve any construction, or for any services rendered by such architect or
engineer to Landlord as contemplated by any of the provisions of this Lease, or
for any services performed by Landlord’s attorneys in connection therewith.
9.9 No Rent Abatement. Rent will not abate pending the repairs or rebuilding of
the Leased Property.
9.10 Assumed Mortgage. Notwithstanding the provisions of this Article 9 to the
contrary, Landlord and Tenant each recognize and acknowledge that the Assumed
Mortgage contains express provisions governing the restoration of the Encumbered
Facility and that, for so long as any of the Assumed Obligations remain
outstanding, to the extent any inconsistency

 

38



--------------------------------------------------------------------------------



 



exists between Article 9 of this Lease and the Assumed Mortgage, the terms of
the Assumed Mortgage shall control with respect to the applicable Encumbered
Facility.
ARTICLE 10: CONDEMNATION
10.1 Total Taking. If, by exercise of the right of eminent domain or by
conveyance made in response to the threat of the exercise of such right
(“Taking”), any entire Facility Property is taken, or so much of any Facility
Property is taken that the Facility Property cannot be used by Tenant for the
purposes for which it was used immediately before the Taking, then this Lease
will end with respect to such Facility Property only on the earlier of the
vesting of title to the Facility Property in the condemning authority or the
taking of possession of the Facility Property by the condemning authority. Upon
such termination, the Investment Amount shall be reduced by the actual net award
for such Taking received by Landlord and Rent hereunder shall be reduced
accordingly unless there is only one Facility Property subject to this Lease in
which case the Lease will terminate. The termination of this Lease as to one
Facility Property due to a taking is the result of circumstances beyond the
control of Landlord and Tenant and the parties affirm that, except for such
specific isolated situation, this Lease is intended to be a single indivisible
lease. All damages awarded for such Taking under the power of eminent domain
shall be the property of Landlord, whether such damages shall be awarded as
compensation for diminution in value of the leasehold or the fee of the Facility
Property.
10.1.1 If any Facility Property is taken during the final 12 months of the
Initial Term or any Renewal Term, Landlord shall have the option to terminate
this Lease with respect to all Leased Property. If Landlord elects to terminate
this Lease with respect to all Leased Property, Landlord shall give notice (the
“Taking Termination Notice”) of its election to terminate this Lease within
30 days after receipt of Tenant’s notice of the Taking. In such case, Tenant
shall have the option to purchase all of the Leased Property, other than the
Facility Property subject to the Taking. Tenant shall give Landlord notice of
Tenant’s election to purchase within 30 days after delivery of the Taking
Termination Notice. If Tenant elects to purchase all of the Leased Property, the
Option Price will be determined in accordance with §13.2 and the Fair Market
Value will be determined in accordance with §13.3. All other terms of the option
to purchase shall be in accordance with Article 13.
10.1.2 If any Facility Property is taken during the final 12 months of the
Initial Term and Landlord gives the Taking Termination Notice, Tenant shall have
the option to renew this Lease with respect to the entire Leased Property (other
than the Leased Property subject to the Taking), but not any part thereof.
Tenant shall give Landlord irrevocable notice of Tenant’s election to renew
within 30 days after delivery of the Taking Termination Notice. If Tenant elects
to so renew, the Renewal Term will be in effect for the balance of the then
current Term plus a 15-year period. The Renewal Term will commence on the third
day following Landlord’s receipt of Tenant’s notice of renewal. All other terms
of this Lease for the Renewal Term shall be in accordance with Article 12.
10.2 Partial Taking. If, after a Taking, so much of the Facility Property
remains that the Facility Property can be used for substantially the same
purposes for which it was used immediately before the Taking, then [i] this
Lease will end as to the part taken on the earlier of the vesting of title to
such Leased Property in the condemning authority or the taking of

 

39



--------------------------------------------------------------------------------



 



possession of such Leased Property by the condemning authority and the Rent will
be adjusted accordingly; [ii] at its cost, Tenant shall restore so much of the
Facility Property as remains to a sound architectural unit substantially
suitable for the purposes for which it was used immediately before the Taking,
using good workmanship and new, first-class materials; [iii] upon completion of
the restoration, Landlord will pay Tenant the lesser of the net award made to
Landlord on the account of the Taking (after deducting from the total award,
attorneys’, appraisers’, and other fees and costs incurred in connection with
the obtaining of the award and amounts paid to the holders of mortgages secured
by the Facility Property), or Tenant’s actual out-of-pocket costs of restoring
the Facility Property; and [iv] Landlord shall be entitled to the balance of the
net award. The restoration shall be completed in accordance with §§9.4, 9.5,
9.7, 9.8 and 9.9 with such provisions deemed to apply to condemnation instead of
casualty.
10.3 Condemnation Proceeds Not Trust Funds. Notwithstanding anything in this
Lease or at law or equity to the contrary, none of the condemnation award paid
to Landlord shall be deemed trust funds, and Landlord shall be entitled to
dispose of such proceeds as provided in this Article 10. Tenant expressly
assumes all risk of loss, including a decrease in the use, enjoyment, or value,
of the Leased Property from any Taking.
10.4 Assumed Mortgage. Notwithstanding the provisions of this Article 10 to the
contrary, Landlord and Tenant each recognize and acknowledge that the Assumed
Mortgage contains express provisions governing Takings and that, for so long as
any of the Assumed Obligations remain outstanding, to the extent any
inconsistency exists between Article 10 of this Lease and the Assumed Mortgage,
the terms of the Assumed Mortgage shall control with respect to the applicable
Encumbered Facility.
ARTICLE 11: TENANT’S PROPERTY
11.1 Tenant’s Property. Tenant shall install, place, and use on the Leased
Property such fixtures, furniture, equipment, inventory and other personal
property in addition to Landlord’s Personal Property as may be required or as
Tenant may, from time to time, deem necessary or useful to operate the Leased
Property for its permitted purposes. All fixtures, furniture, equipment,
inventory, and other personal property installed, placed, or used on the Leased
Property which is owned by Tenant or leased by Tenant from third parties is
hereinafter referred to as “Tenant’s Property”.
11.2 Requirements for Tenant’s Property. Tenant shall comply with all of the
following requirements in connection with Tenant’s Property:
(a) Tenant shall, at Tenant’s sole cost and expense, maintain, repair, and
replace Tenant’s Property.
(b) Tenant shall, at Tenant’s sole cost and expense, keep Tenant’s Property
insured against loss or damage by fire, vandalism and malicious mischief,
sprinkler leakage, earthquake, and other physical loss perils commonly covered
by fire and extended coverage, boiler and machinery, and difference in
conditions insurance in an amount not less than 90% of the then full replacement
cost thereof. Tenant shall use the proceeds from any such

 

40



--------------------------------------------------------------------------------



 



policy for the repair and replacement of Tenant’s Property. The insurance shall
meet the requirements of §4.3.
(c) Tenant shall pay all taxes applicable to Tenant’s Property.
(d) If Tenant’s Property is damaged or destroyed by fire or any other cause,
Tenant shall promptly repair or replace Tenant’s Property unless Landlord elects
to terminate this Lease pursuant to §9.2.2.
(e) Unless an Event of Default or any event which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default has occurred,
Tenant may remove Tenant’s Property from the Leased Property from time to time
provided that [i] the items removed are not required to operate the Leased
Property for the Facility Uses (unless such items are being replaced by Tenant);
and [ii] Tenant repairs any damage to the Leased Property resulting from the
removal of Tenant’s Property.
(f) Tenant shall not, without the prior written consent of Landlord or as
otherwise provided in this Lease, remove (without replacing) any Tenant’s
Property or Leased Property. Tenant shall, at Landlord’s option, remove Tenant’s
Property upon the termination or expiration of this Lease and shall repair any
damage to the Leased Property resulting from the removal of Tenant’s Property.
If Tenant fails to remove Tenant’s Property within 30 days after request by
Landlord, then Tenant shall be deemed to have abandoned Tenant’s Property,
Tenant’s Property shall become the property of Landlord, and Landlord may
remove, store and dispose of Tenant’s Property. In such event, Tenant shall have
no claim or right against Landlord for such property or the value thereof
regardless of the disposition thereof by Landlord. Tenant shall pay Landlord,
upon demand, all expenses incurred by Landlord in removing, storing, and
disposing of Tenant’s Property and repairing any damage caused by such removal.
Tenant’s obligations hereunder shall survive the termination or expiration of
this Lease.
(g) Tenant shall perform its obligations under any equipment lease or security
agreement for Tenant’s Property. For equipment loans or leases for equipment
having an original cost in excess of $100,000.00 with respect to any Facility,
Tenant shall cause such equipment lessor or lender to enter into a
nondisturbance agreement with Landlord upon terms and conditions reasonably
acceptable to Landlord, including, without limitation, the following: [i]
Landlord shall have the right (but not the obligation) to assume such equipment
lease or security agreement upon the occurrence of an Event of Default by Tenant
hereunder; [ii] such equipment lessor or lender shall notify Landlord of any
default by Tenant under the equipment lease or security agreement and give
Landlord a reasonable opportunity to cure such default; and [iii] Landlord shall
have the right to assign its interest in the equipment lease or security
agreement and nondisturbance agreement. Tenant shall, within 30 days after
receipt of an invoice from Landlord, reimburse Landlord for all costs and
expenses incurred in reviewing and approving the equipment lease, security
agreement and nondisturbance agreement, including, without limitation,
reasonable attorneys’ fees and costs.

 

41



--------------------------------------------------------------------------------



 



ARTICLE 12: RENEWAL OPTIONS
12.1 Renewal Options. Tenant has the option to renew (“Renewal Option”) this
Lease for one 15-year renewal term (“Renewal Term”). Tenant can exercise the
Renewal Option only upon satisfaction of the following conditions:
(a) There shall be no uncured Event of Default, or any event which with the
passage of time or giving of notice would constitute an Event of Default, at the
time Tenant exercises its Renewal Option nor on the date the Renewal Term is to
commence.
(b) Tenant shall give Landlord irrevocable written notice of renewal no later
than the date which is [i] 90 days prior to the expiration date of the then
current Term; or [ii] 30 days after Landlord’s delivery of the Termination
Notice as set forth in §9.2.3.
(c) Tenant shall pay all amounts, costs, expenses, charges, Rent and other items
payable by Tenant to Landlord, including, but not limited to, enforcement costs
as set forth in §8.7, on the Renewal Date.
12.2 Effect of Renewal. The following terms and conditions will be applicable if
Tenant renews the Lease:
(a) Effective Date. Except as otherwise provided in §9.2.3, the effective date
of any Renewal Term will be the first day after the expiration date of the then
current Term. The first day of each Renewal Term is also referred to as the
Renewal Date.
(b) Investment Amount. Effective as of the Renewal Date, a single Investment
Amount will be computed by summing all Landlord Payments made to date which have
not theretofore been repaid to Landlord.
(c) Rent Adjustment. Effective as of the Renewal Date, Landlord shall calculate
Base Rent for the first Lease Year of the Renewal Term based upon a fair market
value lease rate, with a floor of the prior Lease Year’s Actual Rate of Return
plus the Increaser Rate for the first Lease Year of the Renewal Term and shall
issue a new Rent Schedule reflecting the Base Rent adjustment. Until Tenant
receives a revised Rent Schedule from Landlord, Tenant shall for each month [i]
continue to make installments of Base Rent according to the Rent Schedule in
effect on the day before the Renewal Date; and [ii] within 10 days following
Landlord’s issuance of an invoice, pay the difference between the installment of
Base Rent paid to Landlord for such month and the installment of Base Rent
actually due for such month as a result of the renewal of the Lease.
(d) Other Terms and Conditions. Except for the modifications set forth in this
§12.2, all other terms and conditions of the Lease will remain the same for the
Renewal Term.
ARTICLE 13: OPTION TO PURCHASE
13.1 Option to Purchase. Landlord hereby grants to Tenant an option to purchase
(“Option to Purchase”) all of the Leased Property (but not any part thereof) in

 

42



--------------------------------------------------------------------------------



 



accordance with the terms and conditions of this Article 13. Tenant may exercise
its Option to Purchase only by giving an irrevocable notice of Tenant’s election
to purchase the Leased Property (“Purchase Notice”) in accordance with the
following:
(a) During the Initial Term or any Renewal Term, Tenant must give a Purchase
Notice no earlier than the date which is 180 days, and no later than the date
which is 90 days, prior to the expiration date of the then current Term of this
Lease.
(b) If any Facility’s Improvements are substantially destroyed during the final
12 months of the Initial Term or any Renewal Term, Tenant must give a Purchase
Notice within 30 days after Landlord gives the Termination Notice pursuant to
§9.2.4.
(c) If any Facility Property is taken during the final 12 months of the Initial
Term or any Renewal Term by exercise of the right of eminent domain or by
conveyance made in response to the threat of the exercise of such right, Tenant
must give a Purchase Notice within 30 days after delivery of the notice of
Landlord’s intent to terminate pursuant to §10.1.1.
Tenant shall have no right to exercise the Option to Purchase other than in
accordance with the terms of this Article 13.
Tenant acknowledges that the Assumed Mortgage contains a due on sale clause, and
that the Assumed Note and the Assumed Mortgage contain additional restrictions
on prepayment and assignment, absent payment in full of the Assumed Obligations,
and that any purchase by Tenant of an Encumbered Facility may require approval
by third parties. Tenant shall bear all responsibility and costs related to
obtaining any such approvals and such releases or assignments of the Assumed
Note and the Assumed Mortgage as are necessary to effectuate a transfer of an
Encumbered Facility to Tenant upon exercise of the Option to Purchase and
Landlord shall cooperate in good faith with Tenant’s efforts to obtain such
approvals as Tenant may reasonably request. No transfer of any interest in an
Encumbered Facility under the Option to Purchase shall be effective prior to
such approvals.
13.2 Option Price. The option price (“Option Price”) will be an amount equal to
the greater of [i] the Investment Amount; or [ii] the sum of [a] the Investment
Amount plus [b] 100% of the difference between the Fair Market Value at the time
of the option exercise and the Investment Amount. In addition to the Option
Price, Tenant shall pay all closing costs and expenses in connection with the
transfer of the Leased Property to Tenant, including, but not limited to, the
following: [a] real property conveyance or transfer fees or deed stamps; [b]
title search fees, title insurance commitment fees, and title insurance
premiums; [c] survey fees; [d] environmental assessment fees; [e] recording
fees; [f] attorneys’ fees of Landlord’s counsel; [g] fees of any escrow agent;
and [h] any prepayment charges related to the Assumed Mortgage or the Assumed
Note, if being prepaid (and not assumed). Tenant shall also pay all amounts,
costs, expenses, charges, Rent and other items payable by Tenant to Landlord,
including, but not limited to, enforcement costs as set forth in §8.7.

 

43



--------------------------------------------------------------------------------



 



13.3 Fair Market Value. The fair market value (the “Fair Market Value”) of the
Leased Property shall be determined as follows.
13.3.1 The parties shall attempt to determine the Fair Market Value by mutual
agreement within 30 days after giving the Purchase Notice. However, if the
parties do not agree on the Fair Market Value within such 30-day period, the
following provisions shall apply.
13.3.2 Landlord and Tenant shall each give the other party notice of the name of
an acceptable appraiser 30 days after giving of the Purchase Notice. The two
appraisers will then select a third appraiser within an additional five days.
Each appraiser must demonstrate to the reasonable satisfaction of both Landlord
and Tenant that it has significant experience in appraising properties similar
to the Leased Property. Within five days after designation, each appraiser shall
submit a resume to Landlord and Tenant setting forth such appraiser’s
qualifications, including education and experience with similar properties. A
notice of objections to the qualifications of any appraiser shall be given
within 10 days after receipt of such resume. If a party fails to timely object
to the qualifications of an appraiser, then the appraiser shall be conclusively
deemed satisfactory. If a party gives a timely notice of objection to the
qualifications of an appraiser, then the disqualified appraiser shall be
replaced by an appraiser selected by the qualified appraisers or, if all
appraisers are disqualified, then by an appraiser selected by a commercial
arbitrator acceptable to Landlord and Tenant.
13.3.3 The Fair Market Value shall be determined by the appraisers within
60 days thereafter as follows. Each of the appraisers shall be instructed to
prepare an appraisal of the Leased Property in accordance with the following
instructions:
The Leased Property is to be valued upon the three conventional approaches to
estimate value known as the Income, Sales Comparison and Cost Approaches. Once
the approaches are completed, the appraiser correlates the individual approaches
into a final value conclusion.
The three approaches to estimate value are summarized as follows:
Income Approach: This valuation approach recognizes that the value of the
operating tangible and intangible assets can be represented by the expected
economic viability of the business giving returns on and of the assets.
Sales Comparison Approach: This valuation approach is based upon the principle
of substitution. When a facility is replaceable in the market, the market
approach assumes that value tends to be set at the price of acquiring an equally
desirable substitute facility. Since healthcare market conditions change and
frequently are subject to regulatory and financing environments, adjustments
need to be considered. These adjustments also consider the operating differences
such as services and demographics.

 

44



--------------------------------------------------------------------------------



 



Cost Approach: This valuation approach estimates the value of the tangible
assets only. Value is represented by the market value of the land plus the
depreciated reproduction cost of all improvements and equipment.
In general, the Income and Sales Comparison Approaches are considered the best
representation of value because they cover both tangibles and intangible assets,
consider the operating characteristics of the business and have the most
significant influence on attracting potential investors.
The appraised values submitted by the three appraisers shall be ranked from
highest value to middle value to lowest value, the appraised value (highest or
lowest) which is furthest from the middle appraised value shall be discarded,
and the remaining two appraised values shall be averaged to arrive at the Fair
Market Value.
13.3.4 In the event of any condemnation, similar taking or threat thereof with
respect to any part of the Leased Property or any insured or partially insured
casualty loss to any part of the Leased Property after Tenant has exercised an
Option to Purchase, but before settlement, the Fair Market Value of the Leased
Property shall be redetermined as provided in this §13.3 to give effect to such
condemnation, taking or loss and shall take into account all available
condemnation awards and insurance proceeds.
13.3.5 Tenant shall pay, or reimburse Landlord for, all costs and expenses in
connection with the appraisals.
13.4 Closing. The purchase of the Leased Property by Tenant shall close on a
date agreed to by Landlord and Tenant which shall be not less than 60 days after
Landlord’s receipt of the Purchase Notice and not more than 120 days after the
Fair Market Value of the Leased Property has been determined. At the closing,
Tenant shall pay the Option Price and all amounts payable under §13.2 in
immediately available funds and Landlord shall convey title to the Leased
Property to Tenant by a transferable and recordable special warranty deed and
quitclaim bill of sale.
13.5 Failure to Close Option. If Tenant for any reason fails to purchase the
Leased Property after Tenant has given the Purchase Notice, then Tenant shall
pay Landlord all costs and expenses incurred by Landlord as a result of the
failure to close, including costs of unwinding swap transactions or other
interest rate protection devices and preparing for the closing. Tenant shall
continue to be obligated as lessee hereunder for the remainder of the Term.
13.6 Failure to Exercise Option to Purchase and Renewal Option. If Tenant for
any reason does not exercise its Option to Purchase or Renewal Option in
accordance with the terms and conditions of this Lease before the expiration of
the then current Term, Tenant shall be deemed to have forfeited all of Tenant’s
rights to exercise the Option to Purchase and Renewal Option.

 

45



--------------------------------------------------------------------------------



 



ARTICLE 14: NEGATIVE COVENANTS
Until the Obligor Group Obligations shall have been performed in full, Tenant,
Subtenant and Guarantor covenant and agree that Tenant and Subtenant (and
Guarantor where applicable) shall not do any of the following without the prior
written consent of Landlord:
14.1 No Debt. Tenant and Subtenant shall not create, incur, assume, or permit to
exist any indebtedness other than [i] trade debt incurred in the ordinary course
of business; [ii] indebtedness for Facility working capital purposes in an
amount not to exceed $100,000.00 per Facility; [iii] indebtedness relating to
the Letter of Credit; and [iv] indebtedness that is secured by any Permitted
Lien.
14.2 No Liens. Tenant and Subtenant shall not create, incur, or permit to exist
[i] any lien, charge, encumbrance, easement or restriction upon the Leased
Property, the Collateral, or any other asset of Tenant or Subtenant (including
any of Tenant’s or Subtenant’s deposit accounts [as “deposit account” is defined
for purposes of Article9]), or [ii] any lien upon or pledge of any interest in
Tenant or Subtenant, except, in either case, for Permitted Liens.
14.3 No Guaranties. Tenant and Subtenant shall not create, incur, assume, or
permit to exist any guarantee of any loan or other indebtedness except for the
endorsement of negotiable instruments for collection in the ordinary course of
business.
14.4 No Transfer. Tenant and Subtenant shall not sell, lease, sublease,
mortgage, convey, assign or otherwise transfer any legal or equitable interest
in the Leased Property or any part thereof, except for transfers made in
connection with any Permitted Lien.
14.5 No Dissolution. Tenant, Subtenant, Manager (if applicable) or Guarantor
shall not dissolve, liquidate, merge, consolidate or terminate its existence or
sell, assign, lease, or otherwise transfer (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired).
14.6 No Change in Management or Operation. No material change shall occur in the
management or licensed operation of the Facility. Manager (as defined herein)
shall remain the Manager of the Facility. Each Subtenant shall remain the
licensed operator of the Facility as specified on Exhibit C.
14.7 No Investments. Tenant and Subtenant shall not purchase or otherwise
acquire, hold, or invest in securities (whether capital stock or instruments
evidencing indebtedness) of or make loans or advances to any person, including,
without limitation, any Guarantor, any Affiliate, or any shareholder, member or
partner of Tenant, Guarantor or any Affiliate, except for cash balances
temporarily invested in short-term or money market securities and such
transactions between Tenant and Subtenants, so long as Subtenants are wholly
owned by Tenant.
14.8 Contracts. Tenant and Subtenant shall not execute or modify any material
contracts or agreements with respect to the Facility except for contracts and
modifications approved by Landlord. Contracts made in the ordinary course of
business and in an amount less than $150,000.00 shall not be considered
“material” for purposes of this paragraph.

 

46



--------------------------------------------------------------------------------



 



14.9 Subordination of Payments to Affiliates. After the occurrence of an Event
of Default and until such Event of Default is cured, Tenant, Subtenant and
Guarantor shall not make any payments or distributions (including, without
limitation, salary, bonuses, fees, principal, interest, dividends, liquidating
distributions, management fees, cash flow distributions or lease payments) to
Guarantor, Manager (if applicable), any Affiliate, or any shareholder, member or
partner of Tenant, Guarantor, Manager (if applicable) or any Affiliate.
14.10 Change of Location or Name. Tenant and Subtenant shall not change any of
the following: [i] the name under which Tenant or Subtenant conducts any of its
business or operations; or [ii] reorganize or otherwise change its respective
Organization State. Tenant shall promptly notify Landlord of any change to the
location of the principal place of business or chief executive office of Tenant
or Subtenant, or any office where any of Tenant’s or Subtenant’s books and
records are maintained.
14.11 Anti-Terrorism Laws. None of Tenant, Subtenant, Guarantors, Manager,
Company nor any Affiliate is now, or shall be at any time hereafter, a Blocked
Person, whether such restriction arises under United States law, regulation,
executive orders and OFAC Lists, and neither Tenant nor any Affiliate is
engaging, or shall engage, in any dealings or transactions with, or shall
otherwise be associated with, any Blocked Person. Tenant shall not at any time
be in violation of any laws or regulations relating to terrorism, money
laundering or similar activities, including, without limitation, Anti-Terrorism
Laws. This §14.11 shall not apply to any person to the extent such person’s
interest in Tenant, Subtenant, Guarantor, Manager, Company or any Affiliate is
through a U.S. Publicly-Traded Entity.
ARTICLE 15: AFFIRMATIVE COVENANTS
15.1 Perform Obligations. Tenant and Subtenant shall each perform all of its
obligations under this Lease, the Government Authorizations, the Permitted
Exceptions, and all Legal Requirements. If applicable, Tenant and each Subtenant
shall take all necessary action to obtain all Government Authorizations required
for the operation of the Facility as soon as possible after the Facility
Effective Date.
15.2 Proceedings to Enjoin or Prevent Construction. If any proceedings are filed
seeking to enjoin or otherwise prevent or declare invalid or unlawful Tenant’s
construction, occupancy, maintenance, or operation of the Facility or any
portion thereof, Tenant will cause such proceedings to be vigorously contested
in good faith, and in the event of an adverse ruling or decision, prosecute all
allowable appeals therefrom, and will, without limiting the generality of the
foregoing, resist the entry or seek the stay of any temporary or permanent
injunction that may be entered, and use its best efforts to bring about a
favorable and speedy disposition of all such proceedings and any other related
proceedings.
15.3 Documents and Information.
15.3.1 Furnish Documents. Tenant, each Subtenant and each Guarantor shall
periodically during the term of the Lease deliver to Landlord all documents,
reports, schedules and copies described on Exhibit E or otherwise required to be
delivered by Landlord pursuant to the Assumed Mortgage within the specified time
periods and in electronic format via the email

 

47



--------------------------------------------------------------------------------



 



address reporting@hcreit.com. Landlord may change the email address at any time
by giving notice to Tenant of such change. So long as Landlord obtains a
commercially reasonable confidentiality agreement from the person or entity to
which disclosure will be made, Landlord may exhibit or furnish all Facility
financial statements, licensure reports, financial and property due diligence
materials and other documents, materials and information relating to the
Facility, including the Annual Financial Statements, Periodic Financial
Statements, Annual Facility Budget and all other documents, reports, schedules
and copies described on Exhibit E or copies thereof, to any potential transferee
of the Lease or any of the Leased Property, to any governmental or regulatory
authority in connection with any legal, administrative or regulatory proceedings
requiring disclosure, to Landlord’s attorneys, auditors and underwriters, and to
any other person or entity for which there is a legitimate business purpose for
such disclosure.
15.3.2 Furnish Information. Tenant and each Subtenant shall [i] promptly supply
Landlord with such information concerning its financial condition, affairs and
property, as Landlord may reasonably request from time to time hereafter; [ii]
promptly notify Landlord in writing of any condition or event that constitutes a
breach or event of default of any term, condition, warranty, representation, or
provisions of this Lease or any Obligor Group Obligation or Material Obligation,
and of any material adverse change in its financial condition; [iii] maintain a
standard and modern system of accounting; [iv] permit Landlord or any of its
agent or representatives to have access to and to examine all of its books and
records regarding the financial condition of the Facility at any time or times
hereafter during business hours and after reasonable oral or written notice; [v]
permit Landlord to copy and make abstracts from any and all of said books and
records; and [vi] make provisions to set-up and implement quarterly variance
telephonic conference calls with Landlord upon Landlord’s request.
15.3.3 Further Assurances and Information. Tenant shall, on request of Landlord
from time to time, execute, deliver, and furnish documents as may be necessary
to fully consummate the transactions contemplated under this Lease. Within
15 days after a request from Landlord, Tenant and each Subtenant shall provide
to Landlord such additional information regarding Tenant, Tenant’s financial
condition, Subtenant, each Subtenant’s financial condition or the Facility as
Landlord, or any auditor or underwriter of Landlord, may require from time to
time, including, without limitation, a current Tenant’s Financial Certification
and Quarterly Facility Accounts Receivable Aging Report and Quarterly Facility
Accounts Payable Aging Report in the form of Exhibit F. Upon Landlord’s request,
but not more than once every three years (or more often, at Landlord’s
discretion during the continuance of an Event of Default), Tenant shall provide
to Landlord, at Landlord’s expense, an appraisal prepared by an MAI appraiser
setting forth the current fair market value of the Leased Property.
15.3.4 Material Communications. Tenant and each Subtenant shall transmit to
Landlord, within five Business Days after receipt thereof, any communication
regarding circumstances which would reasonably be anticipated to have a material
adverse effect on the ownership or operation of a Facility, or indicate material
non-compliance with the Legal Requirements or the Government Authorizations, and
Tenant and each Subtenant will promptly respond to Landlord’s inquiry with
respect to such information. Tenant and each Subtenant shall notify Landlord in
writing within five Business Days after Tenant or any Subtenant has knowledge of
any potential, threatened or existing litigation or proceeding against, or

 

48



--------------------------------------------------------------------------------



 



investigation of, Tenant, Subtenant, Guarantor, or the Facility that may affect
the right to operate the Facility or Landlord’s title to the Facility or
Tenant’s interest therein.
15.3.5 Requirements for Financial Statements. Tenant shall meet the following
requirements in connection with the preparation of the financial statements: [i]
all audited financial statements shall be prepared in accordance with generally
accepted accounting principles consistently applied; [ii] all unaudited
financial statements shall be prepared in a manner substantially consistent with
prior audited and unaudited financial statements submitted to Landlord; [iii]
all financial statements shall fairly present the financial condition and
performance for the relevant period in all material respects; [iv] the financial
statements shall include all notes to the financial statements and a complete
schedule of contingent liabilities and transactions with Affiliates; [v] the
audited financial statements shall contain an unqualified opinion; [vi] the
audited financial statements shall be prepared in accordance with GAAP
requirements by a nationally or regionally recognized independent certified
public accountant; and [vii] all financial statements relating to an Encumbered
Facility shall otherwise be in form and content required under the Assumed
Mortgage.
15.4 Compliance With Laws. Tenant and each Subtenant shall comply in all
material respects with all Legal Requirements and keep all Government
Authorizations in full force and effect. Tenant and each Subtenant shall pay
when due all taxes and governmental charges of every kind and nature that are
assessed or imposed upon Tenant and each Subtenant, respectively, at any time
during the term of the Lease, including, without limitation, all income,
franchise, capital stock, property, sales and use, business, intangible,
employee withholding, and all taxes and charges relating to Tenant’s and each
Subtenant’s respective business and operations. Tenant and each Subtenant shall
be solely responsible for compliance with all Legal Requirements, including the
ADA, and Landlord shall have no responsibility for such compliance.
15.5 Broker’s Commission. Tenant shall indemnify Landlord from claims of brokers
arising by the execution hereof or the consummation of the transactions
contemplated hereby and from expenses incurred by Landlord in connection with
any such claims (including attorneys’ fees), except to the extent that Landlord
has engaged such brokers.
15.6 Existence and Change in Ownership. Tenant, Subtenant, Manager (if
applicable) and each Guarantor shall maintain its existence throughout the term
of this Lease. Any change in the equity ownership of Tenant, Subtenant, Manager
(if applicable) or any Guarantor, directly or indirectly, that results in a
change in Control (as defined within the definition of “Affiliate” in §1.4
hereof) of such entity, shall require Landlord’s prior written consent.

 

49



--------------------------------------------------------------------------------



 



15.7 Financial Covenants. The defined terms used in this section are defined in
§15.7.1. The method of calculating Net Worth and valuing assets shall be
consistent with the Financial Statements. The following financial covenants
shall be met throughout the term of this Lease:
15.7.1 Definitions.
(a) “Net Worth” means an amount equal to the total consolidated fair market
value of the tangible assets of the person (excluding good will and other
intangible assets) minus the total consolidated liabilities of such person.
(b) “Portfolio Cash Flow” means the aggregate net income arising from all
Facilities under this Lease as reflected on the Facility Financial Statement of
each Facility plus [i] the amount of the provision for depreciation and
amortization; plus [ii] the amount of the provision for management fees; plus
[iii] the amount of the provision for income taxes; plus [iv] the amount of the
provision for Base Rent payments (whether under this Lease) and interest and
equipment lease payments, if any, relating to the Facilities; plus [v] any other
non-cash charges included in net income; and minus [vi] an imputed management
fee equal to 5% of gross revenues of the Facilities (net of contractual
allowances).
(c) “Portfolio Coverage Ratio” as of any calculation date is the ratio of [i]
Portfolio Cash Flow for the then preceding 12-month period; to [ii] the Base
Rent payments under this Lease for the then preceding 12-month period.
15.7.2 Coverage Ratio. Tenant shall maintain for each fiscal quarter a Portfolio
Coverage Ratio of not less than 0.50 to 1.00. Notwithstanding the foregoing, if
the Portfolio Coverage Ratio is less than 0.50 to 1.00 for any one fiscal
quarter but is at least 0.50 to 1.00 for the succeeding fiscal quarter, Tenant
shall not be deemed to be in default of this §15.7.2. However, if the Portfolio
Coverage Ratio is less than 0.50 to 1.00 for any two consecutive fiscal
quarters, Tenant shall be deemed to be in default of this §15.7.2 unless, within
five Business Days after the last day of the then most recent fiscal quarter,
Tenant provides to Landlord a letter of credit (the “Additional Letter of
Credit”) in an amount which, when added to the amount of the Portfolio Cash Flow
for the applicable fiscal quarters would result in a Portfolio Coverage Ratio of
1.00 to 1.00 for the applicable fiscal quarters (the “Additional Letter of
Credit Amount”). If and when Tenant maintains a Portfolio Coverage Ratio of not
less than 1.00 to 1.00 for two consecutive fiscal quarters, the Additional
Letter of Credit requirement will be eliminated. Other than as specifically set
forth in this §15.7.2, the Additional Letter of Credit shall meet the
requirements of this Lease applicable to the Letter of Credit.
15.7.3 Net Worth. Tenant shall cause Indemnitor to maintain for each fiscal
quarter a Net Worth of at least $50,000,000.00, with cash and cash equivalents
of at least $500,000.00. Tenant shall maintain for each fiscal quarter a Net
Worth of at least $1.00.
15.8 Facility Licensure and Certification. Tenant and each Subtenant, as
applicable, shall [i] give written notice to Landlord within five Business Days
after an inspection of the Facility with respect to health care licensure or
certification has occurred; and [ii] deliver to Landlord copies of each of the
reports, notices, correspondence and all other items and

 

50



--------------------------------------------------------------------------------



 



documents related to licensing or certification listed on Exhibit E within five
Business Days after receipt thereof. Tenant and Subtenant acknowledge that each
has reviewed Exhibit E and agrees to the foregoing obligation. If Tenant or
Subtenant receives a Facility survey or inspection report with material
deficiencies, notice of failure to comply with a plan of correction or an HIPDB
adverse action report, Tenant and the respective Subtenant shall either [a] cure
all deficiencies and implement all corrective actions by the date required by
the regulatory authority (including follow-up surveys or inspection reports), or
[b] contest the applicability of any determination by appropriate proceedings so
long as Tenant complies within any applicable timeframe set forth in any final,
non-appealable determination.
15.9 Transfer of License and Facility Operations. Subject to the terms of the
Assumed Mortgage, if this Lease is terminated due to expiration of the Term,
pursuant to an Event of Default or for any reason other than Tenant’s purchase
of the Leased Property, or if Tenant or Subtenant vacates the Leased Property
(or any part thereof) without termination of this Lease, the following
provisions shall be immediately effective:
15.9.1 Licensure. Tenant and each Subtenant shall execute, deliver and file all
documents and statements reasonably requested by Landlord to effect the transfer
of the Facility license and Government Authorizations to a replacement operator
designated by Landlord (“Replacement Operator”), subject to any required
approval of governmental regulatory authorities, and Tenant and each Subtenant
shall provide to Landlord all information and records required by Landlord in
connection with the transfer of the license and Government Authorizations.
15.9.2 Facility Operations. In order to facilitate a responsible and efficient
transfer of the operations of the Facility, Tenant and Subtenant shall, if and
to the extent requested by Landlord and subject to all applicable law, [i]
deliver to Landlord the most recent updated reports, notices, schedules and
documents listed in Exhibit E; [ii] continue and maintain the operation of the
Facility in the ordinary, course of business, including retention of all
residents at the Facility to the fullest extent practicable and consistent with
applicable laws and regulations, until transfer of the Facility operations to
the Replacement Operator is completed; [iii] enter into such management
agreements, operations transfer agreements and other types of agreements that
may be reasonably requested by Landlord or the Replacement Operator; and [iv]
provide reasonable access for Landlord and its agents to show the Facility to
potential replacement operators. Tenant and Subtenant consent to the
distribution by Landlord, subject to reasonable confidentiality provisions, to
potential replacement operators of Facility financial statements, licensure
reports, financial and property due diligence materials and other documents,
materials and information relating to the Facility but such materials and
information shall not include proprietary materials and information such as
policy and procedure manuals. The provisions of this section do not create or
establish any rights in Tenant, Subtenant or any third party and Landlord
reserves all rights and remedies relating to termination of this Lease.
15.10 Bed Operating Rights. Tenant and Subtenant acknowledge and agree that the
rights to operate the beds located at the Facility as assisted living beds under
the law of the applicable Facility State [i] affect the value of the Leased
Property, and [ii] the grant of this Lease is conditioned upon the existence of
such rights. Tenant and Subtenant shall not relocate

 

51



--------------------------------------------------------------------------------



 



any licensed bed to any other location and shall not transfer any bed operating
rights to any other party without the prior written consent of Landlord.
15.11 Power of Attorney. Effective upon [i] the occurrence and during the
continuance of an Event of Default, or [ii] termination of this Lease for any
reason other than Tenant’s purchase of the Leased Property, Tenant and Subtenant
hereby irrevocably and unconditionally appoint Landlord, or Landlord’s
authorized officer, agent, employee or designee, as Tenant’s and Subtenant’s
true and lawful attorney-in-fact, to act for Tenant and Subtenant in Tenant’s
and Subtenant’s respective name, place, and stead, to execute, deliver and file
all applications and any and all other necessary documents and statements to
effect the issuance, transfer, reinstatement, renewal and/or extension of the
Facility license and all Governmental Authorizations issued to Tenant and
Subtenant or applied for by Tenant and Subtenant in connection with Tenant’s and
Subtenant’s operation of the Facility, to permit any designee of Landlord or any
other transferee to operate the Facility under the Governmental Authorizations,
and to do any and all other acts incidental to any of the foregoing. Tenant and
Subtenant irrevocably and unconditionally grant to Landlord as their respective
attorney-in-fact full power and authority to do and perform every act necessary
and proper to be done in the exercise of any of the foregoing powers as fully as
Tenant and Subtenant might or could do if personally present or acting, with
full power of substitution, hereby ratifying and confirming all that said
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney is coupled with an interest and is irrevocable prior to Tenant’s
purchase of the Leased Property.
15.12 Information and Images. Tenant grants to Landlord and Landlord’s
Affiliates the perpetual, irrevocable, worldwide right and license to reproduce,
use, prepare derivative works based upon, publish, distribute, and display, by
any means and in any media, information describing, and photographic or other
images depicting, the Leased Property and Facilities (but not the names of the
Facilities or Tenant), units, rooms, amenities and special features and the
Land, Improvements and Personal Property (the “Information and Images”). Without
limiting the foregoing, such Information and Images may be reproduced, used,
published, distributed, and displayed by Landlord and Landlord’s Affiliates in
any promotional or marketing materials, advertisements, reports, or web sites.
Tenant expressly waives and releases [i] any right to receive compensation for
such reproduction, use, publication, distribution, or display; [ii] any right to
inspect or approve such Information and Images prior to such reproduction, use,
publication, distribution, or display; or [iii] any rights under any copyright,
patent, trademark, or similar statute or regulation with respect to such use,
publication, distribution or display.
15.13 Compliance with Anti-Terrorism Laws. Tenant shall immediately notify
Landlord if Tenant has knowledge that Tenant or any Affiliate becomes a Blocked
Person or is otherwise listed on any OFAC List or [i] is convicted with respect
to, [ii] pleads nolo contendere to, [iii] is indicted with respect to, or [iv]
is arraigned and held over on charges involving, money laundering, predicate
crimes to money laundering or any Anti-Terrorism Law. None of Tenant, Subtenant,
Guarantors, Manager, Company or any Affiliate will, directly or indirectly, [a]
conduct any business, or engage in any transaction or dealing, with any Blocked
Person, including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, [b] deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to any Anti-

 

52



--------------------------------------------------------------------------------



 



Terrorism Law, or [c] engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law. In
addition, Tenant hereby agrees to provide Landlord with any additional
information that Landlord deems necessary from time to time in order to ensure
compliance with the Anti-Terrorism Laws. This §15.13 shall not apply to any
person to the extent such person’s interest in Tenant, Subtenant, Guarantor,
Manager, Company or any Affiliate is through a U.S. Publicly-Traded Entity.
15.14 Assumed Obligations. Landlord acquired the Encumbered Facility subject to
the Assumed Obligations and has assumed the Assumed Obligations in connection
therewith. Landlord shall use reasonable efforts to comply with the terms of the
Assumed Obligations during the Term. As between Landlord and Tenant, Landlord
acknowledges that it is Landlord’s obligations to pay regularly scheduled
principal and interest payments due under the Assumed Obligations (including
principal payments due at the maturity of the Assumed Obligations). Tenant is
familiar with the terms and covenants of the Assumed Obligations. Tenant will
and will cause Manager to [a] timely comply with all requirements imposed as a
result of the Assumed Obligations with respect to the use, occupancy and
operation of the Facility, including but not limited to, maintaining required
reserves and escrow accounts, making payments due thereunder other than
regularly scheduled payments of principal and interest, granting access to the
Leased Property to Lender and its agents and complying with any provisions
imposed by the Assumed Mortgage and any documentation executed in connection
with the granting of Lender’s consent to this Lease and the concurrent
assumption of the Assumed Obligations by Landlord (the “Assumption
Documentation”); [b] not create any condition that would cause a default under
any Assumed Obligations; [c] comply with the provisions of [i] any laws
prohibiting discrimination in housing on the basis of race, sex, color, creed,
national origin, familial status or handicap and [ii] any regulations providing
for nondiscrimination and equal opportunity in housing, which are imposed as a
result of the Assumed Obligations; and [d] enter into such regulatory
agreements, covenants and like contracts applicable to any occupier, operator or
lessee of the Facility if and to the extent prescribed by any applicable
governmental agencies. To the extent required by the terms of the Assumed
Mortgage, it is hereby acknowledged that [A] this Lease and Tenant’s interest
under this Lease are and continue to be subordinated to the Assumed Mortgage and
the lien of the Assumed Mortgage as anticipated by the Assumption Documentation;
[B] Tenant shall attorn to the holder of the Assumed Note and any purchaser at a
foreclosure sale, such attornment to be self-executing and effective upon
acquisition of title to the Leased Property by any purchaser at a foreclosure
sale or by the holder of the Assumed Note in any manner; [C] Tenant agrees to
execute such further evidence of attornment as the holder of the Assumed Note or
any purchaser at a foreclosure sale may from time to time request; [D] this
Lease shall not be terminated by foreclosure or any other transfer of the Leased
Property; [E] subject to the rights of Tenant under any nondisturbance or
similar agreement, after a foreclosure sale of the Leased Property, the holder
of the Assumed Note or any other purchaser at such foreclosure sale may, at such
holder’s or purchaser’s option, accept or terminate this Lease; and [F] Tenant
shall, upon receipt after the occurrence of an event of default under the
Assumed Mortgage of a written request from the holder of the Assumed Note, pay
all Rent payable hereunder to such holder. In conjunction with Landlord’s
assumption of the Assumed Obligations, Tenant may be required as part of the
Assumption Documentation to enter agreements pursuant to which Tenant is
pledging its own collateral as security for the Assumed Obligations and pursuant
to which Tenant’s interest under this Lease may be terminated. To the

 

53



--------------------------------------------------------------------------------



 



extent that such agreements are entered into and in recognition of the increased
risk to Tenant of entering such agreements, Landlord is willing to agree with
Tenant as follows: [s] Landlord will not create any conditions that would cause
a default under the Assumed Obligations; [t] Landlord shall promptly notify
Tenant if Landlord has knowledge of any default or potential default under the
Assumed Obligations caused by the action or inaction of Landlord; [u] Landlord
shall provide to Tenant a copy of any notice, demand or other material
correspondence received by Landlord from or on behalf of the holder of the
Assumed Note; [v] Landlord shall provide evidence to Tenant of payment by
Landlord of the regularly scheduled principal and interest payments made under
the Assumed Obligations; [w] if a payment event of default occurs under the
Assumed Obligations, Tenant may, upon five Business Days notice to Landlord, pay
amounts due to the holder of the Assumed Note directly to such holder and, if so
paid and evidence of such payment is supplied to Landlord, the Rent payable
under this Lease shall be reduced by the amount of such payment; [x] if an event
of default occurs which is not related to payments under the Assumed Obligations
but is the result of action or inaction of Landlord, Tenant may attempt to
assist in the cure of such event of default and any reasonable and documented
out-of-pocket amounts spent by Tenant in rendering such assistance shall reduce
the Rent payable under this Lease; [y] if this Lease is terminated as a result
of an event of default under the Assumed Obligations caused by the action or
inaction of Landlord, Tenant shall not have any continuing obligations under
this Lease following such termination, for Rent or otherwise, and [z] if this
Lease is terminated as a result of an event of default under the Assumed
Obligations caused by the action or inaction of Landlord, Tenant may sue
Landlord and/or Landlord Affiliates for damages caused by such termination,
subject to the provisions of §24.15 hereof; provided, however, that if, as a
result of the action or inaction of Landlord, Landlord’s interest in the Leased
Property is forfeited or materially decreased in value, the limitations set
forth in §24.15 hereof shall not apply to such damages or to their collection.
ARTICLE 16: ALTERATIONS, CAPITAL IMPROVEMENTS, AND SIGNS
16.1 Prohibition on Alterations and Improvements. Except for Permitted
Alterations (as hereinafter defined), and subject to the terms of the Assumed
Mortgage with respect to any Encumbered Facility, Tenant shall not make any
structural or nonstructural changes, alterations, additions and/or improvements
(hereinafter collectively referred to as “Alterations”) to the Leased Property.
16.2 Approval of Alterations. If Tenant desires to perform any Permitted
Alterations, Tenant shall comply with the terms of the Assumed Mortgage with
respect to such Permitted Alterations relating to an Encumbered Facility and,
additionally, if such Permitted Alterations cost more than $250,000.00, deliver
to Landlord plans, specifications, drawings, and such other information as may
be reasonably requested by Landlord (collectively the “Plans and
Specifications”) showing in reasonable detail the scope and nature of the
Alterations that Tenant desires to perform. It is the intent of the parties
hereto that the level of detail shall be comparable to that which is referred to
in the architectural profession as “design development drawings” as opposed to
working or biddable drawings. Landlord agrees not to unreasonably delay its
review of the Plans and Specifications. Within 30 days after receipt of an
invoice, Tenant shall reimburse Landlord for all reasonable costs and expenses
incurred by Landlord in reviewing and, if required, approving or disapproving
the Plans and Specifications, inspecting the Leased

 

54



--------------------------------------------------------------------------------



 



Property, and otherwise monitoring compliance with the terms of this Article 16.
Tenant shall comply with the requirements of §16.4 in making any Permitted
Alterations.
16.3 Permitted Alterations. Provided that such alterations are permitted under
the applicable Assumed Mortgage, Permitted Alterations means any one of the
following: [i] Alterations approved by Landlord; [ii] Alterations required under
§7.2; [iii] Alterations having a total cost of less than $250,000.00; provided,
however, that any change in the number or configuration of units in a Facility
shall require Landlord’s prior approval; or [iv] repairs, rebuilding and
restoration required or undertaken pursuant to §9.4 or §10.2.
16.4 Requirements for Permitted Alterations. Tenant shall comply with all of the
following requirements in connection with any Permitted Alterations which cost
more than $250,000.00:
(a) The Permitted Alterations shall be made in accordance with the approved
Plans and Specifications.
(b) The Permitted Alterations and the installation thereof shall comply with all
applicable legal requirements and insurance requirements.
(c) The Permitted Alterations shall be done in a good and workmanlike manner,
shall not impair the value or the structural integrity of the Leased Property,
and shall be free and clear of all mechanic’s liens.
(d) For any Permitted Alternations having a total cost of $500,000.00 or more,
Tenant shall deliver to Landlord a payment and performance bond, with a surety
acceptable to Landlord, in an amount equal to the estimated cost of the
Permitted Alterations, guaranteeing the completion of the work free and clear of
liens and in accordance with the approved Plans and Specifications, and naming
Landlord and any mortgagee of Landlord as joint obligees on such bond.
(e) For any Permitted Alternations having a total cost of $500,000.00 or more,
Tenant shall, at Tenant’s expense, obtain a builder’s completed value risk
policy of insurance insuring against all risks of physical loss, including
collapse and transit coverage, in a nonreporting form, covering the total value
of the work performed, and equipment, supplies, and materials, and insuring
initial occupancy or obtain similar coverage to under already existing policies,
reasonably satisfactory to Landlord. Landlord and any mortgagee of Landlord
shall be additional insureds of such policy. Landlord shall have the right to
approve the form and substance of such policy.
(f) Tenant shall pay the premiums required to increase the amount of the
insurance coverages required by Article 4 to reflect the increased value of the
Improvements resulting from installation of the Permitted Alterations, and shall
deliver to Landlord a certificate evidencing the increase in coverage.
(g) Tenant shall, not later than 60 days after completion of the Permitted
Alterations, deliver to Landlord a revised “as-built” survey of the respective
Facility if the Permitted Alterations altered the Land or “footprint” of the
Improvements and an “as-built”

 

55



--------------------------------------------------------------------------------



 



set of Plans and Specifications for the Permitted Alterations in form and
substance reasonably satisfactory to Landlord.
(h) Tenant shall, not later than 30 days after Landlord sends an invoice,
reimburse Landlord for any reasonable costs and expenses, including attorneys’
fees and architects’ and engineers’ fees, incurred in connection with reviewing
and approving the Permitted Alterations and ensuring Tenant’s compliance with
the requirements of this section. The daily fee for Landlord’s consulting
engineer is $500.00.
16.5 Ownership and Removal of Permitted Alterations. The Permitted Alterations
shall become a part of the Leased Property, owned by Landlord, and leased to
Tenant subject to the terms and conditions of this Lease. Tenant shall not be
required or permitted to remove any Permitted Alterations.
16.6 Minimum Qualified Capital Expenditures. During each Lease Year, Tenant
shall, at Tenant’s option, either expend or escrow at least the Minimum Capital
Expenditures Amount per unit for Qualified Capital Expenditures to improve the
Facilities (provided that as to any Facility with respect to which a certificate
of occupancy was not issued prior to the end of the first Lease Year, the
minimum qualified capital expenditures required by this section shall be waived
until the Lease Year immediately following the Lease Year in which such
certificate of occupancy is issued). Thereafter throughout the Term, Tenant
shall expend or escrow the applicable Minimum Capital Expenditures Amount for
such Lease Year. Within 60 days after the end of each Lease Year, Tenant shall
deliver to Landlord a certificate in the form of Exhibit G listing the Qualified
Capital Expenditures made in the prior Lease Year. If the entire minimum amount
was not expended in such Lease Year, the certificate will include certification
that the balance of the current minimum amount has been deposited in a reserve
account to be used solely for Qualified Capital Expenditures for the Facilities.
Any amounts expended or escrowed under the Assumed Mortgage for capital
expenditures shall be credited toward the Qualified Capital Expenditure
requirements of this §16.6.
16.7 Signs. Tenant may, at its own expense, erect and maintain identification
signs at the Leased Property, provided such signs comply with all laws,
ordinances, and regulations. Upon the termination or expiration of this Lease,
Tenant shall, within 30 days after notice from Landlord, remove the signs and
restore the Leased Property to its original condition.
ARTICLE 17: RESERVED
ARTICLE 18: ASSIGNMENT AND SALE OF LEASED PROPERTY
18.1 Prohibition on Assignment and Subletting. Tenant acknowledges that Landlord
has entered into this Lease in reliance on the personal services and business
expertise of Tenant. Tenant may not assign, sublet, mortgage, hypothecate,
pledge, grant a right of first refusal or transfer any interest in this Lease,
or in the Leased Property, in whole or in part, without the prior written
consent of Landlord, which Landlord may withhold in its sole and absolute
discretion. The following transactions will be deemed an assignment or sublease
requiring Landlord’s prior written consent: [i] an assignment by operation of
law; [ii] an imposition (whether or not consensual) of a lien, mortgage, or
encumbrance upon Tenant’s

 

56



--------------------------------------------------------------------------------



 



interest in the Lease; [iii] an arrangement (including, but not limited to,
management agreements, concessions, licenses, and easements) which allows the
use or occupancy of all or part of the Leased Property by anyone other than
Tenant; and [iv] a change of ownership of Tenant. Landlord’s consent to any
assignment, right of first refusal or sublease will not release Tenant (or any
guarantor) from its payment and performance obligations under this Lease, but
rather Tenant, any guarantor, and Tenant’s assignee or sublessee will be jointly
and severally liable for such payment and performance. An assignment, right of
first refusal or sublease without the prior written consent of Landlord will be
void at Landlord’s option. Landlord’s consent to one assignment, right of first
refusal or sublease will not waive the requirement of its consent to any
subsequent assignment or sublease. Notwithstanding the foregoing, Tenant may
enter into a Sublease with each Subtenant for each Facility provided that each
Sublease complies with §18.2.
18.2 Requests for Landlord’s Consent to Assignment, Sublease or Management
Agreement. If Tenant is required to obtain Landlord’s consent to a specific
assignment, sublease, or management agreement, Tenant shall give Landlord [i]
the name and address of the proposed assignee, subtenant or manager; [ii] a copy
of the proposed assignment, sublease or management agreement; [iii] reasonably
satisfactory information about the nature, business and business history of the
proposed assignee, subtenant, or manager and its proposed use of the Leased
Property; and [iv] banking, financial, and other credit information, and
references about the proposed assignee, subtenant or manager sufficient to
enable Landlord to determine the financial responsibility and character of the
proposed assignee, subtenant or manager. Any assignment, sublease or management
agreement shall contain provisions to the effect that [a] such assignment,
sublease or management agreement is subject and subordinate to all of the terms
and provisions of this Lease and to the rights of Landlord and that the
assignee, subtenant or manager shall comply with all applicable provisions of
this Lease; [b] such assignment, sublease or management agreement may not be
modified without the prior written consent of Landlord not to be unreasonably
withheld or delayed; [c] if this Lease shall terminate before the expiration of
such assignment, sublease or management agreement, the assignee, subtenant or
manager thereunder will, solely at Landlord’s option and only upon the express
written notice of attornment from Landlord, attorn to Landlord and waive any
right the assignee, subtenant or manager may have to terminate the assignment,
sublease or management agreement or surrender possession thereunder as a result
of the termination of this Lease; and [d] if the assignee, subtenant or manager
receives a written notice from Landlord stating that Tenant is in default under
this Lease, the assignee, subtenant or manager shall thereafter pay all rentals
or payments under the assignment, sublease or management agreement directly to
Landlord until such default has been cured. Any attempt or offer by an assignee,
subtenant or manager to attorn to Landlord shall not be binding or effective
without the express written consent of Landlord. Tenant hereby collaterally
assigns to Landlord, as security for the performance of its obligations
hereunder, all of Tenant’s right, title, and interest in and to any assignment,
sublease or management agreement now or hereafter existing for all or part of
the Leased Property. Tenant shall, at the request of Landlord, execute such
other instruments or documents as Landlord may request to evidence this
collateral assignment. If Landlord, in its sole and absolute discretion,
consents to such assignment, sublease, or management agreement, such consent
shall not be effective until [i] a fully executed copy of the instrument of
assignment, sublease or management agreement has been delivered to Landlord;
[ii] in the case of an assignment, Landlord has received a written instrument in
which the assignee has assumed and agreed to perform all of Tenant’s obligations
under the Lease; and [iii] Tenant has paid to Landlord a fee in the amount of
$2,500.00 (applies

 

57



--------------------------------------------------------------------------------



 



only to consent requests after the Closing); and [iv] Landlord has received
reimbursement from Tenant or the assignee for all attorneys’ fees and expenses
and all other reasonable out-of-pocket expenses incurred in connection with
determining whether to give its consent, giving its consent and all matters
relating to the assignment (applies only to consent requests after the Closing).
The Assumed Mortgage may contain certain restrictions regarding any manager or
management agreement relating to an Encumbered Facility and all terms and
provisions of this §18.2 are, therefore, subject and subordinate to such terms
of the Assumed Mortgage with respect to the applicable Encumbered Facility.
18.3 Agreements with Residents. Notwithstanding §18.1, Tenant and Subtenant may
enter into an occupancy agreement with residents of the Leased Property without
the prior written consent of Landlord provided that [i] the agreement does not
provide for lifecare services; [ii] the agreement does not contain any type of
rate lock provision or rate guaranty for more than two calendar years; [iii]
Tenant and Subtenant may not collect rent for more than one month in advance;
and [iv] all residents of the Leased Property are accurately shown in accounting
records for the Facility. Without the prior written consent of Landlord, Tenant
and Subtenant shall not materially change the form of resident occupancy
agreement that was submitted to Landlord prior to the Effective Date.
18.4 Sale of Leased Property. If Landlord or any subsequent owner of the Leased
Property sells the Leased Property, its liability for the performance of its
agreements in this Lease will end on the date of the sale of the Leased
Property, and Tenant will look solely to the purchaser for the performance of
those agreements. For purposes of this section, any holder of a mortgage or
security agreement which affects the Leased Property at any time, and any
landlord under any lease to which this Lease is subordinate at any time, will be
a subsequent owner of the Leased Property when it succeeds to the interest of
Landlord or any subsequent owner of the Leased Property.
18.5 Assignment by Landlord. Landlord may transfer, assign, mortgage,
collaterally assign, or otherwise dispose of Landlord’s interest in this Lease
or the Leased Property.
ARTICLE 19: HOLDOVER AND SURRENDER
19.1 Holding Over. If Tenant, with or without the express or implied consent of
Landlord, continues to hold and occupy the Leased Property (or any part thereof)
after the expiration of the Term or earlier termination of this Lease (other
than pursuant to Tenant’s purchase of the Leased Property), such holding over
beyond the Term and the acceptance or collection of Rent in the amount specified
below by Landlord shall operate and be construed as creating a tenancy from
month to month and not for any other term whatsoever. Said month-to-month
tenancy may be terminated by Landlord by giving Tenant five days’ written
notice, and at any time thereafter Landlord may re-enter and take possession of
the Leased Property. If Tenant continues after the expiration of the Term or
earlier termination of this Lease to hold and occupy the Leased Property whether
as a month-to-month tenant or a tenant at sufferance or otherwise, Tenant shall
pay Rent for each month in an amount equal to the sum of [i] one and one-half
(11/2) times the Base Rent payable during the month in which such expiration or
termination occurs, plus [ii] all Additional Charges accruing during the month,
plus [iii] any

 

58



--------------------------------------------------------------------------------



 



and all other sums payable by Tenant pursuant to this Lease. During any
continued tenancy after the expiration of the Term or earlier termination of
this Lease, Tenant shall be obligated to perform and observe all of the terms,
covenants and conditions of this Lease, but shall have no rights hereunder other
than the right, to the extent given by applicable law, to continue its occupancy
and use of the Leased Property until the tenancy is terminated. Nothing
contained herein shall constitute the consent, express or implied, of Landlord
to the holding over of Tenant after the expiration or earlier termination of
this Lease.
19.2 Surrender. Except for [i] Permitted Alterations; [ii] normal and reasonable
wear and tear (subject to the obligation of Tenant to maintain the Leased
Property in good order and repair during the Term); and [iii] damage and
destruction not required to be repaired by Tenant, Tenant shall surrender and
deliver up the Leased Property at the expiration or termination of the Term in
as good order and condition as of the Facility Effective Date.
19.3 Indemnity. If Tenant fails to surrender the entire Leased Property or any
part thereof upon the expiration or termination of this Lease in a timely manner
and in accordance with the provisions of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall defend, indemnify and
hold Landlord, its principals, officers, directors, agents, and employees
harmless from loss or liability resulting from such failure, including, without
limiting the generality of the foregoing, loss of rental with respect to any new
lease in which the rental payable thereunder exceeds the Rent collected by
Landlord pursuant to this Lease during Tenant’s holdover and any claims by any
proposed new tenant founded on Tenant’s failure to surrender the Leased
Property. The provisions of this Article 19 shall survive the expiration or
termination of this Lease.
ARTICLE 20: LETTER OF CREDIT
20.1 Terms of Letter of Credit. To fulfill a condition for the granting of this
Lease, Tenant shall provide Landlord with the Letter of Credit at the Closing.
Tenant shall maintain the Letter of Credit in favor of Landlord until the
Obligor Group Obligations are performed in full. The Letter of Credit shall
permit partial and full draws and shall permit drawing upon presentation of a
draft drawn on the Issuer and a certificate signed by Landlord stating that an
Event of Default has occurred under this Lease. The Letter of Credit shall be
for an initial term of one year and shall be automatically renewed annually for
successive terms of at least one year unless Landlord receives notice from the
Issuer, by certified mail, at least 60 days prior to the expiry date then in
effect that the Letter of Credit will not be extended for an additional one-year
period.
20.2 Replacement Letter of Credit. Tenant shall provide a replacement Letter of
Credit which satisfies the requirements of §20.1 from an Issuer acceptable to
Landlord within 30 days after the occurrence of any of the following: [i]
Landlord’s receipt of notice from the Issuer that the Letter of Credit will not
be extended for an additional one-year period; [ii] Landlord gives notice to
Tenant that the Lace Financial Service Rating (or rating of a comparable rating
service) of the Issuer is less than a “C+” (or the comparable rating of such
other rating service); [iii] Landlord gives notice to Tenant of the admission by
Issuer in writing of its inability to pay its debts generally as they become
due, or Issuer’s filing of a petition in bankruptcy or petitions to take
advantage of any insolvency act, making an assignment for the

 

59



--------------------------------------------------------------------------------



 



benefit of its creditors, consenting to the appointment of a receiver of itself
or of the whole or any substantial part of its property, or filing a petition or
answer seeking reorganization or arrangement under the federal bankruptcy laws
or any other applicable law, regulation, or statute of the United States of
America or any state thereof or [iv] Issuer is at any time determined not to be
at least “adequately capitalized”, as that term is defined and used in the
“Prompt Corrective Action” statute, 12 U.S.C. §1831, and implementing
regulations. Tenant’s failure to comply with the requirements of this section
shall be an immediate Event of Default without any notice (other than as
provided for in this section), cure or grace period. Upon such Event of Default,
Landlord shall be entitled to draw upon the Letter of Credit and Landlord may,
solely at its option and without any obligation to do so, require Tenant to
obtain a replacement Letter of Credit satisfactory to Landlord with the Letter
of Credit proceeds made available to Tenant solely to secure Tenant’s
reimbursement obligation for the replacement Letter of Credit.
20.3 Draws. Landlord may draw under the Letter of Credit upon the occurrence of
an Event of Default hereunder. Any such draw shall not cure an Event of Default.
The proceeds from the Letter of Credit (“LC Proceeds”) shall be the sole
property of Landlord and may be used, retained and invested by Landlord without
restriction or limitation. Landlord shall have no obligation to account for its
use of the LC Proceeds and Tenant shall have no interest in or claim against the
LC Proceeds. Landlord shall have the right and option, but not the obligation,
to apply all or any portion of the LC Proceeds to pay all or any portion of [i]
the Obligor Group Obligations; plus [ii] all reasonable expenses and costs
incurred by Landlord in enforcing or preserving Landlord’s rights under this
Lease or any security for the Obligor Group Obligations, including, without
limitation, [a] the fees, expenses, and costs of any litigation, appellate,
receivership, administrative, bankruptcy, insolvency, or other similar
proceeding; [b] attorney, paralegal, consulting and witness fees and
disbursements; and [c] the expenses, including, without limitation, lodging,
meals and transportation of Landlord and its employees, agents, attorneys, and
witnesses in preparing for litigation, administrative, bankruptcy, insolvency,
or similar proceedings and attendance at hearings, depositions, and trials in
connection therewith.
20.4 Partial Draws. Upon the occurrence of a monetary Event of Default under the
Obligor Group Obligations, Landlord may, at its option, make a partial draw on
the Letter of Credit in an amount not to exceed the amount of the Obligor Group
Obligations then past due. If Landlord then applies the proceeds from such
partial draw on the Letter of Credit to payment of all or any portion of the
Obligor Group Obligations then past due, Tenant shall, within 30 days after
notice from Landlord of such partial draw and payment, cause the amount of the
Letter of Credit to be reinstated to the amount in effect prior to such partial
draw. Tenant’s failure to comply with the requirements of this section shall be
an immediate Event of Default under the Lease Documents without any notice
(other than as provided for in this section), cure or grace period. Landlord’s
rights under this §20.4 are in addition to, and not in limitation of, Landlord’s
rights under §20.3.
20.5 Substitute Letter of Credit. Tenant may, from time to time, deliver to
Landlord a substitute Letter of Credit meeting the requirements of this Lease
and issued by an Issuer acceptable to Landlord. Upon Landlord’s approval of the
substitute Letter of Credit, Landlord shall release the previous Letter of
Credit to Tenant.

 

60



--------------------------------------------------------------------------------



 



20.6 Retention of Letter of Credit. Upon termination of this Lease due to
expiration of the Term, pursuant to an Event of Default or for any reason other
than Tenant’s purchase of the Leased Property, Landlord shall be entitled to
hold the Letter of Credit until the Obligor Group Obligations are performed in
full or are released by Landlord.
ARTICLE 21: QUIET ENJOYMENT, SUBORDINATION, ATTORNMENT AND ESTOPPEL CERTIFICATES
21.1 Quiet Enjoyment. So long as Tenant performs all of its obligations under
this Lease, Tenant’s possession of the Leased Property will not be disturbed by
Landlord or any party claiming by, through or under Landlord.
21.2 Subordination. Subject to the terms and conditions of this section, this
Lease and Tenant’s rights under this Lease are subordinate to any ground lease
or underlying lease, first mortgage, first deed of trust, or other first lien
against the Leased Property, together with any renewal, consolidation,
extension, modification or replacement thereof, which now or at any subsequent
time affects the Leased Property or any interest of Landlord in the Leased
Property, except to the extent that any such instrument expressly provides that
this Lease is superior. The foregoing subordination provision is expressly
conditioned upon any lessor or mortgagee being obligated and bound (subject to a
nondisturbance or similar agreement reasonably acceptable to Tenant) to
recognize Tenant as the tenant under this Lease, and such lessor or mortgagee
shall have no right to disturb Tenant’s possession, use and occupancy of the
Leased Property or Tenant’s enjoyment of its rights under this Lease unless and
until an Event of Default occurs hereunder. Any foreclosure action or proceeding
by any mortgagee with respect to the Leased Property shall not affect Tenant’s
rights under this Lease and shall not terminate this Lease unless and until an
Event of Default occurs hereunder. The foregoing provisions will be
self-operative, and no further instrument will be required in order to effect
them. However, Tenant shall execute, acknowledge and deliver to Landlord, at any
time and from time to time upon demand by Landlord, such documents as may be
requested by Landlord or any mortgagee or any holder of any mortgage or other
instrument described in this section, to confirm or effect any such
subordination, provided that any such document shall include a nondisturbance
provision as set forth in this section satisfactory to Tenant. Any mortgagee of
the Leased Property shall be deemed to be bound by the nondisturbance provision
set forth in this section. If Tenant fails or refuses to execute, acknowledge,
and deliver any such document within 20 days after written demand, Landlord may
execute acknowledge and deliver any such document on behalf of Tenant as
Tenant’s attorney-in-fact. Tenant hereby constitutes and irrevocably appoints
Landlord, its successors and assigns, as Tenant’s attorney-in-fact to execute,
acknowledge, and deliver on behalf of Tenant any documents described in this
section. This power of attorney is coupled with an interest and is irrevocable.
21.3 Attornment. If any holder of any mortgage, indenture, deed of trust, or
other similar instrument described in §21.2 succeeds to Landlord’s interest in
the Leased Property, Tenant will pay to such holder all Rent subsequently
payable under this Lease. Tenant shall, upon request of anyone succeeding to the
interest of Landlord, automatically become the tenant of, and attorn to, such
successor in interest without changing this Lease. The successor in interest
will not be bound by [i] any payment of Rent for more than one month in advance;
[ii] any amendment or modification of this Lease thereafter made without its
consent as provided

 

61



--------------------------------------------------------------------------------



 



in this Lease; [iii] any claim against Landlord arising prior to the date on
which the successor succeeded to Landlord’s interest; or [iv] any claim or
offset of Rent against Landlord. Upon request by Landlord or such successor in
interest and without cost to Landlord or such successor in interest, Tenant will
execute, acknowledge and deliver an instrument or instruments confirming the
attornment. If Tenant fails or refuses to execute, acknowledge, and deliver any
such instrument within 20 days after written demand, then Landlord or such
successor in interest will be entitled to execute, acknowledge, and deliver any
document on behalf of Tenant as Tenant’s attorney-in-fact. Tenant hereby
constitutes and irrevocably appoints Landlord, its successors and assigns, as
Tenant’s attorney-in-fact to execute, acknowledge, and deliver on behalf of
Tenant any such document. This power of attorney is coupled with an interest and
is irrevocable.
21.4 Estoppel Certificates. At the request of Landlord or any mortgagee or
purchaser of the Leased Property, Tenant shall execute, acknowledge, and deliver
an estoppel certificate in favor of Landlord or any mortgagee or purchaser of
the Leased Property certifying the following: [i] that the Lease is unmodified
and in full force and effect, or if there have been modifications that the same
is in full force and effect as modified and stating the modifications; [ii] the
date to which Rent and other charges have been paid; [iii] whether Tenant or
Landlord is in default or whether there is any fact or condition which, with
notice or lapse of time, or both, would constitute a default, and specifying any
existing default, if any; [iv] that Tenant has accepted and occupies the Leased
Property; [v] that Tenant has no defenses, setoffs, deductions, credits, or
counterclaims against Landlord, if that be the case, or specifying such that
exist; and [vi] such other information as may reasonably be requested by
Landlord or any mortgagee or purchaser. Any purchaser or mortgagee may rely on
this estoppel certificate. If Tenant fails to deliver the estoppel certificates
to Landlord within 10 days after the request of Landlord, then Tenant shall be
deemed to have certified that [a] the Lease is in full force and effect and has
not been modified, or that the Lease has been modified as set forth in the
certificate delivered to Tenant; [b] Tenant has not prepaid any Rent or other
charges except for the current month; [c] Tenant has accepted and occupies the
Leased Property; [d] neither Tenant nor Landlord is in default nor is there any
fact or condition which, with notice or lapse of time, or both, would constitute
a default; and [e] Tenant has no defenses, setoffs, deductions, credits, or
counterclaims against Landlord. Tenant hereby irrevocably appoints Landlord as
Tenant’s attorney-in-fact to execute, acknowledge, and deliver on Tenant’s
behalf any estoppel certificate to which Tenant does not object within 10 days
after Landlord sends the certificate to Tenant. This power of attorney is
coupled with an interest and is irrevocable.
21.5 Subordination, Non-Disturbance and Attornment Agreement. Notwithstanding
the provisions of §§21.2 – 21.4, Tenant will enter into a Subordination,
Non-Disturbance and Attornment Agreement with Lender substantially in the form
attached as Exhibit J to document the terms of Tenant’s subordination and
attornment obligations and Lender’s non-disturbance obligations.
ARTICLE 22: CONTINGENT PAYMENTS
22.1 Contingent Payments. Landlord shall make Contingent Payments to the extent
set forth in this section. Tenant shall request each Contingent Payment by
submitting a Contingent Payment Request to Landlord or in the case of Contingent
Payments for Project

 

62



--------------------------------------------------------------------------------



 



Improvements, a Disbursement Voucher pursuant to the Disbursing Agreement.
Landlord shall make the Contingent Payment provided that [i] no Event of Default
has occurred and is continuing, and [ii] Landlord has determined that all
requirements for the Contingent Payment have been satisfied. Contingent Payments
will be made not less than eight Business Days and not more than twelve Business
Days following Tenant’s delivery of the Contingent Payment Request.
22.2 Contingent Payments for Capital Expenditures.
22.2.1 Conditions. In addition to any other requirements set forth in this
section, Landlord’s obligation to make Contingent Payments for capital
expenditures is subject to Landlord’s reasonable approval of the scope of work
and budget, construction and disbursement schedules (if applicable), and
contractor and construction agreements (if applicable). Tenant shall also
provide a collateral assignment of any construction contract to Landlord and the
contractor shall consent to the assignment.
22.2.2 No Commitment. Landlord has no current commitment to make Contingent
Payments for capital expenditures pursuant to §22.2.
22.3 Contingent Payments for Project Improvements.
22.3.1 Conditions. In addition to any other requirements set forth in this
section, Landlord’s obligation to make Contingent Payments for Project
Improvements is subject to the conditions set forth in the Disbursing Agreement
related to the Project Improvements.
22.3.2 No Commitment. Landlord has no current commitment to make Contingent
Payments for Project Improvements pursuant to §22.3.
ARTICLE 23: SECURITY INTEREST
23.1 Collateral. Tenant and each Subtenant hereby grant to each Landlord and HCN
(if not a Landlord) (individually and collectively called “Secured Party”) a
security interest in all right, title and interest of Tenant and Subtenants in
the following described property, whether now owned or hereafter acquired by
Tenant or any Subtenant (the “Collateral”), to secure the payment and
performance of the Obligor Group Obligations:
(a) All machinery, furniture, equipment, trade fixtures, appliances, inventory
and all other goods (as “equipment”, “inventory” and “goods” are defined for
purposes of Article 9) and any leasehold interest of Tenant or any Subtenant in
any of the foregoing, including, without limitation, those items which are to
become fixtures or which are building supplies and materials to be incorporated
into any improvement or fixture.
(b) All accounts, deposit accounts, general intangibles, instruments, documents,
and chattel paper [as such terms are defined for purposes of Article 9] now or
hereafter arising.
(c) All franchises, permits, licenses, operating rights, certifications,
approvals, consents, authorizations and other general intangibles, including,
without limitation,

 

63



--------------------------------------------------------------------------------



 



certificates of need, state health care facility licenses, and Medicare and
Medicaid provider agreements, to the extent permitted by law.
(d) Unless expressly prohibited by the terms thereof, all contracts, agreements,
contract rights and materials relating to the design, construction, operation or
management of any improvements, including, but not limited to, management
agreements, plans, specifications, drawings, blueprints, models, mock-ups,
brochures, flyers, advertising and promotional materials and mailing lists.
(e) All subleases, occupancy agreements, license agreements and concession
agreements, written or unwritten, of any nature, now or hereafter entered into,
and all right, title and interest of Tenant thereunder, Tenant’s right, if any,
to cash or securities deposited thereunder whether or not the same was deposited
to secure performance by the subtenants, occupants, licensees and
concessionaires of their obligations thereunder, including the right to receive
and collect the rents, revenues, and other charges thereunder.
(f) All ledger sheets, files, records, computer programs, tapes, other
electronic data processing materials, and other documentation.
(g) The products and proceeds of the preceding listed property, including,
without limitation, cash and non-cash proceeds, proceeds of proceeds, and
insurance proceeds.
23.2 Additional Documents. At the request of Landlord, Tenant and each Subtenant
shall execute additional security agreements, financing statements, and such
other documents as may be reasonably requested by Landlord to maintain and
perfect such security interest. Tenant and each Subtenant hereby irrevocably
appoint Landlord, its successors and assigns, as Tenant’s or Subtenant’s
attorney-in-fact to execute, acknowledge, deliver and file such documents on
behalf of Tenant or such Subtenant. This power of attorney is coupled with an
interest and is irrevocable. Tenant and each Subtenant authorize Landlord to
file financing statements describing the Collateral to perfect and maintain the
security interest granted hereunder without the signature or any further
authorization of Tenant or any Subtenant. Landlord may not require control
agreements or similar agreements concerning the deposit accounts of Tenant or
Subtenants until an Event of Default has occurred and is continuing.
23.3 Notice of Sale. With respect to any sale or other disposition of any of the
Collateral after the occurrence of an Event of Default, Landlord, Tenant and
each Subtenant agree that the giving of 10 days’ notice by Landlord, sent by
overnight delivery, postage prepaid, to Tenant’s or Subtenant’s notice address
designating the time and place of any public sale or the time after which any
private sale or other intended disposition of such Collateral is to be made,
shall be deemed to be reasonable notice thereof and Tenant and each Subtenant
waive any other notice with respect thereto.
23.4 Recharacterization. Landlord and Tenant intend this Lease to be a true
lease. However, if despite the parties’ intent, it is determined or adjudged by
a court for any reason that this Lease is not a true lease or if this Lease is
recharacterized as a financing arrangement, then this Lease shall be considered
a secured financing agreement and Landlord’s

 

64



--------------------------------------------------------------------------------



 



title to the Leased Property shall constitute a perfected first priority lien in
Landlord’s favor on the Leased Property to secure the payment and performance of
all the Obligor Group Obligations.
23.5 Deposit Accounts. On the Effective Date, Tenant is providing to Landlord a
true and correct listing of all deposit accounts of Tenant or any Subtenant, in
such detail as Landlord reasonably required, including the applicable depository
institutions and account numbers. From time to time thereafter, Tenant shall
promptly provide to Landlord updated information regarding the identity of all
of its and each Subtenant’s then current deposit accounts.
ARTICLE 24: MISCELLANEOUS
24.1 Notices. Landlord, Tenant and Subtenant hereby agree that all notices,
demands, requests, and consents (hereinafter “notices”) required to be given
pursuant to the terms of this Lease shall be in writing, shall be addressed to
the addresses set forth in the introductory paragraph of this Lease, and shall
be served by [i] personal delivery; [ii] certified mail, return receipt
requested, postage prepaid; or [iii] nationally recognized overnight courier.
Notices to any Subtenant should be sent c/o Tenant at Tenant’s address set forth
in the introductory paragraph. All notices shall be deemed to be given upon the
earlier of actual receipt or three days after mailing, or one Business Day after
deposit with the overnight courier. Any notices meeting the requirements of this
section shall be effective, regardless of whether or not actually received.
Landlord or Tenant may change its notice address at any time by giving the other
party notice of such change.
24.2 Advertisement of Leased Property. In the event the parties hereto have not
executed a renewal Lease within 120 days prior to the expiration of this Lease,
or Tenant has not exercised its Option to Purchase, then Landlord or its agent
shall have the right to enter the Leased Property at all reasonable times for
the purpose of exhibiting the Leased Property to others and to place upon the
Leased Property for and during the period commencing 120 days prior to the
expiration of this Lease, “for sale” or “for rent” notices or signs.
24.3 Entire Agreement. This Lease contains the entire agreement between Landlord
and Tenant with respect to the subject matter hereof. No representations,
warranties, and agreements have been made by Landlord except as set forth in
this Lease. No oral agreements or understandings between Landlord and Tenant
shall survive execution of this Lease.
24.4 Severability. If any term or provision of this Lease is held or deemed by
Landlord to be invalid or unenforceable, such holding shall not affect the
remainder of this Lease and the same shall remain in full force and effect,
unless such holding substantially deprives Tenant of the use of the Leased
Property or Landlord of the rents herein reserved, in which event this Lease
shall forthwith terminate as if by expiration of the Term.
24.5 Captions and Headings. The captions and headings are inserted only as a
matter of convenience and for reference and in no way define, limit or describe
the scope of this Lease or the intent of any provision hereof.

 

65



--------------------------------------------------------------------------------



 



24.6 Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Ohio, except as to matters under which the laws of
a State in which a respective Facility is located, or under applicable
procedural conflicts of laws rules, require the application of laws of such
other State, in which case the laws or conflicts of laws rules, as the case may
be, of such State shall govern to the extent required.
24.7 Memorandum of Lease. Tenant shall not record this Lease. Tenant shall,
however, record a memorandum of lease approved by Landlord.
24.8 Waiver. No waiver by Landlord of any condition or covenant herein
contained, or of any breach of any such condition or covenant, shall be held or
taken to be a waiver of any subsequent breach of such covenant or condition, or
to permit or excuse its continuance or any future breach thereof or of any
condition or covenant, nor shall the acceptance of Rent by Landlord at any time
when Tenant or Subtenant is in default in the performance or observance of any
condition or covenant herein be construed as a waiver of such default, or of
Landlord’s right to terminate this Lease or exercise any other remedy granted
herein on account of such existing default.
24.9 Binding Effect. This Lease will be binding upon and inure to the benefit of
the heirs, successors, personal representatives, and permitted assigns of
Landlord, Tenant and Subtenant.
24.10 No Offer. Landlord’s submission of this Lease to Tenant is not an offer to
lease the Leased Property, or an agreement by Landlord to reserve the Leased
Property for Tenant. Landlord will not be bound to Tenant until Tenant has duly
executed and delivered duplicate original leases to Landlord, and Landlord has
duly executed and delivered one of these duplicate original leases to Tenant.
24.11 Modification. This Lease may only be modified by a writing signed by both
Landlord and Tenant. All references to this Lease, whether in this Lease or in
any other document or instrument, shall be deemed to incorporate all amendments,
modifications and renewals of this Lease, made after the date hereof. If Tenant
requests Landlord’s consent to any change in ownership, merger or consolidation
of Tenant, Subtenant or Guarantor, any assumption of the Lease, or any
modification of the Lease, Tenant shall provide Landlord all relevant
information and documents sufficient to enable Landlord to evaluate the request.
In connection with any such request, Tenant shall pay to Landlord a fee in the
amount of $2,500.00 and shall pay all of Landlord’s reasonable attorney’s fees
and expenses and other reasonable out-of-pocket expenses incurred in connection
with Landlord’s evaluation of Tenant’s request, the preparation of any documents
and amendments, the subsequent amendment of any documents between Landlord and
its collateral pool lenders (if applicable), and all related matters.
24.12 Landlord’s Modification. Tenant acknowledges that Landlord may mortgage
the Leased Property or use the Leased Property as collateral for collateralized
mortgage obligations or Real Estate Mortgage Investment Companies (REMICS). If
any mortgage lender of Landlord desires any modification of this Lease, Tenant
agrees to consider

 

66



--------------------------------------------------------------------------------



 



such modification in good faith and to execute an amendment of this Lease if
Tenant finds such modification acceptable.
24.13 No Merger. The surrender of this Lease by Tenant or the cancellation of
this Lease by agreement of Tenant and Landlord or the termination of this Lease
on account of Tenant’s default will not work a merger, and will, at Landlord’s
option, terminate any subleases or operate as an assignment to Landlord of any
subleases. Landlord’s option under this paragraph will be exercised by notice to
Tenant and all known subtenants of the Leased Property.
24.14 Laches. No delay or omission by either party hereto to exercise any right
or power accruing upon any noncompliance or default by the other party with
respect to any of the terms hereof shall impair any such right or power or be
construed to be a waiver thereof.
24.15 Limitation on Tenant’s Recourse. Except as may be otherwise expressly and
specifically provided herein, Tenant’s sole recourse against Landlord, and any
successor to the interest of Landlord in the Leased Property, is to the interest
of Landlord, and any such successor, in the Leased Property. Tenant will not
have any right to satisfy any judgment which it may have against Landlord, or
any such successor, from any other assets of Landlord, or any such successor. In
this section, the terms “Landlord” and “successor” include the shareholders,
venturers, and partners of “Landlord” and “successor” and the officers,
directors, and employees of the same. The provisions of this section are not
intended to limit Tenant’s right to seek injunctive relief or specific
performance.
24.16 Construction of Lease. This Lease has been prepared by Landlord and its
professional advisors and reviewed by Tenant and its professional advisors.
Landlord, Tenant, and their advisors believe that this Lease is the product of
all their efforts, that it expresses their agreement, and agree that it shall
not be interpreted in favor of either Landlord or Tenant or against either
Landlord or Tenant merely because of their efforts in preparing it.
24.17 Counterparts. This Lease may be executed in multiple counterparts, each of
which shall be deemed an original hereof.
24.18 Landlord’s Consent. Whenever Landlord’s consent or approval is required
under this Lease, such consent or approval shall be in writing and shall not be
unreasonably withheld or delayed.
24.19 Custody of Escrow Funds. Any funds paid to Landlord in escrow hereunder
may be held by Landlord or, at Landlord’s election, by a financial institution,
the deposits or accounts of which are insured or guaranteed by a federal or
state agency. The funds shall not be deemed to be held in trust, may be
commingled with the general funds of Landlord or such other institution, and
shall not bear interest.
24.20 Landlord’s Status as a REIT. Tenant acknowledges that Landlord (or a
Landlord Affiliate) has elected and may hereafter elect to be taxed as a real
estate investment trust (“REIT”) under the Internal Revenue Code.
24.21 Exhibits. All of the exhibits referenced in this Lease are attached hereto
and incorporated herein.

 

67



--------------------------------------------------------------------------------



 



24.22 Waiver of Jury Trial. LANDLORD, TENANT AND SUBTENANT WAIVE TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST THE
OTHER ON ALL MATTERS ARISING OUT OF THIS LEASE OR THE USE AND OCCUPANCY OF THE
LEASED PROPERTY (EXCEPT CLAIMS FOR PERSONAL INJURY OR PROPERTY DAMAGE). IF
LANDLORD COMMENCES ANY SUMMARY PROCEEDING FOR NONPAYMENT OF RENT, TENANT AND
SUBTENANT WILL NOT INTERPOSE, AND WAIVES THE RIGHT TO INTERPOSE, ANY
COUNTERCLAIM IN ANY SUCH PROCEEDING.
24.23 Consent to Jurisdiction. TENANT AND SUBTENANT HEREBY IRREVOCABLY SUBMIT
AND CONSENT TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL
COURT HAVING JURISDICTION OVER LUCAS COUNTY, OHIO OR ANY COUNTY IN WHICH A
FACILITY IS LOCATED FOR ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY MATTER
ARISING FROM OR RELATED TO [I] THE COMMITMENT; [II] THIS LEASE; OR [III] ANY
DOCUMENT EXECUTED BY TENANT OR SUBTENANT IN CONNECTION WITH THIS LEASE. TENANT
AND SUBTENANT HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT TENANT AND
SUBTENANT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING. TENANT AND SUBTENANT AGREE THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
TENANT AND SUBTENANT AGREE NOT TO INSTITUTE ANY LEGAL ACTION OR PROCEEDING
AGAINST LANDLORD OR ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT OR PROPERTY OF
LANDLORD, CONCERNING ANY MATTER ARISING OUT OF OR RELATING TO THE COMMITMENT,
THIS LEASE OR ANY RELATED DOCUMENT IN ANY COURT OTHER THAN A STATE OR FEDERAL
COURT HAVING JURISDICTION OVER LUCAS COUNTY, OHIO.
TENANT AND SUBTENANT HEREBY CONSENT TO SERVICE OF PROCESS BY LANDLORD IN ANY
MANNER AND IN ANY JURISDICTION PERMITTED BY LAW. NOTHING HEREIN SHALL AFFECT OR
IMPAIR LANDLORD’S RIGHT TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW,
OR LANDLORD’S RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST TENANT, SUBTENANT
OR THE PROPERTY OF TENANT OR SUBTENANT IN THE COURTS OF ANY OTHER JURISDICTION.
24.24 Attorney’s Fees and Expenses. Tenant shall pay to Landlord all reasonable
costs and expenses incurred by Landlord in administering this Lease and the
security for this Lease, enforcing or preserving Landlord’s rights under this
Lease and the security for this Lease, and in all matters of collection, whether
or not an Event of Default has actually occurred or has been declared and
thereafter cured, including, but not limited to, [a] reasonable attorney’s and
paralegal’s fees and disbursements; [b] the fees and expenses of any litigation,
administrative, bankruptcy, insolvency, receivership and any other similar
proceeding; [c] court costs; [d] the expenses of Landlord, its employees,
agents, attorneys and witnesses in preparing

 

68



--------------------------------------------------------------------------------



 



for litigation, administrative, bankruptcy, insolvency and other proceedings and
for lodging, travel, and attendance at meetings, hearings, depositions, and
trials; and [e] consulting and witness fees and expenses incurred by Landlord in
connection with any litigation or other proceeding; provided, however,
Landlord’s internal bookkeeping and routine lease servicing costs are not
payable by Tenant.
24.25 Survival. The following provisions shall survive termination of the Lease:
Article 8 (Defaults and Remedies); §15.9 (Transfer of License and Facility
Operations); §15.10 (Bed Operating Rights); Article 19 (Holdover and Surrender);
§20.6 (Retention of Letter of Credit); Article 23 (Security Interest) and §24.25
(Survival).
24.26 Time. Time is of the essence in the performance of this Lease.
24.27 Subtenant. Each Subtenant has joined in the execution of this Lease to
acknowledge that Subtenant is subject to and bound by the terms of the Lease
applicable to Subtenant, including, without limitation, the grant of a security
interest under Article 23.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

69



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Lease or caused the
same to be executed by their respective duly authorized officers as of the date
first set forth above.

                  Signed and acknowledged in the presence of:   HEALTH CARE
REIT, INC.
 
                Signature   /s/ Donna J. Lunsford   By:   /s/ Erin C. Ibele
Print Name
  Donna J. Lunsford       Title:   Erin C. Ibele, Senior Vice President-
Administration and Corporate Secretary
 
               
Signature
  /s/ Rita J. Rogge   (signing only for the purpose of accepting §1.5
appointment of agency and agreeing to Secured Party obligations.)
Print Name
  Rita J. Rogge  
 
     
 
                        901 FLORSHEIM DRIVE, LLC
504 NORTH RIVER ROAD, LLC
6949 MAIN STREET, LLC
41 SPRINGFIELD AVENUE, LLC

 
                        By:   HCN Capital Holdings II, LLC, its sole Member
 
                            By: Health Care REIT, Inc., its sole member
 
                Signature   /s/ Donna J. Lunsford   By:   /s/ Erin C. Ibele
Print Name
  Donna J. Lunsford       Title:   Erin C. Ibele, Senior Vice President-
Administration and Corporate Secretary
 
               
Signature
  /s/ Rita J. Rogge   CAPITAL SPRING MEADOWS, LLC
Print Name
  Rita J. Rogge            
 
                Signature   /s/ Cathy Tyler   By:   /s/ Gloria Holland
Print Name
  Cathy Tyler       Title:   Gloria Holland, Vice President
 
               
Signature
  /s/ Pat McEntire   Tax I.D. No.: 27-4949013 Print Name   Pat McEntire    

 

S-1



--------------------------------------------------------------------------------



 



                  Tax ID No.: 27-4515857   CSL LIBERTYVILLE, LLC Tax ID No.:
27-4516068   CSL NAPERVILLE, LLC Tax ID No.: 27-4516383   CSL TRUMBULL, LLC Tax
ID No.: *20-1830714   SHP II/CSL SUMMIT, LLC
 
                Signature   /s/ Cathy Tyler   By:   /s/ David Brickman
Print Name
  Cathy Tyler       Title:   David Brickman, Vice President
 
               
Signature
  /s/ Pat McEntire   CAPITAL SENIOR LIVING PROPERTIES, INC.
Print Name
  Pat McEntire            
 
                Signature   /s/ Cathy Tyler   By:   /s/ Ralph Beattie
Print Name
  Cathy Tyler       Title:   Ralph Beattie, Vice President
 
                Signature   /s/ Pat McEntire   Tax I.D. No.: 75-2726680
Print Name
  Pat McEntire            
 
      (signing only for purposes of accepting its obligations under §5.3 hereof)
         

         
STATE OF OHIO
    )  
 
    ) SS:  
COUNTY OF LUCAS
    )  

The foregoing instrument was acknowledged before me this 24th day of March, 2011
by Erin C. Ibele, the Senior Vice President — Administration and Corporate
Secretary of Health Care REIT, Inc., a Delaware corporation, on behalf of the
corporation.

         
(STAMP) [c15455c1545501.gif]
  DONNA J. LUNSFORD   /s/ Donna J. Lunsford   Notary Public   Notary Public   In
and for the State of Ohio       My Commission Expires       April 22, 2012  
[SEAL]

My Commission Expires:                                 

 

S-2



--------------------------------------------------------------------------------



 



         
STATE OF OHIO
    )  
 
    ) SS:  
COUNTY OF LUCAS
    )  

The foregoing instrument was acknowledged before me this 24th day of March, 2011
by Erin C. Ibele, the Senior Vice President — Administration and Corporate
Secretary of Health Care REIT, Inc., a Delaware corporation, in its capacity as
sole member of HCN Capital Holdings II, LLC, a Delaware limited liability
company, in its capacity as sole member of 901 Florsheim Drive, LLC, 504 North
River Road, LLC, 6949 Main Street, LLC and 41 Springfield Avenue, LLC, each a
Delaware limited liability company, on behalf of the company.

         
(STAMP) [c15455c1545501.gif]
  DONNA J. LUNSFORD   /s/ Donna J. Lunsford   Notary Public   Notary Public   In
and for the State of Ohio       My Commission Expires       April 22, 2012  
[SEAL]

My Commission Expires:                                 

         
STATE OF Texas
    )  
 
    ) SS:  
COUNTY OF Dallas
    )  

The foregoing instrument was acknowledged before me this 24th day of March, 2011
by Gloria Holland, the Vice President of Capital Spring Meadows, LLC, a Delaware
limited liability company, on behalf of the company.

            /s/ Pamela Connor       Notary Public   

      My Commission Expires: 8-2-14   [SEAL]     (STAMP) [c15455c1545502.gif]

         
STATE OF Texas
    )  
 
    ) SS:  
COUNTY OF Dallas
    )  

The foregoing instrument was acknowledged before me this 24th day of March, 2011
by David Brickman, the Vice President of CSL Libertyville, LLC, CSL Naperville,
LLC, CSL Trumbull, LLC and SHP II/CSL Summit, LLC, each a Delaware limited
liability company, on behalf of the company.

            /s/ Pamela Connor       Notary Public         

     
My Commission Expires: 8-2-14
  [SEAL]
 
  (STAMP) [c15455c1545502.gif]

 

S-3



--------------------------------------------------------------------------------



 



         
STATE OF Texas
    )  
 
    ) SS:  
COUNTY OF Dallas
    )  

The foregoing instrument was acknowledged before me this 24th day of March, 2011
by Ralph Beattie, the Vice President of Capital Senior Living Properties, Inc.,
a Texas corporation, on behalf of the corporation.

            /s/ Pamela Connor       Notary Public   

     
My Commission Expires: 8-2-14
  [SEAL]
 
  (STAMP) [c15455c1545502.gif]

THIS INSTRUMENT PREPARED BY:
Kathleen A. Kress, Esq.
Shumaker, Loop & Kendrick, LLP
1000 Jackson Street
Toledo, Ohio 43604-5573

 

S-4



--------------------------------------------------------------------------------



 



SCHEDULE 1: INITIAL RENT SCHEDULE
CAPITAL SENIOR LIVING — MASTER LEASE III
HEALTH CARE REIT, INC.
FINAL

         
EFFECTIVE DATE
    04/08/11  
INITIAL TERM COMMENCEMENT DATE
    05/01/11  
INITIAL TERM
    15  Yrs
INITIAL TERM EXPIRATION DATE
    04/30/26  
INITIAL INVESTMENT AMOUNT
    141,510,000  
INITIAL RENT RATE OF RETURN:
    7.25 % INCREASER     As defined within the Master Lease Agreement  

                                                                             
RENT RATE     MONTHLY             DATES     INCREASER     OF RETURN     RENT    
ANNUAL   LEASE YEAR   FROM     TO     PERCENTAGE     (ROUNDED)     AMOUNT    
RENT AMOUNT  
 
    04/08/11       04/30/11     N/A     7.25 %     646,487.47       646,487.47  
1
    05/01/11       04/30/12     N/A     7.25 %     854,956.25      
10,259,475.00  
2
    05/01/12       04/30/13     TBD     7.25 %     854,956.25      
10,259,475.00  
3
    05/01/13       04/30/14     TBD     7.25 %     854,956.25      
10,259,475.00  
4
    05/01/14       04/30/15     TBD     7.25 %     854,956.25      
10,259,475.00  
5
    05/01/15       04/30/16     TBD     7.25 %     854,956.25      
10,259,475.00  
6
    05/01/16       04/30/17     TBD     7.25 %     854,956.25      
10,259,475.00  
7
    05/01/17       04/30/18     TBD     7.25 %     854,956.25      
10,259,475.00  
8
    05/01/18       04/30/19     TBD     7.25 %     854,956.25      
10,259,475.00  
9
    05/01/19       04/30/20     TBD     7.25 %     854,956.25      
10,259,475.00  
10
    05/01/20       04/30/21     TBD     7.25 %     854,956.25      
10,259,475.00  
11
    05/01/21       04/30/22     TBD     7.25 %     854,956.25      
10,259,475.00  
12
    05/01/22       04/30/23     TBD     7.25 %     854,956.25      
10,259,475.00  
13
    05/01/23       04/30/24     TBD     7.25 %     854,956.25      
10,259,475.00  
14
    05/01/24       04/30/25     TBD     7.25 %     854,956.25      
10,259,475.00  
15
    05/01/25       04/30/26     TBD     7.25 %     854,956.25      
10,259,475.00  

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A: LEGAL DESCRIPTIONS
CONSISTING OF EXHIBITS A-1 THROUGH A-4

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1: LEGAL DESCRIPTION
Facility: Spring Meadows Libertyville, Libertyville IL
Lot 2 in Florsheim Subdivision, being a subdivision of part of Lot 6 of Artaius
Subdivision of part of the Southwest 1/4 of Section 27 and part of the Southeast
1/4 of Section 28, Township 44 North, Range 11, East of the Third Principal
Meridian, according to the Plat thereof of said Florsheim Subdivision recorded
July 28, 1987 as Document 2594894 and amended by Certificate of Correction
recorded as Document 2627015, in Lake County, Illinois.

 

S-2



--------------------------------------------------------------------------------



 



EXHIBIT A-2: LEGAL DESCRIPTION
Facility: Spring Meadows Naperville, Naperville IL
Parcel 1:
Lot 1 in Kingston Green Unit 1, being a subdivision of part of Sections 11 and
14, Township 38 North, Range 9, East of the Third Principal Meridian, according
to the Plat thereof recorded July 30, 1998 as Document R98-152441, in DuPage
County, Illinois.
Parcel 2:
A non-exclusive easement for the benefit of Parcel 1 as created by Easement
Agreement made by and between American National Bank and Trust Company of
Chicago, as Trustee under Trust Agreement dated June 14, 1990 and known as Trust
Number 112169-00 and McDonald’s Corporation, a Delaware corporation, dated
May 15, 1998 and recorded July 17, 1998 as Document R98-143382 for the purpose
of vehicular and pedestrian ingress and egress, to and from Parcel 1, over,
upon, and across the driveways and access ways, sidewalks, walkways, and
entrances and exits, as such areas shall, from time to time, be developed,
altered or modified, over certain portions of the following described land: Lot
2 of Old River Marketplace Shopping Center, being a subdivision of part of
Sections 11 and 14, Township 38 North, Range 9, East of the Third Principal
Meridian, in DuPage County, Illinois.
Parcel 3:
A non-exclusive easement for the benefit of Parcel 1 as created by Easement
Agreement made by and between American National Bank and Trust Company of
Chicago, as Trustee under Trust Agreement dated June 14, 1990 and known as Trust
Number 112169-00 and LCOR/JV Naperville SL L.L.C. dated November 30, 1998 and
recorded December 11, 1998 as Document No. R98-261287 for purposes of providing
storm water drainage from the subject premises to the detention pond constructed
on land lying Northwest and adjoining.

 

S-3



--------------------------------------------------------------------------------



 



EXHIBIT A-3: LEGAL DESCRIPTION
Facility: Spring Meadows Trumbull, Trumbull CT
All that certain piece or parcel of land, with the buildings and improvements
thereon, situated and lying in the Town of Trumbull, County of Fairfield and
State of Connecticut located at Route 25 and Fox Road, a certain piece or parcel
of land situated in the Town of Trumbull, County of Fairfield, and State of
Connecticut, as shown on a Map entitled “ALTA/ACSM land Title Survey of Map of
Property Tax Assessor’s Map ‘D2’, Parcel 7 Main Street (CT Rte. 25) Trumbull,
Connecticut Scale: 1’ = 40’ Jan. 30, 1997, Rev. June 12, 1997, Rev. September 5,
1997, Re. 11-17-98” by Michael Buturia P.E., L.S. CT 132290, 2945 Main Street,
Stratford, CT 06497, which map was filed in the Town Clerk’s Office of the Town
of Trumbull on December 2, 1998, Map #2907. Said premises being more
particularly bounded and described as follows:
Commencing at the intersection of the southerly line of Cedar Hill Road and the
westerly line of Main Street the following courses and distances.
South 54°00’09 East, a distance of 203.43 feet to the point of beginning;
Thence South 54°00’09” East, a distance of 113.78 feet;
Thence South 36°28’27” West, a distance of 27.61 feet;
Thence South 53°31’33” East, a distance of 299.42 feet;
Thence South 48°44’06” West, a distance of 168.00 feet;
Thence South 37°21’30” West, a distance of 116.61 feet;
Thence South 13°34’14” West, a distance of 29.24 feet;
Thence South 38°22’11” West, a distance of 213.25 feet;
Thence South 77°25’18” West a distance of 20.11 feet;
Thence South 37°37’26” West, a distance of 88.46 feet;
Thence South 39°26’51” West, a distance of 123.36 feet;
Thence South 36°31’59” West, a distance of 79.58 feet;
Thence South 44°09’05” West, a distance of 52.52 feet;
Thence North 36°37’ 16” West, a distance of 199.98 feet;
Thence North 35°18’01” West, a distance of 41.26 feet;

 

S-4



--------------------------------------------------------------------------------



 



Thence North 35°13’21” West, a distance of 115.00 feet;
Thence North 18°09’48” West, a distance of 68.97 feet;
Thence North 23°52’38” West, a distance of 68.85 feet;
Thence North 21°56’ 18” West, a distance of 69.91 feet;
Thence North 23°32’03” West, a distance of 149.77 feet;
Thence North 68°53’52” East, a distance of 143.51 feet;
Thence North 84°25’55” East, a distance of 64.21 feet;
Thence South 87°41’37” East, a distance of 34.30 feet;
Thence South 82°46’17” East, a distance of 20.58 feet;
Thence North 59°51’45” East, a distance of 36.39 feet;
Thence North 46°02’51” East, a distance of 70.28 feet;
Thence North 43°54’03” East, a distance of 43.50 feet;
Thence North 50°31’55” East, a distance of 17.38 feet;
Thence North 64°45’41” East, a distance of 58.13 feet;
Thence North 66°02’11” East, a distance of 73.99 feet;
Thence North 76°11’50” East, a distance of 10.79 feet;
Thence North 42°47’55” East, a distance of 134.64 feet to the point of
beginning.

 

S-5



--------------------------------------------------------------------------------



 



EXHIBIT A-4: LEGAL DESCRIPTION
Facility: Spring Meadows Summit, Summit NJ
All that certain tract, parcel and lot of land lying and being situate in the
City of Summit, County of Union, State of New Jersey, being more particularly
described as follows:
Beginning at a point on the Northerly sideline of Springfield Avenue distant
282.83 feet along various courses Westwardly from the Southerly sideline of
Broad Street, if said sidelines were extended to form an intersection, thence
from said point of beginning;

  1.  
North 7 Degrees 03 Minutes 00 Second West, 150.22 Feet; thence
    2.  
North 29 Degrees 16 Minutes 30 Seconds East, 50.00 Feet to the rear line of lots
fronting on Broad Street, thence
    3.  
North 60 Degrees 43 Minutes 30 Seconds West, 229.08 Feet; thence
    4.  
South 24 Degrees 22 Minutes 00 Seconds West, 29.85 Feet; thence
    5.  
North 65 Degrees 38 Minutes 00 Seconds West, 75.00 Feet; thence
    6.  
South 24 Degrees 22 Minutes 00 Seconds West, 125.00 Feet; thence
    7.  
North 65 Degrees 38 Minutes 00 Seconds West, 125.00 Feet to a point on the
Easterly sideline of Middle Avenue, distant 202.00 Feet Southwardly from the
Southerly sideline of Broad Street; thence
    8.  
South 24 Degrees 22 Minutes 00 Seconds West, 59.01 Feet to a point and corner;
thence
    9.  
South 45 Degrees 15 minutes 25 seconds East, 393.70 Feet to the aforementioned
Northerly sideline of Springfield Avenue; thence
    10.  
North 53 Degrees 33 Minutes 30 Seconds East, 86.59 Feet; thence
    11.  
North 72 Degrees 42 Minutes 30 Seconds East, 108.12 Feet; thence
    12.  
North 84 Degrees 21 Minutes 30 Seconds East, 11.76 Feet to the point or place of
beginning.

 

S-6



--------------------------------------------------------------------------------



 



EXHIBIT B: PERMITTED EXCEPTIONS
CONSISTING OF EXHIBIT B-1 THROUGH EXHIBIT B-4

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1: PERMITTED EXCEPTION
Facility: Spring Meadows Libertyville, Libertyville, IL

1.  
Taxes and assessments not yet due and payable.

2.  
Multifamily Mortgage, Assignment of Rents and Security Agreement made by SHP II,
CSL Libertyville, LLC, a Delaware limited liability company, to GMAC Commercial
Mortgage Corporation dated April 28, 2006, recorded May 2, 2006, as Document
5986662, as further affected by an Assumption Agreement.

3.  
Cross-Collateralization Agreement and Amendment to Security Instrument by GMAC
Commercial Mortgage Corporation and SHP 11/CSL Libertyville, LLC, a Delaware
limited liability company recorded May 2, 2006 as Document 5986663, Assignment
of Security Instrument and Cross-Collateralization Agreement and Amendment to
Security Instrument to Federal Home Loan Mortgage Corporation recorded May 2,
2006 as Document 5986664, as further affected by an Assumption Agreement.

4.  
UCC-1 Financing Statement from Landlord in favor of Lender.

5.  
Easement for public utilities and drainage over the Northerly and West 10 Feet
and South 25 Feet of said Lot, as shown on Plat of said subdivision recorded as
Document 2594894.

6.  
Easement in favor of the Village of Libertyville recorded June 16, 1983 as
Document 2219072.

7.  
Notation on the Plat of subdivision as amended by Certificate of Correction
recorded as Document 2627015 granting Utility Easement to the Village of
Libertyville, North Shore Gas Company, Commonwealth Edison Company and Illinois
Bell Telephone Company as shown on Plat and marked public utilities and drainage
easement.

8.  
Terms and provisions contained in Ordinance of The Village of Libertyville
recorded April 30, 1993 as Document 3323514.

9.  
Instrument recorded January 6, 1998 as Document 4068775, by The Village of
Libertyville, amending the zoning map and granting special use.

10.  
Reservation of easement for sanitary sewer as contained in Trustees Deed dated
August 17, 1965 and recorded August 18, 1965 as Document 1273895.

11.  
Easement for sanitary sewer as granted by Rogers Red Top, Inc., in instrument
dated May 15, 1975 and recorded September 26, 1975 as Document 1730702.

12.  
Easement in favor of the Commonwealth Edison Company dated February 2, 2000 and
recorded March 6, 2000 as Document No. 4498908.

13.  
Rights or claims of parties in possession, as residents or tenants only, with no
purchase options and no rights of first refusal.

14.  
Terms and conditions of a Memorandum of Lease between Landlord and Tenant, as
affected by Subordination, Non-Disturbance and Attornment Agreement.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2: PERMITTED EXCEPTION

Facility: Spring Meadows Naperville, Naperville, IL

1.  
Taxes and assessments not yet due and payable.

2.  
Multifamily Mortgage, Assignment of Rents and Security Agreement made by SHP II,
CSL Naperville, LLC to GMAC Commercial Mortgage Corporation dated April 28,
2006, recorded May 2, 2006 as Instrument No. R2006-080406, as further affected
by an Assumption Agreement.

3.  
Cross-Collateralization Agreement and Amendment to Security Instrument by GMAC
Commercial Mortgage Corporation and SHP II/CSL Naperville, LLC, recorded May 2,
2006 as Document R2006-080407, Assignment of the Cross-Collateralization
Agreement to Federal Home Loan Mortgage Corporation recorded May 2, 2006 as
Document R2006-080409, as further affected by an Assumption Agreement.

4.  
UCC-1 Financing Statement from Landlord in favor of Lender.

5.  
Restrictive covenant recorded June 21, 1991 as Document R91-076182.

6.  
Public utility and drainage easements, 44 foot building line, emergency vehicle
and fire lane easement, and storm water management easement and the covenants
relating thereto, as set forth in the provisions on the Plat of Kingston Green
Unit 1, recorded July 30, 1998 as Document R98-152441.

7.  
Permanent access control covenant set forth on the Plat of Old River Marketplace
Shopping Center recorded June 13, 1991 as Document R91-071643.

8.  
Ingress and egress easement provisions set forth on the Plat of Old River
Marketplace Shopping Center, recorded June 13, 1991 as Document R91-071643 and
as shown on the Plat of Kingston Green Unit 1, recorded July 30, 1998 as
Document R98-152441.

9.  
Covenants, conditions and restrictions and easements contained in the Easement
Agreement recorded July 17, 1998 as Document R98-143382.

10.  
Terms, provisions and conditions contained in the Statement of Intent and
Agreement recorded July 30, 1998 as Document R98-152441. Modified by First
Amendment to the Statement of Intent and Agreement for Kingston Green Unit 1,
recorded June 23, 1999 as Document R1999-139182.

11.  
Access Easement Agreement recorded December 11, 1998 as Document R98-261288.

12.  
Detention Easement Agreement recorded December 11, 1998 as Document R98-261287.

13.  
Rights or claims of parties in possession, as residents or tenants only, with no
purchase options and no rights of first refusal.

14.  
Terms and conditions of a Memorandum of Lease between Landlord and Tenant, as
affected by Subordination, Non-Disturbance and Attornment Agreement.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-3: PERMITTED EXCEPTION

Facility: Spring Meadows Trumbull, Trumbull CT

1.  
Taxes, assessments and sewer use charges not yet due and payable.

2.  
Multi-Family Open-End Mortgage, Assignment of Rents and Security Agreement in
Volume 1384 Page 292 to GMAC Commercial Mortgage Corporation dated April 28,
2006 and recorded May 2, 2006. Assigned in Volume 1384 Page 361 to Federal Home
Loan Mortgage Corporation dated April 28, 2006 and recorded May 2, 2006, as
further affected by an Assumption Agreement.

3.  
Cross-Collateralization Agreement and Amendment to Security Instrument in Volume
1384 Page 348 with GMAC Commercial Mortgage Corporation dated April 28, 2006 and
recorded May 2, 2006; as assigned in Volume 1384 Page 361 to Federal Home Loan
Mortgage Corporation dated April 28, 2006 and recorded May 2, 2006; as further
affected by an Assumption Agreement.

4.  
UCC-1 Financing Statement from Landlord in favor of Lender.

5.  
Easement to The Southern New England Telephone Company dated April 3, 2000 and
recorded May 16, 2000 in Volume 1042 at Page 477.

6.  
Rights or claims of parties in possession, as residents or tenants only, with no
purchase options and no rights of first refusal.

7.  
The following matters shown on Survey made by Millman Surveying, Inc., dated
December 31, 2010, last revised March 29, 2011:

  •  
Building setback lines (not currently violated).
    •  
Stone wall encroaches over southerly boundary line.

8.  
Terms and conditions of a Notice of Lease between Landlord and Tenant, as
affected by Subordination, Non-Disturbance and Attornment Agreement.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-4: PERMITTED EXCEPTION

Facility: Spring Meadows Summit, Summit NJ

1.  
Taxes and assessments not yet due and payable.

2.  
Multifamily Mortgage, Assignment of Rents and Security Agreement recorded in
Mortgage Book M11670, Page 396, between SHP II/CSL Summit LLC, a Delaware
limited liability company (Mortgagor/Borrower) and GMAC Commercial Mortgage
Corporation (Mortgagee/Lender) dated April 28, 2006, recorded May 3, 2006, in
the office of the Clerk/Register of Union.

3.  
Cross-Collateralization Agreement and Amendment to Security Instrument recorded
in Mortgage Book M11670, Page 457, as further affected by an Assumption
Agreement.

4.  
Mortgage assigned to Federal Home Loan Mortgage Corporation recorded in Mortgage
Book AB1347, Page 671, as further affected by an Assumption Agreement.

5.  
UCC-1 Financing Statement from Landlord in favor of Lender.

6.  
Easement as set forth in Deed between LCOR/JV Summit SL, LLC and Jersey Central
Power & Light Company and Bell Atlantic of New Jersey, Inc., dated January 10,
2000 and recorded May 9, 2000 in Deed Book 4963, Page 340.

7.  
Terms and conditions as set forth in License Agreement between City of Summit
and LCOR/TV Summit SL, LLC, dated May 29, 2002 and recorded July 11, 2002 in
Deed Book 5290, Page 186.

8.  
Rights or claims of parties in possession, as residents or tenants only, with no
purchase options and no rights of first refusal.

9.  
The following matters shown on Survey made by Millman Surveying, Inc., dated
January 18, 2011, Job No. 21566:

  •  
Paved path extends into bed of Middle Avenue;
    •  
35 foot front setback and 25 foot side and rear setbacks.

10.  
Terms and conditions of a Memorandum of Lease between Landlord and Tenant, as
affected by Subordination, Non-Disturbance and Attornment Agreement.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C: FACILITY INFORMATION

                                  Facility Type                     (per license
or                     certificate of             Facility Name   Street Address
  occupancy)   Base Year Resident         Subtenant   County   Beds/Units  
Revenues     Year 1 Rent  
Spring Meadows Libertyville

Encumbered Facility

(“Libertyville Facility”)

CSL Libertyville, LLC
 
  901 Florsheim Drive
Libertyville,
Illinois 60048
County: Lake   Independent and assisted living 153 IL Units 44 AL Units 100
licensed AL units 253 operating beds   $ 6,900,000.00     $ 3,291,500.00  
Spring Meadows Naperville

Encumbered Facility

(“Naperville Facility”)

CSL Naperville, LLC

  504 N. River Road
Naperville,
Illinois 60563
County:
DuPage   Independent and assisted living 148 IL Units 45 AL Units 70 licensed AL
units 231 operating beds   $ 5,100,000.00     $ 2,341,750.00  
 
                       
Spring Meadows Summit

Encumbered Facility

(“Summit Facility”)

SHP II/CSL Summit, LLC
  41 Springfield Avenue
Summit,
New Jersey 07901
County: Union   assisted living 98 licensed AL beds 98 operating beds 88 units  
$ 4,800,000.00     $ 1,211,475.00  
 
                       
Spring Meadows Trumbull

Encumbered Facility

(“Trumbull Facility”)

CSL Trumbull, LLC
  6949 Main Street Trumbull,
Connecticut 06611
County: Fairfield   Independent and assisted living 106 IL Units 44 AL Units 178
operating beds   $ 7,800,000.00     $ 3,414,750.00  

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D: LANDLORD’S PERSONAL PROPERTY
CONSISTING OF EXHIBIT D-1 THROUGH EXHIBIT D-4

 

 



--------------------------------------------------------------------------------



 



Exhibit D-1
SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
      In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date  
  Value     Description   T   Meth   Life     Basis     Thru   Depreciation    
This Run     Depreciation     Depreciation  
 
                                                                               
Location = Libertyville
                                                                     
Class = A
                                                                         
001151
    08/30/10       47,858.00     2010 Starcraft/Ford E450 Bus   P   SLMM     05
00       47,858.00     11/30/10     0.00       797.63       3,190.53      
3,190.53  
001200
    11/19/10       3,350.00     Sales tax paid on new bus-IL   P   SLMM     04
10       3,350.00     11/30/10     0.00       57.76       57.76       57.76  
 
                                                                   
Class = A
      51,208.00                           51,208.00           0.00       855.39
      3,248.29       3,248.29  
Less disposals and transfers
Count = 0
      0.00                           0.00           0.00                      
0.00  
 
                                                                   
Net Subtotal
Count = 2
      51,208.00                           51,208.00           0.00       855.39
      3,248.29       3,248.29  
 
                                                                               
Class = B
                                                                         
000394
    12/31/04       1,700.00     Building   P   SLMM     10 00       1,700.00    
11/30/10     850.00       14.17       170.00       1,020.00  
000395
    01/21/05       7,450.00     Building   P   SLMM     10 00       7,450.00    
11/30/10     3,662.92       62.09       745.00       4,407.92  
000396
    02/04/05       22,350.00     Building   P   SLMM     10 00       22,350.00  
  11/30/10     10,988.75       186.25       2,235.00       13,223.75  
000397
    04/30/05       512.69     Building   P   SLMM     10 00       512.69    
11/30/10     239.26       4.28       51.27       290.53  
000398
    04/30/05       2,224.00     Building   P   SLMM     10 00       2,224.00    
11/30/10     1,037.87       18.54       222.40       1,260.27  
000399
    04/30/05       17,172.00     Building   P   SLMM     10 00       17,172.00  
  11/30/10     8,013.60       143.10       1,717.20       9,730.80  
000400
    05/06/05       120.00     Building   P   SLMM     10 00       120.00    
11/30/10     56.00       1.00       12.00       68.00  
000401
    05/31/05       377.62     Building   P   SLMM     10 00       377.62    
11/30/10     173.07       3.15       37.76       210.83  
000402
    05/31/05       (2,365.00 )   Building   P   SLMM     10 00       (2,365.00 )
  11/30/10     (1,083.96 )     (19.71 )     (236.50 )     (1,320.46 )
000403
    06/30/05       675.00     Building   P   SLMM     10 00       675.00    
11/30/10     303.75       5.63       67.50       371.25  
000404
    07/31/05       447.19     Building   P   SLMM     10 00       447.19    
11/30/10     197.51       3.73       44.72       242.23  
000405
    07/31/05       539.00     Building   P   SLMM     10 00       539.00    
11/30/10     238.06       4.50       53.90       291.96  
000406
    08/22/05       5,067.00     Building   P   SLMM     10 00       5,067.00    
11/30/10     2,195.70       42.23       506.70       2,702.40  
000407
    08/31/05       2,500.00     Building   P   SLMM     10 00       2,500.00    
11/30/10     1,083.33       20.84       250.00       1,333.33  
000408
    10/31/05       4,569.00     Building   P   SLMM     10 00       4,569.00    
11/30/10     1,903.75       38.08       456.90       2,360.65  
000409
    12/30/05       328.85     Building   P   SLMM     10 00       328.85    
11/30/10     131.56       2.75       32.89       164.45  
000410
    12/31/05       884.68     Building   P   SLMM     10 00       884.68    
11/30/10     353.88       7.38       88.47       442.35  
000411
    01/22/06       3,183.00     Building   P   SLMM     10 00       3,183.00    
11/30/10     1,246.68       26.53       318.30       1,564.98  
000412
    01/31/06       3,072.00     Building   P   SLMM     10 00       3,072.00    
11/30/10     1,203.20       25.60       307.20       1,510.40  
000413
    01/31/06       652.50     Building   P   SLMM     10 00       652.50    
11/30/10     255.56       5.44       65.25       320.81  
000414
    03/31/06       1,097.00     Building   P   SLMM     10 00       1,097.00    
11/30/10     411.38       9.15       109.70       521.08  
000415
    03/31/06       442.28     Building   P   SLMM     10 00       442.28    
11/30/10     165.86       3.69       44.23       210.09  
000416
    04/30/06       3,250.00     Building   P   SLMM     10 00       3,250.00    
11/30/10     1,191.67       27.09       325.00       1,516.67  
000417
    04/30/06       3,500.00     Building   P   SLMM     10 00       3,500.00    
11/30/10     1,283.33       29.17       350.00       1,633.33  
000418
    05/31/06       539.00     Building   P   SLMM     10 00       539.00    
11/30/10     193.14       4.50       53.90       247.04  
000419
    05/31/06       416.26     Building   P   SLMM     10 00       416.26    
11/30/10     149.17       3.47       41.63       190.80  
000420
    06/22/06       2,700.00     Building   P   SLMM     10 00       2,700.00    
11/30/10     945.00       22.50       270.00       1,215.00  
000421
    06/30/06       750.00     Building   P   SLMM     10 00       750.00    
11/30/10     262.50       6.25       75.00       337.50  
000422
    07/31/06       3.00     Building   P   SLMM     10 00       3.00    
11/30/10     1.03       0.03       0.30       1.33  
000423
    07/31/06       12,260.00     Building   P   SLMM     10 00       12,260.00  
  11/30/10     4,188.83       102.17       1,226.00       5,414.83  
000424
    11/30/06       (3,645.03 )   Building   P   SLMM     10 00       (3,645.03 )
  11/30/10     (1,123.89 )     (30.38 )     (364.50 )     (1,488.39 )
000425
    12/19/06       6,000.00     Building   P   SLMM     10 00       6,000.00    
11/30/10     1,800.00       50.00       600.00       2,400.00  
000426
    12/31/06       4,472.00     Building   P   SLMM     10 00       4,472.00    
11/30/10     1,341.60       37.27       447.20       1,788.80  
000427
    12/31/06       1,478.00     Building   P   SLMM     10 00       1,478.00    
11/30/10     443.40       12.32       147.80       591.20  
000428
    12/31/06       1,223.50     Building   P   SLMM     10 00       1,223.50    
11/30/10     367.05       10.20       122.35       489.40  
000429
    12/31/06       1,463.87     Building   P   SLMM     10 00       1,463.87    
11/30/10     439.17       12.20       146.39       585.56  
000594
    02/23/07       2,388.00     2 Windows (#181,250) — Buy I   P   SLMM     10
00       2,388.00     11/30/10     676.61       19.90       238.80       915.41
 
000596
    12/31/06       (1,223.50 )   Building-Delete Asset # 428   P   SLMM     10
00       (1,223.50 )   11/30/10     (367.05 )     (10.20 )     (122.35 )    
(489.40 )
000637
    06/30/07       4,438.00     Evaporator Coil repl in AC-5   P   SLMM     10
00       4,438.00     11/30/10     1,109.50       36.99       443.80      
1,553.30  
000646
    06/30/07       4,196.52     Due Diligence Study re: sprin   P   NoDep     00
00       4,196.52     11/30/10     0.00       0.00       0.00       0.00  

     
January 11, 2011 at 3:17 PM
  Page 1

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
      In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date  
  Value     Description   T   Meth   Life     Basis     Thru   Depreciation    
This Run     Depreciation     Depreciation  
 
                                                                               
Location = Libertyville                                                        
    Class = B
                                                                       
000653
    07/20/07       6,740.00     Repl. 11 Windows - Buy Right   P   SLMM     10
00       6,740.00     11/30/10     1,628.83       56.17       674.00      
2,302.83  
000667
    08/10/07       1,675.00     DR Window Repl - Buy Right   P   SLMM     10 00
      1,675.00     11/30/10     404.79       13.96       167.50       572.29  
000689
    09/12/07       2,945.00     Rubber Roof - Sunset Exterio   P   SLMM     20
00       2,945.00     11/30/10     343.58       12.28       147.25       490.83
 
000704
    10/11/07       4,600.00     Caulk Roof Seams-Local Roc   P   SLMM     10 00
      4,600.00     11/30/10     1,035.00       38.34       460.00       1,495.00
 
000705
    10/11/07       498.00     Repl. Rear Door Closer-MGN   P   SLMM     10 00  
    498.00     11/30/10     112.05       4.15       49.80       161.85  
000706
    10/11/07       6,668.75     Hollow Metal Rear Door-Midy   P   SLMM     20 00
      6,668.75     11/30/10     750.24       27.79       333.44       1,083.68  
000707
    10/31/07       1,187.79     2 unit heaters & thermostats   P   SLMM     10
00       1,187.79     11/30/10     257.37       9.90       118.78       376.15  
000710
    10/30/07       428.00     Repl. Wallpaper(Ladies Bath,   P   SLMM     10 00
      428.00     11/30/10     92.73       3.57       42.80       135.53  
000714
    11/16/07       1,415.00     Repl. Glass in Windows - Kle   P   SLMM     10
00       1,415.00     11/30/10     294.79       11.80       141.50       436.29
 
000715
    11/19/07       4,500.00     10 brick pillars - Nelson Masc   P   SLMM     10
00       4,500.00     11/30/10     937.50       37.50       450.00      
1,387.50  
000717
    11/29/07       1,037.16     Sweeps guard rails for back d   P   SLMM     10
00       1,037.16     11/30/10     216.08       8.65       103.72       319.80  
000718
    11/29/07       6,775.50     Compressors, condensors for   P   SLMM     10 00
      6,775.50     11/30/10     1,411.56       56.47       677.55       2,089.11
 
000728
    12/31/07       11,370.00     Glycol Loop Installation - US I   P   SLMM    
10 00       11,370.00     11/30/10     2,274.00       94.75       1,137.00      
3,411.00  
000729
    12/31/07       2,196.00     Repl Valves, Motor in Rooltor   P   SLMM     10
00       2,196.00     11/30/10     439.20       18.30       219.60       658.80
 
000777
    04/11/08       1,590.00     Siding Repl. - Buy Right   P   SLMM     20 00  
    1,590.00     11/30/10     139.13       6.63       79.50       218.63  
000778
    04/30/08       6,610.00     3 electronic door detectors in   P   SLMM     10
00       6,610.00     11/30/10     1,101.67       55.09       661.00      
1,762.67  
000810
    06/27/08       420.73     Booster Pump Repl - Fluid P   P   SLMM     10 00  
    420.73     11/30/10     63.11       3.51       42.07       105.18  
000811
    06/27/08       3,060.00     Aluminum Soflit Sys on 8 Bali   P   SLMM     10
00       3,060.00     11/30/10     459.00       25.50       306.00       765.00
 
000818
    07/11/08       2,720.00     Overhangs installed (front & I   P   SLMM     10
00       2,720.00     11/30/10     408.00       22.67       272.00       680.00
 
000833
    08/15/08       2,085.00     3 white vinyl windows - Rebel   P   SLMM     10
00       2,085.00     11/30/10     295.38       17.38       208.50       503.88
 
000834
    08/31/08       4,495.00     Concrete work (front entr.)-Si   P   SLMM     20
00       4,495.00     11/30/10     299.68       18.73       224.75       524.43
 
000835
    08/31/08       3,935.00     66 pairs vinyl shutters - Rebe   P   SLMM     10
00       3,935.00     11/30/10     524.67       32.80       393.50       918.17
 
000838
    08/31/08       1,588.29     New Gas Valve installed-Sim   P   SLMM     10 00
      1,588.29     11/30/10     211.77       13.24       158.83       370.60  
000865
    10/31/08       3,324.00     Glass Repl. (various apts, sui   P   SLMM     10
00       3,324.00     11/30/10     387.80       27.70       332.40       720.20
 
000894
    01/23/09       1,097.58     48 Ballasts - Grainger   P   SLMM     10 00    
  1,097.58     11/30/10     100.61       9.15       109.76       210.37  
000895
    01/23/09       1,915.00     Repl. glass for 5 windows - M   P   SLMM     10
00       1,915.00     11/30/10     175.54       15.96       191.50       367.04
 
000908
    02/28/09       1,087.22     Schraeder valves for 12 heat   P   SLMM     10
00       1,087.22     11/30/10     90.60       9.06       108.72       199.32  
000920
    04/30/09       529.73     Repl Circulating pump for hot   P   SLMM     10 00
      529.73     11/30/10     35.32       4.42       52.97       88.29  
000921
    04/30/09       1,960.00     Rebuild Fireline backflow dev   P   SLMM     10
00       1,960.00     11/30/10     130.67       16.34       196.00       326.67
 
000934
    05/31/09       809.48     Condensor Fan Motor - Trian   P   SLMM     10 00  
    809.48     11/30/10     47.22       6.75       80.95       128.17  
000952
    07/31/09       996.96     Conversion of shower to bath   P   SLMM     20 00
      996.96     11/30/10     20.77       4.16       49.85       70.62  
000965
    08/31/09       4,057.41     Repl heat exchanger - Triangl   P   SLMM     10
00       4,057.41     11/30/10     135.25       33.82       405.74       540.99
 
000974
    09/11/09       2,864.00     Repl. 9 windows - Midland GI   P   SLMM     10
00       2,864.00     11/30/10     95.47       23.87       286.40       381.87  
000975
    09/18/09       954.78     Repl. motor in A/C RTU - Trai   P   SLMM     10 00
      954.78     11/30/10     23.87       7.96       95.48       119.35  
000986
    10/16/09       1,364.00     Repl. 5 windows - Midland Gl   P   SLMM     10
00       1,364.00     11/30/10     22.73       11.37       136.40       159.13  
001009
    12/11/09       9,135.00     4 heat pumps - Triangle Envir   P   SLMM     10
00       9,135.00     11/30/10     76.13       76.13       913.50       989.63  
001010
    12/31/09       5,868.40     Repl. Main BCU Board - Triar   P   SLMM     10
00       5,868.40     11/30/10     0.00       48.91       586.84       586.84  
001011
    12/31/09       1,575.18     Repl Ethernet card in BCU - 1   P   SLMM     10
00       1,575.18     11/30/10     0.00       13.13       157.52       157.52  
001012
    12/31/09       3,495.33     Rebuilt/replaced PRVs on bo   P   SLMM     10 00
      3,495.33     11/30/10     0.00       29.13       349.53       349.53  
001013
    12/31/09       483.64     Repl Inductor pump motor in 1   P   SLMM     10 00
      483.64     11/30/10     0.00       4.03       48.36       48.36  
001047
    03/12/10       460.90     5 cabinet doors (kitchen) - Sa   P   SLMM     10
00       460.90     11/30/10     0.00       3.85       38.41       38.41  
001048
    03/19/10       19,659.46     8 heat pumps - Triangle Envir   P   SLMM     10
00       19,659.46     11/30/10     0.00       163.82       1,474.46      
1,474.46  
001064
    04/30/10       3,750.89     Hatco water booster heater - (   P   SLMM     10
00       3,750.89     11/30/10     0.00       31.25       250.06       250.06  
001065
    04/30/10       1,128.91     Install RTU communication c;   P   SLMM     10
00       1,128.91     11/30/10     0.00       9.40       75.26       75.26  
001088
    05/24/10       947.94     Repl. Ian motor/blade (RTU #   P   SLMM     10 00
      947.94     11/30/10     0.00       7.90       55.31       55.31  
001089
    05/28/10       6,235.01     Repl. vents (3 Locinvar hot w.   P   SLMM     10
00       6,235.01     11/30/10     0.00       51.95       363.71       363.71  
001090
    05/28/10       1,291.28     Repl. master control box(gen   P   SLMM     10
00       1,291.28     11/30/10     0.00       10.76       75.33       75.33  
001091
    05/31/10       491.00     Repl. large bay window(#240   P   SLMM     10 00  
    491.00     11/30/10     0.00       4.09       28.64       28.64  
001105
    06/30/10       663.00     Repl. windows (#275,280) -   P   SLMM     10 00  
    663.00     11/30/10     0.00       5.52       33.15       33.15  
001106
    06/30/10       1,148.99     Repl. condenser Ian motor (R   P   SLMM     10
00       1,148.99     11/30/10     0.00       9.57       57.45       57.45  

     
January 11, 2011 at 3:17 PM
  Page 2

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
      In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date  
  Value     Description   T   Meth   Life     Basis     Thru   Depreciation    
This Run     Depreciation     Depreciation  
 
                                                                               
Location = Libertyville                                                        
    Class = B                                                                  
         
001124
    07/31/10       1,758.00     Repl. window glass (#13,31,3   P   SLMM     10
00       1,758.00     11/30/10     0.00       14.65       73.25       73.25  
001125
    07/31/10       14,971.71     6 Heat Pumps-Triangle Envin   P   SLMM     10
00       14,971.71     11/30/10     0.00       124.76       623.82       623.82
 
001145
    08/30/10       25,234.17     10 Heat pump units-Triangle   P   SLMM     10
00       25,234.17     11/30/10     0.00       210.28       841.14       841.14
 
001146
    08/31/10       1,683.33     Capacitors, valves (heat pump   P   SLMM     10
00       1,683.33     11/30/10     0.00       14.02       56.11       56.11  
001147
    08/31/10       2,629.03     Repl. MUA #1 unit parts-Triar   P   SLMM     10
00       2,629.03     11/30/10     0.00       21.91       87.65       87.65  
001166
    09/30/10       1,200.00     Bypass in Backflow preventel   P   SLMM     10
00       1,200.00     11/30/10     0.00       10.00       30.00       30.00  
001196
    11/12/10       1,417.15     Repl drive motor RTU #5 & pu   P   SLMM     10
00       1,417.15     11/30/10     0.00       11.81       23.62       23.62  
 
                                                                    Class = B  
    321,937.13                           321,937.13           61,570.90      
2,578.51       26,659.59       88,230.49   Less disposals and transfers
Count = 0       0.00                           0.00           0.00              
        0.00  
 
                                                                    Net Subtotal
Count = 97       321,937.13                           321,937.13          
61,570.90       2,578.51       26,659.59       88,230.49   Class = BA          
                                                               
000430
    12/01/04       20,519,152.00     Building Acquisition   R   SLMM     40 00  
    20,519,152.00     11/30/10     2,607,642.23       42,748.24       512,978.80
      3,120,621.03  
 
                                                                    Class = BA  
    20,519,152.00                           20,519,152.00           2,607,642.23
      42.748.24       512,978.80       3,120,621.03   Less disposals and
transfers
Count = 0       0.00                           0.00           0.00              
        0.00  
 
                                                                    Net Subtotal
Count =1       20,519,152.00                           20,519,152.00          
2,607,642.23       42,748.24       512,978.80       3,120,621.03   Class = E    
                                                                     
000548
    03/23/05       1,203.28     Equipment   P   SLMM     10 00       1,203.28  
  11/30/10     571.57       10.03       120.33       691.90  
000549
    03/23/05       243.31     Equipment   P   SLMM     10 00       243.31    
11/30/10     115.57       2.03       24.33       139.90  
000550
    03/31/05       317.37     Equipment   P   SLMM     10 00       317.37    
11/30/10     150.76       2.65       31.74       182.50  
000551
    04/30/05       1,226.76     Equipment   P   SLMM     10 00       1,226.76  
  11/30/10     572.50       10.23       122.68       695.18  
000552
    06/30/05       372.43     Equipment   P   SLMM     10 00       372.43    
11/30/10     167.58       3.11       37.24       204.82  
000553
    06/30/05       435.62     Equipment   P   SLMM     10 00       435.62    
11/30/10     196.02       3.63       43.56       239.58  
000554
    08/31/05       577.00     Equipment   P   SLMM     10 00       577.00    
11/30/10     250.03       4.81       57.70       307.73  
000555
    09/26/05       1,745.87     Equipment   P   SLMM     10 00       1,745.87  
  11/30/10     742.02       14.55       174.59       916.61  
000556
    09/30/05       412.50     Equipment   P   SLMM     10 00       412.50    
11/30/10     175.31       3.44       41.25       216.56  
000557
    09/30/05       1,928.87     Equipment   P   SLMM     10 00       1,928.87  
  11/30/10     819.78       16.08       192.89       1,012.67  
000558
    12/30/05       468.58     Equipment   P   SLMM     10 00       468.58    
11/30/10     187.44       3.91       46.86       234.30  
000559
    12/30/05       302.36     Equipment   P   SLMM     10 00       302.36    
11/30/10     120.96       2.52       30.24       151.20  
000560
    12/30/05       362.08     Equipment   P   SLMM     10 00       362.08    
11/30/10     144.84       3.02       36.21       181.05  
000561
    12/30/05       1,067.25     Equipment   P   SLMM     10 00       1,067.25  
  11/30/10     426.92       8.90       106.73       533.65  
000562
    12/30/05       328.35     Equipment   P   SLMM     10 00       328.35    
11/30/10     131.36       2.74       32.84       164.20  
000563
    12/30/05       1,246.00     Equipment   P   SLMM     10 00       1,246.00  
  11/30/10     498.40       10.39       124.60       623.00  
000564
    12/31/05       1,115.58     Equipment   P   SLMM     10 00       1,115.58  
  11/30/10     446.24       9.30       111.56       557.80  
000565
    12/31/05       81.69     Equipment   P   SLMM     10 00       81.69    
11/30/10     32.68       0.69       8.17       40.85  
000566
    12/31/05       38.26     Equipment   P   SLMM     10 00       38.26    
11/30/10     15.32       0.32       3.83       19.15  
000567
    01/31/06       9,687.59     Equipment   P   SLMM     10 00       9,687.59  
  11/30/10     3,794.32       80.73       968.76       4,763.08  
000568
    02/28/06       808.08     Equipment   P   SLMM     10 00       808.08    
11/30/10     309.77       6.74       80.81       390.58  
000569
    03/31/06       580.22     Equipment   P   SLMM     10 00       580.22    
11/30/10     217.58       4.84       58.02       275.60  
000570
    03/31/06       2,147.76     Equipment   P   SLMM     10 00       2,147.76  
  11/30/10     805.42       17.90       214.78       1,020.20  
000571
    03/31/06       532.55     Equipment   P   SLMM     10 00       532.55    
11/30/10     199.72       4.44       53.26       252.98  
000572
    03/31/06       239.50     Equipment   P   SLMM     10 00       239.50    
11/30/10     89.81       2.00       23.95       113.76  
000573
    03/31/06       (119.74 )   Equipment   P   SLMM     10 00       (119.74 )  
11/30/10     (44.89 )     (1.00 )     (11.97 )     (56.86 )

     
January 11, 2011 at 3:17 PM
  Page 3

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation  
 
                                                                               
    Location = Libertyville                                                    
                        Class = E                                              
                             
000574
    04/30/06       359.24     Equipment   P   SLMM     10 00       359.24      
11/30/10       131.71       3.00       35.92       167.63  
000575
    06/22/06       1,174.21     Equipment   P   SLMM     10 00       1,174.21  
    11/30/10       410.97       9.79       117.42       528.39  
000576
    07/18/06       492.25     Equipment   P   SLMM     10 00       492.25      
11/30/10       168.20       4.11       49.23       217.43  
000577
    08/31/06       421.68     Equipment   P   SLMM     10 00       421.68      
11/30/10       140.57       3.52       42.17       182.74  
000578
    09/30/06       2,776.34     Equipment   P   SLMM     10 00       2,776.34  
    11/30/10       902.30       23.14       277.63       1,179.93  
000579
    10/31/06       2,008.69     Equipment   P   SLMM     10 00       2,008.69  
    11/30/10       636.10       16.74       200.87       836.97  
000580
    11/30/06       1,798.73     Equipment   P   SLMM     10 00       1,798.73  
    11/30/10       554.61       14.99       179.87       734.48  
000581
    11/30/06       902.63     Equipment   P   SLMM     10 00       902.63      
11/30/10       278.30       7.53       90.26       368.56  
000582
    12/19/06       367.95     Equipment   P   SLMM     10 00       367.95      
11/30/10       110.40       3.07       36.80       147.20  
000583
    12/27/06       217.82     Equipment   P   SLMM     10 00       217.82      
11/30/10       65.34       1.82       21.78       87.12  
000584
    12/27/06       397.68     Equipment   P   SLMM     10 00       397.68      
11/30/10       119.31       3.32       39.77       159.08  
000585
    12/27/06       211.54     Equipment   P   SLMM     10 00       211.54      
11/30/10       63.45       1.77       21.15       84.60  
000589
    01/31/07       8,223.61     210 Carbon Dioxide Detector   P   SLMM     10 00
      8,223.61       11/30/10       2,398.55       68.53       822.36      
3,220.91  
000595
    02/23/07       536.85     2 Torpedo Heaters - W.W. Gr   P   SLMM     10 00  
    536.85       11/30/10       152.12       4.48       53.69       205.81  
000602
    03/31/07       2,013.80     Refurb. Dishwasher - GCS Ser   P   SLMM     10
00       2,013.80       11/30/10       553.80       16.79       201.38      
755.18  
000620
    04/30/07       1,212.17     Floor Buffer - W.W. Grainger I   P   SLMM     10
00       1,212.17       11/30/10       323.25       10.11       121.22      
444.47  
000655
    07/24/07       673.23     48 Coffee Carafes - US Food   P   SLMM     10 00  
    673.23       11/30/10       162.69       5.61       67.32       230.01  
000695
    09/12/07       1,397.50     2 Vacuum cleaners - Aerus E   P   SLMM     10 00
      1,397.50       11/30/10       326.08       11.65       139.75       465.83
 
000696
    09/30/07       1,579.63     Hot box for AL - US Food Ser   P   SLMM     10
00       1,579.63       11/30/10       355.41       13.17       157.96      
513.37  
000709
    10/31/07       1,008.30     Optiplex 745 Computer & Mo   P   SLMM     05 00
      1,008.30       11/30/10       436.93       16.81       201.66       638.59
 
000720
    11/26/07       978.75     2 x-lrg stationary washers - TI   P   SLMM     10
00       978.75       11/30/10       203.93       8.16       97.88       301.81
 
000732
    12/01/07       2,875.00     Baldwin Baby Grand Piano - ,   P   SLMM     10
00       2,875.00       11/30/10       598.96       23.96       287.50      
886.46  
000733
    12/17/07       2,740.00     2 Space Heaters - Alex’s Elec   P   SLMM     10
00       2,740.00       11/30/10       548.00       22.84       274.00      
822.00  
000766
    03/31/08       1,039.40     Firewall for Computer System   P   SLMM     10
00       1,039.40       11/30/10       181.90       8.67       103.94      
285.84  
000768
    03/31/08       1,816.00     Software for A/C & Heater - T   P   SLMM     05
00       1,816.00       11/30/10       635.60       30.27       363.20      
998.80  
000780
    04/18/08       300.46     2 Dry Erase Boards-Great An   P   SLMM     10 00  
    300.46       11/30/10       50.08       2.51       30.05       80.13  
000781
    04/30/08       884.00     Upgrade Lochivar Boiler-Colu   P   SLMM     10 00
      884.00       11/30/10       147.33       7.37       88.40       235.73  
000782
    04/30/08       345.72     Microwave w/white wall cabin   P   SLMM     10 00
      345.72       11/30/10       57.62       2.89       34.57       92.19  
000783
    04/30/08       647.66     Repl. water tank heater for Di   P   SLMM     10
00       647.66       11/30/10       107.95       5.40       64.77       172.72
 
000814
    06/27/08       575.42     4 Summit high bowl toilets - M   P   SLMM     10
00       575.42       11/30/10       86.31       4.80       57.54       143.85  
000815
    06/30/08       4,152.26     Walk-in freezer compressor -   P   SLMM     10
00       4,152.26       11/30/10       622.84       34.61       415.23      
1,038.07  
000837
    08/29/08       381.51     Black serving cart/bun rack -   P   SLMM     10 00
      381.51       11/30/10       50.88       3.18       38.15       89.03  
000839
    08/31/08       1,899.70     3 washers/1 elec. dryer - HD :   P   SLMM     10
00       1,899.70       11/30/10       253.29       15.84       189.97      
443.26  
000850
    09/26/08       350.41     Rollaway Bed - American Hea   P   SLMM     10 00  
    350.41       11/30/10       43.80       2.92       35.04       78.84  
000851
    09/30/08       10,866.12     Hobart 40-qt. Mixer - US Food   P   SLMM     10
00       10,866.12       11/30/10       1,358.26       90.56       1,086.61    
  2,444.87  
000852
    09/30/08       15,937.05     Water Softening System -Aqi   P   SLMM     10
00       15,937.05       11/30/10       1,992.15       132.81       1,593.71    
  3,585.86  
000875
    11/30/08       504.90     Sensor XP Upright Vacuum -   P   SLMM     10 00  
    504.90       11/30/10       54.71       4.21       50.49       105.20  
000887
    12/31/08       1,455.00     3 recessed can lights (bar &)   P   SLMM     10
00       1,455.00       11/30/10       145.50       12.13       145.50      
291.00  
000897
    01/31/09       1,591.41     Compressor & condensor fan   P   SLMM     10 00
      1,591.41       11/30/10       145.88       13.27       159.14       305.02
 
000905
    02/13/09       387.10     Plates & Silverware - US Food   P   SLMM     10 00
      387.10       11/30/10       35.49       3.23       38.71       74.20  
000915
    03/20/09       513.00     72 Espree dinner plates - US   P   SLMM     10 00
      513.00       11/30/10       38.48       4.28       51.30       89.78  
000944
    06/30/09       738.25     Emergency response cord pu   P   SLMM     10 00  
    738.25       11/30/10       36.91       6.16       73.83       110.74  
000955
    07/24/09       310.26     Troy Built power washer - Lov   P   SLMM     10 00
      310.26       11/30/10       12.93       2.59       31.03       43.96  
000977
    09/30/09       504.90     Upright vacuum cleaner - Am   P   SLMM     10 00  
    504.90       11/30/10       12.62       4.21       50.49       63.11  
000989
    10/09/09       411.58     Brother fax machine - Office   P   SLMM     05 00
      411.58       11/30/10       20.58       6.86       82.32       102.90  
001029
    02/15/10       2,590.64     Tennant/Nobles extractor - D   P   SLMM     10
00       2,590.64       11/30/10       0.00       21.59       237.48      
237.48  
001030
    02/22/10       2,178.60     10 Motorola 2-way radios - In   P   SLMM     10
00       2,178.60       11/30/10       0.00       18.15       181.55      
181.55  
001049
    03/16/10       1,351.05     Optillex 760 Minitower (Mktg)   P   SLMM     05
00       1,351.05       11/30/10       0.00       22.51       202.66      
202.66  
001051
    03/31/10       815.42     New silverware/plates - Trima   P   SLMM     10 00
      815.42       11/30/10       0.00       6.79       61.16       61.16  
001066
    04/30/10       950.00     Check scanner-Chase Bank   P   SLMM     05 00    
  950.00       11/30/10       0.00       15.83       126.67       126.67  

     
January 11, 2011 at 3:17 PM
  Page 4

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation  
 
                                                                               
    Location = Libertyville                                                    
                        Class = E                                              
                             
001093
    05/28/10       493.44     Dishwasher & washing mach   P   SLMM     10 00    
  493.44       11/30/10       0.00       4.11       28.78       28.78  
001094
    05/31/10       12,876.82     Vulcan convection gas steam   P   SLMM     10
00       12,876.82       11/30/10       0.00       107.30       751.15      
751.15  
001108
    06/30/10       23,947.33     Satellite Headend System - R   P   SLMM     10
00       23,947.33       11/30/10       0.00       199.56       1,197.37      
1,197.37  
001148
    08/13/10       3,664.97     3 Whirlpool refrigs, 4 GE Spac   P   SLMM     10
00       3,664.97       11/30/10       0.00       30.55       152.71      
152.71  
001149
    08/20/10       317.80     Supplies for sink conversions   P   SLMM     10 00
      317.80       11/30/10       0.00       2.64       10.59       10.59  
001177
    10/15/10       2,176.86     4 GE Spacemaker Washers-l   P   SLMM     10 00  
    2,176.86       11/30/10       0.00       18.14       54.42       54.42  
001178
    10/15/10       590.66     2 Avaya Telephones-Internal   P   SLMM     10 00  
    590.66       11/30/10       0.00       4.93       14.77       14.77  
001179
    10/25/10       439.26     Repl. 3 motors/pullteys(garba   P   SLMM     10 00
      439.26       11/30/10       0.00       3.66       7.32       7.32  
001198
    11/12/10       2,518.93     Snowblower - Lowe’s   P   SLMM     10 00      
2,518.93       11/30/10       0.00       20.99       41.98       41.98  
001199
    11/30/10       428.00     2 Apollo pagers-Simplex Grin   P   SLMM     10 00
      428.00               0.00       3.58       3.58       3.58  
001210
    12/13/10       3,145.13     Improve kitchen hood-Simple   P   SLMM     10 00
      3,145.13               0.00       26.21       26.21       26.21  
001211
    12/13/10       480.54     Salt/Ice melt spreader-Graing   P   SLMM     10 00
      480.54               0.00       4.01       4.01       4.01  
001212
    12/16/10       807.48     Heater(water main/fire suppr   P   SLMM     10 00
      807.48               0.00       0.00       0.00       0.00  
001214
    12/17/10       598.16     Heavy duty whisk & attachment   P   SLMM     10 00
      598.16               0.00       0.00       0.00       0.00  
001215
    12/23/10       1,219.83     2 GE Spacemaker washers-H   P   SLMM     10 00  
    1,219.83               0.00       0.00       0.00       0.00  
001216
    12/29/10       1,992.36     20% dep 60 Ib. capacity com   P   NoDep     00
00       1,992.36               0.00       0.00       0.00       0.00  
 
                                                                        Class =
E     170,912.11                           170,912.11               26,869.12  
    1,432.23       14,158.95       41,028.07   Less disposals and transfers    
0.00                           0.00               0.00                      
0.00   Count = 0                                                                
           
 
                                                                        Net
Subtotal     170,912.11                           170,912.11              
26,869.12       1,432.23       14,158.95       41,028.07   Count = 92          
                                                                 
 
                                                                               
    Class = FF                                                                  
         
000431
    01/31/05       (2,251.55 )   Furniture And Fixtures   P   SLMM     10 00    
  (2,251.55 )     11/30/10       (1,107.03 )     (18.77 )     (225.16 )    
(1,332.19 )
000432
    02/28/05       826.50     Furniture And Fixtures   P   SLMM     10 00      
826.50       11/30/10       399.48       6.89       82.65       482.13  
000433
    02/28/05       (489.00 )   Furniture And Fixtures   P   SLMM     10 00      
(489.00 )     11/30/10       (236.35 )     (4.08 )     (48.90 )     (285.25 )
000434
    03/18/05       826.50     Furniture And Fixtures   P   SLMM     10 00      
826.50       11/30/10       392.59       6.89       82.65       475.24  
000435
    03/18/05       754.00     Furniture And Fixtures   P   SLMM     10 00      
754.00       11/30/10       358.15       6.29       75.40       433.55  
000436
    03/18/05       899.00     Furniture And Fixtures   P   SLMM     10 00      
899.00       11/30/10       427.03       7.50       89.90       516.93  
000437
    03/18/05       899.00     Furniture And Fixtures   P   SLMM     10 00      
899.00       11/30/10       427.03       7.50       89.90       516.93  
000438
    03/18/05       667.00     Furniture And Fixtures   P   SLMM     10 00      
667.00       11/30/10       316.83       5.56       66.70       383.53  
000439
    03/18/05       652.50     Furniture And Fixtures   P   SLMM     10 00      
652.50       11/30/10       309.94       5.44       65.25       375.19  
000440
    03/18/05       568.20     Furniture And Fixtures   P   SLMM     10 00      
568.20       11/30/10       269.90       4.74       56.82       326.72  
000441
    03/18/05       855.50     Furniture And Fixtures   P   SLMM     10 00      
855.50       11/30/10       406.36       7.13       85.55       491.91  
000442
    03/18/05       754.00     Furniture And Fixtures   P   SLMM     10 00      
754.00       11/30/10       358.15       6.29       75.40       433.55  
000443
    03/18/05       899.00     Furniture And Fixtures   P   SLMM     10 00      
899.00       11/30/10       427.03       7.50       89.90       516.93  
000444
    03/18/05       1,116.50     Furniture And Fixtures   P   SLMM     10 00    
  1,116.50       11/30/10       530.34       9.31       111.65       641.99  
000445
    03/31/05       2,583.00     Furniture And Fixtures   P   SLMM     10 00    
  2,583.00       11/30/10       1,226.93       21.53       258.30       1,485.23
 
000446
    03/31/05       740.15     Furniture And Fixtures   P   SLMM     10 00      
740.15       11/30/10       351.59       6.17       74.02       425.61  
000447
    03/31/05       (974.38 )   Furniture And Fixtures   P   SLMM     10 00      
(974.38 )     11/30/10       (462.85 )     (8.12 )     (97.44 )     (560.29 )
000448
    03/31/05       (317.37 )   Furniture And Fixtures   P   SLMM     10 00      
(317.37 )     11/30/10       (150.76 )     (2.65 )     (31.74 )     (182.50 )
000449
    04/30/05       652.50     Furniture And Fixtures   P   SLMM     10 00      
652.50       11/30/10       304.50       5.44       65.25       369.75  
000450
    04/30/05       391.50     Furniture And Fixtures   P   SLMM     10 00      
391.50       11/30/10       182.70       3.27       39.15       221.85  
000451
    04/30/05       391.50     Furniture And Fixtures   P   SLMM     10 00      
391.50       11/30/10       182.70       3.27       39.15       221.85  
000452
    04/30/05       1,145.50     Furniture And Fixtures   P   SLMM     10 00    
  1,145.50       11/30/10       534.57       9.55       114.55       649.12  
000453
    04/30/05       315.90     Furniture And Fixtures   P   SLMM     10 00      
315.90       11/30/10       147.42       2.64       31.59       179.01  
000454
    04/30/05       300.15     Furniture And Fixtures   P   SLMM     10 00      
300.15       11/30/10       140.09       2.51       30.02       170.11  
000455
    05/31/05       317.52     Furniture And Fixtures   P   SLMM     10 00      
317.52       11/30/10       145.52       2.65       31.75       177.27  
000456
    07/22/05       754.00     Furniture And Fixtures   P   SLMM     10 00      
754.00       11/30/10       333.02       6.29       75.40       408.42  

     
January 11, 2011 at 3:17 PM
  Page 5

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation  
 
                                                                               
    Location = Libertyville                                                    
                        Class = FF                                              
                             
000457
    07/31/05       (1,242.42 )   Furniture And Fixtures   P   SLMM     10 00    
  (1,242.42 )     11/30/10       (548.73 )     (10.36 )     (124.24 )    
(672.97 )
000458
    07/31/05       1,000.00     Furniture And Fixtures   P   SLMM     10 00    
  1,000.00       11/30/10       441.67       8.34       100.00       541.67  
000459
    08/22/05       553.16     Furniture And Fixtures   P   SLMM     10 00      
553.16       11/30/10       239.73       4.61       55.32       295.05  
000460
    08/31/05       (1,410.28 )   Furniture And Fixtures   P   SLMM     10 00    
  (1,410.28 )     11/30/10       (611.13 )     (11.76 )     (141.03 )    
(752.16 )
000461
    09/07/05       1,009.00     Furniture And Fixtures   P   SLMM     10 00    
  1,009.00       11/30/10       437.23       8.41       100.90       538.13  
000462
    09/07/05       666.90     Furniture And Fixtures   P   SLMM     10 00      
666.90       11/30/10       288.99       5.56       66.69       355.68  
000463
    09/07/05       1,073.00     Furniture And Fixtures   P   SLMM     10 00    
  1,073.00       11/30/10       464.97       8.95       107.30       572.27  
000464
    09/07/05       667.00     Furniture And Fixtures   P   SLMM     10 00      
667.00       11/30/10       289.03       5.56       66.70       355.73  
000465
    09/30/05       (387.25 )   Furniture And Fixtures   P   SLMM     10 00      
(387.25 )     11/30/10       (164.60 )     (3.23 )     (38.73 )     (203.33 )
000466
    10/25/05       2,268.28     Furniture And Fixtures   P   SLMM     10 00    
  2,268.28       11/30/10       945.13       18.91       226.83       1,171.96  
000467
    11/14/05       4,303.98     Furniture And Fixtures   P   SLMM     10 00    
  4,303.98       11/30/10       1,793.33       35.87       430.40       2,223.73
 
000468
    11/14/05       200.00     Furniture And Fixtures   P   SLMM     10 00      
200.00       11/30/10       83.33       1.67       20.00       103.33  
000469
    11/14/05       826.50     Furniture And Fixtures   P   SLMM     10 00      
826.50       11/30/10       344.38       6.89       82.65       427.03  
000470
    11/14/05       899.00     Furniture And Fixtures   P   SLMM     10 00      
899.00       11/30/10       374.58       7.50       89.90       464.48  
000471
    11/30/05       391.50     Furniture And Fixtures   P   SLMM     10 00      
391.50       11/30/10       159.86       3.27       39.15       199.01  
000472
    11/30/05       (151.34 )   Furniture And Fixtures   P   SLMM     10 00      
(151.34 )     11/30/10       (61.78 )     (1.27 )     (15.13 )     (76.91 )
000473
    12/30/05       123.93     Furniture And Fixtures   P   SLMM     10 00      
123.93       11/30/10       49.56       1.04       12.39       61.95  
000474
    12/30/05       80.88     Furniture And Fixtures   P   SLMM     10 00      
80.88       11/30/10       32.36       0.68       8.09       40.45  
000475
    12/30/05       385.27     Furniture And Fixtures   P   SLMM     10 00      
385.27       11/30/10       154.12       3.22       38.53       192.65  
000476
    12/30/05       106.09     Furniture And Fixtures   P   SLMM     10 00      
106.09       11/30/10       42.44       0.89       10.61       53.05  
000477
    12/30/05       19.56     Furniture And Fixtures   P   SLMM     10 00      
19.56       11/30/10       7.84       0.17       1.96       9.80  
000478
    12/30/05       67.43     Furniture And Fixtures   P   SLMM     10 00      
67.43       11/30/10       26.96       0.57       6.74       33.70  
000479
    12/30/05       56.69     Furniture And Fixtures   P   SLMM     10 00      
56.69       11/30/10       22.68       0.48       5.67       28.35  
000480
    12/30/05       234.30     Furniture And Fixtures   P   SLMM     10 00      
234.30       11/30/10       93.72       1.96       23.43       117.15  
000481
    12/30/05       193.10     Furniture And Fixtures   P   SLMM     10 00      
193.10       11/30/10       77.24       1.61       19.31       96.55  
000482
    12/30/05       732.08     Furniture And Fixtures   P   SLMM     10 00      
732.08       11/30/10       292.84       6.11       73.21       366.05  
000483
    12/30/05       214.48     Furniture And Fixtures   P   SLMM     10 00      
214.48       11/30/10       85.80       1.79       21.45       107.25  
000484
    12/30/05       826.50     Furniture And Fixtures   P   SLMM     10 00      
826.50       11/30/10       330.60       6.89       82.65       413.25  
000485
    12/30/05       1,100.38     Furniture And Fixtures   P   SLMM     10 00    
  1,100.38       11/30/10       440.16       9.17       110.04       550.20  
000486
    12/30/05       81.69     Furniture And Fixtures   P   SLMM     10 00      
81.69       11/30/10       32.68       0.69       8.17       40.85  
000487
    12/31/05       (375.65 )   Furniture And Fixtures   P   SLMM     10 00      
(375.65 )     11/30/10       (150.28 )     (3.14 )     (37.57 )     (187.85 )
000488
    12/31/05       (81.69 )   Furniture And Fixtures   P   SLMM     10 00      
(81.69 )     11/30/10       (32.68 )     (0.69 )     (8.17 )     (40.85 )
000489
    12/31/05       (38.26 )   Furniture And Fixtures   P   SLMM     10 00      
(38.26 )     11/30/10       (15.32 )     (0.32 )     (3.83 )     (19.15 )
000490
    12/31/05       (96.25 )   Furniture And Fixtures   P   SLMM     10 00      
(96.25 )     11/30/10       (38.52 )     (0.81 )     (9.63 )     (48.15 )
000491
    12/31/05       (103.15 )   Furniture And Fixtures   P   SLMM     10 00      
(103.15 )     11/30/10       (41.28 )     (0.86 )     (10.32 )     (51.60 )
000492
    01/23/06       1,100.38     Furniture And Fixtures   P   SLMM     10 00    
  1,100.38       11/30/10       431.00       9.17       110.04       541.04  
000493
    01/23/06       401.49     Furniture And Fixtures   P   SLMM     10 00      
401.49       11/30/10       157.25       3.35       40.15       197.40  
000494
    01/31/06       921.94     Furniture And Fixtures   P   SLMM     10 00      
921.94       11/30/10       361.08       7.69       92.19       453.27  
000495
    01/31/06       921.94     Furniture And Fixtures   P   SLMM     10 00      
921.94       11/30/10       361.08       7.69       92.19       453.27  
000496
    01/31/06       847.59     Furniture And Fixtures   P   SLMM     10 00      
847.59       11/30/10       331.98       7.07       84.76       416.74  
000497
    01/31/06       (72.50 )   Furniture And Fixtures   P   SLMM     10 00      
(72.50 )     11/30/10       (28.40 )     (0.61 )     (7.25 )     (35.65 )
000498
    02/15/06       401.49     Furniture And Fixtures   P   SLMM     10 00      
401.49       11/30/10       157.25       3.35       40.15       197.40  
000499
    04/17/06       64.93     Furniture And Fixtures   P   SLMM     10 00      
64.93       11/30/10       23.80       0.55       6.49       30.29  
000500
    04/17/06       107.54     Furniture And Fixtures   P   SLMM     10 00      
107.54       11/30/10       39.42       0.90       10.75       50.17  
000501
    04/17/06       58.91     Furniture And Fixtures   P   SLMM     10 00      
58.91       11/30/10       21.60       0.50       5.89       27.49  
000502
    04/17/06       16.28     Furniture And Fixtures   P   SLMM     10 00      
16.28       11/30/10       5.98       0.14       1.63       7.61  
000503
    04/17/06       18.01     Furniture And Fixtures   P   SLMM     10 00      
18.01       11/30/10       6.60       0.15       1.80       8.40  
000504
    04/17/06       116.49     Furniture And Fixtures   P   SLMM     10 00      
116.49       11/30/10       42.72       0.98       11.65       54.37  
000505
    04/17/06       127.66     Furniture And Fixtures   P   SLMM     10 00      
127.66       11/30/10       46.82       1.07       12.77       59.59  
000506
    04/17/06       75.03     Furniture And Fixtures   P   SLMM     10 00      
75.03       11/30/10       27.50       0.63       7.50       35.00  

     
January 11, 2011 at 3:17 PM
  Page 6

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation  
 
                                                                               
    Location = Libertyville                                                    
                        Class = FF                                              
                             
000507
    04/17/06       26.82     Furniture And Fixtures   P   SLMM     10 00      
26.82       11/30/10       9.83       0.23       2.68       12.51  
000508
    04/17/06       981.42     Furniture And Fixtures   P   SLMM     10 00      
981.42       11/30/10       359.85       8.18       98.14       457.99  
000509
    04/17/06       773.24     Furniture And Fixtures   P   SLMM     10 00      
773.24       11/30/10       283.51       6.45       77.32       360.83  
000510
    04/17/06       921.94     Furniture And Fixtures   P   SLMM     10 00      
921.94       11/30/10       338.03       7.69       92.19       430.22  
000511
    04/17/06       921.94     Furniture And Fixtures   P   SLMM     10 00      
921.94       11/30/10       338.03       7.69       92.19       430.22  
000512
    05/16/06       420.00     Furniture And Fixtures   P   SLMM     10 00      
420.00       11/30/10       150.50       3.50       42.00       192.50  
000513
    06/30/06       921.94     Furniture And Fixtures   P   SLMM     10 00      
921.94       11/30/10       322.67       7.69       92.19       414.86  
000514
    06/30/06       1,100.38     Furniture And Fixtures   P   SLMM     10 00    
  1,100.38       11/30/10       385.15       9.17       110.04       495.19  
000515
    06/30/06       847.9     Furniture And Fixtures   P   SLMM     10 00      
847.59       11/30/10       296.66       7.07       84.76       381.42  
000516
    06/30/06       664.15     Furniture And Fixtures   P   SLMM     10 00      
664.15       11/30/10       232.47       5.54       66.42       298.89  
000517
    07/21/06       420.00     Furniture And Fixtures   P   SLMM     10 00      
420.00       11/30/10       143.50       3.50       42.00       185.50  
000518
    07/21/06       507.91     Furniture And Fixtures   P   SLMM     10 00      
507.91       11/30/10       173.53       4.24       50.79       224.32  
000519
    07/21/06       47.93     Furniture And Fixtures   P   SLMM     10 00      
47.93       11/30/10       16.38       0.40       4.79       21.17  
000520
    07/31/06       685.00     Furniture And Fixtures   P   SLMM     10 00      
685.00       11/30/10       234.04       5.71       68.50       302.54  
000521
    08/21/06       651.90     Furniture And Fixtures   P   SLMM     10 00      
651.90       11/30/10       217.30       5.44       65.19       282.49  
000522
    09/04/06       756.57     Furniture And Fixtures   P   SLMM     10 00      
756.57       11/30/10       252.20       6.31       75.66       327.86  
000523
    09/04/06       847.59     Furniture And Fixtures   P   SLMM     10 00      
847.59       11/30/10       282.53       7.07       84.76       367.29  
000524
    09/04/06       1,116.50     Furniture And Fixtures   P   SLMM     10 00    
  1,116.50       11/30/10       372.17       9.31       111.65       483.82  
000525
    09/26/06       689.38     Furniture And Fixtures   P   SLMM     10 00      
689.38       11/30/10       224.06       5.75       68.94       293.00  
000526
    09/26/06       1,300.00     Furniture And Fixtures   P   SLMM     10 00    
  1,300.00       11/30/10       422.50       10.84       130.00       552.50  
000527
    10/27/06       302.95     Furniture And Fixtures   P   SLMM     10 00      
302.95       11/30/10       95.95       2.53       30.30       126.25  
000528
    11/15/06       1,178.32     Furniture And Fixtures   P   SLMM     10 00    
  1,178.32       11/30/10       373.13       9.82       117.83       490.96  
000529
    11/15/06       434.82     Furniture And Fixtures   P   SLMM     10 00      
434.82       11/30/10       137.69       3.63       43.48       181.17  
000530
    11/15/06       955.27     Furniture Arid Fixtures   P   SLMM     10 00      
955.27       11/30/10       302.51       7.97       95.53       398.04  
000531
    11/15/06       955.27     Furniture And Fixtures   P   SLMM     10 00      
955.27       11/30/10       302.51       7.97       95.53       398.04  
000532
    11/22/06       8,040.00     Furniture And Fixtures   P   SLMM     10 00    
  8,040.00       11/30/10       2,479.00       67.00       804.00       3,283.00
 
000533
    11/29/06       1,326.22     Furniture And Fixtures   P   SLMM     10 00    
  1,326.22       11/30/10       408.91       11.06       132.62       541.53  
000534
    11/30/06       (730.32 )   Furniture And Fixtures   P   SLMM     10 00      
(730.32 )     11/30/10       (225.19 )     (6.09 )     (73.03 )     (298.22 )
000535
    12/14/06       406.40     Furniture And Fixtures   P   SLMM     10 00      
406.40       11/30/10       125.31       3.39       40.64       165.95  
000536
    12/19/06       2,750.00     Furniture And Fixtures   P   SLMM     10 00    
  2,750.00       11/30/10       825.00       22.92       275.00       1,100.00  
000537
    12/19/06       717.35     Furniture And Fixtures   P   SLMM     10 00      
717.35       11/30/10       215.22       5.98       71.74       286.96  
000538
    12/19/06       1,178.32     Furniture And Fixtures   P   SLMM     10 00    
  1,178.32       11/30/10       353.49       9.82       117.83       471.32  
000539
    12/27/06       391.50     Furniture And Fixtures   P   SLMM     10 00      
391.50       11/30/10       117.45       3.27       39.15       156.60  
000540
    12/27/06       178.71     Furniture And Fixtures   P   SLMM     10 00      
178.71       11/30/10       53.61       1.49       17.87       71.48  
000541
    12/27/06       63.76     Furniture And Fixtures   P   SLMM     10 00      
63.76       11/30/10       19.14       0.54       6.38       25.52  
000542
    12/27/06       159.07     Furniture And Fixtures   P   SLMM     10 00      
159.07       11/30/10       47.73       1.33       15.91       63.64  
000543
    12/27/06       3,625.00     Furniture And Fixtures   P   SLMM     10 00    
  3,625.00       11/30/10       1,087.50       30.21       362.50       1,450.00
 
000544
    12/31/06       619.14     Furniture And Fixtures   P   SLMM     10 00      
619.14       11/30/10       185.73       5.16       61.91       247.64  
000545
    12/31/06       8,015.00     Furniture And Fixtures   P   SLMM     10 00    
  8,015.00       11/30/10       2,404.50       66.80       801.50       3,206.00
 
000546
    12/31/06       (176.31 )   Furniture And Fixtures   P   SLMM     10 00      
(176.31 )     11/30/10       (52.89 )     (1.47 )     (17.63 )     (70.52 )
000547
    12/31/06       1,229.07     Furniture And Fixtures   P   SLMM     10 00    
  1,229.07       11/30/10       368.73       10.25       122.91       491.64  
000588
    01/31/07       (819.04 )   Cpt Reimb fr Jan 07 Billing   P   SLMM     10 00
      (819.04 )     11/30/10       (238.88 )     (6.83 )     (81.90 )    
(320.78 )
000612
    03/19/07       685.83     Cpt Repl (#261) - Koeckritz In   P   SLMM     10
00       685.83       11/30/10       188.60       5.72       68.58       257.18
 
000618
    04/30/07       10,781.96     Cpt Repl (#302,147,116,321,:   P   SLMM     10
00       10,781.96       11/30/10       2,875.21       89.85       1,078.20    
  3,953.41  
000619
    04/12/07       2,090.00     Recover/Restain 19 DR chair   P   SLMM     10 00
      2,090.00       11/30/10       574.75       17.42       209.00       783.75
 
000634
    05/31/07       (550.80 )   Reimb. Cpt Repl. - May 2007   P   SLMM     10 00
      (550.80 )     11/30/10       (142.29 )     (4.59 )     (55.08 )    
(197.37 )
000639
    06/14/07       853.28     2 LR chairs - Flexsteel Com   P   SLMM     10 00  
    853.28       11/30/10       220.44       7.12       85.33       305.77  
000654
    07/20/07       7,186.04     Carpet/Pad Repls. - Koeckritz   P   SLMM     10
00       7,186.04       11/30/10       1,736.62       59.89       718.60      
2,455.22  
000690
    09/11/07       849.00     2 LR Chairs - Flexsteel Com   P   SLMM     10 00  
    849.00       11/30/10       198.10       7.08       84.90       283.00  
000691
    09/30/07       701.99     Guest Room Setup Items - M   P   SLMM     10 00  
    701.99       11/30/10       157.96       5.85       70.20       228.16  

     
January 11, 2011 at 3:17 PM
  Page 7

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation  
 
                                                                               
    Location = Libertyville                                                    
                        Class = FF                                              
                             
000692
    09/12/07       339.31     33 window blinds - The Home   P   SLMM     10 00  
    339.31       11/30/10       79.17       2.83       33.93       113.10  
000693
    09/30/07       (1,103.04 )   Carpet Repl. Reimb - AR Acti   P   SLMM     10
00       (1,103.04 )     11/30/10       (248.18 )     (9.20 )     (110.30 )    
(358.48 )
000694
    09/30/07       991.41     36 Grab Bars - The Home De   P   SLMM     10 00  
    991.41       11/30/10       223.07       8.27       99.14       322.21  
000708
    10/30/07       4,353.22     Repl. Carpet & Pad-Koeckritz   P   SLMM     10
00       4,353.22       11/30/10       943.19       36.28       435.32      
1,378.51  
000719
    11/30/07       10,237.35     Carpet Repl - Koeckritz Interr   P   SLMM    
10 00       10,237.35       11/30/10       2,132.79       85.32       1,023.74  
    3,156.53  
000730
    12/31/07       1,422.00     Hutch (AL DR) - Mary Jester, I   P   SLMM     10
00       1,422.00       11/30/10       284.40       11.85       142.20      
426.60  
000731
    12/31/07       23,384.59     Carpet Repl - Koeckritz, Mr.   P   SLMM     10
00       23,384.59       11/30/10       4,676.92       194.88       2,338.46    
  7,015.38  
000744
    01/31/08       1,841.65     Carpet Repl in Apts - Koeckri   P   SLMM     10
00       1,841.65       11/30/10       352.99       15.35       184.17      
537.16  
000759
    02/29/08       2,942.96     Cpt Repl. - Koeckritz Int’l   P   SLMM     10 00
      2,942.96       11/30/10       539.55       24.53       294.30       833.85
 
000767
    03/31/08       4,460.58     Carpet Repl. - Koeckritz Int’l   P   SLMM     10
00       4,460.58       11/30/10       780.60       37.18       446.06      
1,226.66  
000779
    04/30/08       469.91     Carpet/Vinyl Repl - Limpio/Kc   P   SLMM     10 00
      469.91       11/30/10       78.32       3.92       46.99       125.31  
000794
    05/31/08       3,381.37     Cpt Repl (#324,342,187,115)   P   SLMM     10 00
      3,381.37       11/30/10       535.39       28.18       338.14       873.53
 
000812
    06/27/08       1,981.18     Cpt Repl (#112, Guest Suite) -   P   SLMM     10
00       1,981.18       11/30/10       297.19       16.51       198.12      
495.31  
000813
    06/13/08       1,100.00     Reupholster/refinish 10 DR cl   P   SLMM     10
00       1,100.00       11/30/10       174.17       9.17       110.00      
284.17  
000819
    07/31/08       5,047.95     Carpet Repl (352,205,202,38   P   SLMM     10 00
      5,047.95       11/30/10       715.13       42.07       504.80      
1,219.93  
000820
    07/25/08       660.00     Reupholster/refinish 6 DR ch   P   SLMM     10 00
      660.00       11/30/10       93.50       5.50       66.00       159.50  
000821
    07/31/08       863.14     6 high bowl toilets - Menards   P   SLMM     10 00
      863.14       11/30/10       122.28       7.20       86.31       208.59  
000836
    08/31/08       2,376.95     Carpet Repl. (#307,136,344,1   P   SLMM     10
00       2,376.95       11/30/10       316.93       19.81       237.70      
554.63  
000849
    09/26/08       1,500.01     Carpet repl (#327,309) - Koe   P   SLMM     10
00       1,500.01       11/30/10       187.50       12.50       150.00      
337.50  
000866
    10/24/08       848.63     Carpet Repl (#142) - Koeckrit   P   SLMM     10 00
      848.63       11/30/10       99.00       7.08       84.86       183.86  
000874
    11/21/08       356.83     18 Miniblinds - HD Supply   P   SLMM     10 00    
  356.83       11/30/10       38.65       2.98       35.68       74.33  
000876
    11/30/08       848.63     Carpet Repl (#114) - Koeckrit   P   SLMM     10 00
      848.63       11/30/10       91.93       7.08       84.86       176.79  
000886
    12/31/08       2,216.21     Carpet Repl. (#233,378,250) -   P   SLMM     10
00       2,216.21       11/30/10       221.62       18.47       221.62      
443.24  
000896
    01/30/09       1,026.61     Carpet Repl. (#279,281) -   P   SLMM     10 00  
    1,026.61       11/30/10       94.11       8.56       102.66       196.77  
000906
    02/28/09       1,629.19     Cpt Repl (#151,183,326) - Ko   P   SLMM     10
00       1,629.19       11/30/10       135.77       13.58       162.92      
298.69  
000916
    03/31/09       1,045.88     Cpt Repl #331 - Koeckritz   P   SLMM     10 00  
    1,045.88       11/30/10       78.44       8.72       104.59       183.03  
000922
    04/24/09       1,344.18     Carpet Repl (#370, front desk   P   SLMM     10
00       1,344.18       11/30/10       89.61       11.21       134.42      
224.03  
000935
    05/31/09       2,947.42     Cpt Repl. (#206,350,203,364)   P   SLMM     10
00       2,947.42       11/30/10       171.93       24.57       294.74      
466.67  
000936
    05/29/09       1,012.35     Outdoor furniture - Lowe’s   P   SLMM     10 00
      1,012.35       11/30/10       59.05       8.44       101.24       160.29  
000942
    06/26/09       2,425.00     2 benches w/cushions (front e   P   SLMM     10
00       2,425.00       11/30/10       121.25       20.21       242.50      
363.75  
000943
    06/30/09       4,130.82     Carpet Repl. (#211,132,330,3   P   SLMM     10
00       4,130.82       11/30/10       206.54       34.43       413.08      
619.62  
000953
    07/17/09       3,131.52     Carpet Repl. (#376,348,371,1   P   SLMM     10
00       3,131.52       11/30/10       130.48       26.10       313.15      
443.63  
000954
    07/24/09       366.14     15 white metal blinds - HD S   P   SLMM     10 00
      366.14       11/30/10       15.26       3.06       36.61       51.87  
000966
    08/28/09       3,539.18     Carpet Repl (#244,328,338,3   P   SLMM     10 00
      3,539.18       11/30/10       117.97       29.50       353.92       471.89
 
000976
    09/30/09       2,658.12     Carpet Repl. (#274,246,280,2   P   SLMM     10
00       2,658.12       11/30/10       66.45       22.16       265.81      
332.26  
000987
    10/30/09       1,894.51     Carpet Repl. (#310,207) - Ko   P   SLMM     10
00       1,894.51       11/30/10       31.59       15.79       189.45      
221.04  
000988
    11/30/09       11,592.90     New flooring in AL DR - Koec   P   SLMM     10
00       11,592.90       11/30/10       96.62       96.61       1,159.29      
1,255.91  
001001
    11/30/09       1,954.14     Carpet Repl (#184,137,362) -   P   SLMM     10
00       1,954.14       11/30/10       16.30       16.29       195.41      
211.71  
001014
    12/31/09       2,940.39     Carpet Repl (#361,135,341) -   P   SLMM     10
00       2,940.39       11/30/10       0.00       24.51       294.04      
294.04  
001025
    01/29/10       3,085.95     Cpt Repl (#283,190,100,277)   P   SLMM     10 00
      3,085.95       11/30/10       0.00       25.71       282.88       282.88  
001031
    02/28/10       1,337.08     Carpet Repl. (#181,208,119)   P   SLMM     10 00
      1,337.08       11/30/10       0.00       11.14       111.42       111.42  
001050
    03/31/10       3,160.91     Carpet Repl. (#306,186,136,3)   P   SLMM     10
00       3,160.91       11/30/10       0.00       26.34       237.07      
237.07  
001067
    04/30/10       2,614.70     Carpet Repl (#114,146,379,1:)   P   SLMM     10
00       2,614.70       11/30/10       0.00       21.78       174.31      
174.31  
001092
    05/31/10       3,837.05     Carpet Repl. (#144,325,123,3)   P   SLMM     10
00       3,837.05       11/30/10       0.00       31.97       223.83      
223.83  
001107
    06/30/10       451.51     Carpet Repl. (#269,329) - Ko   P   SLMM     10 00
      451.51       11/30/10       0.00       3.76       22.58       22.58  
001126
    07/31/10       3,221.75     Carpet Repl. (#242,220,286,2   P   SLMM     10
00       3,221.75       11/30/10       0.00       26.84       134.24      
134.24  
001150
    08/31/10       5,041.92     Carpet/Flooring (#211,335,22   P   SLMM     10
00       5,041.92       11/30/10       0.00       42.01       168.06      
168.06  
001167
    09/30/10       3,503.60     Carpet Repl (#117,185,248,2   P   SLMM     10 00
      3,503.60       11/30/10       0.00       29.19       87.59       87.59  
001168
    09/30/10       1,655.25     New kitchen counter top,sink   P   SLMM     10
00       1,655.25       11/30/10       0.00       13.79       41.38       41.38
 
001169
    09/30/10       392.82     18 white metal mini blinds - H   P   SLMM     10
00       392.82       11/30/10       0.00       3.27       9.82       9.82  

     
January 11, 2011 at 3:17 PM
  Page 8

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation  
 
                                                                               
    Location = Libertyville                                                    
                        Class = FF                                              
                             
001180
    10/31/10       2,809.55     Repl. Carpet/Flooring - Koeckt   P   SLMM     10
00       2,809.55       11/30/10       0.00       23.41       46.83       46.83
 
001197
    11/30/10       8,804.40     Repl. carpet/flooring (elevator   P   SLMM    
10 00       8,804.40       11/30/10       0.00       73.37       73.37      
73.37  
001209
    12/31/10       10,597.10     Carpet/Kitchen, Bath floors in   P   SLMM    
10 00       10,597.10               0.00       0.00       0.00       0.00  
001213
    12/16/10       5,820.00     50% dep 4 dining tables, 24 cl   P   NoDep    
00 00       5,820.00               0.00       0.00       0.00       0.00  
 
                                                                        Class =
FF     271,071.49                           271,071.49               48,505.40  
    2,122.69       23,087.18       71,592.58   Less disposals and transfers
Count = 0     0.00                           0.00               0.00            
          0.00  
 
                                                                        Net
Subtotal
Count = 180     271,071.49                           271,071.49              
48,505.40       2,122.69       23,087.18       71,592.58     Class = LA        
                                                                   
000392
    12/01/04       24,000,000.00     Land Acquisition   R   NoDep     00 00    
  24,000,000.00       11/30/10       0.00       0.00       0.00       0.00  
000393
    12/01/04       (20,519,152.00 )   Land Acquisition   R   NoDep     00 00    
  (20,519,152.00 )     11/30/10       0.00       0.00       0.00       0.00  
 
                                                                        Class =
LA     3,480,848.00                           3,480,848.00               0.00  
    0.00       0.00       0.00   Less disposals and transfers
Count = 0     0.00                           0.00               0.00            
          0.00  
 
                                                                        Net
Subtotal
Count = 2     3,480,848.00                           3,480,848.00              
0.00       0.00       0.00       0.00     Class = LI                            
                                               
000390
    06/22/06       7,995.00     Land Improvements   R   SLMM     20 00      
7,995.00       11/30/10       1,399.13       33.32       399.75       1,798.88  
000391
    12/31/06       675.00     Land Improvements   R   SLMM     20 00      
675.00       11/30/10       101.25       2.82       33.75       135.00  
000666
    08/31/07       2,370.00     4 Light Repl. Kits(Parking Lot   P   SLMM     10
00       2,370.00       11/30/10       553.00       19.75       237.00      
790.00  
000703
    10/16/07       725.00     Stone Cobbles(Front Entry Is   R   SLMM     20 00
      725.00       11/30/10       78.54       3.03       36.25       114.79  
000760
    02/29/08       1,950.00     3 Ballasts for parking lot - Ale   P   SLMM    
10 00       1,950.00       11/30/10       357.50       16.25       195.00      
552.50  
000848
    09/30/08       7,430.00     Replace 6 Spruce Trees -Tre   P   SLMM     20 00
      7,430.00       11/30/10       464.39       30.96       371.50       835.89
 
000864
    10/31/08       1,560.00     Repl 5 parking lot lights - Tho   P   SLMM    
10 00       1,560.00       11/30/10       182.00       13.00       156.00      
338.00  
000941
    06/30/09       14,990.00     Paving: AL entrance, walkway   R   SLMM     40
00       14,990.00       11/30/10       187.39       31.23       374.75      
562.14  
000963
    08/31/09       11,910.00     Crack filing, Seal coat, striping   P   SLMM  
  10 00       11,910.00       11/30/10       397.00       99.25       1,191.00  
    1,588.00  
000964
    08/31/09       1,560.00     5 lamp & ballast kits (parking   P   SLMM     10
00       1,560.00       11/30/10       52.00       13.00       156.00      
208.00  
001085
    07/23/10       3,516.00     Upgrade front entrance sign -   P   SLMM     10
00       3,516.00       11/30/10       0.00       29.30       146.50      
146.50  
001086
    05/28/10       2,496.00     Repl. lamps/ballasts (parking   P   SLMM     10
00       2,496.00       11/30/10       0.00       20.80       145.60      
145.60  
001087
    05/31/10       2,750.00     New bed prep/repl. 8 spruce -   P   SLMM     10
00       2,750.00       11/30/10       0.00       22.91       160.42      
160.42  
001123
    07/30/10       1,275.00     Repl. curb at front entrance-S   P   SLMM     10
00       1,275.00       11/30/10       0.00       10.62       53.13       53.13
 
001207
    12/23/10       1,545.00     Ballasts/lamps (parking lot)-T   P   SLMM     10
00       1,545.00               0.00       0.00       0.00       0.00  
001208
    12/23/10       995.00     Repl sidewalk (fire door entra   P   SLMM     20
00       995.00               0.00       0.00       0.00       0.00  
 
                                                                        Class =
LI     63,742.00                           63,742.00               3,772.20    
  346.24       3,656.65       7,428.85   Less disposals and transfers
Count = 0     0.00                           0.00               0.00            
          0.00  
 
                                                                        Net
Subtotal
Count = 16     63,742.00                           63,742.00              
3,772.20       346.24       3,656.65       7,428.85  

      January 11, 2011 at 3:17 PM   Page 9

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
                      In Svc     Acquired             P     Depr     Est    
Depreciable     Prior     Prior Accum     Depreciation     Current YTD    
Current Accum   Sys No   Date     Value     Description     T     Meth     Life
    Basis     Thru     Depreciation     This Run     Depreciation    
Depreciation  
 
                                                                               
               
 
                                                                               
    Location = Libertyville     24,878,870.73                                  
    24,878,870.73               2,748,359.85       50,083.30       583,789.46  
    3,332,149.31   Less disposals and transfers
Count = 0     0.00                                       0.00               0.00
                      0.00  
 
                                                                               
    Net Subtotal
Count = 390     24,878,870.73                                      
24,878,870.73               2,748,359.85       50,083.30       583,789.46      
3,332,149.31     Grand Total     24,878,870.73                                  
    24,878,870.73               2,748,359.85       50,083.30       583,789.46  
    3,332,149.31   Less disposals and transfers
Count = 0     0.00                                       0.00               0.00
                      0.00  
 
                                                                               
    Net Grand Total     24,878,870.73                                      
24,878,870.73               2,748,359.85       50,083.30       583,789.46      
3,332,149.31  
 
                                                                               
    Count = 390                                                                
                       

Report Assumptions
Report Name: Depreciation Expense w/Descriptions
Source Report: Depreciation Expense
Calculation Assumptions:
Short Year: none
Include Sec 168 Allowance & Sec 179: No
Adjustment Convention: None
Group/Sorting Criteria:
Group = Libertyville
Include Assets that meet the following conditions:
Location is Libertyville
Sorted by: Location (with subtotals), Class (with subtotals), System No,
Extension

      January 11, 2011 at 3:17 PM   Page 10

 

 



--------------------------------------------------------------------------------



 



Exhibit D–2
SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation  
 
                                                                               
    Location = Naperville                                                      
                      Class = A                                                
                           
000683
    09/26/07       43,125.00     Van - All Trans   P   SLMM     10 00      
43,125.00       11/30/10       9,703.13       359.38       4,312.50      
14,015.63  
000702
    10/19/07       2,910.94     Sales tax on new van - Illinois   P   SLMM    
10 00       2,910.94       11/30/10       630.71       24.26       291.09      
921.80  
 
                                                                        Class =
A     46,035.94                           46,035.94               10,333.84    
  383.64       4,603.59       14,937.43   Less disposals and transfers
Count = 0     0.00                           0.00               0.00            
          0.00  
 
                                                                        Net
Subtotal
Count = 2     46,035.94                           46,035.94              
10,333.84       383.64       4,603.59       14,937.43  
 
                                                                               
    Class = B                                                                  
         
000249
    06/28/05       1,373.62     Building   P   SLMM     10 00       1,373.62    
  11/30/10       618.12       11.45       137.36       755.48  
000250
    08/31/05       1,225.88     Building   P   SLMM     10 00       1,225.88    
  11/30/10       531.22       10.22       122.59       653.81  
000251
    09/30/05       7,192.00     Building   P   SLMM     10 00       7,192.00    
  11/30/10       3,056.60       59.94       719.20       3,775.80  
000252
    10/31/05       2,650.00     Building   P   SLMM     10 00       2,650.00    
  11/30/10       1,104.17       22.09       265.00       1,369.17  
000253
    11/30/05       21,727.00     Building   P   SLMM     10 00       21,727.00  
    11/30/10       8,871.87       181.06       2,172.70       11,044.57  
000254
    11/30/05       4,950.00     Building   P   SLMM     10 00       4,950.00    
  11/30/10       2,021.25       41.25       495.00       2,516.25  
000255
    12/31/05       28,046.00     Building   P   SLMM     10 00       28,046.00  
    11/30/10       11,218.40       233.72       2,804.60       14,023.00  
000256
    12/31/05       17,359.00     Building   P   SLMM     10 00       17,359.00  
    11/30/10       6,943.60       144.66       1,735.90       8,679.50  
000257
    12/31/05       6,967.00     Building   P   SLMM     10 00       6,967.00    
  11/30/10       2,786.80       58.06       696.70       3,483.50  
000258
    12/31/05       990.00     Building   P   SLMM     10 00       990.00      
11/30/10       396.00       8.25       99.00       495.00  
000259
    01/20/06       550.00     Building   P   SLMM     10 00       550.00      
11/30/10       215.42       4.59       55.00       270.42  
000260
    02/21/06       1,094.40     Building   P   SLMM     10 00       1,094.40    
  11/30/10       419.52       9.12       109.44       528.96  
000261
    02/21/06       1,094.40     Building   P   SLMM     10 00       1,094.40    
  11/30/10       419.52       9.12       109.44       528.96  
000262
    03/31/06       715.35     Building   P   SLMM     10 00       715.35      
11/30/10       268.27       5.97       71.54       339.81  
000263
    04/17/06       892.05     Building   P   SLMM     10 00       892.05      
11/30/10       327.10       7.44       89.21       416.31  
000264
    04/30/06       (437.96 )   Building   P   SLMM     10 00       (437.96 )    
11/30/10       (160.61 )     (3.65 )     (43.80 )     (204.41 )
000265
    05/31/06       1,729.45     Building   P   SLMM     10 00       1,729.45    
  11/30/10       619.74       14.42       172.95       792.69  
000266
    05/31/06       939.00     Building   P   SLMM     10 00       939.00      
11/30/10       336.48       7.83       93.90       430.38  
000267
    05/31/06       (410.80 )   Building   P   SLMM     10 00       (410.80 )    
11/30/10       (147.20 )     (3.43 )     (41.08 )     (188.28 )
000268
    06/27/06       1,189.40     Building   P   SLMM     10 00       1,189.40    
  11/30/10       416.29       9.92       118.94       535.23  
000269
    06/30/06       939.00     Building   P   SLMM     10 00       939.00      
11/30/10       328.65       7.83       93.90       422.55  
000270
    06/30/06       (542.52 )   Building   P   SLMM     10 00       (542.52 )    
11/30/10       (189.88 )     (4.53 )     (54.25 )     (244.13 )
000271
    07/18/06       600.00     Building   P   SLMM     10 00       600.00      
11/30/10       205.00       5.00       60.00       265.00  
000272
    07/18/06       900.00     Building   P   SLMM     10 00       900.00      
11/30/10       307.50       7.50       90.00       397.50  
000273
    07/31/06       3,897.50     Building   P   SLMM     10 00       3,897.50    
  11/30/10       1,331.66       32.48       389.75       1,721.41  
000274
    07/31/06       980.00     Building   P   SLMM     10 00       980.00      
11/30/10       334.83       8.17       98.00       432.83  
000275
    08/31/06       2,635.00     Building   P   SLMM     10 00       2,635.00    
  11/30/10       878.33       21.96       263.50       1,141.83  
000276
    09/30/06       827.00     Building   P   SLMM     10 00       827.00      
11/30/10       268.78       6.90       82.70       351.48  
000277
    09/30/06       892.05     Building   P   SLMM     10 00       892.05      
11/30/10       289.93       7.44       89.21       379.14  
000278
    09/30/06       460.25     Building   P   SLMM     10 00       460.25      
11/30/10       149.60       3.84       46.03       195.63  
000279
    09/30/06       715.35     Building   P   SLMM     10 00       715.35      
11/30/10       232.50       5.97       71.54       304.04  
000280
    09/30/06       892.05     Building   P   SLMM     10 00       892.05      
11/30/10       289.93       7.44       89.21       379.14  
000281
    09/30/06       935.75     Building   P   SLMM     10 00       935.75      
11/30/10       304.13       7.80       93.58       397.71  
000282
    09/30/06       (355.56 )   Building   P   SLMM     10 00       (355.56 )    
11/30/10       (115.57 )     (2.97 )     (35.56 )     (151.13 )
000283
    10/18/06       600.00     Building   P   SLMM     10 00       600.00      
11/30/10       190.00       5.00       60.00       250.00  
000284
    10/18/06       815.00     Building   P   SLMM     10 00       815.00      
11/30/10       258.08       6.80       81.50       339.58  
000285
    10/31/06       1,165.50     Building   P   SLMM     10 00       1,165.50    
  11/30/10       369.08       9.72       116.55       485.63  
000286
    10/31/06       3,775.00     Building   P   SLMM     10 00       3,775.00    
  11/30/10       1,195.43       31.46       377.50       1,572.93  
000287
    10/31/06       (562.87 )   Building   P   SLMM     10 00       (562.87 )    
11/30/10       (178.25 )     (4.70 )     (56.29 )     (234.54 )
000288
    11/15/06       1,165.50     Building   P   SLMM     10 00       1,165.50    
  11/30/10       369.08       9.72       116.55       485.63  

      January 17, 2011 at 1:57 PM   Page

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation     Location = Naperville        
                                                                   
Class = B
                                                                           
000289
    11/15/06       1,054.50     Building   P   SLMM     10 00       1,054.50    
  11/30/10       333.93       8.79       105.45       439.38  
000290
    11/15/06       1,165.50     Building   P   SLMM     10 00       1,165.50    
  11/30/10       369.08       9.72       116.55       485.63  
000291
    11/28/06       892.05     Building   P   SLMM     10 00       892.05      
11/30/10       275.06       7.44       89.21       364.27  
000292
    11/30/06       1,054.50     Building   P   SLMM     10 00       1,054.50    
  11/30/10       325.15       8.79       105.45       430.60  
000293
    11/30/06       1,054.50     Building   P   SLMM     10 00       1,054.50    
  11/30/10       325.15       8.79       105.45       430.60  
000294
    11/30/06       1,165.50     Building   P   SLMM     10 00       1,165.50    
  11/30/10       359.36       9.72       116.55       475.91  
000295
    11/30/06       1,217.62     Building   P   SLMM     10 00       1,217.62    
  11/30/10       375.44       10.15       121.76       497.20  
000296
    11/30/06       (1,123.68 )   Building   P   SLMM     10 00       (1,123.68 )
    11/30/10       (346.47 )     (9.37 )     (112.37 )     (458.84 )
000297
    12/18/06       1,037.40     Building   P   SLMM     10 00       1,037.40    
  11/30/10       311.22       8.65       103.74       414.96  
000298
    12/31/06       1,406.00     Building   P   SLMM     10 00       1,406.00    
  11/30/10       421.80       11.72       140.60       562.40  
000299
    12/31/06       2,759.00     Building   P   SLMM     10 00       2,759.00    
  11/30/10       827.70       23.00       275.90       1,103.60  
000591
    01/31/07       1,337.47     Kitchen disposal - Direct Sup   P   SLMM     10
00       1,337.47       11/30/10       390.10       11.15       133.75      
523.85  
000597
    02/28/07       2,222.98     Carpet - Mr. Davids   P   SLMM     10 00      
2,222.98       11/30/10       629.85       18.53       222.30       852.15  
000598
    02/28/07       1,263.22     A/C Unit - Trane   P   SLMM     10 00      
1,263.22       11/30/10       357.91       10.53       126.32       484.23  
000599
    02/28/07       568.28     Laundry rm cabinets - Home I   P   SLMM     10 00
      568.28       11/30/10       161.02       4.74       56.83       217.85  
000623
    04/30/07       314.78     Water heater pump - Daniel S   P   SLMM     10 00
      314.78       11/30/10       83.95       2.63       31.48       115.43  
000633
    05/31/07       625.00     Cabinet handicap conversion   P   SLMM     10 00  
    625.00       11/30/10       164.51       5.21       62.50       227.01  
000642
    06/30/07       900.00     Cabinet handicap conversion   P   SLMM     10 00  
    900.00       11/30/10       225.00       7.50       90.00       315.00  
000658
    07/17/07       10,139.44     A/C units - Trane   P   SLMM     10 00      
10,139.44       11/30/10       2,450.36       84.50       1,013.94      
3,464.30  
000659
    08/31/07       629.75     Lighting ballast - Grainger   P   SLMM     10 00  
    629.75       11/30/10       146.95       5.25       62.98       209.93  
000677
    09/14/07       675.94     A/C - Trane   P   SLMM     10 00       675.94    
  11/30/10       157.71       5.64       67.59       225.30  
000678
    09/26/07       951.02     Door kick plates - Home Dep   P   SLMM     10 00  
    951.02       11/30/10       213.98       7.93       95.10       309.08  
000679
    09/30/07       1,381.05     Service enterance alarm/key   P   SLMM     10 00
      1,381.05       11/30/10       310.76       11.51       138.11       448.87
 
000699
    10/31/07       1,540.00     Paint exterior columns - Insid   P   SLMM     10
00       1,540.00       11/30/10       333.67       12.84       154.00      
487.67  
000700
    10/31/07       5,979.75     3 A/C units - Trane   P   SLMM     10 00      
5,979.75       11/30/10       1,295.62       49.84       597.98       1,893.60  
000724
    11/06/07       5,250.00     Windows - Sunset Exteriors   P   SLMM     10 00
      5,250.00       11/30/10       1,137.50       43.75       525.00      
1,662.50  
000735
    12/27/07       946.17     Temp controller for boiler - Tri   P   SLMM     10
00       946.17       11/30/10       189.24       7.89       94.62       283.86
 
000745
    01/31/08       3,145.78     Boiler burners/igniters - Triane   P   SLMM    
10 00       3,145.78       11/30/10       602.94       26.22       314.58      
917.52  
000771
    03/31/08       7,400.32     A/C units - Trane   P   SLMM     10 00      
7,400.32       11/30/10       1,295.05       61.67       740.03       2,035.08  
000772
    03/31/08       5,525.35     Carpet - Mr. Davids   P   SLMM     09 00      
5,525.35       11/30/10       1,074.38       51.17       613.93       1,688.31  
000773
    03/31/08       515.25     Lighting ballast - Grainger   P   SLMM     10 00  
    515.25       11/30/10       90.17       4.30       51.53       141.70  
000774
    03/31/08       2,255.00     Install lighting - The Electric C   P   SLMM    
10 00       2,255.00       11/30/10       394.63       18.80       225.50      
620.13  
000784
    04/23/08       1,012.34     Boiler gas valves - Triangle E   P   SLMM     10
00       1,012.34       11/30/10       168.72       8.44       101.23      
269.95  
000785
    04/23/08       394.76     Handrails - In Pro Corporatior   P   SLMM     10
00       394.76       11/30/10       65.81       3.29       39.48       105.29  
000786
    04/23/08       6,431.18     Elevator door protectors - Th   P   SLMM     10
00       6,431.18       11/30/10       1,071.87       53.60       643.12      
1,714.99  
000806
    06/11/08       1,575.00     Vinyl windows - Sunset Exten   P   SLMM     10
00       1,575.00       11/30/10       249.38       13.13       157.50      
406.88  
000840
    08/20/08       461.95     Pump motor - Grainger   P   SLMM     10 00      
461.95       11/30/10       61.61       3.85       46.20       107.81  
000853
    09/30/08       1,050.00     Windows - Sunset Exteriors   P   SLMM     10 00
      1,050.00       11/30/10       131.25       8.75       105.00       236.25
 
000854
    09/30/08       1,000.00     Cabinets handicap conversio   P   SLMM     10 00
      1,000.00       11/30/10       125.00       8.34       100.00       225.00
 
000867
    10/15/08       1,050.00     Windows - Sunset Extereriors   P   SLMM     10
00       1,050.00       11/30/10       131.25       8.75       105.00      
236.25  
000881
    11/30/08       4,019.44     AC units - Trane   P   SLMM     10 00      
4,019.44       11/30/10       435.45       33.50       401.94       837.39  
000891
    12/31/08       6,028.63     AC units - Trane   P   SLMM     10 00      
6,028.63       11/30/10       602.86       50.24       602.86       1,205.72  
000985
    09/16/09       1,575.00     Windows - Sunset Exteriors   P   SLMM     10 00
      1,575.00       11/30/10       39.38       13.13       157.50       196.88
 
001021
    12/31/09       6,732.16     HVAC pilot burners - Triangle   P   SLMM     10
00       6,732.16       11/30/10       0.00       56.11       673.22      
673.22  
001022
    12/31/09       750.00     Convert cabinets from handie   P   SLMM     10 00
      750.00       11/30/10       0.00       6.25       75.00       75.00  
001035
    02/03/10       1,575.00     Windows - Sunset Exterior   P   SLMM     10 00  
    1,575.00       11/30/10       0.00       13.13       144.38       144.38  
001058
    03/31/10       552.18     Hallway signs - Fastsigns   P   SLMM     10 00    
  552.18       11/30/10       0.00       4.60       41.41       41.41  
001076
    04/26/10       524.61     Kitchen grill gas valve - Frank   P   SLMM     10
00       524.61       11/30/10       0.00       4.37       34.97       34.97  
001113
    06/16/10       2,835.00     Windows - Sunset Exterior   P   SLMM     10 00  
    2,835.00       11/30/10       0.00       23.62       141.75       141.75  
001115
    06/30/10       402.69     AC blower moters - Trane   P   SLMM     10 00    
  402.69       11/30/10       0.00       3.35       20.14       20.14  

      January 17, 2011 at 1:57 PM   Page

 





--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation     Location = Naperville        
                                                                   
Class = B
                                                                           
001120
    06/30/10       400.00     Receptable/jack - Bristol Ente   P   SLMM     10
00       400.00       11/30/10       0.00       3.33       20.00       20.00  
001135
    07/28/10       3,725.13     HVAC pumps - Trane   P   SLMM     10 00      
3,725.13       11/30/10       0.00       31.04       155.21       155.21  
001136
    07/28/10       2,268.00     Windows - Sunset Exteriors   P   SLMM     10 00
      2,268.00       11/30/10       0.00       18.90       94.50       94.50  
001159
    08/31/10       377.50     Elevator phone - Rath   P   SLMM     10 00      
377.50       11/30/10       0.00       3.14       12.58       12.58  
001189
    10/27/10       1,555.17     AC compressor - Triangle En   P   SLMM     10 00
      1,555.17       11/30/10       0.00       12.96       25.92       25.92  
001222
    12/31/10       1,150.00     Siding/tyvek wrapping - Suns   P   SLMM     10
00       1,150.00               0.00       0.00       0.00       0.00  
 
                                                                       
Class = B
    233,264.97                         233,264.97             65,446.67      
1,939.68       22,542.28       87,988.95   Less disposals and transfers
Count = 0     0.00                         0.00             0.00                
    0.00  
 
                                                                        Net
Subtotal
Count = 96     233,264.97                         233,264.97            
65,446.67       1,939.68       22,542.28       87,988.95     Class = BA        
                                                                    000300
12/01/04       14,215,938.00     Building Acquisition   R   SLMM     40 00      
14,215,938.00       11/30/10       1,806,608.79       29,616.54       355,398.45
      2,162,007.24  
 
                                                                        Class =
BA     14,215,938.00                         14,215,938.00            
1,806,608.79       29,616.54       355,398.45       2,162,007.24   Less
disposals and transfers Count = 0     0.00                         0.00        
    0.00                     0.00  
 
                                                                        Net
Subtotal
Count = 1     14,215,938.00                         14,215,938.00            
1,806,608.79       29,616.54       355,398.45       2,162,007.24     Class = E  
                                                                         
000388
    08/31/05       918.05     Equipment   P   SLMM     10 00       918.05      
11/30/10       397.84       7.66       91.81       489.65  
000389
    10/20/05       2,585.10     Equipment   P   SLMM     10 00       2,585.10  
    11/30/10       1,077.13       21.55       258.51       1,335.64  
000600
    02/28/07       806.52     Motorola radios - Sexauer   P   SLMM     10 00    
  806.52       11/30/10       228.51       6.73       80.65       309.16  
000604
    03/20/07       3,553.29     Computers - Dell Marketing   P   SLMM     05 00
      3,553.29       11/30/10       1,954.31       59.23       710.66      
2,664.97  
000605
    03/31/07       476.33     Dishwasher - Home Depot   P   SLMM     10 00      
476.33       11/30/10       131.00       3.97       47.63       178.63  
000645
    06/19/07       3,465.63     Dishwasher booster heater   P   SLMM     10 00  
    3,465.63       11/30/10       866.40       28.88       346.56       1,212.96
 
000662
    08/31/07       2,698.96     TV - Best Buy   P   SLMM     10 00      
2,698.96       11/30/10       629.77       22.50       269.90       899.67  
000663
    08/31/07       462.19     Refrigerator - Home Depot   P   SLMM     10 00    
  462.19       11/30/10       107.85       3.86       46.22       154.07  
000664
    08/31/07       1,087.23     Motorola radios - Home Depc   P   SLMM     10 00
      1,087.23       11/30/10       253.68       9.06       108.72       362.40
 
000665
    08/31/07       2,325.38     Ice maker - Robert Gill   P   SLMM     10 00    
  2,325.38       11/30/10       542.59       19.38       232.54       775.13  
000698
    10/19/07       841.54     Refrigerator Compressor - Tri   P   SLMM     10 00
      841.54       11/30/10       182.33       7.02       84.15       266.48  
000726
    11/16/07       389.73     Piano dolly - Ed Heigl/Schaff   P   SLMM     10 00
      389.73       11/30/10       81.20       3.25       38.97       120.17  
000736
    12/19/07       1,243.30     Snow blower - Grainger   P   SLMM     10 00    
  1,243.30       11/30/10       248.66       10.37       124.33       372.99  
000737
    12/31/07       723.50     Food processor - US Foods   P   SLMM     10 00    
  723.50       11/30/10       144.70       6.03       72.35       217.05  
000748
    01/31/08       1,756.25     Holding cabinet warmer - UE   P   SLMM     10 00
      1,756.25       11/30/10       336.62       14.64       175.63       512.25
 
000769
    03/12/08       391.39     Carpet air mover - Home Dep   P   SLMM     10 00  
    391.39       11/30/10       71.76       3.27       39.14       110.90  
000770
    03/12/08       1,537.20     Vacuums - Wehhrli’s Vacuum   P   SLMM     10 00
      1,537.20       11/30/10       281.82       12.81       153.72       435.54
 
 
                                                                        Class =
E     25,261.59                         25,261.59             7,536.17      
240.21       2,881.49       10,417.66   Less disposals and transfers
Count = 0     0.00                         0.00             0.00                
    0.00  
 
                                                                        Net
Subtotal
Count = 17     25,261.59                         25,261.59             7,536.17
      240.21       2,881.49       10,417.66                                    
                                            Class = FF                          
                                                 
000301
    12/23/04       1,924.33     Furniture & Fixtures   P   SLMM     10 00      
1,924.33       11/30/10       962.15       16.04       192.43       1,154.58  

      January 17, 2011 at 1:57 PM   Page

 





--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Data
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation     Location = Naperville        
                                                                    Class = FF  
                                                                         
000302
    12/31/04       678.30     Furniture & Fixtures   P   SLMM     10 00      
678.30       11/30/10       339.15       5.66       67.83       406.98  
000303
    12/31/04       2,723.05     Furniture & Fixtures   P   SLMM     10 00      
2,723.05       11/30/10       1,361.55       22.70       272.31       1,633.86  
000304
    01/31/05       678.30     Furniture & Fixtures   P   SLMM     10 00      
678.30       11/30/10       333.50       5.66       67.83       401.33  
000305
    01/31/05       348.55     Furniture & Fixtures   P   SLMM     10 00      
348.55       11/30/10       171.39       2.91       34.86       206.25  
000306
    02/21/05       263.28     Furniture & Fixtures   P   SLMM     10 00      
263.28       11/30/10       127.26       2.20       26.33       153.59  
000307
    02/28/05       902.93     Furniture & Fixtures   P   SLMM     10 00      
902.93       11/30/10       436.41       7.53       90.29       526.70  
000308
    03/09/05       35.86     Furniture & Fixtures   P   SLMM     10 00      
35.86       11/30/10       17.35       0.30       3.59       20.94  
000309
    03/09/05       583.10     Furniture & Fixtures   P   SLMM     10 00      
583.10       11/30/10       281.83       4.86       58.31       340.14  
000310
    03/21/05       10,521.60     Furniture & Fixtures   P   SLMM     10 00      
10,521.60       11/30/10       4,997.76       87.68       1,052.16      
6,049.92  
000311
    03/29/05       101.41     Furniture & Fixtures   P   SLMM     10 00      
101.41       11/30/10       48.17       0.85       10.14       58.31  
000312
    03/29/05       592.06     Furniture & Fixtures   P   SLMM     10 00      
592.06       11/30/10       281.25       4.94       59.21       340.46  
000313
    04/01/05       (711.76 )   Furniture & Fixtures   P   SLMM     10 00      
(711.76 )     11/30/10       (338.10 )     (5.94 )     (71.18 )     (409.28 )
000314
    04/13/05       678.30     Furniture & Fixtures   P   SLMM     10 00      
678.30       11/30/10       322.19       5.66       67.83       390.02  
000315
    04/13/05       820.80     Furniture & Fixtures   P   SLMM     10 00      
820.80       11/30/10       389.88       6.84       82.08       471.96  
000316
    04/26/05       365.90     Furniture & Fixtures   P   SLMM     10 00      
365.90       11/30/10       170.75       3.05       36.59       207.34  
000317
    04/30/05       678.30     Furniture & Fixtures   P   SLMM     10 00      
678.30       11/30/10       316.54       5.66       67.83       384.37  
000318
    04/30/05       2,398.38     Furniture & Fixtures   P   SLMM     10 00      
2,398.38       11/30/10       1,119.25       19.99       239.84       1,359.09  
000319
    04/30/05       (75.00 )   Furniture & Fixtures   P   SLMM     10 00      
(75.00 )     11/30/10       (35.00 )     (0.63 )     (7.50 )     (42.50 )
000320
    04/30/05       1,297.10     Furniture & Fixtures   P   SLMM     10 00      
1,297.10       11/30/10       605.31       10.81       129.71       735.02  
000321
    07/11/05       820.80     Furniture & Fixtures   P   SLMM     10 00      
820.80       11/30/10       369.36       6.84       82.08       451.44  
000322
    07/31/05       904.40     Furniture & Fixtures   P   SLMM     10 00      
904.40       11/30/10       399.44       7.54       90.44       489.88  
000323
    07/31/05       550.00     Furniture & Fixtures   P   SLMM     10 00      
550.00       11/30/10       242.92       4.59       55.00       297.92  
000324
    08/31/05       678.30     Furniture & Fixtures   P   SLMM     10 00      
678.30       11/30/10       293.93       5.66       67.83       361.76  
000325
    09/15/05       390.39     Furniture & Fixtures   P   SLMM     10 00      
390.39       11/30/10       169.17       3.26       39.04       208.21  
000326
    09/15/05       1,432.56     Furniture & Fixtures   P   SLMM     10 00      
1,432.56       11/30/10       620.79       11.94       143.26       764.05  
000327
    09/15/05       833.00     Furniture & Fixtures   P   SLMM     10 00      
833.00       11/30/10       360.97       6.95       83.30       444.27  
000328
    09/15/05       678.30     Furniture & Fixtures   P   SLMM     10 00      
678.30       11/30/10       293.93       5.66       67.83       361.76  
000329
    09/30/05       2,668.03     Furniture & Fixtures   P   SLMM     10 00      
2,668.03       11/30/10       1,133.90       22.24       266.80       1,400.70  
000330
    09/30/05       678.30     Furniture & Fixtures   P   SLMM     10 00      
678.30       11/30/10       288.28       5.66       67.83       356.11  
000331
    09/30/05       (424.28 )   Furniture & Fixtures   P   SLMM     10 00      
(424.28 )     11/30/10       (180.33 )     (3.54 )     (42.43 )     (222.76 )
000332
    10/20/05       678.30     Furniture & Fixtures   P   SLMM     10 00      
678.30       11/30/10       282.63       5.66       67.83       350.46  
000333
    10/20/05       2,936.00     Furniture & Fixtures   P   SLMM     10 00      
2,936.00       11/30/10       1,223.33       24.47       293.60       1,516.93  
000334
    10/31/05       800.00     Furniture & Fixtures   P   SLMM     10 00      
800.00       11/30/10       333.33       6.67       80.00       413.33  
000335
    10/31/05       1,125.00     Furniture & Fixtures   P   SLMM     10 00      
1,125.00       11/30/10       468.75       9.38       112.50       581.25  
000336
    12/19/05       1,076.91     Furniture & Fixtures   P   SLMM     10 00      
1,076.91       11/30/10       430.76       8.98       107.69       538.45  
000337
    12/27/05       882.30     Furniture & Fixtures   P   SLMM     10 00      
882.30       11/30/10       352.92       7.36       88.23       441.15  
000338
    12/27/05       696.66     Furniture & Fixtures   P   SLMM     10 00      
696.66       11/30/10       278.68       5.81       69.67       348.35  
000339
    12/27/05       2,529.50     Furniture & Fixtures   P   SLMM     10 00      
2,529.50       11/30/10       1,011.80       21.08       252.95       1,264.75  
000340
    12/31/05       (684.20 )   Furniture & Fixtures   P   SLMM     10 00      
(684.20 )     11/30/10       (273.68 )     (5.71 )     (68.42 )     (342.10 )
000341
    12/31/05       37.24     Furniture & Fixtures   P   SLMM     10 00      
37.24       11/30/10       14.88       0.31       3.72       18.60  
000342
    12/31/05       (198.10 )   Furniture & Fixtures   P   SLMM     10 00      
(198.10 )     11/30/10       (79.24 )     (1.66 )     (19.81 )     (99.05 )
000343
    12/31/05       567.19     Furniture & Fixtures   P   SLMM     10 00      
567.19       11/30/10       226.88       4.73       56.72       283.60  
000344
    01/31/06       1,404.00     Furniture & Fixtures   P   SLMM     10 00      
1,404.00       11/30/10       549.90       11.70       140.40       690.30  
000345
    02/20/06       3,543.75     Furniture & Fixtures   P   SLMM     10 00      
3,543.75       11/30/10       1,358.45       29.54       354.38       1,712.83  
000346
    02/28/06       (410.60 )   Furniture & Fixtures   P   SLMM     10 00      
(410.60 )     11/30/10       (157.40 )     (3.43 )     (41.06 )     (198.46 )
000347
    02/28/06       741.73     Furniture & Fixtures   P   SLMM     10 00      
741.73       11/30/10       284.32       6.19       74.17       358.49  
000348
    02/28/06       410.60     Furniture & Fixtures   P   SLMM     10 00      
410.60       11/30/10       157.40       3.43       41.06       198.46  
000349
    03/16/06       2,120.22     Furniture & Fixtures   P   SLMM     10 00      
2,120.22       11/30/10       795.08       17.67       212.02       1,007.10  
000350
    03/16/06       527.94     Furniture & Fixtures   P   SLMM     10 00      
527.94       11/30/10       197.98       4.40       52.79       250.77  
000351
    03/31/06       502.00     Furniture & Fixtures   P   SLMM     10 00      
502.00       11/30/10       188.25       4.19       50.20       238.45  

      January 17, 2011 at 1:57 PM   Page

 





--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation     Location = Naperville        
                                                                    Class = FF  
                                                                         
000352
    04/30/06       350.00     Furniture & Fixtures   P   SLMM     10 00      
350.00       11/30/10       128.33       2.92       35.00       163.33  
000353
    04/30/06       (437.96 )   Furniture & Fixtures   P   SLMM     10 00      
(437.96 )     11/30/10       (160.61 )     (3.65 )     (43.80 )     (204.41 )
000354
    04/30/06       555.00     Furniture & Fixtures   P   SLMM     10 00      
555.00       11/30/10       203.50       4.63       55.50       259.00  
000355
    04/30/06       437.96     Furniture & Fixtures   P   SLMM     10 00      
437.96       11/30/10       160.61       3.65       43.80       204.41  
000356
    04/30/06       193.71     Furniture & Fixtures   P   SLMM     10 00      
193.71       11/30/10       71.02       1.62       19.37       90.39  
000357
    04/30/06       3,391.00     Furniture & Fixtures   P   SLMM     10 00      
3,391.00       11/30/10       1,243.37       28.26       339.10       1,582.47  
000358
    05/31/06       (410.80 )   Furniture & Fixtures   P   SLMM     10 00      
(410.80 )     11/30/10       (147.20 )     (3.43 )     (41.08 )     (188.28 )
000359
    05/31/06       410.80     Furniture & Fixtures   P   SLMM   10 00      
410.80       11/30/10       147.20       3.43       41.08       188.28  
000360
    06/01/06       3,130.80     Furniture & Fixtures   P   SLMM     10 00      
3,130.80       11/30/10       1,121.87       26.09       313.08       1,434.95  
000361
    06/30/06       952.37     Furniture & Fixtures   P   SLMM     10 00      
952.37       11/30/10       333.34       7.94       95.24       428.58  
000362
    06/30/06       180.00     Furniture & Fixtures   P   SLMM     10 00      
180.00       11/30/10       63.00       1.50       18.00       81.00  
000363
    06/30/06       128.77     Furniture & Fixtures   P   SLMM     10 00      
128.77       11/30/10       45.08       1.08       12.88       57.96  
000364
    06/30/06       3,271.50     Furniture & Fixtures   P   SLMM     10 00      
3,271.50       11/30/10       1,145.03       27.27       327.15       1,472.18  
000365
    06/30/06       555.00     Furniture & Fixtures   P   SLMM     10 00      
555.00       11/30/10       194.25       4.63       55.50       249.75  
000366
    07/18/06       (1,080.98 )   Furniture & Fixtures   P   SLMM     10 00      
(1,080.98 )     11/30/10       (369.34 )     (9.01 )     (108.10 )     (477.44 )
000367
    07/18/06       (489.38 )   Furniture & Fixtures   P   SLMM     10 00      
(489.38 )     11/30/10       (167.21 )     (4.08 )     (48.94 )     (216.15 )
000368
    07/31/06       (604.88 )   Furniture & Fixtures   P   SLMM     10 00      
(604.88 )     11/30/10       (206.67 )     (5.05 )     (60.49 )     (267.16 )
000369
    07/31/06       5,109.91     Furniture & Fixtures   P   SLMM     10 00      
5,109.91       11/30/10       1,745.88       42.59       510.99       2,256.87  
000370
    07/31/06       604.88     Furniture & Fixtures   P   SLMM     10 00      
604.88       11/30/10       206.67       5.05       60.49       267.16  
000371
    07/31/06       2,065.32     Furniture & Fixtures   P   SLMM     10 00      
2,065.32       11/30/10       705.65       17.22       206.53       912.18  
000372
    08/31/06       1,477.66     Furniture & Fixtures   P   SLMM     10 00      
1,477.66       11/30/10       492.57       12.32       147.77       640.34  
000373
    08/31/06       1,408.91     Furniture & Fixtures   P   SLMM     10 00      
1,408.91       11/30/10       469.63       11.75       140.89       610.52  
000374
    08/31/06       1,080.98     Furniture & Fixtures   P   SLMM     10 00      
1,080.98       11/30/10       360.33       9.01       108.10       468.43  
000375
    08/31/06       1,080.98     Furniture & Fixtures   P   SLMM     10 00      
1,080.98       11/30/10       360.33       9.01       108.10       468.43  
000376
    09/30/06       4,060.77     Furniture & Fixtures   P   SLMM     10 00      
4,060.77       11/30/10       1,319.77       33.84       406.08       1,725.85  
000377
    09/30/06       (355.56 )   Furniture & Fixtures   P   SLMM     10 00      
(355.56 )     11/30/10       (115.57 )     (2.97 )     (35.56 )     (151.13 )
000378
    09/30/06       3,271.50     Furniture & Fixtures   P   SLMM     10 00      
3,271.50       11/30/10       1,063.24       27.27       327.15       1,390.39  
000379
    09/30/06       355.56     Furniture & Fixtures   P   SLMM     10 00      
355.56       11/30/10       115.57       2.97       35.56       151.13  
000380
    10/18/06       1,980.00     Furniture & Fixtures   P   SLMM     10 00      
1,980.00       11/30/10       627.00       16.50       198.00       825.00  
000381
    10/31/06       200.00     Furniture & Fixtures   P   SLMM     10 00      
200.00       11/30/10       63.33       1.67       20.00       83.33  
000382
    10/31/06       283.28     Furniture & Fixtures   P   SLMM     10 00      
283.28       11/30/10       89.71       2.37       28.33       118.04  
000383
    10/31/06       (562.87 )   Furniture & Fixtures   P   SLMM     10 00      
(562.87 )     11/30/10       (178.25 )     (4.70 )     (56.29 )     (234.54 )
000384
    10/31/06       492.00     Furniture & Fixtures   P   SLMM     10 00      
492.00       11/30/10       155.81       4.10       49.20       205.01  
000385
    10/31/06       562.87     Furniture & Fixtures   P   SLMM     10 00      
562.87       11/30/10       178.25       4.70       56.29       234.54  
000386
    11/30/06       (1,123.68 )   Furniture & Fixtures   P   SLMM     10 00      
(1,123.68 )     11/30/10       (346.47 )     (9.37 )     (112.37 )     (458.84 )
000387
    11/30/06       1,123.68     Furniture & Fixtures   P   SLMM     10 00      
1,123.68       11/30/10       346.47       9.37       112.37       458.84  
000601
    02/28/07       1,344.17     Dining rm tables - Woodman   P   SLMM     10 00
      1,344.17       11/30/10       380.86       11.21       134.42       515.28
 
000603
    03/20/07       935.47     Carpet - Mr. David’s   P   SLMM     10 00      
935.47       11/30/10       257.26       7.80       93.55       350.81  
000624
    04/17/07       1,121.86     Food carts - US Foods   P   SLMM     10 00      
1,121.86       11/30/10       299.17       9.35       112.19       411.36  
000625
    04/18/07       515.30     2 tables - Ed Heigl   P   SLMM     10 00      
515.30       11/30/10       137.41       4.30       51.53       188.94  
000626
    04/30/07       2,360.00     Carpet - Mr. David’s Carpet   P   SLMM     10 00
      2,360.00       11/30/10       629.33       19.67       236.00       865.33
 
000627
    04/30/07       1,148.43     Medication boxes - Corporate   P   SLMM     10
00       1,148.43       11/30/10       306.24       9.57       114.84      
421.08  
000643
    06/30/07       11,405.00     Carpet - Mr. David’s Carpet   P   SLMM     10
00       11,405.00       11/30/10       2,851.25       95.05       1,140.50    
  3,991.75  
000644
    06/30/07       381.46     Table - Barco   P   SLMM     10 00       381.46  
    11/30/10       95.37       3.18       38.15       133.52  
000660
    08/31/07       863.28     Bench cushions - Country Ca   P   SLMM     10 00  
    863.28       11/30/10       201.44       7.20       86.33       287.77  
000661
    08/31/07       1,106.00     Carpet - Mr. David’s Carpet   P   SLMM     10 00
      1,106.00       11/30/10       258.07       9.22       110.60       368.67
 
000680
    09/14/07       333.56     Bookcases/table - Edwin Heig   P   SLMM     10 00
      333.56       11/30/10       77.84       2.78       33.36       111.20  
000681
    09/30/07       2,413.00     Sola - JBI   P   SLMM     10 00       2,413.00  
    11/30/10       542.94       20.11       241.30       784.24  
000682
    09/30/07       6,590.25     Carpet - Mr. David’s   P   SLMM     10 00      
6,590.25       11/30/10       1,482.83       54.92       659.03       2,141.86  
000701
    10/19/07       4,848.90     Carpet - Mr. David’s Carpet   P   SLMM     10 00
      4,848.90       11/30/10       1,050.61       40.41       484.89      
1,535.50  

      January 17, 2011 at 1:57 PM   Page

 





--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation     Location = Naperville        
                                                                   
Class = FF
                                                                           
000725
    11/30/07       2,046.00     Carpet - Mr. David’s Carpet   P   SLMM     10 00
      2,046.00       11/30/10       426.25       17.05       204.60       630.85
 
000734
    12/31/07       5,360.82     Carpet - Mr. David’s   P   SLMM     10 00      
5,360.82       11/30/10       1,072.16       44.68       536.08       1,608.24  
000746
    01/31/08       5,161.30     Carpet - Mr. Davids   P   SLMM     10 00      
5,161.30       11/30/10       989.25       43.02       516.13       1,505.38  
000747
    01/31/08       590.43     Ballast - Grainger   P   SLMM     10 00      
590.43       11/30/10       113.16       4.92       59.04       172.20  
000754
    02/29/08       2,536.30     Carpet - Mr. David’s   P   SLMM     10 00      
2,536.30       11/30/10       464.99       21.14       253.63       718.62  
000755
    02/29/08       734.82     Drain cleaning machine - Gra   P   SLMM     10 00
      734.82       11/30/10       134.72       6.13       73.48       208.20  
000787
    04/30/08       768.50     Carpet - Mr. David’s   P   SLMM     10 00      
768.50       11/30/10       128.08       6.41       76.85       204.93  
000788
    04/23/08       1,710.00     Fabric for chairs - JBI   P   SLMM     10 00    
  1,710.00       11/30/10       285.00       14.25       171.00       456.00  
000805
    06/25/08       3,900.00     Reupholstor chairs - JC Woo   P   SLMM     10 00
      3,900.00       11/30/10       585.00       32.50       390.00       975.00
 
000816
    07/23/08       3,384.00     Carpet - Mr. David’s   P   SLMM     10 00      
3,384.00       11/30/10       479.40       28.20       338.40       817.80  
000841
    08/20/08       3,156.00     Carpet - Mr. David   P   SLMM     10 00      
3,156.00       11/30/10       427.71       26.30       315.60       743.31  
000842
    08/20/08       828.55     Decorative accessories - Micl   P   SLMM     10 00
      828.55       11/30/10       110.48       6.91       82.86       193.34  
000855
    09/10/08       3,245.00     Reuphoster bistro rm chairs/b   P   SLMM     10
00       3,245.00       11/30/10       432.67       27.05       324.50      
757.17  
000856
    09/30/08       6,405.50     Dining rm chairs (1/2down)   P   NoDep     00 00
      6,405.50       11/30/10       0.00       0.00       0.00       0.00  
000857
    09/30/08       517.51     Ballasts - Grainger   P   SLMM     10 00      
517.51       11/30/10       64.69       4.32       51.75       116.44  
000858
    09/30/08       1,793.75     Re-built server - Sparks It Co   P   SLMM     10
00       1,793.75       11/30/10       224.22       14.95       179.38      
403.60  
000868
    10/08/08       398.49     Fax machine - Corporate Exp   P   SLMM     10 00  
    398.49       11/30/10       49.81       3.33       39.85       89.66  
000869
    10/22/08       646.91     2 washers/dryers - Menards   P   SLMM     10 00  
    646.91       11/30/10       75.47       5.40       64.69       140.16  
000870
    10/31/08       539.00     Carpet - Mr. Davids   P   SLMM     10 00      
539.00       11/30/10       62.88       4.50       53.90       116.78  
000882
    11/30/08       1,381.81     Washers - HD Supply/Menart   P   SLMM     10 00
      1,381.81       11/30/10       149.71       11.52       138.18       287.89
 
000883
    11/30/08       3,163.00     Carpet - Mr. Davids   P   SLMM     10 00      
3,163.00       11/30/10       342.67       26.36       316.30       658.97  
000884
    11/30/08       1,572.66     Computer -Dell   P   SLMM     05 00      
1,572.66       11/30/10       340.74       26.22       314.53       655.27  
000898
    01/21/09       4,682.00     Carpet - Mr. Davids   P   SLMM     10 00      
4,682.00       11/30/10       429.18       39.02       468.20       897.38  
000907
    02/28/09       4,035.57     Carpet - Mr. Davids/Custom C   P   SLMM     10
00       4,035.57       11/30/10       336.31       33.63       403.56      
739.87  
000917
    03/31/09       2,796.20     Carpet/Tile - Appliance Carpe   P   SLMM     10
00       2,796.20       11/30/10       209.72       23.31       279.62      
489.34  
000918
    03/31/09       750.00     Cabinets - CR Improvements   P   SLMM     10 00  
    750.00       11/30/10       56.25       6.25       75.00       131.25  
000924
    04/29/09       474.98     Re-upholster rockers - Stanis   P   SLMM     10 00
      474.98       11/30/10       31.67       3.96       47.50       79.17  
000925
    04/29/09       493.21     Lighting system computer chi   P   SLMM     10 00
      493.21       11/30/10       32.88       4.11       49.32       82.20  
000926
    04/29/09       391.79     Carpet - Custom Carpet   P   SLMM     10 00      
391.79       11/30/10       26.12       3.27       39.18       65.30  
000937
    05/13/09       1,246.50     Carpet - Custom Carpet   P   SLMM     10 00    
  1,246.50       11/30/10       83.10       10.39       124.65       207.75  
000938
    05/20/09       2,499.01     Carpet Extractor - Direct Supl   P   SLMM     10
00       2,499.01       11/30/10       145.78       20.83       249.90      
395.68  
000946
    06/30/09       1,764.03     Carpet - Custom Carpets   P   SLMM     10 00    
  1,764.03       11/30/10       88.20       14.70       176.40       264.60  
000958
    07/08/09       679.57     Carpet - Custom Carpet   P   SLMM     10 00      
679.57       11/30/10       33.98       5.67       67.96       101.94  
000959
    07/15/09       818.70     Computer server - Maplebroo   P   SLMM     05 00  
    818.70       11/30/10       0.00       13.65       163.74       163.74  
000970
    08/19/09       1,750.95     Carpet - Custom Carpet   P   SLMM     10 00    
  1,750.95       11/30/10       58.37       14.60       175.10       233.47  
000983
    09/16/09       2,227.28     Washer/dryer/refrigerator - Hl   P   SLMM     10
00       2,227.28       11/30/10       55.68       18.57       222.73      
278.41  
000984
    09/16/09       586.57     Boiler ignition - Neuco   P   SLMM     10 00      
586.57       11/30/10       14.67       4.89       58.66       73.33  
000999
    10/28/09       3,616.51     Carpet - Custom Carpet   P   SLMM     10 00    
  3,616.51       11/30/10       60.28       30.14       361.65       421.93  
001000
    10/19/09       1,042.61     Server configuration/software   P   SLMM     05
00       1,042.61       11/30/10       34.75       17.38       208.52      
243.27  
001007
    11/12/09       578.97     Decorate guest room - Daniel   P   SLMM     10 00
      578.97       11/30/10       9.65       4.83       57.90       67.55  
001023
    12/28/09       3,349.55     Carpet/tile - Custom Carpet   P   SLMM     10 00
      3,349.55       11/30/10       0.00       27.92       334.96       334.96  
001024
    12/28/09       494.46     Ballast - Grainger   P   SLMM     10 00      
494.46       11/30/10       0.00       4.13       49.45       49.45  
001028
    01/14/10       1,408.70     Carpet - Custom Carpet   P   SLMM     10 00    
  1,408.70       11/30/10       0.00       11.74       140.87       140.87  
001036
    02/17/10       1,984.14     2-way Radios - Grainger   P   SLMM     10 00    
  1,984.14       11/30/10       0.00       16.53       165.35       165.35  
001037
    02/24/10       4,663.13     Carpet - Custom Carpet   P   SLMM     10 00    
  4,663.13       11/30/10       0.00       38.86       388.60       388.60  
001057
    03/31/10       1,039.58     Carpet - Custom Carpet   P   SLMM     10 00    
  1,039.58       11/30/10       0.00       8.66       77.97       77.97  
001059
    03/03/10       340.23     Office chairs - Staples   P   SLMM     10 00      
340.23       11/30/10       0.00       2.84       28.35       28.35  
001060
    03/17/10       494.46     Ballast - Grainger   P   SLMM     10 00      
494.46       11/30/10       0.00       4.12       37.09       37.09  
001077
    04/26/10       334.91     Blinds - HD Supply   P   SLMM     10 00      
334.91       11/30/10       0.00       2.79       22.33       22.33  
001097
    05/13/10       494.46     Ballast - Grainger   P   SLMM     10 00      
494.46       11/30/10       0.00       4.12       32.96       32.96  

      January 17, 2011 at 1:57 PM   Page

 





--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr /Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
                          In Svc     Acquired         P     Depr     Est    
Depreciable     Prior     Prior Accum     Depreciation     Current YTD    
Current Accum   Sys No     Data     Value     Description   T     Meth     Life
    Basis     Thru     Depreciation     This Run     Depreciation    
Depreciation                          
 
                                                                        Location
= Naperville                                                                    
        Class = FF
                                                                               
      001098       05/20/10       2,076.42    
Plasma TV – Best Buy
  P       SLMM     05 00       2,076.42       11/30/10       0.00       34.60  
    242.25       242.25     001099       05/26/10       591.55    
Desk – Villa Park Office
  P       SLMM     10 00       591.55       11/30/10       0.00       4.93      
34.51       34.51     001100       05/31/10       5,510.41    
Carpet – Custom Carpet
  P       SLMM     10 00       5,510.41       11/30/10       0.00       45.92  
    321.44       321.44     001101       05/31/10       309.95    
Refrigerator – Menards
  P       SLMM     10 00       309.95       11/30/10       0.00       2.58      
18.08       18.08     001102       05/31/10       950.00    
Check Scanner – Chase
  P       SLMM     05 00       950.00       11/30/10       0.00       15.83    
  110.83       110.83     001112       06/30/10       1,242.85    
Network upgrade – Prairie Tec
  P       SLMM     10 00       1,242.85       11/30/10       0.00       10.35  
    62.14       62.14     001114       12/31/10       6,643.48    
Design fees for carpet & logo
  P       NoDep     00 00       6,643.48               0.00       0.00      
0.00       0.00     001116       06/30/10       9,409.24    
Carpet & tile – Custom Carpet
  P       SLMM     10 00       9,409.24       11/30/10       0.00       78.41  
    470.46       470.46     001117       06/16/10       375.36    
Projector – Tiger Direct
  P       SLMM     10 00       375.36       11/30/10       0.00       3.12      
18.77       18.77     001119       07/14/10       494.46    
Ballast – Grainger
  P       SLMM     10 00       494.46       11/30/10       0.00       4.12      
24.72       24.72     001137       07/07/10       466.15    
Blinds – HD Supply
  P       SLMM     10 00       466.15       11/30/10       0.00       3.89      
23.31       23.31     001138       07/28/10       772.05    
Printers – Staples
  P       SLMM     05 00       772.05       11/30/10       0.00       12.86    
  64.34       64.34     001139       07/31/10       2,758.71    
Carpet – Custom Carpet
  P       SLMM     10 00       2,758.71       11/30/10       0.00       22.99  
    114.95       114.95     001140       12/31/10       6,367.52    
Furniture for lab/sales office –
  P       SLMM     10 00       6,367.52               0.00       0.00       0.00
      0.00     001141       07/31/10       323.86    
Waffle iron – US Foods
  P       SLMM     10 00       323.86       11/30/10       0.00       2.70      
13.50       13.50     001160       08/11/10       589.66    
Common area decorations – 1
  P       SLMM     10 00       589.66       11/30/10       0.00       4.92      
24.57       24.57     001161       08/31/10       8,380.17    
Carpet – Custom Carpet/JBI
  P       SLMM     10 00       8,380.17       11/30/10       0.00       69.83  
    279.34       279.34     001162       08/31/10       1,903.73    
Washer/refrigerators – HD Fa
  P       SLMM     10 00       1,903.73       11/30/10       0.00       15.86  
    63.46       63.46     001176       09/22/10       4,752.77    
Carpet – Custom Carpet
  P       SLMM     10 00       4,752.77       11/30/10       0.00       39.60  
    118.82       118.82     001190       10/27/10       7,091.35    
Carpet – Custom Carpet
  P       SLMM     10 00       7,091.35       11/30/10       0.00       59.09  
    118.19       118.19     001191       10/20/10       3,149.97    
Computers for lab – Best Buy
  P       SLMM     05 00       3,149.97       11/30/10       0.00       52.50  
    105.00       105.00     001201       11/30/10       68,831.65    
Carpet – Custom Carpet
  P       SLMM     10 00       68,831.65       11/30/10       0.00       573.60
      573.60       573.60     001202       11/17/10       603.47    
Computer server/router for lal
  P       SLMM     05 00       603.47       11/30/10       0.00       10.06    
  10.06       10.06     001223       12/22/10       1,310.88    
1st floor vinyl – Custom Carpet
  P       NoDep     00 00       1,310.88               0.00       0.00      
0.00       0.00     001224       12/31/10       3,771.70    
Carpet – Custom Carpet
  P       SLMM     10 00       3,771.70               0.00       0.00       0.00
      0.00     001225       12/31/10       512.56    
Misc decorations for sales off
  P       SLMM     10 00       512.56               0.00       0.00       0.00  
    0.00     001226       12/31/10       494.46    
Ballast – Grainger
  P       SLMM     10 00       494.46               0.00       0.00       0.00  
    0.00     001227       12/31/10       1,024.33    
Water pump – Apex Industrial
  P       SLMM     10 00       1,024.33               0.00       0.00       0.00
      0.00                        
 
                                                              Class = FF
    357,903.94                                   357,903.94              
52,247.73       2,853.44       24,052.33       76,300.06   Less disposals and
transfers
Count = 0
    0.00                                   0.00               0.00              
        0.00                        
 
                                                              Net Subtotal
Count = 179
    357,903.94                                   357,903.94              
52,247.73       2,853.44       24,052.33       76,300.06                        
 
 
                                                                        Class =
LA
                                                                               
      000247       12/01/04       15,500,000.00    
Land Acquisition
  R       NoDep     00 00       15,500,000.00       11/30/10       0.00      
0.00       0.00       0.00     000248       12/01/04       (14,215,938.00 )  
Land Acquisition
  R       NoDep     00 00       (14,215,938.00 )     11/30/10       0.00      
0.00       0.00       0.00                        
 
                                                              Class = LA
    1,284,062.00                                   1,284,062.00              
0.00       0.00       0.00       0.00   Less disposals and transfers
Count = 0
    0.00                                   0.00               0.00              
        0.00                        
 
                                                              Net Subtotal
Count = 2
  1,284,062.00                                   1,284,062.00               0.00
      0.00       0.00       0.00                          
 
                                                                        Class =
LI
                                                                               
      000240       07/31/05       6,820.00    
Land Improvements
  R       SLMM     20 00       6,820.00       11/30/10       1,506.08      
28.42       341.00       1,847.08     000241       09/30/05       2,581.93    
Land Improvements
  R       SLMM     20 00       2,581.93       11/30/10       548.69       10.76
      129.10       677.79     000242       11/30/05       1,465.00    
Land Improvements
  R       SLMM     20 00       1,465.00       11/30/10       299.12       6.11  
    73.25       372.37     000243       12/19/05       2,100.00    
Land Improvements
  R       SLMM     20 00       2,100.00       11/30/10       420.00       8.75  
    105.00       525.00  

      January 17, 2011 at 1:57 PM         Page

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr /Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
                          In Svc     Acquired         P     Depr     Est    
Depreciable     Prior     Prior Accum     Depreciation     Current YTD    
Current Accum   Sys No     Date     Value     Description   T     Meth     Life
    Basis     Thru     Depreciation     This Run     Depreciation    
Depreciation                          
 
                                                                        Location
= Naperville                                                                    
        Class = LI
                                                                               
      000244       12/19/05       1,100.00    
Land Improvements
  R       SLMM     20 00       1,100.00       11/30/10       220.00       4.59  
    55.00       275.00     000245       08/31/06       5,698.00    
Land Improvements
  R       SLMM     20 00       5,698.00       11/30/10       949.67       23.75
      284.90       1,234.57     000246       08/31/06       7,135.00    
Land Improvements
  R       SLMM     20 00       7,135.00       11/30/10       1,189.18      
29.73       356.75       1,545.93     000621       04/30/07       502.45    
Shrubs – Ed Heigt
  P       SLMM     10 00       502.45       11/30/10       134.00       4.19    
  50.25       184.25     000622       04/30/07       475.00    
Sign – Cutting Edge Graphics
  P       SLMM     10 00       475.00       11/30/10       126.67       3.96    
  47.50       174.17     000880       11/30/08       5,431.00    
Seal/stripe pkg lot – Maul Pav
  P       SLMM     10 00       5,431.00       11/30/10       588.37       45.26
      543.10       1,131.47     000923       06/10/09       8,800.00    
Aluminum fence – Paramount
  P       SLMM     10 00       8,800.00       11/30/10       513.33       73.34
      880.00       1,393.33     000956       07/29/09       5,431.00    
Restripe/seal parking lot – Ma
  P       SLMM     10 00       5,431.00       11/30/10       226.29       45.26
      543.10       769.39     000957       08/19/09       5,480.00    
Patio awnings – Undercover (
  P       SLMM     10 00       5,480.00       11/30/10       182.67       45.67
      548.00       730.67     001095       07/07/10       15,995.00    
Front entrance concrete – Sui
  P       SLMM     10 00       15,995.00       11/30/10       0.00       133.30
      799.75       799.75     001096       05/31/10       1,563.81    
Signage – Fastsigns/My Parki
  P       SLMM     10 00       1,563.81       11/30/10       0.00       13.03  
    91.22       91.22     001118       06/30/10       4,226.06    
Property sign – Fast Signs
  P       SLMM     10 00       4,226.06       11/30/10       0.00       35.21  
    211.30       211.30     001157       08/18/10       320.90    
Perennial flowers – Menards
  P       SLMM     10 00       320.90       11/30/10       0.00       2.67      
10.70       10.70     001175       09/08/10       2,932.96    
Trees/containers – Phillip’s
  P       SLMM     10 00       2,932.96       11/30/10       0.00       24.45  
    97.77       97.77     001221       12/31/10       443.00    
Property signage – City Of Na
  P       SLMM     10 00       443.00               0.00       0.00       0.00  
    0.00                        
 
                                                              Class = LI
    78,501.11                                   78,501.11               6,904.07
      538.45       5,167.69       12,071.76   Less disposals
    0.00                                   0.00               0.00              
        0.00   and transfers
                                                                               
    Count = 0
                                                                               
                         
 
                                                              Net Subtotal
    78,501.11                                   78,501.11               6,904.07
      538.45       5,167.69       12,071.76   Count = 19
                                                                               
                         
 
                                                                               
     
 
                                                                        Location
=
    16,240,967.55                                   16,240,967.55              
1,949,077.27       35,571.96       414,645.83       2,363,723.10   Naperville
                                                                               
    Less disposals
    0.00                                   0.00               0.00              
        0.00   and transfers
                                                                               
    Count = 0
                                                                               
                         
 
                                                              Net Subtotal
    16,240,967.55                                   16,240,967.55              
1,949,077.27       35,571.96       414,645.83       2,363,723.10   Count = 316
                                                                               
                           
 
                                                                        Grand
Total
    16,240,967.55                                   16,240,967.55              
1,949,077.27       35,571.96       414,645.83       2,363,723.10   Less
disposals
    0.00                                   0.00               0.00              
        0.00   and transfers
                                                                               
    Count = 0
                                                                               
                         
 
                                                              Net Grand Total
    16,240,967.55                                   16,240,967.55              
1,949,077.27       35,571.96       414,645.83       2,363,723.10                
       
 
                                                              Count = 316
                                                                               
   

      January 17, 2011 at 1:57 PM         Page

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr /Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
                          In Svc     Acquired             P     Depr     Est    
Depreciable     Prior     Prior Accum     Depreciation     Current YTD    
Current Accum   Sys No     Date     Value     Description     T     Meth    
Life     Basis     Thru     Depreciation     This Run     Depreciation    
Depreciation                                                                    
                           

Report Assumptions
Report Name: Depreciation Expense w/Descriptions
Source Report: Depreciation Expense
Calculation Assumptions:
Short Year none
Include Sec 168 Allowance & Sec 179: No
Adjustment Convention: None
Group/Sorting Criteria:
Group = Naperville
Include Assets that meet the following conditions:
          Location is Naperville
Sorted by: Location (with subtotals), Class (with subtotals), System No,
Extension

      January 17, 2011 at 1:57 PM         Page

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Amort/Prop4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
                          In Svc         Acquired     Depr     Est    
Depreciable     Prior     Prior Accum     Depreciation     Current YTD    
Current Accum     Key   Sys No     Data     Description   Value     Meth    
Life     Basis     Thru     Depreciation     This Run     Depreciation    
Depreciation     Code                  
 
                                                                               
Class = Z                                                                      
                000008       05/01/06    
Loan Costs – Reli
    156,480.62     SLMM     07 00       156,480.62       11/30/10      
81,966.06       1,862.87       22,354.38       104,320.44             000009    
  05/01/06    
Loan Costs – CSLC
    14,310.17     SLMM     07 00       14,310.17       11/30/10       7,495.80  
    170.36       2,044.31       9,540.11             000013       05/01/06    
Loan Costs – Alston & Bin
    2,139.58     SLMM     07 00       2,139.58       11/30/10       1,120.75    
  25.48       305.66       1,426.41             000017       04/01/07    
Loan Costs – Alston & Bin
    280.10     SLMM     06 01       280.10       11/30/10       126.61      
3.84       46.04       172.65                          
 
                                                                    Class = Z
    173,210.47                       173,210.47               90,709.22      
2,062.55       24,750.39       115,459.61           Less disposals and transfers
    0.00                       0.00               0.00                      
0.00           Count = 0
                                                                               
               
 
                                                                    Net Subtotal
    173,210.47                       173,210.47               90,709.22      
2,062.55       24,750.39       115,459.61           Count = 4
                                                                               
               
 
                                                                               
Class = ZC                                                                      
            000021       01/01/09    
Jan09 Community Fees
    10,500.00     SLMM     01 00       10,500.00       11/30/10       10,500.00
      0.00       0.00       10,500.00             000024       02/01/09    
Feb09 Community Fees
    1,500.00     SLMM     01 00       1,500.00       11/30/10       1,375.00    
  0.00       125.00       1,500.00             000028       03/01/09    
Mar09 Community Fees
    10,500.00     SLMM     01 00       10,500.00       11/30/10       8,750.00  
    0.00       1,750.00       10,500.00             000031       04/01/09    
Apr09 Community Fees
    3,000.00     SLMM     01 00       3,000.00       11/30/10       2,250.00    
  0.00       750.00       3,000.00             000035       05/01/09    
May09 Community Fees
    4,500.00     SLMM     01 00       4,500.00       11/30/10       3,000.00    
  0.00       1,500.00       4,500.00             000040       06/01/09    
Jun09 Community Fees
    10,500.00     SLMM     01 00       10,500.00       11/30/10       6,125.00  
    0.00       4,375.00       10,500.00             000044       07/01/09    
Jul09 Community Fees
    3,000.00     SLMM     01 00       3,000.00       11/30/10       1,500.00    
  0.00       1,500.00       3,000.00             000048       08/01/09    
Aug09 Community Fees
    3,000.00     SLMM     01 00       3,000.00       11/30/10       1,250.00    
  0.00       1,750.00       3,000.00             000053       10/01/09    
Oct09 Community Fees
    11,000.00     SLMM     01 00       11,000.00       11/30/10       2,750.00  
    0.00       8,250.00       11,000.00             000057       11/01/09    
Nov09 Community Fees
    7,500.00     SLMM     01 00       7,500.00       11/30/10       1,250.00    
  0.00       6,250.00       7,500.00             000061       12/01/09    
Dec09 Community Fees
    3,000.00     SLMM     01 00       3,000.00       11/30/10       250.00      
0.00       2,750.00       3,000.00             000065       01/01/10    
Jan 10 Community Fees
    7,500.00     SLMM     01 00       7,500.00       11/30/10       0.00      
625.00       7,500.00       7,500.00             000068       02/01/10    
Feb 10 Community Fees
    1,500.00     SLMM     01 00       1,500.00       11/30/10       0.00      
125.00       1,375.00       1,375.00             000071       03/01/10    
Mar 10 Community Fees
    1,000.00     SLMM     01 00       1,000.00       11/30/10       0.00      
83.34       833.33       833.33             000076       05/01/10    
May 10 Community Fees
    1,500.00     SLMM     01 00       1,500.00       11/30/10       0.00      
125.00       1,000.00       1,000.00             000079       06/01/10    
Jun 10 Community Fees
    7,500.00     SLMM     01 00       7,500.00       11/30/10       0.00      
625.00       4,375.00       4,375.00             000082       07/01/10    
Jul 10 Community Fees
    4,500.00     SLMM     01 00       4,500.00       11/30/10       0.00      
375.00       2,250.00       2,250.00             000084       08/01/10    
Aug 10 Community Fees
    6,000.00     SLMM     01 00       6,000.00       11/30/10       0.00      
500.00       2,500.00       2,500.00             000088       09/01/10    
Sep 10 Community Fees
    6,000.00     SLMM     01 00       6,000.00       11/30/10       0.00      
500.00       2,000.00       2,000.00             000092       10/01/10    
Oct 10 Community Fees
    4,500.00     SLMM     01 00       4,500.00       11/30/10       0.00      
375.00       1,125.00       1,125.00             000096       11/01/10    
Nov 10 Community Fees
    7,465.00     SLMM     01 00       7,465.00       11/30/10       0.00      
622.09       1,244.17       1,244.17             000099       12/01/10    
Dec 10 Community Fees
    12,000.00     SLMM     01 00       12,000.00               0.00      
1,000.00       1,000.00       1,000.00                          
 
                                                                    Class = ZC
    127,465.00                       127,465.00               39,000.00      
4,955.43       54,202.50       93,202.50           Less disposals and transfers
    0.00                       0.00               0.00                      
0.00           Count = 0
                                                                               
               
 
                                                                    Net Subtotal
    127,465.00                       127,465.00               39,000.00      
4,955.43       54,202.50       93,202.50           Count = 22
                                                                               
               
 
                                                                               
Grand Total
    300,675.47                       300,675.47               129,709.22      
7,017.98       78,952.89       208,662.11           Less disposals and transfers
    0.00                       0.00               0.00                      
0.00           Count = 0
                                                                               
               
 
                                                                    Net Grand
Total
    300,675.47                       300,675.47               129,709.22      
7,017.98       78,952.89       208,662.11           Count = 26
                                                                               
               
 
                                                                   

      January 17, 2011 at 1:25 PM         Page 1

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Amort/Prop4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
                          In Syc             Acquired     Depr     Est    
Depreciable     Prior     Prior Accum     Depreciation     Current YTD    
Current Accum     Key   Sys No     Date     Description     Value     Meth    
Life     Basis     Thru     Depreciation     This Run     Depreciation    
Depreciation     Code                                                          
                                             

Report Assumptions
Report Name: Depreciation Expense-w/Description
Source Report: Depreciation Expense
Calculation Assumptions:
Short Year: none
Include Sec 168 Allowance & Sec 179: No
Adjustment Convention: None
Key Codes:

  a:   A depreciation adjustment amount is included in the reporting period.    
b:   The asset’s business-use percentage is less than 100%.     d:   The asset
has been disposed.     f:   The asset has switched from a MACRS table
calculation to the MACRS formula calculation.     l:   The asset’s depreciation
has been limited by luxury auto rules.     m:   The asset’s depreciation was
calculated using the mid-quarter convention.     r:   The asset’s acquired value
was reduced to arrive at the depreciable basis.     s:   The asset has switched
from declining-balance to a straight-line.     t:   The asset was transferred.  
  v:   The asset has switched to remaining value over remaining life due to ACE.

Group/Sorting Criteria:
Group = Naperville
Include Assets that meet the following conditions:
          Location is Naperville
Sorted by: Class (with subtotals), System No, Extension

      January 17, 2011 at 1:25 PM         Page 2

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Amort/Prop4SpringM
Annual Activity Report
For the fiscal year ended December 31, 2010
Book = Internal

FYE Month = December

                                                                               
      Current Year     Current Year     Current Year     Current Year        
Sys No   Ext Co Asset No   G/L Asset Acct No     Beginning Cost     Acquisitions
    Transfers-In     Transfers-Out     Dispositions     Ending Cost   Class = Z
                                                           
 
  Summary of Assets w/no Activity   $ 173,210.47       0.00       0.00      
0.00       0.00     $ 173,210.47      
 
                                               
 
  Class = Z   $ 173,210.47     $ 0.00     $ 0.00     $ 0.00     $ 0.00     $
173,210.47      
 
  Count = 4                                                    
 
                                                        Class = ZC              
                                          000065  
Jan 10 Community Fees
                                                           
000
            0.00       7,500.00       0.00       0.00       0.00       7,500.00
  000068  
Feb 10 Community fees
                                                           
000
            0.00       1,500.00       0.00       0.00       0.00       1,500.00
  000071  
Mar 10 Community Fees
                                                           
000
            0.00       1,000.00       0.00       0.00       0.00       1,000.00
  000076  
May 10 Community Fees
                                                           
000
            0.00       1,500.00       0.00       0.00       0.00       1,500.00
  000079  
Jun 10 Community Fees
                                                           
000
            0.00       7,500.00       0.00       0.00       0.00       7,500.00
  000082  
Jul 10 Community Fees
                                                           
000
            0.00       4,500.00       0.00       0.00       0.00       4,500.00
  000084  
Aug 10 Community Fees
                                                           
000
            0.00       6,000.00       0.00       0.00       0.00       6,000.00
  000088  
Sep 10 Community Fees
                                                           
000
            0.00       6,000.00       0.00       0.00       0.00       6,000.00
  000092  
Oct 10 Community Fees
                                                           
000
            0.00       4,500.00       0.00       0.00       0.00       4,500.00
  000096  
Nov 10 Community Fees
                                                           
000
            0.00       7,465.00       0.00       0.00       0.00       7,465.00
  000099  
Dec 10 Community Fees
                                                           
000
            0.00       12,000.00       0.00       0.00       0.00      
12,000.00      
 
  Summary of Assets w/no Activity   $ 68,000.00       0.00       0.00       0.00
      0.00     $ 68,000.00      
 
                                               
 
  Class = ZC   $ 68,000.00     $ 59,465.00     $ 0.00     $ 0.00     $ 0.00    
$ 127,465.00      
 
  Count = 22                                                    
 
                                                           
 
  Summary of Assets w/no Activity   $ 241,210.47     $ 0.00     $ 0.00     $
0.00     $ 0.00     $ 241,210.47      
 
                                               
 
  Count = 15                                                    
 
  Grand Total   $ 241,210.47     $ 59,465.00     $ 0.00     $ 0.00     $ 0.00  
  $ 300,675.47      
 
                                               
 
  Count = 26                                                

Report Assumptions

         
Report Name: Annual Activity
       
Source Report: <Standard Report>
       
 
       
Calculation Assumptions:
       
Short Year: none
       
 
       
Group/Sorting Criteria:
       
Group = Naperville
       
Include Assets that meet the following conditions:
       
Location is Naperville
       
Sorted by: Class (with subtotals), System No, Extension
       

     
January 17, 2011 at 1:26 PM
  Page 1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D-3
SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation  
 
                                                                               
    Location = Summit
                                                                           
Class = B
                                                                           
000138
    10/19/06       1,749.00     Buildings   P   SLMM     10 00       1,749.00  
    11/30/10       553.85       14.58       174.90       728.75  
000139
    12/31/06       2,200.00     Buildings   P   SLMM     10 00       2,200.00  
    11/30/10       660.00       18.34       220.00       880.00  
000628
    04/19/07       1,735.20     Shower Drain Unit 226 - A. J.   P   SLMM     10
00       1,735.20       11/30/10       462.72       14.46       173.52      
636.24  
000640
    06/30/07       1,947.70     Replace backflow, spray & ro   P   SLMM     10
00       1,947.70       11/30/10       486.93       16.24       194.77      
681.70  
000656
    07/17/07       955.00     Hot Water Recirculating Line   P   SLMM     10 00
      955.00       11/30/10       230.79       7.96       95.50       326.29  
000672
    09/18/07       1,093.30     Automatic Front Door - Easte   P   SLMM     10
00       1,093.30       11/30/10       245.99       9.12       109.33      
355.32  
000673
    09/30/07       2,550.35     A/C Compressor - Valairco, Ir   P   SLMM     10
00       2,550.35       11/30/10       573.84       21.26       255.04      
828.88  
000676
    09/18/07       5,180.25     A/C Circuit Boards & Compre   P   SLMM     10 00
      5,180.25       11/30/10       1,165.58       43.17       518.03      
1,683.61  
000711
    10/31/07       2,529.00     Outlets/Emergency ballasts -   P   SLMM     10
00       2,529.00       11/30/10       547.95       21.08       252.90      
800.85  
000739
    12/31/07       2,387.00     Ballastic Emg Lights   P   SLMM     10 00      
2,387.00       11/30/10       477.40       19.90       238.70       716.10  
000740
    12/31/07       1,618.83     Carpet/Vinyl   P   SLMM     10 00       1,618.83
      11/30/10       323.76       13.49       161.88       485.64  
000741
    12/31/07       7,859.51     Fences   P   SLMM     10 00       7,859.51      
11/30/10       1,571.90       65.50       785.95       2,357.85  
000757
    05/21/08       40,874.00     Paint Interior all levels - Star l   P   SLMM  
  10 00       40,874.00       11/30/10       6,471.72       340.62      
4,087.40       10,559.12  
000762
    03/31/08       1,789.57     Apartment Shower Drain - AJ   P   SLMM     10 00
      1,789.57       11/30/10       313.18       14.92       178.96       492.14
 
000763
    03/31/08       2,845.30     Hot Water Pump w/cooper p   P   SLMM     10 00  
    2,845.30       11/30/10       497.93       23.72       284.53       782.46  
000765
    01/01/09       1,562.50     2 Amana PTAC Units -Valair   P   SLMM     10 00
      1,562.50       11/30/10       156.25       13.03       156.25       312.50
 
000789
    04/22/08       1,562.50     Amana PTAC Unit - Valairco   P   SLMM     10 00
      1,562.50       11/30/10       260.42       13.03       156.25       416.67
 
000790
    04/22/08       2,187.00     Shower Drain Unit 222- A. J.   P   SLMM     10
00       2,187.00       11/30/10       364.50       18.23       218.70      
583.20  
000796
    05/21/08       350.33     3 Door Transmitters - Ciscor   P   SLMM     10 00
      350.33       11/30/10       55.48       2.92       35.03       90.51  
000797
    05/31/08       818.00     Rework Apt 222 Correct Con   P   SLMM     10 00  
    818.00       11/30/10       129.52       6.82       81.80       211.32  
000807
    06/30/08       1,530.40     Rework Construction Issues -   P   SLMM     10
00       1,530.40       11/30/10       229.56       12.76       153.04      
382.60  
000808
    06/30/08       1,562.50     PTAC Unit -Valairco, Inc.   P   SLMM     10 00  
    1,562.50       11/30/10       234.38       13.03       156.25       390.63  
000822
    07/16/08       3,265.11     Rework Original Construction   P   SLMM     10
00       3,265.11       11/30/10       462.57       27.21       326.51      
789.08  
000823
    07/16/08       629.14     Smoke Detector Relay - AES   P   SLMM     10 00  
    629.14       11/30/10       89.13       5.25       62.91       152.04  
000824
    07/31/08       3,456.40     2 PTAC Units & 6 PTAC Boa   P   SLMM     10 00  
    3,456.40       11/30/10       489.66       28.81       345.64       835.30  
000830
    08/27/08       1,659.38     Troubleshoot/Repair Magneti   P   SLMM     10 00
      1,659.38       11/30/10       221.25       13.83       165.94       387.19
 
000831
    08/31/08       216.14     Rework wiring - Valairco   P   SLMM     10 00    
  216.14       11/30/10       28.82       1.81       21.61       50.43  
000832
    08/20/08       1,937.40     Replace Boiler Mixing Valve -   P   SLMM     10
00       1,937.40       11/30/10       258.32       16.15       193.74      
452.06  
000845
    09/30/08       2,495.00     Root Cricket With Membrane   P   SLMM     10 00
      2,495.00       11/30/10       311.88       20.80       249.50       561.38
 
000862
    10/31/08       3,196.36     2 Combustin Draft Motors HV   P   SLMM     10 00
      3,196.36       11/30/10       372.91       26.64       319.64       692.55
 
000877
    11/30/08       1,562.50     1 PTAC Unit - Valairco   P   SLMM     10 00    
  1,562.50       11/30/10       169.27       13.03       156.25       325.52  
000889
    12/17/08       1,575.26     Reset Original Construction c   P   SLMM     10
00       1,575.26       11/30/10       157.53       13.13       157.53      
315.06  
000890
    12/31/08       1,562.50     1 PTAC Unit - Valairco   P   SLMM     10 00    
  1,562.50       11/30/10       156.25       13.03       156.25       312.50  
000901
    02/28/09       600.00     3 Rooftop Exhaust Ventilator   P   SLMM     10 00
      600.00       11/30/10       50.00       5.00       60.00       110.00  
000912
  03/25/09     600.00     3 Rooftop Exhaust Ventilator   P   SLMM     10 00    
  600.00       11/30/10       45.00       5.00       60.00       105.00  
000945
    06/30/09       6,108.40     Rework Original Construction   P   SLMM     10
00       6,108.40       11/30/10       305.42       50.91       610.84      
916.26  
000951
    07/08/09       3,450.00     Rework Original Construction   P   SLMM     10
00       3,450.00       11/30/10       172.50       28.75       345.00      
517.50  
000969
    08/31/09       11,444.72     PTAC Control Boards & PTA   P   SLMM     10 00
      11,444.72       11/30/10       381.49       95.38       1,144.47      
1,525.96  
000978
    09/09/09       3,639.87     6 Wall AC Controllers & Rela   P   SLMM     10
00       3,639.87       11/30/10       121.33       30.34       363.99      
485.32  
000979
    09/09/09       2,657.40     Pump & Flange Boiler - A. J.   P   SLMM     10
00       2,657.40       11/30/10       88.58       22.15       265.74      
354.32  
000980
    09/09/09       2,236.00     3 phase 200 amp fused disco   P   SLMM     10 00
      2,236.00       11/30/10       74.53       18.64       223.60       298.13
 
000990
    10/31/09       3,008.58     Rework Original Construction   P   SLMM     10
00       3,008.58       11/30/10       50.14       25.08       300.86      
351.00  
000991
    10/14/09       2,025.00     Exit Signs - Diverse Electric   P   SLMM     10
00       2,025.00       11/30/10       50.63       16.88       202.50      
253.13  
000992
    10/31/09       5,542.60     5 PTAC Units - Hughes Engir   P   SLMM     10 00
      5,542.50       11/30/10       92.39       46.19       554.26       646.65
 
001005
    11/11/09       550.00     Replace Sheetrock from inco   P   SLMM     10 00  
    550.00       11/30/10       9.17       4.59       55.00       64.17  
001015
    12/30/09       3,654.90     Reroute Kitchen Piping to me   P   SLMM     10
00       3,654.90       11/30/10       0.00       30.46       365.49      
365.49  
001016
    12/16/09       1,840.40     6 PTAC Control Boards - hug   P   SLMM     10 00
      1,840.40       11/30/10       0.00       15.34       184.04       184.04  
001017
    12/31/09       4,446.02     Makeup Air Unit - Hughes En   P   SLMM     10 00
      4,446.02       11/30/10       0.00       37.05       444.60       444.60  
001038
    02/17/10       1,546.50     Rework Original Construction   P   SLMM     10
00       1,546.50       11/30/10       0.00       12.88       128.88      
128.88  
001039
    02/24/10       746.62     HVAC Blower Motor - Hughe   P   SLMM     10 00    
  746.62       11/30/10       0.00       6.22       62.22       62.22  

     
January 14, 2011 at 9:38 AM
  Page 1

 





--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal

FYE Month = December

                                                                               
                          In Svc     Acquired         P     Depr     Est    
Depreciable     Prior     Prior Accum     Depreciation     Current YTD    
Current Accum   Sys No     Date     Value     Description   T     Meth     Life
    Basis     Thru     Depreciation     This Run     Depreciation    
Depreciation   Location = Summit                                                
                                    Class = B                                  
                                                    001068       04/28/10      
3,275.49    
Shower-Tiolet Rework fr Orig
  P       SLMM     10 00       3,275.49       11/30/10       0.00       27.29  
    218.37       218.37     001109       06/09/10       1,150.31    
Motor & Starter on Exhaust F
  P       SLMM     10 00       1,150.31       11/30/10       0.00       9.59    
  67.10       67.10     001110       06/09/10       8,974.09    
PTAC Units - Hughes Engine
  P       SLMM     10 00       8,974.09       11/30/10       0.00       74.79  
    523.49       523.49     001127       07/07/10       1,855.68    
Shower Drains - AJ Oldroyd F
  P       SLMM     10 00       1,855.68       11/30/10       0.00       15.47  
    92.78       92.78     001129       07/07/10       910.50    
Pot Sink Faucet - AJ Oldroyd
  P       SLMM     10 00       910.50       11/30/10       0.00       7.59      
45.53       45.53     001131       07/31/10       2,942.50    
Entry Door Levers - Colline B
  P       SLMM     10 00       2,942.50       11/30/10       0.00       24.52  
    122.61       122.61     001171       09/08/10       1,710.00    
Emergency Lighting - Diverse
  P       SLMM     10 00       1,710.00       11/30/10       0.00       14.25  
    57.00       57.00     001181       10/06/10       1,671.32    
Economizer Motor & Swivel L
  P       SLMM     10 00       1,671.32       11/30/10       0.00       13.93  
    41.78       41.78     001218       12/31/10       7,898.90    
Heat Exchanger - Hughes En
  P       SLMM     10 00       7,898.90               0.00       0.00       0.00
      0.00                        
 
                                                              Class = B    
192,928.23                                   192,928.23               20,172.42
      1,542.16       17,384.40       37,556.82   Less disposals and transfers
Count = 0     0.00                                   0.00               0.00    
                  0.00                        
 
                                                              Net Subtotal    
192,928.23                                   192,928.23               20,172.42
      1,542.16       17,384.40       37,556.82   Count = 59                    
                                                                               
       
 
                                                                        Class =
BA                                                                              
        000140       12/01/04       12,811,644.00    
Building Acquisition
    R     SLMM     40 00       12,811,644.00       11/30/10       1,628,146.43  
    26,690.93       320,291.10       1,948,437.53                        
 
                                                              Class = BA    
12,811,644.00                                   12,811,644.00              
1,628,146.43       26,690.93       320,291.10       1,948,437.53   Less
disposals and
transfers
Count = 0     0.00                                   0.00               0.00    
                  0.00                        
 
                                                              Net Subtotal    
12,811,644.00                                   12,811,644.00              
1,628,146.43       26,690.93       320,291.10       1,948,437.53   Count = 1    
                                                                               
                       
 
                                                                        Class =
E                                                                              
        000211       02/28/05       1,164.67    
Equipment
  P       SLMM     10 00       1,164.67       11/30/10       562.94       9.71  
    116.47       679.41     000212       03/31/05       635.98    
Equipment
  P       SLMM     10 00       635.98       11/30/10       302.11       5.30    
  63.60       365.71     000213       04/19/05       668.86    
Equipment
  P       SLMM     10 00       668.86       11/30/10       312.15       5.58    
  66.89       379.04     000214       05/19/05       3,994.08    
Equipment
  P       SLMM     10 00       3,994.08       11/30/10       1,830.63      
33.29       399.41       2,230.04     000215       05/31/05       1,076.96    
Equipment
  P       SLMM     10 00       1,076.96       11/30/10       493.62       8.98  
    107.70       601.32     000216       06/30/05       6,574.65    
Equipment
  P       SLMM     10 00       6,574.65       11/30/10       2,958.61      
54.79       657.47       3,616.08     000217       07/18/05       6,760.15    
Equipment
  P       SLMM     10 00       6,760.15       11/30/10       2,985.75      
56.34       676.02       3,661.77     000218       07/27/05       4,087.00    
Equipment
  P       SLMM     10 00       4,087.00       11/30/10       1,805.09      
34.06       408.70       2,213.79     000219       08/18/05       3,623.00    
Equipment
  P       SLMM     10 00       3,623.00       11/30/10       1,569.97      
30.20       362.30       1,932.27     000220       08/31/05       1,172.70    
Equipment
  P       SLMM     10 00       1,172.70       11/30/10       508.17       9.78  
    117.27       625.44     000221       09/16/05       206.67    
Equipment
  P       SLMM     10 00       206.67       11/30/10       87.85       1.73    
  20.67       108.52     000222       09/16/05       1,869.71    
Equipment
  P       SLMM     10 00       1,869.71       11/30/10       794.62       15.59
      186.97       981.59     000223       09/16/05       603.98    
Equipment
  P       SLMM     10 00       603.98       11/30/10       256.70       5.04    
  60.40       317.10     000224       09/16/05       2,985.41    
Equipment
  P       SLMM     10 00       2,985.41       11/30/10       1,268.81      
24.88       298.54       1,567.35     000225       09/30/05       200.00    
Equipment
  P       SLMM     10 00       200.00       11/30/10       85.00       1.67    
  20.00       105.00     000226       10/19/05       941.28    
Equipment
  P       SLMM     10 00       941.28       11/30/10       392.21       7.85    
  94.13       486.34     000227       11/16/05       4,860.00    
Equipment
  P       SLMM     10 00       4,860.00       11/30/10       1,984.50      
40.50       486.00       2,470.50     000228       11/30/05       1,030.00    
Equipment
  P       SLMM     10 00       1,030.00       11/30/10       420.58       8.59  
    103.00       523.58     000229       01/31/06       3,121.70    
Equipment
  P       SLMM     10 00       3,121.70       11/30/10       1,222.67      
26.02       312.17       1,534.84     000230       03/31/06       8,755.60    
Equipment
  P       SLMM     10 00       8,755.60       11/30/10       3,283.35      
72.97       875.55       4,158.91     000231       03/31/06       908.00    
Equipment
  P       SLMM     10 00       908.00       11/30/10       340.50       7.57    
  90.80       431.30     000232       03/31/06       1,144.80    
Equipment
  P       SLMM     10 00       1,144.80       11/30/10       429.31       9.54  
    114.48       543.79     000233       03/31/06       2,924.54    
Equipment
  P       SLMM     10 00       2,924.54       11/30/10       1,096.69      
24.38       292.45       1,389.14     000234       03/31/06       2,064.00    
Equipment
  P       SLMM     10 00       2,064.00       11/30/10       774.00       17.20
      206.40       980.40  

     
January 14, 2011 at 9:38 AM
  Page 2

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal

FYE Month = December

                                                                               
                          In Svc     Acquired         P     Depr     Est    
Depreciable     Prior     Prior Accum     Depreciation     Current YTD    
Current Accum   Sys No     Date     Value     Description   T     Meth     Life
    Basis     Thru     Depreciation     This Run     Depreciation    
Depreciation   Location = Summit                                                
                                    Class = E                                  
                                                    000235       04/06/06      
5,843.38    
Equipment
  P       SLMM     10 00       5,843.38       11/30/10       2,191.27      
48.70       584.34       2,775.61     000236       04/18/06       621.18    
Equipment
  P       SLMM     10 00       621.18       11/30/10       227.77       5.18    
  62.12       289.89     000237       04/18/06       2,655.30    
Equipment
  P       SLMM     10 00       2,655.30       11/30/10       973.61       22.13
      265.53       1,239.14     000238       04/30/06       646.60    
Equipment
  P       SLMM     10 00       646.60       11/30/10       237.09       5.39    
  64.66       301.75     000239       05/19/06       1,162.88    
Equipment
  P       SLMM     10 00       1,162.88       11/30/10       416.71       9.70  
    116.29       533.00     000712       10/19/07       1,974.08    
Emergency alert pendants
  P       SLMM     10 00       1,974.08       11/30/10       427.72       16.46
      197.41       625.13     000713       10/31/07       2,094.00    
Radios - Polyshell
  P       SLMM     10 00       2,094.00       11/30/10       453.70       17.45
      209.40       663.10     000903       02/28/09       858.09    
HP Laser Jet Printer - Staples
  P       SLMM     10 00       858.09       11/30/10       71.51       7.16    
  85.81       157.32     001027       01/27/10       641.99    
Canon Multifuction Fax - Copie
  P       SLMM     10 00       641.99       11/30/10       0.00       5.35      
58.86       58.86                        
 
                                                              Class = E    
77,871.24                                   77,871.24               30,765.21  
    649.08       7,781.82       38,547.03   Less disposals and transfers
Count = 0     0.00                                   0.00               0.00    
                  0.00                        
 
                                                              Net Subtotal    
77,871.24                                   77,871.24               30,765.21  
    649.08       7,781.82       38,547.03   Count = 33                          
                                                          Class = FF            
                                                                          000141
      01/31/05       612.85    
Furniture & Fixtures
  P       SLMM     10 00       612.85       11/30/10       301.34       5.11    
  61.29       362.63     000142       01/31/05       1,334.46    
Furniture & Fixtures
  P       SLMM     10 00       1,334.46       11/30/10       656.13       11.13
      133.45       789.58     000143       01/31/05       1,255.57    
Furniture & Fixtures
  P       SLMM     10 00       1,255.57       11/30/10       617.33       10.47
      125.56       742.89     000144       02/28/05       612.85    
Furniture & Fixtures
  P       SLMM     10 00       612.85       11/30/10       296.23       5.11    
  61.29       357.52     000145       02/28/05       895.00    
Furniture & Fixtures
  P       SLMM     10 00       895.00       11/30/10       432.58       7.46    
  89.50       522.08     000146       03/01/05       2,437.96    
Furniture & Fixtures
  P       SLMM     10 00       2,437.96       11/30/10       1,178.36      
20.32       243.80       1,422.16     000147       03/31/05       (635.98 )  
Furniture & Fixtures
  P       SLMM     10 00       (635.98 )     11/30/10       (302.11 )     (5.30
)     (63.60 )     (365.71 )   000148       04/19/05       264.99    
Furniture & Fixtures
  P       SLMM     10 00       264.99       11/30/10       123.67       2.21    
  26.50       150.17     000149       04/19/05       612.85    
Furniture & Fixtures
  P       SLMM     10 00       612.85       11/30/10       286.02       5.11    
  61.29       347.31     000150       04/19/05       895.00    
Furniture & Fixtures
  P       SLMM     10 00       895.00       11/30/10       417.67       7.46    
  89.50       507.17     000151       05/19/05       895.00    
Furniture & Fixtures
  P       SLMM     10 00       895.00       11/30/10       410.21       7.46    
  89.50       499.71     000152       06/17/05       895.00    
Furniture & Fixtures
  P       SLMM     10 00       895.00       11/30/10       402.75       7.46    
  89.50       492.25     000153       06/17/05       1,144.94    
Furniture & Fixtures
  P       SLMM     10 00       1,144.94       11/30/10       515.21       9.55  
    114.49       629.70     000154       06/17/05       895.00    
Furniture & Fixtures
  P       SLMM     10 00       895.00       11/30/10       402.75       7.46    
  89.50       492.25     000155       06/30/05       1,144.94    
Furniture & Fixtures
  P       SLMM     10 00       1,144.94       11/30/10       515.21       9.55  
    114.49       629.70     000156       07/31/05       895.00    
Furniture & Fixtures
  P       SLMM     10 00       895.00       11/30/10       395.29       7.46    
  89.50       484.79     000157       08/18/05       1,255.57    
Furniture & Fixtures
  P       SLMM     10 00       1,255.57       11/30/10       544.09       10.47
      125.56       669.65     000158       08/31/05       715.85    
Furniture & Fixtures
  P       SLMM     10 00       715.85       11/30/10       310.22       5.97    
  71.59       381.81     000159       08/31/05       1,334.46    
Furniture & Fixtures
  P       SLMM     10 00       1,334.46       11/30/10       578.28       11.13
      133.45       711.73     000160       08/31/05       1,255.57    
Furniture & Fixtures
  P       SLMM     10 00       1,255.57       11/30/10       544.09       10.47
      125.56       669.65     000161       08/31/05       2,332.00    
Furniture & Fixtures
  P       SLMM     10 00       2,332.00       11/30/10       1,010.53      
19.44       233.20       1,243.73     000162       09/16/05       1,334.46    
Furniture & Fixtures
  P       SLMM     10 00       1,334.46       11/30/10       567.16       11.13
      133.45       700.61     000163       09/16/05       1,350.33    
Furniture & Fixtures
  P       SLMM     10 00       1,350.33       11/30/10       573.88       11.26
      135.03       708.91     000164       09/16/05       895.00    
Furniture & Fixtures
  P       SLMM     10 00       895.00       11/30/10       380.39       7.46    
  89.50       469.89     000165       09/30/05       2,332.00    
Furniture & Fixtures
  P       SLMM     10 00       2,332.00       11/30/10       991.10       19.44
      233.20       1,224.30     000166       09/30/05       1,255.57    
Furniture & Fixtures
  P       SLMM     10 00       1,255.57       11/30/10       533.63       10.47
      125.56       659.19     000167       09/30/05       1,459.25    
Furniture & Fixtures
  P       SLMM     10 00       1,459.25       11/30/10       620.20       12.17
      145.93       766.13     000168       09/30/05       1,609.00    
Furniture & Fixtures
  P       SLMM     10 00       1,609.00       11/30/10       683.84       13.41
      160.90       844.74     000169       12/19/05       895.00    
Furniture & Fixtures
  P       SLMM     10 00       895.00       11/30/10       358.00       7.46    
  89.50       447.50     000170       12/19/05       5,272.76    
Furniture & Fixtures
  P       SLMM     10 00       5,272.76       11/30/10       2,109.12      
43.94       527.28       2,636.40     000171       12/19/05       4,933.56    
Furniture & Fixtures
  P       SLMM     10 00       4,933.56       11/30/10       1,973.44      
41.12       493.36       2,466.80     000172       12/31/05       4,495.23    
Furniture & Fixtures
  P       SLMM     10 00       4,495.23       11/30/10       1,798.08      
37.46       449.52       2,247.60     000173       01/19/06       898.68    
Furniture & Fixtures
  P       SLMM     10 00       898.68       11/30/10       351.99       7.49    
  89.87       441.86  

     
January 14, 2011 at 9:38 AM
  Page 3

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal

FYE Month = December

                                                                               
                          In Svc     Acquired         P     Depr     Est    
Depreciable     Prior     Prior Accum     Depreciation     Current YTD    
Current Accum   Sys No     Date     Value     Description   T     Meth     Life
    Basis     Thru     Depreciation     This Run     Depreciation    
Depreciation   Location = Summit                                                
                                    Class = FF                                  
                                                    000174       01/31/06      
716.00    
Furniture & Fixtures
  P       SLMM     10 00       716.00       11/30/10       280.43       5.97    
  71.60       352.03     000175       02/28/06       895.00    
Furniture & Fixtures
  P       SLMM     10 00       895.00       11/30/10       343.08       7.46    
  89.50       432.58     000176       02/28/06       716.00    
Furniture & Fixtures
  P       SLMM     10 00       716.00       11/30/10       274.47       5.97    
  71.60       346.07     000177       03/21/06       895.00    
Furniture & Fixtures
  P       SLMM     10 00       895.00       11/30/10       335.63       7.46    
  89.50       425.13     000178       03/21/06       1,144.94    
Furniture & Fixtures
  P       SLMM     10 00       1,144.94       11/30/10       429.34       9.55  
    114.49       543.83     000179       03/21/06       716.00    
Furniture & Fixtures
  P       SLMM     10 00       716.00       11/30/10       268.50       5.97    
  71.60       340.10     000180       03/21/06       1,255.57    
Furniture & Fixtures
  P       SLMM     10 00       1,255.57       11/30/10       470.85       10.47
      125.56       596.41     000181       03/31/06       895.00    
Furniture & Fixtures
  P       SLMM     10 00       895.00       11/30/10       335.63       7.46    
  89.50       425.13     000182       03/31/06       895.00    
Furniture & Fixtures
  P       SLMM     10 00       895.00       11/30/10       335.63       7.46    
  89.50       425.13     000183       03/31/06       895.00    
Furniture & Fixtures
  P       SLMM     10 00       895.00       11/30/10       335.63       7.46    
  89.50       425.13     000184       03/31/06       1,432.00    
Furniture & Fixtures
  P       SLMM     10 00       1,432.00       11/30/10       537.00       11.94
      143.20       680.20     000185       05/31/06       895.00    
Furniture & Fixtures
  P       SLMM     10 00       895.00       11/30/10       320.71       7.46    
  89.50       410.21     000186       05/31/06       895.00    
Furniture & Fixtures
  P       SLMM     10 00       895.00       11/30/10       320.71       7.46    
  89.50       410.21     000187       05/31/06       716.00    
Furniture & Fixtures
  P       SLMM     10 00       716.00       11/30/10       256.57       5.97    
  71.60       328.17     000188       06/30/06       3,211.33    
Furniture & Fixtures
  P       SLMM     10 00       3,211.33       11/30/10       1,123.96      
26.77       321.13       1,445.09     000189       07/18/06       1,611.00    
Furniture & Fixtures
  P       SLMM     10 00       1,611.00       11/30/10       550.43       13.43
      161.10       711.53     000190       07/31/06       552.31    
Furniture & Fixtures
  P       SLMM     10 00       552.31       11/30/10       188.70       4.61    
  55.23       243.93     000191       07/31/06       1,866.66    
Furniture & Fixtures
  P       SLMM     10 00       1,866.66       11/30/10       637.79       15.56
      186.67       824.46     000192       08/17/06       899.35    
Furniture & Fixtures
  P       SLMM     10 00       899.35       11/30/10       299.80       7.50    
  89.94       389.74     000193       08/17/06       1,981.15    
Furniture & Fixtures
  P       SLMM     10 00       1,981.15       11/30/10       660.41       16.51
      198.12       858.53     000194       08/31/06       381.00    
Furniture & Fixtures
  P       SLMM     10 00       381.00       11/30/10       127.00       3.18    
  38.10       165.10     000195       08/31/06       754.31    
Furniture & Fixtures
  P       SLMM     10 00       754.31       11/30/10       251.43       6.29    
  75.43       326.86     000196       08/31/06       1,483.60    
Furniture & Fixtures
  P       SLMM     10 00       1,483.60       11/30/10       494.53       12.37
      148.36       642.89     000197       08/31/06       2,744.55    
Furniture & Fixtures
  P       SLMM     10 00       2,744.55       11/30/10       914.87       22.88
      274.46       1,189.33     000198       09/20/06       2,880.50    
Furniture & Fixtures
  P       SLMM     10 00       2,880.50       11/30/10       936.16       24.01
      288.05       1,224.21     000199       09/20/06       381.00    
Furniture & Fixtures
  P       SLMM     10 00       381.00       11/30/10       123.83       3.18    
  38.10       161.93     000200       10/31/06       8,358.45    
Furniture & Fixtures
  P       SLMM     10 00       8,358.45       11/30/10       2,646.86      
69.66       835.85       3,482.71     000201       11/30/06       4,893.26    
Furniture & Fixtures
  P       SLMM     10 00       4,893.26       11/30/10       1,508.78      
40.78       489.33       1,998.11     000202       11/30/06       6,420.00    
Furniture & Fixtures
  P       SLMM     10 00       6,420.00       11/30/10       1,979.50      
53.50       642.00       2,621.50     000203       11/30/06       899.35    
Furniture & Fixtures
  P       SLMM     10 00       899.35       11/30/10       277.33       7.50    
  89.94       367.27     000204       11/30/06       899.35    
Furniture & Fixtures
  P       SLMM     10 00       899.35       11/30/10       277.33       7.50    
  89.94       367.27     000205       11/30/06       899.35    
Furniture & Fixtures
  P       SLMM     10 00       899.35       11/30/10       277.33       7.50    
  89.94       367.27     000206       11/30/06       256.75    
Furniture & Fixtures
  P       SLMM     10 00       256.75       11/30/10       79.19       2.14    
  25.68       104.87     000207       11/30/06       900.00    
Furniture & Fixtures
  P       SLMM     10 00       900.00       11/30/10       277.50       7.50    
  90.00       367.50     000208       11/30/06       1,340.94    
Furniture & Fixtures
  P       SLMM     10 00       1,340.94       11/30/10       413.46       11.18
      134.09       547.55     000209       12/06/06       256.75    
Furniture & Fixtures
  P       SLMM     10 00       256.75       11/30/10       79.18       2.14    
  25.68       104.86     000210       12/31/06       3,323.39    
Furniture & Fixtures
  P       SLMM     10 00       3,323.39       11/30/10       997.02       27.70
      332.34       1,329.36     000590       01/19/07       1,869.98    
Carpet & Vinyl Units 100 & 12
  P       SLMM     10 00       1,869.98       11/30/10       545.42       15.59
      187.00       732.42     000592       02/19/07       1,261.67    
Carpet Unit 210 - House of Ri
  P       SLMM     10 00       1,261.67       11/30/10       357.48       10.52
      126.17       483.65     000610       03/31/07       5,120.79    
Carpet Units 112,216,323 &
  P       SLMM     10 00       5,120.79       11/30/10       1,408.22      
42.68       512.08       1,920.30     000611       03/31/07       2,292.00    
6 Sunbeam Refrigerators - R,
  P       SLMM     10 00       2,292.00       11/30/10       630.30       19.10
      229.20       859.50     000629       04/30/07       1,562.20    
Delibrillator - Gulf South Medi
  P       SLMM     10 00       1,562.20       11/30/10       416.59       13.02
      156.22       572.81     000635       05/31/07       4,221.44    
Carpet & Vinyl Units 103,114
  P       SLMM     10 00       4,221.44       11/30/10       1,090.53      
35.18       422.14       1,512.67     000641       06/19/07       2,618.60    
Carpet Units 126 & 221 - Hou
  P       SLMM     10 00       2,618.60       11/30/10       654.65       21.83
      261.86       916.51     000657       07/31/07       1,340.94    
Carpet - House of Rugs
  P       SLMM     10 00       1,340.94       11/30/10       324.05       11.18
      134.09       458.14     000668       08/31/07       3,859.12    
Carpet - House of Rugs
  P       SLMM     10 00       3,859.12       11/30/10       900.47       32.16
      385.91       1,286.38     000674       09/30/07       3,417.53    
Carpet - House of Rugs
  P       SLMM     10 00       3,417.53       11/30/10       768.95       28.48
      341.75       1,110.70     000675       09/18/07       9,917.83    
31 Refrigerators - Top Line
  P       SLMM     10 00       9,917.83       11/30/10       2,231.52      
82.65       991.78       3,223.30     000753       01/31/08       588.47    
Computer T5246 & E1716W 1
  P       SLMM     10 00       588.47       11/30/10       112.79       4.91    
  58.85       171.64     000756       02/13/08       3,971.21    
Carpet & Vinyl - House of Rug
  P       SLMM     10 00       3,971.21       11/30/10       761.15       33.10
      397.12       1,158.27  

     
January 14, 2011 at 9:38 AM
  Page 4

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal

FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation  
 
                                                                               
    Location = Summit
                                                                             
Class = FF
                                                                             
000764
    03/31/08       418.78     2 Brother Laser Printers - Cor   P   SLMM     10
00       418.78       11/30/10       73.30       3.49       41.88       115.18  
000791
    04/22/08       372.10     Pop-Up Toaster - Edward Do   P   SLMM     10 00  
    372.10       11/30/10       62.02       3.11       37.21       99.23  
000795
    05/21/08       1,267.83     10 Emergency Response Wir   P   SLMM     10 00  
    1,267.83       11/30/10       200.74       10.57       126.78       327.52  
000798
    05/31/08       6,267.96     Carpet - House of Rugs   P   SLMM     10 00    
  6,267.96       11/30/10       992.43       52.24       626.80       1,619.23  
000799
    05/21/08       2,561.23     Compressor & Valve Kitchen   P   SLMM     10 00
      2,561.23       11/30/10       405.53       21.35       256.12       661.65
 
000800
    05/21/08       2,896.00     Emergency Response Radios   P   SLMM     10 00  
    2,896.00       11/30/10       458.53       24.14       289.60       748.13  
000801
    05/28/08       2,293.63     Vacuum w/attachments - Dire   P   SLMM     10 00
      2,293.63       11/30/10       363.16       19.12       229.36       592.52
 
000809
    06/30/08       1,695.33     Carpet - House of Rugs   P   SLMM     10 00    
  1,695.33       11/30/10       254.30       14.13       169.53       423.83  
000825
    07/23/08       16,630.38     52 Apartment Refrigerators -   P   SLMM     10
00       16,630.38       11/30/10       2,355.97       138.59       1,663.04    
  4,019.01  
000826
    07/31/08       11,282.38     Carpet - House of Rugs   P   SLMM     10 00    
  11,282.38       11/30/10       1,598.35       94.02       1,128.24      
2,726.59  
000847
    09/30/08       4,307.58     Carpet - House of Rugs   P   SLMM     10 00    
  4,307.58       11/30/10       538.45       35.90       430.76       969.21  
000863
    10/31/08       1,200.60     Carpet -House of Rugs   P   SLMM     10 00      
1,200.60       11/30/10       140.07       10.01       120.06       260.13  
000878
    11/30/08       5,356.13     Carpet & Vinyl - House of Rug   P   SLMM     10
00       5,356.13       11/30/10       580.26       44.64       535.61      
1,115.87  
000879
    12/31/08       10,657.41     Steamer, Grill, Food Process   P   SLMM     10
00       10,657.41       11/30/10       1,065.74       88.82       1,065.74    
  2,131.48  
000888
    12/31/08       2,401.20     Carpet - House of Rugs   P   SLMM     10 00    
  2,401.20       11/30/10       240.12       20.01       240.12       480.24  
000892
    01/31/09       6,187.23     Carpet - House of Rugs   P   SLMM     10 00    
  6,187.23       11/30/10       567.16       51.56       618.72       1,185.88  
000900
    02/25/09       6,934.00     75# American Dryer - Mickror   P   SLMM     10
00       6,934.00       11/30/10       577.83       57.79       693.40      
1,271.23  
000902
    02/18/09       1,988.00     Emergency Radios & Batterie   P   SLMM     10 00
      1,988.00       11/30/10       165.67       16.57       198.80       364.47
 
000913
    03/31/09       8,378.24     Carpet - House of Rugs   P   SLMM     10 00    
  8,378.24       11/30/10       628.37       69.82       837.82       1,466.19  
000928
    04/29/09       4,155.53     Carpet & Vinyl - House of Rug   P   SLMM     10
00       4,155.53       11/30/10       277.05       34.63       415.55      
692.60  
000929
    04/29/09       1,649.02     6 Cycle Washer & Electric Dr   P   SLMM     10
00       1,649.02       11/30/10       109.94       13.75       164.90      
274.84  
000930
    04/29/09       1,273.43     10 Wireless Pendants - Cisco   P   SLMM     10
00       1,273.43       11/30/10       84.90       10.62       127.34      
212.24  
000931
    01/09/09       2,619.22     Steamer, Char-Broiler, Dispos   P   SLMM     10
00       2,619.22       11/30/10       261.92       21.83       261.92      
523.84  
000950
    07/31/09       6,471.77     Carpet - House of Rugs   P   SLMM     10 00    
  6,471.77       11/30/10       269.66       53.94       647.18       916.84  
000967
    08/12/09       1,200.60     Carpet - House of Rugs   P   SLMM     10 00    
  1,200.60       11/30/10       50.03       10.01       120.06       170.09  
000968
    08/26/09       1,807.12     Computer & Printers - Staples   P   SLMM     05
00       1,807.12       11/30/10       120.49       30.12       361.42      
481.91  
000981
    09/30/09       2,929.05     Carpet - House of Rugs   P   SLMM     10 00    
  2,929.05       11/30/10       73.24       24.41       292.91       366.15  
000982
    10/28/09       7,625.88     2 Table Base & 10 Chairs - M   P   SLMM     10
00       7,625.88       11/30/10       127.11       63.55       762.59      
889.70  
000993
    10/14/09       1,273.77     Wireless Pendants - Ciscor   P   SLMM     10 00
      1,273.77       11/30/10       31.85       10.62       127.38       159.23
 
000994
    10/21/09       642.50     Vacuum - Livingston Vacuum   P   SLMM     10 00  
    642.50       11/30/10       10.71       5.36       64.25       74.96  
001006
    11/04/09       2,131.06     2 Library Chairs - Mace Bros   P   SLMM     10
00       2,131.06       11/30/10       35.52       17.76       213.11      
248.63  
001018
    12/08/09       2,883.65     Sci Fit ISO Fitness Bike - Cur   P   SLMM     10
00       2,883.65       11/30/10       24.03       24.04       288.37      
312.40  
001019
    12/16/09       2,711.61     Carpet - House of Rugs   P   SLMM     10 00    
  2,711.61       11/30/10       0.00       22.60       271.16       271.16  
001020
    12/16/09       1,273.55     10 Emergency Response Wir   P   SLMM     10 00  
    1,273.55       11/30/10       0.00       10.62       127.36       127.36  
001040
    02/03/10       7,698.24     Carpet - House of Rugs   P   SLMM     10 00    
  7,698.24       11/30/10       0.00       64.16       705.67       705.67  
001052
    03/10/10       2,589.57     Carpet -House of Rugs   P   SLMM     10 00      
2,589.57       11/30/10       0.00       21.58       215.80       215.80  
001054
    03/31/10       1,378.00     2 Sebo X2 Vacuums - Livings   P   SLMM     10 00
      1,378.00       11/30/10       0.00       11.48       103.35       103.35  
001055
    03/31/10       1,219.00     Carpet Steamer - Livingston   P   SLMM     10 00
      1,219.00       11/30/10       0.00       10.15       91.43       91.43  
001056
    03/31/10       586.87     Air Mover Floor Fan - Direct S   P   SLMM     10
00       586.87       11/30/10       0.00       4.89       44.02       44.02  
001069
    04/01/10       1,388.42     Ice Cream Dipping Cabinet Le   P   SLMM     10
00       1,388.42       11/30/10       0.00       11.57       104.13      
104.13  
001070
    04/30/10       6,398.37     Carpet - House of Rugs   P   SLMM     10 00    
  6,398.37       11/30/10       0.00       53.32       426.57       426.57  
001071
    04/07/10       908.43     HVAC Exhaust Fan Motor - H   P   SLMM     10 00  
    908.43       11/30/10       0.00       7.57       68.13       68.13  
001072
    05/26/10       3,115.35     2 Games Tables with Chairs -   P   SLMM     10
00       3,115.35       11/30/10       0.00       25.96       181.73      
181.73  
001073
    04/28/10       5,643.87     5 Computers - Dell   P   SLMM     05 00      
5,643.87       11/30/10       0.00       94.06       752.52       752.52  
001074
    04/30/10       2,838.00     Emergency Response Radios   P   SLMM     10 00  
    2,838.00       11/30/10       0.00       23.65       189.20       189.20  
001075
    04/21/10       500.00     PTAC Unit - Valairco, Inc.   P   SLMM     10 00  
    500.00       11/30/10       0.00       4.16       33.33       33.33  
001081
    05/19/10       6,015.18     China, Glasses, Flatware & K   P   SLMM     10
00       6,015.18       11/30/10       0.00       50.12       350.89      
350.89  
001082
    05/26/10       577.74     HP Laser Printer   P   SLMM     05 00       577.74
      11/30/10       0.00       9.62       67.40       67.40  
001083
    05/31/10       748.72     14 Microwave Ovens - 6th Av   P   SLMM     10 00  
    748.72       11/30/10       0.00       6.24       43.69       43.69  
001084
    05/31/10       950.00     Check Scanner - Chase Banl   P   SLMM     05 00  
    950.00       11/30/10       0.00       15.83       110.83       110.83  

     
January 14, 2011 at 9:38 AM
  Page 5

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal

FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation   Location = Summit              
                                                                Class=FF        
                                                                     
001111
    06/16/10       5,297.13     Carpet - House of Rugs   P   SLMM     10 00    
  5,297.13       11/30/10       0.00       44.14       264.86       264.86  
001128
    07/07/10       1,901.98     Water Resistant Pendants -   P   SLMM     10 00
      1,901.98       11/30/10       0.00       15.85       1,664.23      
1,664.23  
001130
    07/13/10       436.56     Kitchen Floor Mats - Edward   P   SLMM     10 00  
    436.56       11/30/10       0.00       3.64       21.83       21.83  
001132
    07/31/10       706.13     Installation of 4 computers -   P   SLMM     05 00
      706.13       11/30/10       0.00       11.77       58.86       58.86  
001133
    07/31/10       6,187.23     Carpet - House of Rugs   P   SLMM     10 00    
  6,187.23       11/30/10       0.00       51.56       257.80       257.80  
001134
    07/31/10       3,542.09     Shower Curtains, Laundry Ba   P   SLMM     10 00
      3,542.09       11/30/10       0.00       29.51       147.59       147.59  
001152
    08/18/10       732.18     Shower Curtains - Boston Te   P   SLMM     10 00  
    732.18       11/30/10       0.00       6.10       24.41       24.41  
001153
    08/25/10       770.00     Network Switch & Email Tech   P   SLMM     05 00  
    770.00       11/30/10       0.00       12.83       51.33       51.33  
001154
    08/31/10       2,702.70     Towels, Washcloths, Pillowca   P   SLMM     10
00       2,702.70       11/30/10       0.00       22.52       90.09       90.09
 
001156
    08/31/10       2,043.06     Steam Table Warmers - Jay   P   NoDep     00 00
      2,043.06       11/30/10       0.00       0.00       0.00       0.00  
001172
    09/08/10       7,302.87     Carpet - House of Rugs   P   SLMM     10 00    
  7,302.87       11/30/10       0.00       60.86       243.43       243.43  
001173
    09/15/10       908.16     Commercial Washer Fuse Bc   P   SLMM     10 00    
  908.16       11/30/10       0.00       7.57       30.27       30.27  
001174
    09/29/10       4,086.12     4 Steam Table Warmers - Ja   P   SLMM     10 00
      4,086.12       11/30/10       0.00       34.05       102.15       102.15  
001182
    10/06/10       2,157.35     File Cabinets - Staples   P   SLMM     10 00    
  2,157.35       11/30/10       0.00       17.98       53.93       53.93  
001183
    10/20/10       1,337.50     2 Vacuums - Livingston Vacu   P   SLMM     10 00
      1,337.50       11/30/10       0.00       11.14       22.29       22.29  
001184
    10/13/10       1,595.97     Carpet - House of Rugs   P   SLMM     10 00    
  1,595.97       11/30/10       0.00       13.30       39.90       39.90  
001185
    10/20/10       1,353.55     Salon Chairs with Base - Eld   P   SLMM     10
00       1,353.55       11/30/10       0.00       11.28       22.56       22.56
 
001186
    10/27/10       815.24     Towels - Medline   P   SLMM     10 00       815.24
      11/30/10       0.00       6.79       13.59       13.59  
001219
    12/07/10       636.29     8 Sconces - Lighting Show P   P   SLMM     10 00  
    636.29               0.00       5.30       5.30       5.30  
001220
    12/31/10       1,200.60     Carpet - House of Rugs   P   SLMM     10 00    
  1,200.60               0.00       0.00       0.00       0.00  
 
                                                                        Class =
FF       371,989.60                           371,989.60               63,489.82
      3,160.45       35,156.02       98,645.84   Less disposals and transfers  
    0.00                           0.00               0.00                      
0.00   Count = 0                                                                
             
 
                                                                        Net
Subtotal       371,989.60                           371,989.60              
63,489.82       3,160.45       35,156.02       98,645.84   Count = 153          
                                                                   
 
                                                                               
    Class = LA                                                                  
           
000136
    12/01/04       14,500,000.00     Land Acquisition   R   NoDep     00 00    
  14,500,000.00       11/30/10       0.00       0.00       0.00       0.00  
000137
    12/01/04       (12,811,644.00 )   Land Acquisition   R   NoDep     00 00    
  (12,811,644.00 )     11/30/10       0.00       0.00       0.00       0.00  
 
                                                                        Class =
LA       1,688,356.00                           1,688,356.00               0.00
      0.00       0.00       0.00   Less disposals and transfers       0.00      
                    0.00               0.00                       0.00   Count =
0                                                                              
 
                                                                        Net
Subtotal       1,688,356.00                           1,688,356.00              
0.00       0.00       0.00       0.00   Count = 2                              
                                               
 
                                                                               
    Class = LI                                                                  
           
000927
    04/29/09       1,965.00     Renovation of Front Entry - T   P   SLMM     10
00       1,965.00       11/30/10       131.00       16.38       195.50      
327.50  
001155
    10/27/10       7,065.21     Rubberize, Seal & Stripe Pa   P   SLMM     10 00
      7,065.21       11/30/10       0.00       58.87       117.75       117.75  
001170
    09/08/10       1,594.30     Renovate Front of Bldg w ne   P   SLMM     10 00
      1,594.30       11/30/10       0.00       13.29       53.14       53.14  
 
                                                                        Class =
LI       10,624.51                           10,624.51               131.00    
  88.54       367.39       498.39   Less disposals and transfers       0.00    
                      0.00               0.00                       0.00   Count
= 0                                                                            
 
 
                                                                        Net
Subtotal       10,624.51                           10,624.51              
131.00       88.54       367.39       498.39   Count = 3                        
                                                     

     
January 14, 2011 at 9:38 AM
  Page 6

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal

FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation  
 
                                                                               
    Location =       15,153,413.58                           15,153,413.58      
        1,742,704.88       32,131.16       380,980.73       2,123,685.61  
Summit                                                                          
    Less disposals and transfers       0.00                           0.00      
        0.00                       0.00   Count = 0                            
                                                 
 
                                                                        Net
Subtotal       15,153,413.58                           15,153,413.58            
  1,742,704.88       32,131.16       380,980.73       2,123,685.61   Count = 251
                                                                             
Grand Total       15,153,413.58                           15,153,413.58        
      1,742,704.88       32,131.16       380,980.73       2,123,685.61   Less
disposals and transfers       0.00                           0.00              
0.00                       0.00   Count = 0                                    
                                         
 
                                                                        Net
Grand Total       15,153,413.58                           15,153,413.58        
      1,742,704.88       32,131.16       380,980.73       2,123,685.61   Count =
251                                                                            
 
 
                                                                       

Report Assumptions

         
Report Name: Depreciation Expense w/Descriptions
       
Source Report: Depreciation Expense
       
 
       
Calculation Assumptions:
       
Short Year: none
       
Include Sec 168 Allowance & Sec 179: No
       
Adjustment Convention: None
       
 
       
Group/Sorting Criteria:
       
Group = Summit
       
Include Assets that meet the following conditions:
       
Location is Summit
       
Sorted by: Location (with subtotals), Class (with subtotals). System No.
Extension
       

     
January 14, 2011 at 9:38 AM
  Page 7





--------------------------------------------------------------------------------



 



Exhibit D–4
SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal

FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation  
 
                                                                               
    Location = Trumbull                                                        
                      Class = A                                                
                             
000940
    06/19/09       48,832.00     2009 Ford E-45 12-passenge   P   SLMM     05 00
      48,832.00       11/30/10       4,883.20       813.87       9,766.40      
14,649.60  
000962
    06/19/09       3,684.92     Sales Tax/Reg -2009 Ford E   P   SLMM     05 00
      3,684.92       11/30/10       368.49       61.42       736.98      
1,105.47  
 
                                                                        Class =
A       52,516.92                           52,516.92               5,251.69    
  875.29       10,503.38       15,755.07   Less disposals and transfers      
0.00                           0.00               0.00                      
0.00   Count = 0                                                                
             
 
                                                                        Net
Subtotal       52,516.92                           52,516.92              
5,251.69       875.29       10,503.38       15,755.07   Count = 2              
                                                               
 
                                                                               
    Class = B                                                                  
           
000008
    12/31/04       5,724.00     Building   P   SLMM     10 00       5,724.00    
  11/30/10       2,862.00       47.70       572.40       3,434.40  
000009
    12/31/04       563.60     Building   P   SLMM     10 00       563.60      
11/30/10       281.80       4.70       56.36       338.16  
000010
    01/31/05       (530.00 )   Building   P   SLMM     10 00       (530.00 )    
11/30/10       (260.58 )     (4.42 )     (53.00 )     (313.58 )
000011
    01/21/05       6,114.08     Building   P   SLMM     10 00       6,114.08    
  11/30/10       3,006.10       50.96       611.41       3,617.51  
000012
    05/09/05       3,741.80     Building   P   SLMM     10 00       3,741.80    
  11/30/10       1,746.17       31.19       374.18       2,120.35  
000013
    05/09/05       5,457.41     Building   P   SLMM     10 00       5,457.41    
  11/30/10       2,546.79       45.48       545.74       3,092.53  
000014
    07/07/05       9,508.20     Building   P   SLMM     10 00       9,508.20    
  11/30/10       4,278.69       79.24       950.82       5,229.51  
000015
    07/07/05       11,617.60     Building   P   SLMM     10 00       11,617.60  
    11/30/10       5,227.92       96.82       1,161.76       6,389.68  
000016
    08/31/05       5,457.41     Building   P   SLMM     10 00       5,457.41    
  11/30/10       2,364.87       45.48       545.74       2,910.61  
000017
    08/31/05       1,659.35     Building   P   SLMM     10 00       1,659.35    
  11/30/10       719.07       13.83       165.94       885.01  
000018
    09/23/05       4,240.00     Building   P   SLMM     10 00       4,240.00    
  11/30/10       1,802.00       35.34       424.00       2,226.00  
000019
    11/04/05       2,155.00     Building   P   SLMM     10 00       2,155.00    
  11/30/10       897.92       17.96       215.50       1,113.42  
000020
    04/30/06       926.19     Building   P   SLMM     10 00       926.19      
11/30/10       339.61       7.72       92.62       432.23  
000021
    06/30/06       2,939.12     Building   P   SLMM     10 00       2,939.12    
  11/30/10       1,028.69       24.50       293.91       1,322.60  
000022
    07/31/06       4,240.00     Building   P   SLMM     10 00       4,240.00    
  11/30/10       1,448.67       35.34       424.00       1,872.67  
000023
    09/07/06       6,360.00     Building   P   SLMM     10 00       6,360.00    
  11/30/10       2,120.00       53.00       636.00       2,756.00  
000024
    10/31/06       484.47     Building   P   SLMM     10 00       484.47      
11/30/10       153.44       4.04       48.45       201.89  
000025
    11/17/06       5,914.80     Building   P   SLMM     10 00       5,914.80    
  11/30/10       1,823.73       49.29       591.48       2,415.21  
000587
    01/23/07       1,488.22     Block Heater(Emerg. Genera   P   SLMM     10 00
      1,488.22       11/30/10       434.06       12.41       148.82       582.88
 
000613
    04/05/07       5,914.80     Front Entrance Exterior/lnteri   P   SLMM     10
00       5,914.80       11/30/10       1,626.57       49.29       591.48      
2,218.05  
000614
    04/30/07       1,034.00     HVAC Venting Modification-2   P   SLMM     10 00
      1,034.00       11/30/10       275.73       8.62       103.40       379.13
 
000631
    05/22/07       1,882.96     UPC Board for largest A/C Ur   P   SLMM     10
00       1,882.96       11/30/10       486.44       15.70       188.30      
674.74  
000648
    07/09/07       3,052.80     Repl. 8 roof scupper sleeves -   P   SLMM     10
00       3,052.80       11/30/10       763.20       25.44       305.28      
1,068.48  
000670
    08/31/07       27,567.42     10 Outside Awnings-New Ha   P   SLMM     10 00
      27,567.42       11/30/10       6,432.39       229.73       2,756.74      
9,189.13  
000684
    09/04/07       3,079.30     Elevator Recall Bypass Sys-F   P   SLMM     10
00       3,079.30       11/30/10       718.50       25.67       307.93      
1,026.43  
000685
    09/11/07       5,363.60     Polished marble end caps for   P   SLMM     20
00       5,363.60       11/30/10       581.06       22.35       268.18      
849.24  
000761
    03/31/08       1,384.75     Elevator Recall System - Fire   P   SLMM     10
00       1,384.75       11/30/10       242.34       11.54       138.48      
380.82  
000776
    04/25/08       4,239.99     Bal 2 Aut-O-Safe Emergency   P   SLMM     10 00
      4,239.99       11/30/10       706.67       35.34       424.00      
1,130.67  
000859
    10/24/08       802.55     34 rolls wallpaper/border - Sh   P   SLMM     10
00       802.55       11/30/10       93.64       6.69       80.26       173.90  
000871
    11/30/08       375.00     Light fixture box(2 front bathr   P   SLMM     10
00       375.00       11/30/10       40.63       3.13       37.50       78.13  
000872
    11/30/08       3,696.00     Paint Beauty Salon/Lobby ba   P   SLMM     10 00
      3,696.00       11/30/10       400.40       30.80       369.60       770.00
 
000909
    03/31/09       5,375.00     Heat Exchanger ACU #3 (C-   P   SLMM     10 00  
    5,375.00       11/30/10       403.13       44.80       537.50       940.63  
000914
    03/06/09       2,375.00     Repl Gas Manifold in Make-u   P   SLMM     10 00
      2,375.00       11/30/10       197.92       19.80       237.50       435.42
 
000971
    09/30/09       8,784.75     50% Elevator roller guides-Ol   P   SLMM     10
00       8,784.75       11/30/10       0.00       73.21       878.48      
878.48  
001002
    11/30/09       8,585.50     Carpentry/painting columns 8   P   SLMM     10
00       8,585.50       11/30/10       71.55       71.55       858.55      
930.10  
001026
    01/15/10       8,784.76     Bal-elevator roller guides (Oti   P   SLMM    
10 00       8,784.76       11/30/10       0.00       73.21       878.48      
878.48  
001041
    03/31/10       886.48     2 disconnect boxes for RTUs   P   SLMM     10 00  
    886.48       11/30/10       0.00       7.38       66.49       66.49  
001143
    08/31/10       5,045.71     Rep. blower motor (A/C RTU)   P   SLMM     10 00
      5,045.71       11/30/10       0.00       42.04       168.19       168.19  
001163
    09/30/10       4,094.40     6 PTAC units - Friedrich   P   SLMM     10 00  
    4,094.40       11/30/10       0.00       34.12       102.36       102.36  
001187
    10/31/10       1,857.50     Repl water pressure regulator   P   SLMM     10
00       1,857.50       11/30/10       0.00       15.48       30.96       30.96
 

     
January 6, 2011 at 5:14 PM
  Page 1

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal

FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation  
 
                                                                               
    Location = Trumbull                                                        
                     
 
                                                                        Class =
B       182,243.52                           182,243.52               45,861.12
      1,496.47       17,135.79       62,996.91   Less disposals and transfers  
    0.00                           0.00               0.00                      
0.00   Count = 0                                                                
             
 
                                                                        Net
Subtotal       182,243.52                           182,243.52              
45,861.12       1,496.47       17,135.79       62,996.91   Count = 40          
                                                                   
 
                                                                               
    Class = BA                                                                  
           
000026
    12/01/04       20,987,712.09     Building Acquisition   R   SLMM     40 00  
    20,987,712.09       11/30/10       2,667,188.41       43,724.40      
524,692.80       3,191,881.21  
 
                                                                        Class =
BA       20,987,712.09                           20,987,712.09              
2,667,188.41       43,724.40       524,692.80       3,191,881.21   Less
disposals and transfers       0.00                           0.00              
0.00                       0.00   Count = 0                                    
                                         
 
                                                                        Net
Subtotal       20,987,712.09                           20,987,712.09            
  2,667,188.41       43,724.40       524,692.80       3,191,881.21   Count = 1  
                                                                           
 
                                                                               
    Class = E                                                                  
           
000115
    03/23/05       3,053.89     Equipment   P   SLMM     10 00       3,053.89  
    11/30/10       1,450.60       25.45       305.39       1,755.99  
000116
    03/23/05       1,220.75     Equipment   P   SLMM     10 00       1,220.75  
    11/30/10       579.88       10.18       122.08       701.96  
000117
    05/19/05       496.73     Equipment   P   SLMM     10 00       496.73      
11/30/10       227.67       4.14       49.67       277.34  
000118
    05/19/05       994.73     Equipment   P   SLMM     10 00       994.73      
11/30/10       455.92       8.29       99.47       555.39  
000119
    05/19/05       1,172.42     Equipment   P   SLMM     10 00       1,172.42  
    11/30/10       537.35       9.77       117.24       654.59  
000120
    05/31/05       3,194.60     Equipment   P   SLMM     10 00       3,194.60  
    11/30/10       1,464.19       26.63       319.46       1,783.65  
000121
    08/31/05       1,805.43     Equipment   P   SLMM     10 00       1,805.43  
    11/30/10       782.34       15.05       180.54       962.88  
000122
    09/23/05       957.32     Equipment   P   SLMM     10 00       957.32      
11/30/10       406.85       7.98       95.73       502.58  
000123
    02/06/06       998.00     Equipment   P   SLMM     10 00       998.00      
11/30/10       390.88       8.32       99.80       490.68  
000124
    02/06/06       755.00     Equipment   P   SLMM     10 00       755.00      
11/30/10       295.71       6.30       75.50       371.21  
000125
    02/22/06       3,445.00     Equipment   P   SLMM     10 00       3,445.00  
    11/30/10       1,320.58       28.71       344.50       1,665.08  
000126
    03/23/06       2,465.00     Equipment   P   SLMM     10 00       2,465.00  
    11/30/10       924.38       20.55       246.50       1,170.88  
000127
    03/31/06       2,372.42     Equipment   P   SLMM     10 00       2,372.42  
    11/30/10       889.65       19.77       237.24       1,126.89  
000128
    03/31/06       1,981.96     Equipment   P   SLMM     10 00       1,981.96  
    11/30/10       743.25       16.52       198.20       941.45  
000129
    04/06/06       2,396.66     Equipment   P   SLMM     10 00       2,396.66  
    11/30/10       898.76       19.98       239.67       1,138.43  
000130
    05/25/06       939.40     Equipment   P   SLMM     10 00       939.40      
11/30/10       336.62       7.83       93.94       430.56  
000131
    08/01/06       698.00     Equipment   P   SLMM     10 00       698.00      
11/30/10       238.48       5.82       69.80       308.28  
000132
    09/22/06       1,653.60     Equipment   P   SLMM     10 00       1,653.60  
    11/30/10       537.42       13.78       165.36       702.78  
000133
    09/30/06       487.52     Equipment   P   SLMM     10 00       487.52      
11/30/10       158.44       4.07       48.75       207.19  
000134
    11/07/06       512.99     Equipment   P   SLMM     10 00       512.99      
11/30/10       162.45       4.28       51.30       213.75  
000135
    11/21/06       1,528.84     Equipment   P   SLMM     10 00       1,528.84  
    11/30/10       471.38       12.74       152.88       624.26  
000608
    03/31/07       890.57     Amana microwave - Trimark   P   SLMM     10 00    
  890.57       11/30/10       244.91       7.43       89.06       333.97  
000609
    05/07/07       2,120.00     Apollo software upgrade - Nic   P   SLMM     05
00       2,120.00       11/30/10       1,130.67       35.34       424.00      
1,554.67  
000617
    04/24/07       1,696.85     6 Eureka Commercial Vacuum   P   SLMM     10 00
      1,696.85       11/30/10       452.50       14.15       169.69       622.19
 
000636
    06/06/07       2,237.43     15 doz. silverware pieces (as   P   SLMM     10
00       2,237.43       11/30/10       578.00       18.65       223.74      
801.74  
000650
    07/09/07       782.34     Repl. damper motor for dryer   P   SLMM     10 00
      782.34       11/30/10       195.58       6.52       78.23       273.81  
000651
    07/09/07       6,713.10     1 electric kettle, 2 toasters - U   P   SLMM    
10 00       6,713.10       11/30/10       1,678.28       55.95       671.31    
  2,349.59  
000652
    07/09/07       4,923.70     3 intercoms, 6 2-way radios -   P   SLMM     10
00       4,923.70       11/30/10       1,230.93       41.04       492.37      
1,723.30  
000688
    09/22/07       1,880.87     2 Optiplex Computers-Dell M   P   SLMM     05 00
      1,880.87       11/30/10       846.38       31.35       376.17      
1,222.55  
000697
    10/31/07       6,281.85     Assorted China Dishes - US   P   SLMM     10 00
      6,281.85       11/30/10       1,361.08       52.35       628.19      
1,989.27  
000722
    11/01/07       901.10     2 Office 2003, 2 McAfee Sec - U   P   SLMM     05
00       901.10       11/30/10       390.48       15.02       180.22      
570.70  
000723
    11/07/07       1,204.79     80 qt. mixing bowl - TriMark - U   P   SLMM    
10 00       1,204.79       11/30/10       261.04       10.04       120.48      
381.52  
000749
    01/31/08       2,758.16     Manual Slicer - Direct Supply   P   SLMM     10
00       2,758.16       11/30/10       528.65       22.99       275.82      
804.47  
000750
    01/31/08       899.14     Countertop Induction Cooker   P   SLMM     10 00  
    899.14       11/30/10       172.33       7.50       89.91       262.24  

     
January 6, 2011 at 5:14 PM
  Page 2

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal

FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation  
 
                                                                               
    Location = Trumbull                                                        
                      Class = E                                                
                             
000793
    05/30/08       519.23     2 cases china tea cups - US   P   SLMM     10 00  
    519.23       11/30/10       82.21       4.33       51.92       134.13  
000804
    06/30/08       1,284.91     3 Kenwood radios - SMD Inc.   P   SLMM     10 00
      1,284.91       11/30/10       192.74       10.71       128.49       321.23
 
000828
    08/22/08       1,817.90     Carpet Extractor - Benman In   P   SLMM     10
00       1,817.90       11/30/10       242.39       15.15       181.79      
424.18  
000829
    08/29/08       2,475.62     12-pan Prep Refrigerator - Di   P   SLMM     10
00       2,475.62       11/30/10       330.08       20.63       247.56      
577.64  
000844
    09/30/08       1,278.39     3 Kenwood 16-channel radios   P   SLMM     10 00
      1,278.39       11/30/10       159.80       10.66       127.84       287.64
 
000861
    10/17/08       1,941.73     Dbl door refrigerator - Direct S   P   SLMM    
10 00       1,941.73       11/30/10       226.53       16.19       194.17      
420.70  
000911
    03/31/09       403.02     One large capacity washing n   P   SLMM     10 00
      403.02       11/30/10       30.23       3.36       40.30       70.53  
000933
    05/29/09       1,418.49     3 Kenwood radios - SMD, Inc   P   SLMM     10 00
      1,418.49       11/30/10       82.75       11.83       141.85       224.60
 
000949
    08/31/09       11,835.76     Dishwasher & install - Perkins   P   SLMM    
10 00       11,835.76       11/30/10       394.53       98.64       1,183.58    
  1,578.11  
000961
    08/28/09       1,155.71     Kitchen pans & covers - Trim   P   SLMM     10
00       1,155.71       11/30/10       38.52       9.64       115.57      
154.09  
000973
    09/18/09       414.01     Kenmore super capacity drye   P   SLMM     10 00  
    414.01       11/30/10       10.35       3.45       41.40       51.75  
000995
    10/02/09       2,893.23     Carpet Extractor - Benman In   P   SLMM     10
00       2,893.23       11/30/10       72.33       24.11       289.32      
361.65  
000996
    10/09/09       390.58     Sears Electric dryer - SS Ke   P   SLMM     10 00
      390.58       11/30/10       9.77       3.26       39.06       48.83  
000997
    10/16/09       1,671.43     Garbage Disposal (main kitc   P   SLMM     10 00
      1,671.43       11/30/10       27.86       13.93       167.14       195.00
 
001004
    11/06/09       390.58     Sears electric dryer - SS Kem   P   SLMM     10 00
      390.58       11/30/10       6.51       3.26       39.06       45.57  
001032
    02/28/10       11,100.00     60 lb. washer/extractor - Yan   P   SLMM     10
00       11,100.00       11/30/10       0.00       92.50       925.00      
925.00  
001034
    02/19/10       1,763.67     Ice cream Freezer - US Food   P   SLMM     10 00
      1,763.67       11/30/10       0.00       14.69       146.97       146.97  
001044
    03/16/10       1,068.48     4 upright vacuums - Benman   P   SLMM     10 00
      1,068.48       11/30/10       0.00       8.90       80.14       80.14  
001045
    03/30/10       2,789.43     Reach-in refrigerator - Trimar   P   SLMM     10
00       2,789.43       11/30/10       0.00       23.24       209.21      
209.21  
001046
    03/30/10       1,583.64     3 numatic vacuums - Industria   P   SLMM     10
00       1,583.64       11/30/10       0.00       13.19       118.77      
118.77  
001079
    05/31/10       950.00     Check scanner - Chase Bank   P   SLMM     05 00  
    950.00       11/30/10       0.00       15.83       110.83       110.83  
001080
    05/18/10       1,287.48     3 Kenwood radios - SMD, Inc   P   SLMM     10 00
      1,287.48       11/30/10       0.00       10.72       75.10       75.10  
001104
    06/30/10       1,266.70     Panasonic Laser Printer - Ste   P   SLMM     05
00       1,266.70       11/30/10       0.00       21.11       126.67      
126.67  
001121
    07/13/10       6,660.00     A O Smith commercial water   P   SLMM     10 00
      6,660.00       11/30/10       0.00       55.50       333.00       333.00  
001165
    09/14/10       2,688.15     2 Optiplex 780 computers - D   P   SLMM     05
00       2,688.15       11/30/10       0.00       44.81       179.21      
179.21  
001203
    12/28/10       12,858.34     Impress Ironer(Main Laundry   P   SLMM     10
00       12,858.34               0.00       0.00       0.00       0.00  
001204
    12/31/10       549.52     Heavy duty Emersion Blende   P   SLMM     10 00  
    549.52               0.00       0.00       0.00       0.00  
001205
    12/31/10       433.56     Kenmore washer-Trimark   P   SLMM     10 00      
433.56               0.00       0.00       0.00       0.00  
 
                                                                        Class =
E       141,309.72                           141,309.72               24,250.23
      1,144.13       12,426.16       36,676.39   Less disposals and transfers  
    0.00                           0.00               0.00                      
0.00   Count = 0                                                                
             
 
                                                                        Net
Subtotal       141,309.72                           141,309.72              
24,250.23       1,144.13       12,426.16       36,676.39   Count = 62          
                                                                   
 
                                                                               
    Class = FF                                                                  
           
000027
    12/31/04       1,574.22     Furniture And Fixtures   P   SLMM     10 00    
  1,574.22       11/30/10       787.10       13.12       157.42       944.52  
000028
    01/31/05       1,924.06     Furniture And Fixtures   P   SLMM     10 00    
  1,924.06       11/30/10       946.01       16.04       192.41       1,138.42  
000029
    01/31/05       1,233.81     Furniture And Fixtures   P   SLMM     10 00    
  1,233.81       11/30/10       606.62       10.29       123.38       730.00  
000030
    01/31/05       1,233.81     Furniture And Fixtures   P   SLMM     10 00    
  1,233.81       11/30/10       606.62       10.29       123.38       730.00  
000031
    02/20/05       4,132.00     Furniture And Fixtures   P   SLMM     10 00    
  4,132.00       11/30/10       1,997.13       34.44       413.20       2,410.33
 
000032
    02/28/05       1,130.50     Furniture And Fixtures   P   SLMM     10 00    
  1,130.50       11/30/10       546.41       9.43       113.05       659.46  
000033
    03/31/05       1,285.53     Furniture And Fixtures   P   SLMM     10 00    
  1,285.53       11/30/10       610.62       10.72       128.55       739.17  
000034
    03/31/05       1,574.22     Furniture And Fixtures   P   SLMM     10 00    
  1,574.22       11/30/10       747.75       13.12       157.42       905.17  
000035
    03/31/05       (500.00 )   Furniture And Fixtures   P   SLMM     10 00      
(500.00 )     11/30/10       (237.50 )     (4.17 )     (50.00 )     (287.50 )
000036
    04/05/05       2,011.62     Furniture And Fixtures   P   SLMM     10 00    
  2,011.62       11/30/10       955.51       16.77       201.16       1,156.67  
000037
    04/15/05       3,377.16     Furniture And Fixtures   P   SLMM     10 00    
  3,377.16       11/30/10       1,604.17       28.15       337.72       1,941.89
 
000038
    05/09/05       1,444.25     Furniture And Fixtures   P   SLMM     10 00    
  1,444.25       11/30/10       674.00       12.04       144.43       818.43  
000039
    05/19/05       4,587.84     Furniture And Fixtures   P   SLMM     10 00    
  4,587.84       11/30/10       2,102.74       38.24       458.78       2,561.52
 
000040
    05/31/05       855.47     Furniture And Fixtures   P   SLMM     10 00      
855.47       11/30/10       392.10       7.13       85.55       477.65  

     
January 6, 2011 at 5:14 PM
  Page 3

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
                      In Svc     Acquired             P     Depr   Est    
Depreciable     Prior     Prior Accum     Depreciation     Current YTD    
Current Accum   Sys No   Date     Value     Description   T     Meth   Life    
Basis     Thru     Depreciation     This Run     Depreciation     Depreciation  
 
Location = Trumbull
                                                                               
         
Class = FF
                                                                               
         
000041
    05/31/05       1,647.36     Furniture And Fixtures   P       SLMM     10 00
      1,647.36       11/30/10       755.06       13.73       164.74       919.80
 
000042
    05/31/05       2,010.71     Furniture And Fixtures   P       SLMM     10 00
      2,010.71       11/30/10       921.57       16.76       201.07      
1,122.64  
000043
    05/31/05       1,962.38     Furniture And Fixtures   P       SLMM     10 00
      1,962.38       11/30/10       899.43       16.36       196.24      
1,095.67  
000044
    06/30/05       652.74     Furniture And Fixtures   P       SLMM     10 00  
    652.74       11/30/10       293.73       5.44       65.27       359.00  
000045
    07/07/05       318.00     Furniture And Fixtures   P       SLMM     10 00  
    318.00       11/30/10       143.10       2.65       31.80       174.90  
000046
    07/07/05       4,057.68     Furniture And Fixtures   P       SLMM     10 00
      4,057.68       11/30/10       1,825.96       33.82       405.77      
2,231,73  
000047
    07/07/05       793.72     Furniture And Fixtures   P       SLMM     10 00  
    793.72       11/30/10       357.17       6.62       79.37       436.54  
000048
    07/07/05       2,544.00     Furniture And Fixtures   P       SLMM     10 00
      2,544.00       11/30/10       1,144.80       21.20       254.40      
1,399.20  
000049
    07/31/05       2,010.75     Furniture And Fixtures   P       SLMM     10 00
      2,010.75       11/30/10       888.10       16.76       201.08      
1,089.18  
000050
    07/31/05       1,347.42     Furniture And Fixtures   P       SLMM     10 00
      1,347.42       11/30/10       595.10       11.23       134.74       729.84
 
000051
    08/22/05       1,444.25     Furniture And Fixtures   P       SLMM     10 00
      1,444.25       11/30/10       625.86       12.04       144.43       770.29
 
000052
    08/22/05       2,240.00     Furniture And Fixtures   P       SLMM     10 00
      2,240.00       11/30/10       970.67       18.67       224.00      
1,194.67  
000053
    08/31/05       2,430.82     Furniture And Fixtures   P       SLMM     10 00
      2,430.82       11/30/10       1,053.35       20.26       243.08      
1.296.43  
000054
    08/31/05       1,289.99     Furniture And Fixtures   P       SLMM     10 00
      1,289.99       11/30/10       559.01       10.75       129.00       688.01
 
000055
    09/30/05       874.11     Furniture And Fixtures   P       SLMM     10 00  
    874.11       11/30/10       371.49       7.29       87.41       458.90  
000056
    09/30/05       874.11     Furniture And Fixtures   P       SLMM     10 00  
    874.11       11/30/10       371.49       7.29       87.41       458.90  
000057
    10/06/05       1,347.55     Furniture And Fixtures   P       SLMM     10 00
      1,347.55       11/30/10       572.73       11.23       134.76       707.49
 
000058
    10/06/05       1,347.55     Furniture And Fixtures   P       SLMM     10 00
      1,347.55       11/30/10       572.73       11.23       134.76       707.49
 
000059
    10/21/05       21,746.50     Furniture And Fixtures   P       SLMM     10 00
      21,746.50       11/30/10       9,061.04       181.23       2,174.65      
11,235.69  
000060
    10/21/05       1,962.38     Furniture And Fixtures   P       SLMM     10 00
      1,962.38       11/30/10       817.67       16.36       196.24      
1,013.91  
000061
    10/21/05       1,962.38     Furniture And Fixtures   P       SLMM     10 00
      1,962.38       11/30/10       817.67       16.36       196.24      
1,013.91  
000062
    11/30/05       1,289.98     Furniture And Fixtures   P       SLMM     10 00
      1,289.98       11/30/10       526.76       10.75       129.00       655.76
 
000063
    11/30/05       1,384.12     Furniture And Fixtures   P       SLMM     10 00
      1,384.12       11/30/10       565.19       11.54       138.41       703.60
 
000064
    11/30/05       1,384.12     Furniture And Fixtures   P       SLMM     10 00
      1,384.12       11/30/10       565.19       11.54       138.41       703.60
 
000065
    12/05/05       7,989.00     Furniture And Fixtures   P       SLMM     10 00
      7,989.00       11/30/10       3,262.18       66.58       798.90      
4,061.08  
000066
    12/31/05       880.99     Furniture And Fixtures   P       SLMM     10 00  
    880.99       11/30/10       352.40       7.35       88.10       440.50  
000067
    01/31/06       833.20     Furniture And Fixtures   P       SLMM     10 00  
    833.20       11/30/10       326.34       6.95       83.32       409.66  
000068
    02/28/06       1,962.38     Furniture And Fixtures   P       SLMM     10 00
      1,962.38       11/30/10       752.25       16.36       196.24       948.49
 
000069
    02/28/06       2,300.37     Furniture And Fixtures   P       SLMM     10 00
      2,300.37       11/30/10       881.83       19.17       230.04      
1,111.87  
000070
    02/28/06       21,595.27     Furniture And Fixtures   P       SLMM     10 00
      21,595.27       11/30/10       8,278.20       179.97       2,159.53      
10,437.73  
000071
    02/28/06       8,414.33     Furniture And Fixtures   P       SLMM     10 00
      8,414.33       11/30/10       3,225.50       70.12       841.43      
4,066.93  
000072
    02/28/06       1,827.10     Furniture And Fixtures   P       SLMM     10 00
      1,827.10       11/30/10       700.39       15.23       182.71       883.10
 
000073
    02/28/06       1,364.58     Furniture And Fixtures   P       SLMM     10 00
      1,364.58       11/30/10       523.10       11.38       136.46       659.56
 
000074
    03/23/06       2,470.81     Furniture And Fixtures   P       SLMM     10 00
      2,470.81       11/30/10       926.55       20.59       247.08      
1,173.63  
000075
    03/23/06       738.60     Furniture And Fixtures   P       SLMM     10 00  
    738.60       11/30/10       276.98       6.16       73.86       350.84  
000076
    03/23/06       250.00     Furniture And Fixtures   P       SLMM     10 00  
    250.00       11/30/10       93.75       2.09       25.00       118.75  
000077
    03/23/06       3,429.10     Furniture And Fixtures   P       SLMM     10 00
      3,429.10       11/30/10       1,285.91       28.58       342.91      
1,628.82  
000078
    03/31/06       (2,400.60 )   Furniture And Fixtures   P       SLMM     10 00
      (2,400.60 )     11/30/10       (900.23 )     (20.01 )     (240.06 )    
(1,140.29 )
000079
    04/06/06       1,962.38     Furniture And Fixtures   P       SLMM     10 00
      1,962.38       11/30/10       735.90       16.36       196.24       932.14
 
000080
    04/06/06       424.57     Furniture And Fixtures   P       SLMM     10 00  
    424.57       11/30/10       159.22       3.54       42.46       201.68  
000081
    04/06/06       635.54     Furniture And Fixtures   P       SLMM     10 00  
    635.54       11/30/10       238.32       5.30       63.55       301.87  
000082
    04/06/06       1,647.36     Furniture And Fixtures   P       SLMM     10 00
      1,647.36       11/30/10       617.77       13.73       164.74       782.51
 
000083
    04/06/06       2,932.75     Furniture And Fixtures   P       SLMM     10 00
      2,932.75       11/30/10       1,099.80       24.44       293.28      
1,393.08  
000084
    04/25/06       4,073.26     Furniture And Fixtures   P       SLMM     10 00
      4,073.26       11/30/10       1,493.54       33.95       407.33      
1,900.87  
000085
    04/25/06       977.95     Furniture And Fixtures   P       SLMM     10 00  
    977.95       11/30/10       358.61       8.15       97.80       456.41  
000086
    04/30/06       (60.00 )   Furniture And Fixtures   P       SLMM     10 00  
    (60.00 )     11/30/10       (22.00 )     (0.50 )     (6.00 )     (28.00 )
000087
    05/09/06       797.07     Furniture And Fixtures   P       SLMM     10 00  
    797.07       11/30/10       292.27       6.65       79.71       371.98  
000088
    05/25/06       6,700.00     Furniture And Fixtures   P       SLMM     10 00
      6,700.00       11/30/10       2,400.83       55.84       670.00      
3,070.83  
000089
    06/07/06       1,304.57     Furniture And Fixtures   P       SLMM     10 00
      1,304.57       11/30/10       467.48       10.88       130.46       597.94
 
000090
    06/07/06       4,073.26     Furniture And Fixtures   P       SLMM     10 00
      4,073.26       11/30/10       1,459.60       33.95       407.33      
1,866.93  

      January 6, 2011 at 5:14 PM   Page 4

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
                      In Svc     Acquired             P     Depr   Est    
Depreciable     Prior     Prior Accum     Depreciation     Current YTD    
Current Accum   Sys No   Date     Value     Description   T     Meth   Life    
Basis     Thru     Depreciation     This Run     Depreciation     Depreciation  
 
Location = Trumbull
                                                                               
         
Class = FF
                                                                               
         
000091
    06/30/06       (1,790.00 )   Furniture And Fixtures   P       SLMM     10 00
      (1,790.00 )     11/30/10       (626.50 )     (14.92 )     (179.00 )    
(805.50 )
000092
    07/06/06       1,289.99     Furniture And Fixtures   P       SLMM     10 00
      1,289.99       11/30/10       451.50       10.75       129.00       580.50
 
000093
    07/06/06       874.11     Furniture And Fixtures   P       SLMM     10 00  
    874.11       11/30/10       305.94       7.29       87.41       393.35  
000094
    07/06/06       1,304.57     Furniture And Fixtures   P       SLMM     10 00
      1,304.57       11/30/10       456.61       10.88       130.46       587.07
 
000095
    07/26/06       1,962.38     Furniture And Fixtures   P       SLMM     10 00
      1,962.38       11/30/10       670.49       16.36       196.24       866.73
 
000096
    07/26/06       1,289.99     Furniture And Fixtures   P       SLMM     10 00
      1,289.99       11/30/10       440.76       10.75       129.00       569.76
 
000097
    07/26/06       2,220.00     Furniture And Fixtures   P       SLMM     10 00
      2,220.00       11/30/10       758.50       18.50       222.00       980.50
 
000098
    07/26/06       6,682.15     Furniture And Fixtures   P       SLMM     10 00
      6,682.15       11/30/10       2,283.08       55.69       668.22      
2,951.30  
000099
    07/31/06       874.11     Furniture And Fixtures   P       SLMM     10 00  
    874.11       11/30/10       298.65       7.29       87.41       386.06  
000100
    08/08/06       901.74     Furniture And Fixtures   P       SLMM     10 00  
    901.74       11/30/10       308.08       7.52       90.17       398.25  
000101
    09/07/06       1,289.99     Furniture And Fixtures   P       SLMM     10 00
      1,289.99       11/30/10       430.00       10.75       129.00       559.00
 
000102
    09/12/06       2,593.36     Furniture And Fixtures   P       SLMM     10 00
      2,593.36       11/30/10       864.47       21.62       259.34      
1,123.81  
000103
    09/22/06       1,962.38     Furniture And Fixtures   P       SLMM     10 00
      1,962.38       11/30/10       637.78       16.36       196.24       834.02
 
000104
    09/22/06       1,306.38     Furniture And Fixtures   P       SLMM     10 00
      1,306.38       11/30/10       424.58       10.89       130.64       555.22
 
000105
    09/22/06       1,289.99     Furniture And Fixtures   P       SLMM     10 00
      1,289.99       11/30/10       419.26       10.75       129.00       548.26
 
000106
    10/01/06       3,581.00     Furniture And Fixtures   P       SLMM     10 00
      3,581.00       11/30/10       1,163.83       29.85       358.10      
1,521.93  
000107
    10/05/06       2,593.36     Furniture And Fixtures   P       SLMM     10 00
      2,593.36       11/30/10       842.85       21.62       259.34      
1,102.19  
000108
    11/21/06       1,647.36     Furniture And Fixtures   P       SLMM     10 00
      1,647.36       11/30/10       507.96       13.73       164.74       672.70
 
000109
    11/21/06       770.81     Furniture And Fixtures   P       SLMM     10 00  
    770.81       11/30/10       237.66       6.43       77.08       314.74  
000110
    11/21/06       1,289.99     Furniture And Fixtures   P       SLMM     10 00
      1,289.99       11/30/10       397.76       10.75       129.00       526.76
 
000111
    11/30/06       (300.00 )   Furniture And Fixtures   P       SLMM     10 00  
    (300.00 )     11/30/10       (92.50 )     (2.50 )     (30.00 )     (122.50 )
000112
    11/30/06       (390.00 )   Furniture And Fixtures   P       SLMM     10 00  
    (390.00 )     11/30/10       (120.25 )     (3.25 )     (39.00 )     (159.25
)
000113
    12/11/06       1,288.96     Furniture And Fixtures   P       SLMM     10 00
      1,288.96       11/30/10       397.44       10.75       128.90       526.34
 
000114
    12/31/06       (475.00 )   Furniture And Fixtures   P       SLMM     10 00  
    (475.00 )     11/30/10       (142.50 )     (3.96 )     (47.50 )     (190.00
)
000586
    01/23/07       7,985.64     Cpt Repl (# 111, 343,344,320,   P       SLMM    
10 00       7,985.64       11/30/10       2,329.14       66.55       798.56    
  3,127.70  
000593
    02/06/07       1,402.35     Cpt Repl (# 249)- Courtesy C   P       SLMM    
10 00       1,402.35       11/30/10       409.03       11.69       140.24      
549.27  
000606
    03/21/07       4,699.57     Cpt Repl (# 228,255,106) -Co   P       SLMM    
10 00       4,699.57       11/30/10       1,292.39       39.17       469.96    
  1,762.35  
000607
    03/06/07       1,335.60     Reupholstery (4 ofc chairs, A   P       SLMM    
10 00       1,335.60       11/30/10       378.42       11.13       133.56      
511.98  
000615
    04/05/07       4,891.53     930 Energy-elf light bulbs-Co   P       SLMM    
10 00       4,891.53       11/30/10       1,345.17       40.77       489.15    
  1,834.32  
000616
    04/30/07       (650.00 )   Cpt Rpl. Reimbursements - A   P       SLMM     10
00       (650.00 )     11/30/10       (173.33 )     (5.42 )     (65.00 )    
(238.33 )
000632
    05/07/07       1,849.30     Repl Cpt (#130) - Courtesy C   P       SLMM    
10 00       1,849.30       11/30/10       493.15       15.42       184.93      
678.08  
000649
    07/09/07       1,418.42     Cpt Repl - Courtesy Carpet   P       SLMM     10
00       1,418.42       11/30/10       354.60       11.82       141.84      
496.44  
000671
    08/23/07       4,369.05     Carpet Repl - Courtesy Carp   P       SLMM    
10 00       4,369.05       11/30/10       1,019.46       36.41       436.91    
  1,456.37  
000686
    09/30/07       4,285.20     Carpet Repl - Courtesy Carp   P       SLMM    
10 00       4,285.20       11/30/10       964.17       35.71       428.52      
1,392.69  
000687
    04/25/08       16,383.69     Carpet Repl (2nd, 3rd Fl)-Cour   P       SLMM  
  10 00       16,383.69       11/30/10       2,730.62       136.54      
1,638.37       4,368.99  
000721
    11/30/07       1,160.88     Carpet Repl - Courtesy Carp   P       SLMM    
10 00       1,160.88       11/30/10       241.85       9.68       116.09      
357.94  
000727
    12/07/07       5,747.25     Carpet Repl - Courtesy Carp   P       SLMM    
10 00       5,747.25       11/30/10       1,197.35       47.90       574.73    
  1,772.08  
000751
    01/31/08       2,285.00     6 light fixtures (canopy) - Univ   P       SLMM
    10 00       2,285.00       11/30/10       437.96       19.05       228.50  
    666.46  
000752
    01/31/08       1,908.94     Carpet Repl - Courtesy Carp   P       SLMM    
10 00       1,908.94       11/30/10       365.88       15.91       190.89      
556.77  
000775
    04/25/08       9,484.18     Carpet/Vinyl Repl (various ap   P       SLMM    
10 00       9,484.18       11/30/10       1,580.70       79.04       948.42    
  2,529.12  
000792
    05/31/08       2,852.24     Cpt repl (116E, 313C)-Court   P       SLMM    
10 00       2,852.24       11/30/10       451.60       23.77       285.22      
736.82  
000803
    06/30/08       4,558.84     Cpt Repl (#300,319,330) - Co   P       SLMM    
10 00       4,558.84       11/30/10       683.82       37.99       455.88      
1,139.70  
000817
    07/31/08       2,877.64     Carpet Repl. (# 306,308) - Co   P       SLMM    
10 00       2,877.64       11/30/10       407.66       23.98       287.76      
695.42  
000827
    08/31/08       1,653.46     Carpet Repl (#209-D, 350-A)   P       SLMM    
10 00       1,653.46       11/30/10       220.47       13.78       165.35      
385.82  
000843
    09/30/08       3,147.64     Carpet Repl (#237G, #101D)   P       SLMM     10
00       3,147.64       11/30/10       393.45       26.23       314.76      
708.21  
000860
    10/24/08       7,473.32     Carpet Repl (#337,201,328,3)   P       SLMM    
10 00       7,473.32       11/30/10       871.89       62.28       747.33      
1,619.22  
000873
    11/28/08       8,670.88     Carpet/Vinyl Repl (#131G,11   P       SLMM    
10 00       8,670.88       11/30/10       939.35       72.26       867.09      
1,806.44  
000885
    12/12/08       828.76     Carpet Repl (#300,304) - Co   P       SLMM     10
00       828.76       11/30/10       89.79       6.91       82.88       172.67  
000893
    01/31/09       6,676.48     Cpt Repl (#136,205,256,355)   P       SLMM    
10 00       6,676.48       11/30/10       612.01       55.64       667.65      
1,279.66  
000899
    02/28/09       (998.00 )   Carpet Repl. Reimb - February   P       SLMM    
10 00       (998.00 )     11/30/10       (83.17 )     (8.32 )     (99.80 )    
(182.97 )

      January 6, 2011 at 5:14 PM   Page 5

 

 



--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
          In Svc     Acquired         P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Value     Description   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation  
 
                                                                               
    Location = Trumbull                                                        
                    Class = FF
                                                                           
000910
    03/31/09       7,856.33     Carpet repl.(#111G2,202C,3   P   SLMM     10 00
      7,856.33       11/30/10       589.23       65.47       785.63      
1,374.86  
000919
    04/24/09       3,684.17     Cpt Repl. (#225E,338D) - Co   P   SLMM     10 00
      3,684.17       11/30/10       245.61       30.71       368.42       614.03
 
000932
    05/22/09       3,118.46     Cpt/vinyl repl. #150,344 - Co   P   SIMM     10
00       3,118.46       11/30/10       181.91       25.99       311.85      
493.76  
000939
    06/26/09       6,236.68     Carpet Repl (#231,133,247,3   P   SLMM     10 00
      6,236.68       11/30/10       311.83       51.98       623.67       935.50
 
000947
    07/17/09       1,611.83     Cpt Repl # 112-Courtesy Carp   P   SLMM     10
00       1,611.83       11/30/10       67.16       13.44       161.18      
228.34  
000948
    08/28/09       21,451.41     Carpet-Main front entrance h   P   SLMM     10
00       21,451.41       11/30/10       715.05       178.77       2,145.14      
2,860.19  
000960
    08/07/09       3,722.32     Carpet/vinyl Rspt #311 - Cou   P   SLMM     10
00       3,722.32       11/30/10       155.10       31.02       372.23      
527.33  
000972
    09/11/09       4,742.37     Carpet Repl (254B, 223) - C   P   SLMM     10 00
      4,742.37       11/30/10       158.08       39.52       474.24       632.32
 
000998
    10/23/09       5,109.80     Cpt repl. (#248B,116,250) - C   P   SLMM     10
00       5,109.80       11/30/10       85.16       42.59       510.98      
596.14  
001003
    11/20/09       7,337.97     Carpet/vinyl repl (#137,200)   P   SLMM     10
00       7,337.97       11/30/10       61.15       61.15       733.80      
794.95  
001008
    12/31/09       6,972.08     Carpet Repl (#241,249,149,3   P   SLMM     10 00
      6,972.08       11/30/10       0.00       58.11       697.21       697.21  
001033
    02/28/10       2,410.63     Carpet/vinyl repl. (#110D,235   P   SLMM     10
00       2,410.63       11/30/10       0.00       20.08       200.89      
200.89  
001043
    03/30/10       8,497.86     Carpet/floor repl. (#2380,138   P   SLMM     10
00       8,497.86       11/30/10       0.00       70.81       637.34      
637.34  
001061
    04/30/10       7,035.58     Carpet/vinyl repl. ($235,333G   P   SLMM     10
00       7,035.58       11/30/10       0.00       58.63       469.04      
469.04  
001062
    04/30/10       4,025.88     Patio furn - 16 chairs, 6 tables   P   SLMM    
10 00       4,025.88       11/30/10       0.00       33.54       268.39      
268.39  
001078
    05/25/10       4,803.97     Carpet/vinyl repl (#113C, 317   P   SLMM     10
00       4,803.97       11/30/10       0.00       40.03       280.23      
280.23  
001103
    06/29/10       4,043.11     Carpet Repl (#228D, 244B)   P   SLMM     10 00  
    4,043.11       11/30/10       0.00       33.69       202.16       202.16  
001122
    07/27/10       2,182.29     Cpt Repl (#216-E) - Courtesy   P   SLMM     10
00       2,182.29       11/30/10       0.00       18.18       90.93       90.93
 
001144
    08/31/10       5,401.88     Repl. carpet/vinyl (#150A, 305   P   SLMM     10
00       5,401.88       11/30/10       0.00       45.01       180.06      
180.06  
001164
    09/28/10       3,147.99     Carpet Repl (#213C, 251) - C   P   SLMM     10
00       3,147.99       11/30/10       0.00       26.23       78.70       78.70
 
001188
    10/26/10       5,693.58     Carpet/floor repl. (#135G, 102   P   SLMM     10
00       5,693.58       11/30/10       0.00       47.44       94.89       94.89
 
001192
    11/30/10       8,507.80     Carpet/vinyl Repl. (#253,132   P   SLMM     10
00       8,507.80       11/30/10       0.00       70.90       70.90       70.90
 
001193
    12/21/10       26,014.26     Repl Cpt/border (Main DR)   P   SLMM     10 00
      26,014.26               0.00       0.00       0.00       0.00  
001194
    11/23/10       30,348.57     Repl Kitchen Floor-TC Facilit   P   SLMM     10
00       30,348.57       11/30/10       0.00       252.91       252.91      
252.91  
001195
    11/30/10       35,421.28     140 Main DR armchairs-Direc   P   SLMM     10
00       35,421.28       11/30/10       0.00       295.18       295.18      
295.18  
001206
    12/31/10       5,136.24     Carpet Repl.(#206E,101D)-C   P   SLMM     10 00
      5,136.24               0.00       0.00       0.00       0.00  
 
                                                                        Class =
FF
    526,780.77                           526,780.77               100,339.80    
  4,130.70       40,532.70       140,872.50   Less disposals and transfers
    0.00                           0.00               0.00                      
0.00   Count = 0
                                                                           
 
                                                                        Net
Subtotal
    526,780.77                           526,780.77               100,339.80    
  4,130.70       40,532.70       140,872.50   Count = 140
                                                                           
 
                                                                               
    Class = LA
                                                                           
000006
    12/01/04       23,500,000.00     Land Acquisition   R   NoDep     00 00    
  23,500,000.00       11/30/10       0.00       0.00       0.00       0.00  
000007
    12/01/04       (21,015,598.00 )   Land Acquisition   R   NoDep     00 00    
  (21,015,598.00 )     11/30/10       0.00       0.00       0.00       0.00  
 
                                                                        Class =
LA
    2,484,402.00                           2,484,402.00               0.00      
0.00       0.00       0.00   Less disposals and transfers
    0.00                           0.00               0.00                      
0.00   Count = 0
                                                                           
 
                                                                        Net
Subtotal
    2,484,402.00                           2,484,402.00               0.00      
0.00       0.00       0.00   Count = 2
                                                                           
 
                                                                               
    Class = LI
                                                                           
000001
    07/31/05       19,080.00     Land Improvements   R   SLMM     20 00      
19,080.00       11/30/10       4,213.50       79.50       954.00       5,167.50
 
000002
    07/26/06       2,565.20     Land Improvements   R   SLMM     20 00      
2,565.20       11/30/10       438.22       10.69       128.26       566.48  
000003
    09/30/06       4,611.00     Land Improvements   R   SLMM     20 00      
4,611.00       11/30/10       749.29       19.22       230.55       979.84  
000004
    11/30/06       4,325.00     Land Improvements   R   SLMM     20 00      
4,325.00       11/30/10       666.77       18.03       216.25       883.02  
000005
    12/31/05       4,325.00     Land Improvements   R   SLMM     20 00      
4,325.00       11/30/10       648.75       18.03       216.25       865.00  
000630
    05/22/07       2,581.10     Seal cracks/restripe parking   R   SLMM     20
00       2,581.10       11/30/10       333.40       10.76       129.06      
462.46  

      January 6, 2011 at 5:14 PM   Page 6

 





--------------------------------------------------------------------------------



 



SHP II/Pru JV-Depr/Corp4SpringM
Depreciation Expense Report
As of December 31, 2010
Book = Internal
FYE Month = December

                                                                               
                      In Svc     Acquired             P     Depr     Est    
Depreciable     Prior     Prior Accum     Depreciation     Current YTD    
Current Accum   Sys No   Date     Value     Description     T     Meth     Life
    Basis     Thru     Depreciation     This Run     Depreciation    
Depreciation  
 
                                                                               
                Location = Trumbull
                                                                               
        Class = LI
                                                                               
       
000647
    07/09/07       2,581.10     Seal cracks, line striping in pa     P      
SLMM     10 00       2,581.10       11/30/10       645.28       21.51      
258.11       903.39  
000669
    08/20/07       11,183.00     Resurface parking lot stairs     P       SLMM  
  10 00       11,183.00       11/30/10       2,609.37       93.20       1,118.30
      3,727.67  
001142
    08/31/10       5,700.00     Apply 2 coatings finish (patio)     P       SLMM
    10 00       5,700.00       11/30/10       0.00       47.50       190.00    
  190.00  
 
                                                                               
    Class = LI
    56,951.40                                       56,951.40              
10,304.58       318.44       3,440.78       13,745.36   Less disposals and
transfers
    0.00                                       0.00               0.00          
            0.00   Count = 0
                                                                               
       
 
                                                                               
    Net Subtotal
    56,951.40                                       56,951.40              
10,304.58       318.44       3,440.78       13,745.36   Count = 9
                                                                               
       
 
                                                                               
    Location = Trumbull
    24,431,916.42                                       24,431,916.42          
    2.853,195.83       51,689.43       608,731.61       3,461.927.44   Less
disposals and transfers
    0.00                                       0.00               0.00          
            0.00   Count = 0
                                                                               
       
 
                                                                               
    Net Subtotal
    24,431,916.42                                       24,431,916.42          
    2,853,195.83       51,689.43       608,731.61       3,461,927.44   Count =
256
                                                                               
       
 
                                                                               
                Grand Total
    24,431,916.42                                       24,431,916.42          
    2,853,195.83       51,689.43       608,731.61       3,461,927.44   Less
disposals and transfers
    0.00                                       0.00               0.00          
            0.00   Count = 0
                                                                               
       
 
                                                                               
    Net Grand Total
    24,431,916.42                                       24,431,916.42          
    2,853,195.83       51,689.43       608,731.61       3,461,927.44  
 
                                                                               
    Count = 256
                                                                               
       

Report Assumptions
Report Name: Depreciation Expense w/Descriptions
Source Report: Depreciation Expense
Calculation Assumptions:
     Short Year: none
     Include Sec 168 Allowance & Sec 179; No
     Adjustment Convention: None
Group/Sorting Criteria:
     Group = Trumbull
     Include Assets that meet the following conditions: Location is Trumbull
     Sorted by: Location (with subtotals), Class (with subtotals), System No,
Extension

      January 6, 2011 at 5:14 PM   Page 7

 





--------------------------------------------------------------------------------



 



EXHIBIT E: DOCUMENTS TO BE DELIVERED

                      Entity Names as of XXXXX

Operator
  Capital Senior Living   Parent   Capital Senior Living Corporation
Agreement
  Master Lease 3   Tenant   TBD
Asset Manager
  DRR   Subtenant   See Exhibit C of Master Lease
Fiscal Year End
  December 31   Entity Guarantor   Capital Senior Living Properties, Inc.

                   
 
  Key   signifies requirement is due during this month
 
  E   Received Electronically
 
  P   Received Paper Copy

                                                                               
                      Jan     Feb     Mar     Apr     May     Jun     Jul    
Aug     Sep     Oct     Nov     Dec   Financial Statements

1 Annual Audited Parent Financial Statement — to be delivered as soon as
available but in no event later than 120 days from FYE
                                                                               
               
2 Tenant’s Periodic Financial Statement
(Quarterly) — to be delivered as soon as available, but in no event later than
45 days after quarter end
                                                                               
               
3 Entity Guarantor’s Periodic Financial Statement (Quarterly) — to be delivered
as soon as available, but in no event later than 45 days after quarter end
                                                                               
               
4 Monthly Facility Financial Statements — to be delivered as soon as available
but in no event later than 30 days from month end. Financial Statements should
be in Microsoft Excel format.
                                                                               
               
5 Monthly Facility Trial Balances — to be delivered as soon as available but in
no event later than 30 days from month end. Trial Balances should be in
Microsoft Excel format.
                                                                               
                Census Data

1 Monthly Census Report including average patients per day or total patients by
payor type — to be delivered with Facility Financial Statements
                                                                               
               
2 Weekly Census Report for all Facilities that are in ‘Fill-up’
                                                                               
               
3 Monthly Rent Roll upon HCN Request
                                                                               
                Budgets

1 Annual Facility Budget — to be delivered as soon as available but in no event
later than 30 days prior to FYE
                                                                               
               
2 Annual Capital Expenditure Report — to be delivered as soon as available but
in no event later than 30 days prior to fiscal year end
                                                                               
                Certifications

1 Quarterly Financial Certification — with delivery of Tenant financial
statements (Exhibit F)
                                                                               
               
2 Annual Facility Capital Expenditure Certificate (Exhibit G) — within 120 days
of FYE
                                                                               
               
3 Annual Facility Configuration Certificate (Exhibit M) — to be delivered with
Tenant’s Annual Financials
                                                                               
                Other Documents

1 Certificate of Insurance Renewal
                                                                               
               
2 Evidence of Annual Licensure Renewal
                                                                               
               
3 Set up quarterly variance call upon the request of HCN
                                                                               
               
4 Copies of all Management Letters as well as adjustments made by Management and
those made at the Advice of an Independent Auditor — to be delivered as soon
available, but in no event later than with the delivery of the Audit (Upon HCN
Request)
                                                                               
               
5 Updates to Operator Profile (Semi Annual)
                                                                               
               
6 State and Federal Health Survey Reports for each Facility
                                                                               
               
7 Monthly management reports showing the number of inquiries, rental
applications received, deposits received, and an accounting of all security
deposits (upon request by servicer of the Freddie Mac debt)
                                                                               
                Documents to be Delivered in the Event of Default or Upon
Request
1 security deposit report (resident name, date of move-in) with a monthly update
  Not Applicable  
2 report accounting for all resident trust funds, including trust fund deposit
bank accounts
                                                                               
               
3 a schedule and copies of any equipment leases, and financings
                                                                               
               
4 a schedule of all utility providers and utility deposits
                                                                               
               
5 list of all rent concessions
                                                                               
               
6 a copy of each private pay resident’s occupancy agreement and each Facility’s
form of agreement
                                                                               
               
7 a schedule of employee vacation and sick days
                                                                               
               
8 employee policies and procedures handbook, including employee benefits (due on
before 3/31 of each year)
                                                                               
               

 





--------------------------------------------------------------------------------



 



EXHIBIT F: FINANCIAL CERTIFICATION
Report Period: Commencing                                           and ending
                                          

Lease:  
Master Lease (“Lease”) made by certain Affiliates of Health Care REIT, Inc.
(collectively called “Landlord”) to Capital Spring Meadows, LLC (“Tenant”)

I hereby certify to Landlord as of the date stated below as follows:
1. The attached [specify audited or unaudited and annual or quarterly, and if
consolidated, so state] financial statements of Tenant [i] have been prepared in
accordance with generally accepted accounting principles consistently applied;
[ii] have been prepared in a manner substantially consistent with prior
financial statements submitted to Landlord; and [iii] fairly present the
financial condition and performance of Tenant in all material respects.
2. The attached [specify audited or unaudited and annual or quarterly, and if
consolidated, so state] financial statements of [Guarantor] [i] have been
prepared in accordance with generally accepted accounting principles
consistently applied; [ii] have been prepared in a manner substantially
consistent with prior financial statements submitted to Landlord; and [iii]
fairly present the financial condition and performance of [Guarantor] in all
material respects.
3. Tenant has [OR has not] maintained the Portfolio Coverage Ratio and minimum
Net Worth for the Report Period as required under the Lease.
4. To the best of my knowledge, Tenant was in compliance with all of the
provisions of the Lease and all other documents executed by Tenant in connection
with the Lease at all times during the Report Period, and no default, or any
event which with the passage of time or the giving of notice or both would
constitute a default, has occurred under the Lease, except for the following:
                                                            .
Executed this ___ day of                                         ,
                    .

                         
 
  Name:        
 
  Title:  
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G: ANNUAL CAPITAL EXPENDITURE CERTIFICATE
Report Period: Commencing                                           and ending
                     
                                                                                     

Lease:  
Master Lease (“Lease”) made by certain affiliates of Health Care REIT, Inc.
(collectively called “Landlord”) to Capital Spring Meadows, LLC (“Tenant”)

Tenant hereby certifies to Landlord that, per Section 16.6 of Lease, Tenant has
expended at least the Minimum Capital Expenditures Amount per Unit in Qualified
Capital Expenditure during the annual reporting period. To the extent that the
total required amount was not expended in the reported year, Tenant hereby
certifies that such variance amount has been deposited into a reserve account to
be used solely for future Qualified Capital Expenditures for the Facilities.
Executed this                      day of
                                        ,                     .

                         
 
  Name:        
 
  Title:  
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H: WIRE TRANSFER INSTRUCTIONS
[Intentionally omitted.]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I: CONTINGENT PAYMENT REQUEST
                                        , 20             

     
 
4500 Dorr Street
   
Toledo, Ohio 43615-4040
   

Attention: Erin C. Ibele

  Re:  
Master Lease Agreement, as amended (the “Lease”)
between Capital Spring Meadows, LLC (“Tenant”) and
certain affiliates of Health Care REIT, Inc. (“Landlord”)

Dear Ms. Ibele:
Tenant hereby requests a payment in the amount of $                     to be
made on                                          , 20           . All terms used
in this request are defined in the Lease and have the meanings given in the
Lease.
Tenant hereby certifies to that:
1. At the date hereof, no Event of Default has occurred and is continuing, and
no event known to Tenant has occurred which, upon the service of notice and/or
the lapse of time, would constitute an Event of Default.
2. All conditions to the requested Contingent Payment have been satisfied.
Tenant hereby authorizes you to disburse the proceeds of this payment directly
to Tenant. Tenant covenants and agrees that the proceeds will be paid to the
parties shown on the attached schedule (if applicable).

            CAPITAL SPRING MEADOWS, LLC
      By:           Title:             

[ATTACH DOCUMENTATION REGARDING
USE OF PROCEEDS IF REQUIRED]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT J: SNDA FORM
[*ATTACH*]

 

 



--------------------------------------------------------------------------------



 



Exhibit J
AFTER RECORDING RETURN TO:
Ashante L. Smith, Esquire
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
(Space Above For Recorder’s Use)
Freddie Mac Loan Number 968695426
Spring Meadows at Trumbull
SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT
(Seniors — Unrelated Operator)
(Revision Date 6-30-2010)
THIS AGREEMENT (this “Agreement”) is made as of the 7th day of April, 2011,
among FEDERAL HOME LOAN MORTGAGE CORPORATION, having an office or principal
place of business at 8200 Jones Branch, Drive, McLean, Virginia 22102 (together
with its successors and assigns, “Lender”), CAPITAL SPRING MEADOWS, LLC, a
Delaware limited liability company, having an address of c/o Capital Senior
Living Corporation, 14160 Dallas Parkway, Suite 300, Dallas, Texas 75254
(“Tenant”), and 6949 MAIN STREET, LLC, a Delaware limited liability company,
having an office at c/o Health Care REIT, Inc., 4500 Dorr Street, Toledo, Ohio
43615 (“Landlord”).
WITNESSETH:
WHEREAS, Landlord has assumed a loan from Lender (the “Loan”), which Loan is
secured by a Multifamily Mortgage, Assignment of Rents and Security Agreement,
as amended (hereinafter called the “Security Instrument”) encumbering a parcel
of land owned by Landlord and described on Exhibit “A” attached hereto and made
a part hereof, together with the improvements erected thereon (said parcel of
land and improvements thereon being hereinafter called the “Property”); and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, by a certain Master Lease #3 heretofore entered into between Landlord
and Master Tenant dated as of                     , 2011, as amended (as set
forth on Exhibit B attached hereto, the “Lease”), Landlord leases the Property
to Tenant; and
WHEREAS, a copy of the Lease has been delivered to Lender, the receipt of which
is hereby acknowledged; and
WHEREAS, concurrently herewith Tenant is executing and delivering to Lender an
Operator’s Estoppel Certificate (“Tenant’s Estoppel Certificate”) with respect
to the Lease; and
WHEREAS, Lender is unwilling to maintain or make the Loan to Landlord unless the
Lease is and continues to be subordinate to the lien of the Security Instrument;
and
WHEREAS, the Lease provides that the Lease shall become subject and subordinate
to a mortgage upon the interest of the Landlord in the Property made to a lender
if and when a non- disturbance agreement is entered into with respect to such
mortgage; and
WHEREAS, the parties hereto desire to effect the subordination of the Lease to
the Security Instrument and to provide for the non-disturbance of Tenant by the
holder of the Security Instrument on the terms set forth herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto intending to be legally bound
hereby agree as follows:
1. Consent to Lease. Lender hereby consents to the Lease, subject to the terms
and conditions of this Agreement.
2. Subordination. The Lease is and shall continue hereafter to be subject and
subordinate to the lien and terms of the Security Instrument and to any and all
advances made or to be made under or with respect to the Loan, the Security
Instrument or any of the other documents evidencing, securing or otherwise
executed in connection with the Loan (as the Security Instrument or any such
other document may be amended from time to time, the “Loan Documents”), and to
all current and future modifications, extensions, renewals and consolidations
thereof and the obligations secured thereby, with the same force and effect as
if the Security Instrument, as so amended, had been executed, delivered and
recorded, and all such advances of the Loan or pursuant to the Loan Documents
had been made, prior to the execution and delivery of the Lease, and without
regard to the order of priority of recording the Security Instrument and the
Short Form or Memorandum of the Lease, subject, however, to the provisions of
this Agreement. Without limiting the foregoing, the provisions of the Security
Instrument and the Loan Documents relative to the rights of Lender with respect
to proceeds arising from an eminent domain taking (including a voluntary
conveyance by Landlord) and/or insurance proceeds payable by reason of damage to
or destruction of the Property or other collateral encumbered by the Loan
Documents shall at all times be prior and superior to and shall control over any
contrary provisions in the Lease. Tenant hereby waives the provisions of the
Lease and of any applicable law which may give Tenant a right or election to
terminate the Lease or to reduce any of its obligations under the Lease, by
reason of the subordination made pursuant to this Agreement or by reason of any
action taken to foreclose the Security Instrument. Lender, at its sole election,
may elect to make the Lease superior to the Security Instrument by filing a
written notice of same in the same land records for filing the Security
Instrument; provided, however, notwithstanding that the Lease may by unilateral
subordination by Lender hereafter be made superior to the lien of the Security
Instrument, and not withstanding any other provision of this Agreement to the
contrary, the provisions of the Security Instrument and the Loan Documents
relative to the rights of Lender with respect to proceeds arising from an
eminent domain taking (including a voluntary conveyance by Landlord) and/or
insurance proceeds payable by reason of damage to or destruction of the Property
or other collateral encumbered by the Loan Documents shall at all times be prior
and superior to and shall control over any contrary provisions in the Lease.
Tenant shall not subordinate the Lease to any other mortgages, deeds of trust or
other security instruments without Lender’s prior written consent.

 

Page 2



--------------------------------------------------------------------------------



 



3. Estoppel. Tenant represents and warrants that the representations, warranties
and certifications made by Tenant in Tenant’s Estoppel Certificate remain true
and correct as of the date hereof.
4. Nondisturbance. Lender agrees that so long as the Lease shall be in full
force and effect and so long as no default by Tenant has occurred under the
Lease, as determined in Lender’s sole discretion, has occurred and is continuing
and so long as there is no default by Tenant under this Agreement:
(a) Tenant shall not be named or joined as a party or otherwise in any suit,
action or proceeding for the foreclosure of the Security Instrument.
Notwithstanding the foregoing provisions of this paragraph, if Tenant is an
indispensable party in a foreclosure proceeding with respect to the Security
Instrument, Lender may so name or join Tenant if such naming or joinder may be
accomplished without in any way diminishing or otherwise affecting the rights
and privileges granted to, or inuring to the benefit of, Tenant under the Lease
and this Agreement; and
(b) The possession by Tenant of the Property and Tenant’s right thereto shall
not be disturbed, affected or impaired by, nor will the Lease or the term
thereof be terminated or otherwise affected by any suit, action or proceeding
for the foreclosure of the Security Instrument.
For purposes of this Agreement, a “foreclosure” shall include (but not be
limited to) a sheriff’s or trustee’s sale under the power of sale contained in
the Security Instrument, if applicable, a judicial foreclosure of the Security
Instrument, the termination of any superior lease of the Property and any other
transfer of Landlord’s interest in the Property under peril of foreclosure,
including, without limitation to the generality of the foregoing, an assignment,
deed or sale in lieu of foreclosure. This Agreement satisfies any requirement in
the Lease that Landlord provide Tenant with a subordination, non-disturbance and
attornment agreement (or similar agreement).
5. Attornment. If Lender or any other person or entity becomes the owner of the
Property by foreclosure, including without limitation, by conveyance in lieu of
foreclosure or otherwise (“Successor Landlord”), then Tenant agrees that the
Lease shall continue in full force and effect, without the necessity of
executing a new lease, as a direct lease between Tenant and Successor Landlord
and Tenant further agrees as follows:

  a.  
Tenant will perform and observe its obligations under the Lease;
    b.  
Tenant will attorn to and recognize Successor Landlord as the Landlord under the
Lease for the remainder of the term of the Lease, such attornment to be
automatic and self-operative; and
    c.  
Tenant will execute and deliver upon request of Successor Landlord an
appropriate agreement of attornment to Successor Landlord;

provided, however, nothing herein shall limit Lender’s or Successor Landlord’s
right to terminate the Lease in accordance with the provisions of the Lease and
this Agreement.

 

Page 3



--------------------------------------------------------------------------------



 



6. Protection of Successor Landlord. Tenant agrees that Successor Landlord will
not be liable for, subject to or bound by any of the following:

  a.  
claims, counterclaims, offsets or defenses of any nature which Tenant might have
against Landlord or any prior landlord;
    b.  
defaults, misrepresentations, breach of warranty, negligence or any other acts
or omissions of Landlord or any prior landlord;
    c.  
rent or additional rent which Tenant might have paid for more than the current
month;
    d.  
any security deposit, reserve or other deposit or prepaid charge paid to
Landlord or any prior landlord;
    e.  
representations or warranties of any nature whatsoever, including any
representations or warranties respecting use, compliance with zoning, hazardous
wastes or environmental laws, Landlord or any prior landlord’s title, Landlord
or any prior landlord’s authority, habitability, fitness for purpose or
possession;
    f.  
extensions, renewals, terminations, amendments or modifications of the Lease or
any waivers or consents given to Tenant under or with respect to the Lease made
or given without Lender’s written consent;
    g.  
bound by any of Landlord’s or any prior landlord’s liabilities or obligations
under the Lease which were to be paid or performed (or which arose or accrued)
before Successor Landlord became the owner of the Property;
    h.  
bound by an obligation of Landlord or any prior landlord to construct, maintain,
repair or rebuild the Property under the Lease, or to reimburse Tenant or
otherwise pay for any such work; or
    i.  
bound by any obligations to indemnify Tenant under the Lease.

7. Successor Landlord Exculpation. Tenant will look solely to Lender’s or such
other Successor Landlord’s interest in the Property for the payment and
discharge of any obligation or liability imposed upon Lender or such other
Successor Landlord under the Lease or this Agreement, and Lender and any other
Successor Landlord shall have no personal liability under the Lease or this
Agreement.
8. Rent. Tenant has notice that the Lease and the rents and all other sums due
thereunder have been assigned to Lender as security for the Loan secured by the
Security Instrument. Tenant has been directed to make all rent payments directly
to a lockbox account established at [See Exhibit C] and Tenant agrees that such
direction is irrevocable except with Lender’s express written consent, and
therefore, until such time as the Security Instrument has been released of
record, Tenant shall make all rent payments solely to said lockbox account or as
otherwise directed by Lender. Landlord hereby irrevocably authorizes Tenant to
make the foregoing payments to Lender.
9. Lender’s Consent. Wherever the Tenant would be required under the Lease to
obtain the consent, approval, waiver or release of any sort from Landlord,
Landlord shall not do so unless Lender approves same in writing; and any such
consent, approval, waiver or release given without Lender’s approval shall be
null and void.

 

Page 4



--------------------------------------------------------------------------------



 



10. Lender’s Right to Cure. In the event of any act or omission by Landlord
which would give Tenant the right, either immediately or after the lapse of a
period of time, to terminate the Lease, or to claim a partial or total eviction,
Tenant will not exercise any such right (i) until it has sent written notice of
such act or omission to Lender, and (ii) until a reasonable period (but in no
event less than sixty (60) days following the time that Landlord has under the
Lease to cure or remedy the same unless such default reasonably requires
possession of the Property to cure, and Lender shall be diligently attempting to
gain such possession and effect such cure, then such cure period shall be
extended thereafter for so long as Lender is diligently attempting to gain such
possession and effect such cure) for remedying such act or omission shall have
elapsed following the giving of such notice to Lender.
11. Default by Tenant. Notwithstanding the provisions of this Agreement,
Landlord, its successors and assigns, including any Successor Landlord, shall
not be estopped from taking such action as may be available to Landlord under
the terms of the Lease in the event that Tenant shall default in performance of
its obligations under the terms of the Lease.
12. Estoppel and SNDA. From time to time upon Lender’s or Successor Landlord’s
request, Tenant shall provide such requesting party with an estoppel certificate
addressing such matters as Lender or Successor Landlord shall reasonably
request. From time to time upon Lender’s or any Successor Landlord’s request, in
connection with the prospective financing or refinancing of the Property, Tenant
shall enter into a subordination, non-disturbance and attornment agreement on
substantially the same terms as are set forth herein or as otherwise reasonably
requested by the prospective lender providing such financing.
13. Notices. Any notice, request, approval, consent, waiver or discharge given
or required to be given under this Agreement shall be in writing and shall be
deemed to have been given when mailed by United States registered or certified
mail, postage prepaid, return receipt requested, or by express carrier or
overnight carrier to the other party at the address stated below or at the last
changed address given by the party to be notified as hereinafter specified:

         
 
  To Lender:   c/o Berkadia Commercial Mortgage LLC
118 Welsh Road
Horsham, Pennsylvania 19044
Attn: Servicing — Executive Vice President
 
       
 
  With a copy to:   Freddie Mac
8200 Jones Branch Drive
McLean, Virginia 22102
Attention:                     
 
       
 
  To Tenant:   Capital Springs Meadows, LLC
c/o Capital Senior Living Corporation
14160 Dallas Parkway, Suite 300
Dallas, Texas 75254
Attention: David R. Brickman

 
       
 
  To Landlord:   6949 Main Street, LLC
Health Care REIT, Inc.
4500 Dorr Street
Toledo, Ohio 43615

Any party may at any time change its address for notification purposes by
mailing or sending as aforesaid a notice stating the change and setting forth
the new address, provided, however, that at no time shall any party be obligated
to give notification to more than four (4) addressees.
Any notice sent as above specified shall be deemed to have been served upon
receipt or refusal.

 

Page 5



--------------------------------------------------------------------------------



 



14. Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be binding upon and enforceable by the parties hereto and their
respective successors and assigns.
15. Entire Agreement. This Agreement contains the entire agreement between the
parties and cannot be changed, modified, waiver or canceled except by an
agreement in writing executed by the party against whom enforcement of such
modification, change, waiver or cancellation is sought. Nothing herein shall
limit Tenant’s representations, warranties, certifications and agreements set
forth in Tenant’s Estoppel Certificate.
16. Agreement Runs with the Land. This Agreement and the covenants herein
contained are intended to run with and bind all lands affected by the Security
Instrument.
17. Notice to Lender. Tenant agrees that it will deliver to Lender a copy of all
notices of default or termination (or with respect to any other material matter
under or with respect to the Lease, given or received by it under the terms of
the Lease within two (2) days after giving or receipt thereof.
18. Assignment to Freddie Mac. Tenant acknowledges that Lender may assign the
Loan and all security therefor, including without limitation, the Security
Instrument and Lender’s rights under this Agreement, to Freddie Mac. Tenant
expressly consents to such assignments.
19. Enforcement. As between Tenant and Lender, in any litigation or judicial
proceeding to enforce this Agreement, the successful party shall be entitled to
be reimbursed for its reasonable costs and expenses in enforcing this Agreement
against the other party. Nothing herein shall limit or negate Landlord’s
obligation to reimburse Lender for any such costs or expenses or liabilities
(including any obligations of Lender under this Section 20) under the Security
Instrument and the other Loan Documents.
20. Invalidity. If any portion of this Agreement is held invalid or inoperative,
then all of the remaining portions will remain in full force and effect, and, so
far as is reasonable and possible, effect will be given to the intent manifested
by the portion or portions held to be invalid or inoperative.
21. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State where the Property is located.
22. Counterparts. This Agreement may be executed in any number of counterparts,
all of which when taken together will constitute one and the same instrument.
23. Bankruptcy. If any bankruptcy proceedings shall hereafter commence with
respect to Landlord, and if the Lease is rejected by the debtor or trustee
pursuant to Section 365 of the United States Bankruptcy Code, Tenant agrees with
Lender (i) not to treat the Lease as terminated and (ii) to remain in possession
of the Property.
24. Inconsistent Provisions. This Agreement supersedes any inconsistent
provisions of the Lease or any other agreement, express or implied, between
Landlord and Tenant, and shall survive any termination of the Lease by operation
of law following any foreclosure.

 

Page 6



--------------------------------------------------------------------------------



 



25. WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY AGREES NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND TO THE GREATEST EXTENT PERMITTED
BY LAW WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION HEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH PARTY, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER.
26. Assignment of Security Interest. Pursuant to the Lease, Tenant has granted
to Landlord a security interest in “Collateral” as defined in the Lease.
Landlord has assigned that security interest to Lender as security for the
indebtedness secured by the Security Instrument and Tenant hereby consents to
that Assignment.
[Signature pages follow.]

 

Page 7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

                          WITNESS:           LENDER:    
 
                                    FEDERAL HOME LOAN MORTGAGE CORPORATION      
                   
Print Name:
                       
 
                       
 
                       
 
                                             
Print Name:
          By:                                  
 
              Name:        
 
              Title:  
 
   
 
                 
 
   

ACKNOWLEDGEMENT

                 
STATE OF
        )      
 
 
 
    )      ss:
COUNTY OF
        )      
 
 
 
           

• On this                      day of                                         ,
2011, before me                                          the undersigned
officer, personally appeared                                          who
acknowledged himself/herself to be the                                         
of the Federal Home Loan Mortgage Corporation, and that he/she as such
                                         authorized to do so, executed the
foregoing instrument for the purposes therein contained, by signing the name of
the corporation by himself/herself as                                         ,
as his/her free act and deed and the free act and deed of such corporation.
• IN WITNESS WHEREOF, I hereby set my hand.

                 
 
  •  
 
       
 
      Notary Public        
 
              [AFFIX SEAL]

My Commission expires:

 

Page 8



--------------------------------------------------------------------------------



 



                                  TENANT:
 
                    WITNESS:           CAPITAL SPRINGS MEADOWS, LLC, a Delaware
limited liability company                  
Print Name:
                   
 
 
 
               
 
          By:                      
Print Name:
 
 
          Gloria Holland 

 
 
          Vice President

ACKNOWLEDGEMENT

                 
STATE OF
        )      
 
 
 
    )      ss:
COUNTY OF
        )      
 
 
 
           

• On this                      day of                                         ,
2011, before me                                          the undersigned
officer, personally appeared Gloria Holland who acknowledged himself/herself to
be the Vice President of Capital Springs Meadows, LLC, a Delaware limited
liability company, and that he/she as such Vice President authorized to do so,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the limited liability company by himself/herself as Vice President,
as his/her free act and deed and the free act and deed of such limited liability
company.
• IN WITNESS WHEREOF, I hereby set my hand.

                 
 
  •  
 
       
 
      Notary Public        
 
              [AFFIX SEAL]

My Commission expires:

 

Page 9



--------------------------------------------------------------------------------



 



                                          LANDLORD:    
 
                            WITNESS:           6949 MAIN STREET, LLC, a Delaware
limited liability company    
 
                                                      Print Name:           By:
  HCN Capital Holdings II, LLC, a Delaware limited    
 
                                            liability company, its Sole Member  
 
 
                           
 
              By:   Health Care REIT, Inc., a Delaware corporation,            
            its Sole Member                              
Print Name:
                           
 
                           
 
                           
 
                  By:        
 
                     
 
Erin C. Ibele
Senior Vice President — Administration and
Corporate Secretary    

ACKNOWLEDGEMENT

                 
STATE OF
        )      
 
 
 
    )      ss:
COUNTY OF
        )      
 
 
 
           

On this                        day of                      , 2011, before me
                                           the undersigned officer, personally
appeared Erin C. Ibele who acknowledged himself/herself to be the Senior Vice
President — Administration and Corporate Secretary of Health Care REIT, Inc., a
Delaware corporation, Sole Member of HCN Capital Holdings II, LLC, a Delaware
limited liability company, Sole Member of 6949 Main Street, LLC, a Delaware
limited liability company                                         ,
                                        , and that he/she as such Senior Vice
President — Administration and Corporate Secretary authorized to do so, executed
the foregoing instrument for the purposes therein contained, by signing the name
of the limited liability company by himself/herself as Senior Vice President —
Administration and Corporate Secretary, as his/her free act and deed and the
free act and deed of such limited liability company.
IN WITNESS WHEREOF, I hereby set my hand.

           
 
 
       
 
Notary Public        
 
        [AFFIX SEAL]

My Commission expires:

 

Page 10



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LEGAL DESCRIPTION

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
LEASE
[Describe Lease and all Amendments]

 

 



--------------------------------------------------------------------------------



 



CONSENT OF SUBTENANT
TO
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
(Seniors- Unrelated Operator)
The undersigned (hereinafter referred to as the “Subtenant”) has entered into a
Sublease (hereinafter referred to as the “Sublease”) dated                     ,
2011 with the Tenant pertaining to the Property as defined in the attached
Subordination, Non-Disturbance and Attornment Agreement.
In consideration of the sum of Ten and 00/100 Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Subtenant, the Subtenant hereby consents to the terms and
conditions of the attached Subordination, Non-Disturbance and Attornment
Agreement (hereinafter referred to as the “Agreement”) and agrees and
acknowledges that by signing this Consent the entire interest of the Subtenant
in and to the Property and under the Lease and the Sublease shall be fully
subordinate and junior to the lien of the Security Instrument and subject to the
terms of the Security Instrument and the Agreement and further agrees that the
Subtenant shall be bound by the terms of the Agreement. The terms used herein
shall have the same meaning as those defined in the Agreement.
Dated this  _____  day of                     , 2011.

                              SUBTENANT:
 
                WITNESS:           CSL TRUMBULL, LLC, a Delaware limited
liability company
 
                             
Print Name:
               
 
               
 
                             
 
          By:                   Print Name:  
 

          Gloria Holland
Vice President
 
                            Address for Notice to Original Borrower:
 
                            c/o Capital Senior Living Corporation
14160 Dallas Parkway, Suite 300
Dallas, Texas 75254

[Notarial Block to Follow]

 

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT

                 
STATE OF
        )      
 
 
 
    )      ss:
COUNTY OF
        )      
 
 
 
           

On this                        day of                               
           , 2011, before me                                             the
undersigned officer, personally appeared Gloria Holland who acknowledged
himself/herself to be the Vice President of CSL Trumbull, LLC, a Delaware
limited liability company, and that he/she as such Vice President authorized to
do so, executed the foregoing instrument for the purposes therein contained, by
signing the name of the limited liability company by himself/herself as Vice
President, as his/her free act and deed and the free act and deed of such
limited liability company.
IN WITNESS WHEREOF, I hereby set my hand.

           
 
 
Notary Public        
 
        [AFFIX SEAL]

My Commission expires:

 

 



--------------------------------------------------------------------------------



 



CONSENT OF GUARANTOR
TO
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
(Seniors- Unrelated Operator)
Reference is made to that certain Unconditional and Continuing Lease Guaranty
made by the undersigned (the “Guaranty”) in favor of Landlord dated
                    , 2011, pursuant to which the undersigned guarantied the
payment and performance of the liabilities and obligations of Tenant under the
Lease (as each such term is defined in the attached Subordination,
Non-Disturbance and Attornment Agreement (the “Agreement”).
In consideration of the sum of Ten and 00/100 Dollars ($10.00) and other good
and valuable consideration, the recent and sufficiency of which is hereby
acknowledged by the undersigned, the undersigned (i) consents to the Agreement
and the terms thereof, and (ii) represents, warrants and agrees as follows:
(a) Lender and any Successor Landlord (as each such term is defined in the
Agreement) may enforce the Guaranty against the undersigned in accordance with
the terms of the Guaranty; (b) the Guaranty remains in full force and effect,
and as of the date hereof the undersigned has no counterclaim, set off or
defense of any nature as to any claim against the undersigned under the
Guaranty; and (c) the undersigned hereby waives any claims, counterclaims,
offsets or defenses of any nature which may exist with respect to enforcement of
the Guaranty or which may hereafter accrue or arise prior to a Successor
Landlord taking title to the Property and becoming the landlord under the Lease.
Dated this  _____  day of                                         , 2011.

                              GUARANTORS:
 
                WITNESS:           CAPITAL SENIOR LIVING PROPERTIES, INC., a
Texas corporation
 
                             
Print Name:
               
 
               
 
               
 
          By:    
 
               
 
              David R. Brickman
Vice President
 
                             
Print Name:
               
 
               

[Notarial Block to Follow]

 

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT

                 
STATE OF
        )      
 
 
 
    )      ss:
COUNTY OF
        )      
 
 
 
           

On this                      day of                                         ,
                     , before me                                          the
undersigned officer, personally appeared David R. Brickman who acknowledged
himself/herself to be the Vice President of Capital Senior Living Properties,
Inc., a Texas corporation, and that he/she as such Vice President authorized to
do so, executed the foregoing instrument for the purposes therein contained, by
signing the name of the corporation by himself/herself as Vice President, as
his/her free act and deed and the free act and deed of such corporation.
IN WITNESS WHEREOF, I hereby set my hand.

           
 
 
Notary Public        
 
        [AFFIX SEAL]

My Commission expires:

 

 



--------------------------------------------------------------------------------



 



                          WITNESS:           SHP II/CSL SUMMIT, LLC, a Delaware
limited                 liability company    
 
                                              Print Name:           By:  
Capital Senior Living Properties 4, Inc., a    
 
 
 
          Delaware corporation, its Authorized Member    
 
                                             
Print Name:
                       
 
 
 
          By:        
 
                 
 
Gloria Holland
Vice President    

ACKNOWLEDGEMENT

                 
STATE OF
        )      
 
 
 
    )      ss:
COUNTY OF
        )      
 
 
 
           

On this                      day of                                         ,
                     , before me                                          the
undersigned officer, personally appeared Gloria Holland who acknowledged
himself/herself to be the Vice President of Capital Senior Living Properties 4,
Inc., a Delaware corporation, Authorized Member of SHP II/CSL Summit, LLC, a
Delaware limited liability company, and that he/she as such Vice Presdient
authorized to do so, executed the foregoing instrument for the purposes therein
contained, by signing the name of the limited liability company by
himself/herself as Vice President, as his/her free act and deed and the free act
and deed of such limited liability company.
IN WITNESS WHEREOF, I hereby set my hand.

           
 
 
Notary Public        
 
        [AFFIX SEAL]

My Commission expires:

 

 



--------------------------------------------------------------------------------



 



                  WITNESS:           CSL LIBERTYVILLE, LLC
CSL NAPERVILLE, LLC
CSL TRUMBULL, LLC, each a Delaware limited liability company              
Print Name:
               
 
               
 
               
 
                             
Print Name:
          By:    
 
               
 
              Gloria Holland
Vice President

ACKNOWLEDGEMENT

                 
STATE OF
        )      
 
 
 
    )      ss:
COUNTY OF
        )      
 
 
 
           

On this  _____  day of                                            , 2011, before
me                                              the undersigned officer,
personally appeared Gloria Holland who acknowledged himself/herself to be the
Vice President of CSL Libertyville, LLC, a Delaware limited liability company,
and that he/she as such Vice President authorized to do so, executed the
foregoing instrument for the purposes therein contained, by signing the name of
the limited liability company by himself/herself as Vice President, as his/her
free act and deed and the free act and deed of such limited liability company.
IN WITNESS WHEREOF, I hereby set my hand.

                 
 
 
 
Notary Public        
 
              [AFFIX SEAL]

My Commission expires:
[Notarial Blocks to Follow]

 

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT

                 
STATE OF
        )      
 
 
 
    )      ss:
COUNTY OF
        )      
 
 
 
           

On this                      day of                                          ,
2011, before me                                          the undersigned
officer, personally appeared Gloria Holland who acknowledged himself/herself to
be the Vice President of CSL Naperville, LLC, a Delaware limited liability
company, and that he/she as such Vice President authorized to do so, executed
the foregoing instrument for the purposes therein contained, by signing the name
of the limited liability company by himself/herself as Vice President, as
his/her free act and deed and the free act and deed of such limited liability
company.
IN WITNESS WHEREOF, I hereby set my hand.

           
 
 
Notary Public        
 
        [AFFIX SEAL]

My Commission expires:
ACKNOWLEDGEMENT

                 
STATE OF
        )      
 
 
 
    )      ss:
COUNTY OF
        )      
 
 
 
           

On this                      day of                                          ,
2011, before me                                          the undersigned
officer, personally appeared Gloria Holland who acknowledged himself/herself to
be the Vice President of CSL Trumbull, LLC, a Delaware limited liability
company, and that he/she as such Vice President authorized to do so, executed
the foregoing instrument for the purposes therein contained, by signing the name
of the limited liability company by himself/herself as Vice President, as
his/her free act and deed and the free act and deed of such limited liability
company.
IN WITNESS WHEREOF, I hereby set my hand.

           
 
 
Notary Public        
 
        [AFFIX SEAL]

My Commission expires:

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
MODIFICATIONS
The following modifications are made to the Agreement that precedes this
Exhibit.
1. Section 8 is deleted in its entirety and revised to read as follows:
8. Rent. Tenant has notice that the Lease and the rents and all other sums due
thereunder have been assigned to Lender as security for the Loan secured by the
Security Instrument. Tenant has been directed to make all rent payments directly
to a lockbox account established at [See Exhibit C] and Tenant agrees that such
direction is irrevocable except with Lender’s express written consent, and
therefore, until such time as the Security Instrument has been released of
record, Tenant shall make all rent payments solely to said lockbox account or as
otherwise directed by Lender. Landlord hereby irrevocably authorizes Tenant to
make the foregoing payments to Lender.
2. Section 18 is deleted in its entirety and revised to read as follows:
18. Assignment to Freddie Mac. “Intentionally deleted.”Tenant acknowledges that
Lender may assign the Loan and all security therefor, including without
limitation, the Security Instrument and Lender’s rights under this Agreement, to
Freddie Mac. Tenant expressly consents to such assignments.

 





--------------------------------------------------------------------------------



 



EXHIBIT K: ASSUMED OBLIGATIONS

          Landlord   Assumed Mortgage   Assumed Note
901 Florsheim Drive, LLC (Libertyville)
  Multifamily Mortgage, Assignment of Rents and Security Agreement dated
April 28, 2006, now held by Federal Home Loan Mortgage Corporation (“Freddie”)  
Multifamily Note in the original principal amount of $16,000,000 dated April 28,
2006, now held by Freddie
 
       
504 North River Road, LLC (Naperville)
  Multifamily Mortgage, Assignment of Rents and Security Agreement dated
April 28, 2006, now held by Freddie   Multifamily Note in the original principal
amount of $10,200,000 dated April 28, 2006, now held by Freddie
 
       
6949 Main Street, LLC (Trumbull)
  Multifamily Open-End Mortgage, Assignment of Rents and Security Agreement
dated April 28, 2006, now held by Freddie   Multifamily Note in the original
principal amount of $15,800,000 dated April 28, 2006, now held by Freddie
 
       
41 Springfield Avenue, LLC (Summit)
  Multifamily Mortgage, Assignment of Rents and Security Agreement dated
April 28, 2006, now held by Freddie   Multifamily Note in the original principal
amount of $10,500,000 dated April 28, 2006, now held by Freddie

 

 



--------------------------------------------------------------------------------



 



EXHIBIT L: FORM FOR QUALIFIED CAPITAL EXPENDITURES REPORTING

 

 



--------------------------------------------------------------------------------



 



Midwest I/GE JV
Depreciation Expense Report
As of October 31, 2009
Book = Internal
FYE Month = December

                                                                               
                  In Svc         Acquired     P     Depr     Est     Depreciable
    Prior     Prior Accum     Depreciation     Current YTD     Current Accum  
Sys No   Date     Description   Value     T     Math     Life     Basis     Thru
    Depreciation     This Run     Depreciation     Depreciation   Location =
108th                                                                          
          Class=B                                                              
                     
000005
    02/01/06     Building - Silvercast Acquis     4,750,000.00     R       SLMM
    40 00       4,750,000.00       09/30/09       346,354.17       9,895.83    
  98,956.33       445,312.50  
000011
    02/01/06     Business Value Silvercest     5,776,720.00     R       SLMM    
40 00       5,776,720.00       09/30/09       421,219.17       12,034.83      
120,348.33       541,567.50  
000014
    02/01/05     Closing Costs-Silvercast     4,966.80     R       SLMM     40
00       4,958.80       09/30/09       353.77       10.39       103.93      
467.70  
000020
    02/01/06     Condtion Assess-EMG     2,200.00     R       SLMM     40 00    
  2,200.00       09/30/09       150.42       4.56       45.83       205.25  
000025
    02/01/06     Bidg Systems Analysis-EM     4,700.00     R       SLMM     40
00       4,700.00       09/30/39       342.71       9.79       97.91      
440.52  
000038
    02/01/06     Preacquisition Costs     56,938.62     R       SLMM     40 00  
    56,938.62       09/30/09       4,151.78       118.62       1,186.22      
5,339.00  
000039
    02/01/06     Preacquisition Costs     11,170.77     R       SLMM     40 00  
    11,170.77       09/30/09       814.54       23.27       232.72      
1,047.26  
000051
    02/01/06     2005 GMAC Tax Disb.     39,594.68     R       SLMM     40 00  
    39,594.88       09/30/09       2,887.12       82.49       824.89      
3,712.01  
000052
    04/17/05     Carpet-Activity Dining Debt.     7,431.88     P       SLMM    
10 00       7,431.88       09/30/09       1,981.84       61.93       619.32    
  2,601.16  
000063
    04/17/05     Carpet units 104,112,127,2     5,599.99     P       SLMM     10
00       5,599.99       09/30/09       1,493.33       46.66       466.66      
1,959.99  
000070
    06/05/06     Carpet Units 110,116,219     2,184.02     P       SLMM     10
00       2,184.02       09/30/09       564.20       18.20       182.00      
746.20  
000074
    02/01/06     Preacquisition Costs     816.00     R       SLMM     40 00    
  815.00       09/30/09       59.50       1.70       17.00       75.50  
000087
    02/01/06     Preacquisition Travel - GE     2,413.40     R       SLMM     40
00       2,413.40       09/30/09       175.99       5.03       50.28      
226.27  
000092
    07/21/06     Carpet apt 210-NE Fum Mr     713.70     P       SLMM     10 00
      713.70       09/30/09       172.48       5.95       59.47       231.95  
000093
    07/26/06     Carpet hallways-NE Fum Mr     20,406.61     P       SLMM     10
00       20,406.61       09/30/09       4,931.60       170.06       1,700.55    
  5,632.15  
000100
    08/23/06     Carpet hallways NE Fum Mr     2,015.58     P       SLMM     10
00       2,015.88       09/30/09       470.99       16.80       167.99      
638.38  
000101
    08/23/06     Carpet 220 - NE Fum Mart     613.58     P       SLMM     10 00
      813.58       09/30/09       189.85       6.78       67.80       257.65  
000102
    08/23/06     2 spare A/C units-Freldich     1,273.16     P       SLMM     10
00       1,273.16       09/30/09       297.09       10.61       106.10      
403.19  
000117
    11/16/05     Carpet - Nebraska Furniture     819.31     P       SLMM     10
00       819.31       09/30/09       170.70       6.83       68.27       238.97
 
000122
    02/01/05     06 Taxes pd - Crnotgient     39,594.88     R       SLMM     40
00       39,594.88       09/30/09       2,687.12       82.49       824.89      
3,712.01  
000126
    02/01/05     Preacquisition Costs     2,821.30     R       SLMM     40 00  
    2,821.30       09/30/09       205.72       5.88       58.77       264.49  
000143
    02/01/05     FAS141 Ad     (4,921,958.65 )   R       SLMM     40 00      
(4,921,958.65 )     09/30/09       (358,892.83 )     (10,254.08 )    
(102,540.80 )     (461,433.53 )
000159
    01/17/07     Carpet 222 Nebrasale Fum     813.58     P       SLMM     10 00
      813.58       09/30/09       162.72       6.78       67.80       230.52  
000171
    02/15/07     Carpet Nebrasale Fum Man     855.30     P       SL FM     10 00
      855.30       09/30/09       163.93       7.13       71.27       235.20  
000172
    02/19/07     2 A/C Units Furniture     1,299.25     P       SL FM     10 00
      1,299.25       09/30/09       249.03       10.83       108.27       357.30
 
000176
    03/29/07     Carpet-Nebraska Furniture     3,143.84     P       SL FM     10
00       3,143.84       09/30/09       576.37       26.20       261.98      
838.35  
000177
    03/29/07     Vinyl Nebraska Furniture     364.18     P       SL FM     10 00
      364.18       09/30/09       66.77       3.04       30.35       97.12  
000183
    02/01/05     FAS141 Revised (D&P)     3,380,031.00     R       SL FM     40
00       3,380,031.00       09/30/09       246,460.60       7,041.73      
70,417.31       316,877.91  
000207
    04/17/07     Themostat & Control Panel     1,348.21     P       SLFM     10
00       1,348.21       09/30/09       235.94       11.24       112.35      
348.29  
000238
    06/08/07     A/C Lobby-Interstate Hoal     1,562.00     P       SLMM     10
00       1,562.00       09/30/09       221.26       13.01       130.16      
351.44  
000239
    06/08/07     PTAC(2) Friedrich Air     1,213.87     P       SLMM     10 00  
    1,213.87       09/30/09       171.97       10.11       101.15       273.12  
000240
    08/31/07     Carpet - Nebraska Furniture     301.71     P       SLMM     10
00       301.71       09/30/09       40.23       2.52       25.14       65.37  
000245
    09/30/07     Zone Board/Thamestate BU     1,123.50     P       SLMM     10
00       1,123.50       09/30/09       140.44       9.36       93.52      
234.05  
000246
    09/30/07     Gas & TP Value Water Heat     615.32     P       SLMM     10 00
      846.32       09/30/09       105.79       7.05       70.52       176.31  
000247
    09/30/07     Duncae A/C Unit-Interstate     1,650.00     P       SLMM     10
00       1,550.00       09/30/09       195.00       13.00       130.00      
325.00  
000262
    11/16/07     Room Conversion Arthur C     1,100.00     P       SLMM     10
00       1,100.00       09/30/09       119.18       9.16       91.65      
210.84  
000263
    11/16/07     Flooring - Nebraska Furniture     1,529.57     P       SLMM    
10 00       1,629.57       09/30/09       176.55       13.58       135.80      
312.35  
000279
    01/23/08     Carpet - Nebraska Furniture     2,853.29     P       SLMM    
10 00       2,853.29       09/30/09       261.55       23.78       237.77      
499.32  
000280
    01/29/08     PTAC Units-2 Friedrich A/C     1,211.73     P       SLMM     10
00       1,211.73       09/30/09       111.08       10.10       100.97      
212.05  
000290
    03/31/08     Vinyl Apt 100     365.79     P       SLMM     10 00      
365.79       09/30/09       27.44       3.05       30.48       57.92  
000302
    04/30/08     PTAC(2) - Furniture     1,263.85     P       SLMM     10 00    
  1,263.85       09/30/09       84.26       10.53       105.32       189.58  
000322
    07/25/08     Carpet - Nebraska Furniture     837.79     P       SLMM     10
00       837.79       09/30/09       34.91       6.98       69.81       104.72  
000323
    07/25/08     PC Board for A/C-Furniture     590.99     P       SLMM     10
00       530.99       09/30/09       22.13       4.43       44.25       66.36  
000341
    09/25/08     Carpat - Nebraska Furniture     1,523.72     P       SLMM    
10 00       1,523.72       09/30/09       38.09       12.70       126.97      
165.06  
000342
    09/25/08     PTAC(2) - Furniture     1,177.21     P       SLMM     10 00    
  1,177.21       09/30/09       29.43       9.81       98.10       127.53  
000350
    10/31/08     Flooring - Nebraska Furniture     837.79     P       SLMM    
10 00       837.79       09/30/09       13.96       6.98       69.81       83.77
 
000358
    12/31/08     Flooring - Nebraska Furniture     837.79     P       SLMM    
10 00       837.79       09/30/09       0.00       6.98       69.81       69.81
 
000374
    01/31/09     Flooring - Nebraska Furniture     2,695.05     P       SLMM    
10 00       2,696.05       09/30/09       0.00       22.47       202.21      
202.21  
000383
    02/20/09     Flooring - Nebraska Furniture     3,276.60     P       SLMM    
10 00       3,278.60       09/30/09       0.00       27.32       218.57      
218.57  
000404
    04/30/09     Flooring - Nebraska Furniture     1,343.03     P       SLMM    
10 00       1,343.03       09/30/09       0.00       11.19       67.15      
67.15  

      November 12, 2009 at 10:59 AM   Page 1

 





--------------------------------------------------------------------------------



 



Midwest I/GE JV
Depreciation Expense Report
As of October 31, 2009
Book = Internal

FYE Month = December

                                                                               
                          In Sve         Acquired     P     Depr     Est    
Depreciable     Prior     Prior Accum     Depreciation     Current YTD    
Current Accum   Sys No     Date     Description   Value     T     Math     Life
    Basis     Thru     Depreciation     This Run     Depreciation    
Depreciation                  
 
                                                                               
Location = 106th                                                                
                    Class = B                                                  
                                    00016       05/29/09    
PTAC’s (2) — Frindich
    1,451.15     P       SLMM     10 00       1,461.16       09/30/09       0.00
      12.18       60.89       60.89     000417       05/29/09    
Vinyl — Nebraska Furniture
    559.05     P       SLMM     10 00       569.05       09/30/09       0.00    
  4.74       23.71       23.71     000436       07/17/09    
Flooring — Nebraska Furniture
    852.80     P       SLMM     10 00       852.80       09/30/09       0.00    
  7.11       21.32       21.32     000437       07/17/09    
(Elegible)
    20,126.32     P       SLMM     10 00       20,126.32       09/30/09      
0.00       167.72       503.16       503.16     000451       08/28/09    
Flooring — Nebraska Furniture
    1,549.00     P       SLMM     10 00       1,349.00       09/30/09       0.00
      11.24       22.48       22.48     000456       09/18/08    
Flooring — Nebraska Furniture
    1,349.00     P       SLMM     10 00       1,349.00       09/30/09       0.00
      11.24       11.24       11.24     000477       10/30/09    
Flooring — Nebraska Furniture
    2,213.53     P       SLMM     10 00       2,213.53               0.00      
0.00       0.00       0.00                  
 
                                                                               
   
Class = B
    9,255,128.95                               9,255,128.95              
680,709.31       19,919.93       187,577.86       878,267.17                  
Less disposats and transfers
    0.00                               0.00               0.00                  
    0.00                  
Count = 0
                                                                               
               
 
                                                                               
   
Net Subtotal
    9,255,128.95                               9,255,128.95              
680,709.31       19,919.93       187,577.86       878,287.17                  
Count = 57
                                                                               
Class = FE                                                                      
                000006       02/01/06    
Personal Property — Silverril
    200,000.00     P       SLMM     10 00       200,000.00       09/30/09      
58,333.33       1,666.66       16,666.66       74,999.99     000107      
09/20/05    
2 intrigaretors #115,127-Ma
    873.12     P       SLMM     10 00       673.12       09/30/09       196.45  
    7.27       72.75       259.20     000108       09/25/06    
Arial call system — Senior Te
    1,494.50     P       SLMM     10 00       1,494.60       09/30/09      
336.33       12.45       124.55       460.66     000137       12/17/06    
Computer — Dell Marketing
    1,250.77     P       SLMM     05 00       1,360.77       09/30/09      
566.98       22.68       225.79       793.77     000144       02/01/06    
FAS141 Adj
    300,000.00     P       SLMM     10 00       300,000.00       09/30/09      
67,500.00       2,500.00       25,000.00       112,500.00     000173            
Water Resistant Pendants
    505.52     P       SLMM     05 00       505.52       09/30/09       193.78  
    8.43       34.25       272.00     000188       02/19/07    
FAS141 Revited (D&P)
    4,959.00     P       SLMM     10 00       4,969.00       09/30/09      
1,449.29       41.41       414.08       1,863.37     000211       02/01/05    
Phone System
    848.45     P       SLMM     05 00       848.45       09/30/09       268.68  
    14.14       141.40       410.06     000226       05/17/07    
Electric Dryer — (INVESIBLE)
    532.34     P       SLMM     10 00       532.34       09/30/09       69.59  
    5.27       52.69       142.28     000255       07/31/07    
(INVESIBLE)
    330.63     P       SLMM     10 00       330.63       09/30/09       38.57  
    2.76       27.55       65.12     000254       10/25/07    
(INVESIBLE) Moter — Inte
    1,125.50     P       SLMM     10 00       1,123.50       09/30/09      
121.71       9.36       93.62       215.33     000270       11/16/07    
(INVESIBLE)
    3,116.32     P       SLMM     10 00       3,118.32       09/30/09      
311.63       25.93       259.85       571.68     000333       12/28/07    
Computer — Dell
    1,453.34     P       SLMM     05 00       1,453.34       09/30/09      
96.89       24.22       242.22       339.11     000343       06/31/08    
GE Washing Machine — Low
    393.23     P       SLMM     10 00       393.23       09/30/09       9.63    
  3.27       32.75       42.59     000334       09/19/08    
Ice Cream Machine Motors
    701.60     P       SLMM     10 00       701.60       09/30/09       0.00    
  5.85       45.75       46.73     000385       02/28/09    
Pendants - Senior Technolo
    482.79     P       SLMM     05 00       462.79       09/30/09       0.00    
  8.05       54.38       64.33     000457       09/18/09    
Religerators (2) — Lowe’s
    661.25     P       SLMM     10 00       661.26       09/30/09       0.00    
  5.51       5.51       5.51     000478       10/18/09    
Pendants — Senior Technolo
    476.79     P       SLMM     05 00       476.79               0.00       0.00
      0.00       0.00     000479       10/30/09    
Garbage Disposal — Classic
    2,331.32     P       SLMM     10 00       2,331.32               0.00      
0.00       0.00       0.00                  
 
                                                                               
   
Class = FE
    521,756.78                               521,756.76               149,513.26
      4,363.31       43,555.85       193,069.11                  
Less disposals and transfers
    0.00                               0.00               0.000                
      0.00                  
Count = 0
                                                                               
               
 
                                                                               
   
Net Subtotal
    521,756.78                               521,756.76               149,513.26
      4,363.31       43,555.85       193,069.11                  
Count = 19
                                                                               
Class = LI                                                                      
                000145       02/01/05    
FAS 141 Adj
    540,000.00     P       SLMM     20 00       540,000.00       09/30/09      
76,750.00       2,250.00       22,500.00       101,250.00     000193      
02/01/06    
FAS141 Revised (D&P)
    5,366.00     P       SLMM     20 00       5,365.00       09/30/09      
782.54       22.36       223.58       1,005.12     000225       07/31/07    
Sealcost/Testriping — Parkin
    1,435.20     P       SLMM     10 00       1,435.20       09/30/09      
203.32       11.96       119.50       322.92     000244       09/19/07    
Asphaz Overlay — Parking Ar
    358.00     P       SLMM     10 00       358.80       09/30/09       44.65  
    2.99       29.90       74.75     000334       09/08/06    
Sidewalk — Plantz Constructi
    1,100.00     P       SLMM     10 00       1,100.00       09/30/09      
45.83       9.16       91.55       137.49  

      November 12, 2009 at 10.59 AM   Page 2

 





--------------------------------------------------------------------------------



 



Midwest I/GE JV
Depreciation Expense Report
As of October 31, 2009
Book = Internal
FYE Month = December

                                                                              In
Sve           Acquired     P Depr   Est   Depreciable     Prior   Prior Accum  
  Depreciation     Current YTD     Current Accum   Sys No   Date   Description  
Value     T Meth   Life   Basis     Thru   Depreciation     This Run    
Depreciation     Depreciation   Location = 108th                                
                                   
 
                                                           
 
      Class = LI     548,260.00               548,260.00           79,826.54    
  2,296.47       22,964.74       102,791.28  
 
      Less disposals and transfers     0.00               0.00           0.00  
                    0.00  
 
      Count = 0                                                            
 
                                                           
 
      Net Subtotal     548,260.00               548,260.00           79,826.54  
    2,296.47       22,964.74       102,791.28  
 
      Count = 5                                                            
Class = Z                                                                    
000021
  02/01/05   GMAC Loan Costs 12/1/14     58,051.67     Z SLMM   06 10    
58,051.67     09/30/09     19,159.01       547.66       6,475.67       24,544.58
 
000028
  02/01/06   CSL Preacquisation Costs     6,000.00     Z SLMM   06 10    
6,000.00     09/30/09     1,981.14       55.61       566.04       2,547.18  
 
                                                           
 
      Class = Z     64,051.67               64,051.67           21,149.45      
604.27       6,042.61       27,191.76  
 
      Less disposals and transfers     0.00               0.00           0.00  
                  0.00  
 
      Count = 0                                                            
 
                                                           
 
      Net Subtotal     64,051.67               64,051.67           21,149.15    
  604.27       6,042.61       27,191.76  
 
      Count = 2                                                            
Class = ZC                                                                    
000377
  01/01/09   Jan09 Community Fees     1,500.00     Z SLMM   01 00     1,500.00  
  09/30/09     0.00       125.00       1,250.00       1,250.00  
000385
  02/01/09   Feb09 Community Fees     4,500.00     Z SLMM   01 00     4,500.00  
  09/30/09     0.00       375.00       3,375.00       3,375.00  
000395
  03/01/09   Mar09 Community Fees     1,500.00     Z SLMM   01 00     1,500.00  
  09/30/09     0.00       125.00       1,000.00       1,000.00  
000405
  04/01/09   Apr09 Community Fees     1,500.00     Z SLMM   01 00     1,500.00  
  09/30/09     0.00       125.00       375.00       875.00  
000415
  05/01/09   May09 Community Fees     3,000.00     Z SLMM   01 00     3,000.00  
  09/30/09     0.00       250.00       1,500.00       1,500.00  
000429
  06/01/09   Jun09 Community Fees     3,000.00     Z SLMM   01 00     3,000.00  
  09/30/09     0.00       250.00       1,250.00       1,250.00  
000452
  08/01/09   Aug09 Community Fees     500.00     Z SLMM   01 00     500.00    
09/30/09     0.00       41.66       124.99       124.99  
000458
  09/01/09   Sept 09 Community Fees     1,500.00     Z SLMM   01 00     1,500.00
    09/30/09     0.00       125.00       250.00       250.00  
000480
  10/01/09   Oct09 Community Fees     2,250.00     Z SLMM   01 00     1,250.00  
  09/30/09     0.00       187.50       187.50       167.50  
 
                                                           
 
      Class = ZC     19,250.0               19,250.00           0.00      
1,604.16       9,812.49       9,812.49  
 
      Less disposals and transfers     0.00               0.00           0.00  
                  0.00  
 
      Count = 0                                                            
 
                                                           
 
      Net Subtotal     19,250.0               19,250.00           0.00      
1,604.16       9,812.49       9,812.49  
 
      Count = 9                                                            
 
                                                           
 
      Location = 108th     10,408,447.40               10,408,447.40          
931,198.26       28,788.14       279,953.55       1,211,151.81  
 
      Less disposals and transfers     0.00               0.00           0.00  
                  0.00  
 
      Count = 0                                                            
 
                                                           
 
      Net Subtotal     10,408,447.40               10,408,447.40          
931,198.26       28,788.14       279,953.55       1,211,151.81  
 
      Count = 92                                                            
 
      Gra                     408,447.40           931,198.26       28,788.14  
    279,953.55       1,211,151.81  
 
      Less disposals and transfers                   0.00           0.00        
            0.00  
 
      Count = 0                                                            
 
                                                             
 
      Net Gra     19,250.00+               408,447.40           931,198.26      
28,788.14       279,953.55       1,211,151.81  
 
                                                             
 
                9,312.49-                                                      
 
                                                           
 
        259000       9,437.51                                                  
   

      November 12, 2009 at 10:59 AM   Page 3

 





--------------------------------------------------------------------------------



 



Midwest I/GE JV
Depreciation Expense Report
As of October 31, 2009
Book = Internal
FYE Month = December

                                                                               
          In Svc           Acquired   P   Depr   Est     Depreciable     Prior  
  Prior Accum     Depreciation     Current YTD     Current Accum   Sys No   Date
    Description     Value   T   Meth   Life     Basis     Thru     Depreciation
    This Run     Depreciation     Depreciation  

Report Assumptions

 
Report Name Depreciation Expense — (ILLEGIBLE)
Same Report Depreciation Expense
 
Calculation Assumptions:
(ILLEGIBLE) Year (ILLEGIBLE)
Include Sec 168 Alowance & Sec 179 No
Adjustment Convention Post recovery
 
Group/Sorting Criteria
Group — (ILLEGIBLE)
(ILLEGIBLE) following conditions
Location is 108th
(ILLEGIBLE) by Location (ILLEGIBLE) Class (with subtotals) System No. Extension

      November 12, 2009 at 10:59 AM   Page 4

 





--------------------------------------------------------------------------------



 



EXHIBIT M: ANNUAL FACILITY CONFIGURATION CERTIFICATE

     
Operator Name                                         
  Reported as of                                         
 
   
Property Name                                                                
   

Independent Living Units

                                  Type   Private Units     Semi Private     Avg.
Sq. Ft     Total Number of Beds  
Studio
                               
1 Bedroom
                               
2 bedroom
                               
Cottages
                               
Other
                               
Total
                               

Assisted Living Units

                                  Type   Private Units     Semi Private     Avg.
Sq. Ft     Total Number of Beds  
Studio
                               
1 Bedroom
                               
2 bedroom
                               
Total
                               

Memory Care Units

                                  Type   Private Units     Semi Private     Avg.
Sq. Ft     Total Number of Beds  
Studio
                               
1 Bedroom
                               
2 bedroom
                               
Total
                               

Skilled Nursing Units

                          Type   Unit Quantity     Avg. Sq. Ft     Number of
Beds  
Private Rooms
                       
Semi Private Rooms
                       
3-Bed Wards
                       
4-Bed Wards
                       
Other
                       
Total
                       

          Type   Total Beds  
Licensed Beds
       
Medicare Beds
       
Medicaid Beds
       
Total Beds
       

Total Units/Beds

 
Total Number of Units (campus wide; all service types)
Total Number of Beds (campus wide; all service types)

Tenant hereby certifies to Landlord that the attached Facility Configuration
Certificate is true, complete and accurate.
          Executed this                      day of
                                                            ,
                    .

             
 
                     
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 

